Exhibit 10.1

Execution Version

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This AMENDMENT NO. 2 dated as of April 24, 2019, 2019 (this “Amendment No. 2”)
to the Credit Agreement (as defined below) by and among Builders FirstSource,
Inc., a Delaware corporation (the “Borrower”), the Lenders party hereto (as
defined below), SunTrust Bank, as administrative agent (in such capacity, the
“Administrative Agent”), the LC Issuers and the Swing Line Lender.

RECITALS

WHEREAS, the Borrower, the several Lenders (as defined in the Credit Agreement)
from time to time parties thereto, the Administrative Agent, Citigroup Global
Markets, Inc., Deutsche Bank AG New York Branch, Bank of America, N.A., Wells
Fargo Bank, National Association, SunTrust Robinson Humphrey, Inc., Credit
Suisse AG, Deutsche Bank Securities Inc. and KeyBanc Capital Markets, Inc., have
entered into that certain Amended and Restated ABL Credit Agreement dated as of
July 31, 2015 (as amended by Amendment No. 1, dated as of March 22, 2017 and as
further amended, supplemented or otherwise modified from time to time prior to
the date hereof, the “Credit Agreement”);

WHEREAS, pursuant to and in accordance with Sections 2.19 and 11.12 of the
Credit Agreement, the Borrower has requested that the Credit Agreement be
amended to, among other things extend the Maturity Date (as defined in the
Credit Agreement), with respect to the Revolving Commitments (as defined in the
Credit Agreement), to November 22, 2023 (collectively, the “Proposed
Amendments”);

WHEREAS, each Revolving Lender (as defined in the Credit Agreement) with
existing commitments (“Existing Revolving Commitments”) under the Initial
Revolving Facility (as defined in the Credit Agreement) pursuant to the Credit
Agreement (the “Existing Revolving Lenders”) that executes and delivers a
consent to this Amendment No. 2 in the form of the “Lender Consent” attached
hereto as Annex I (a “Lender Consent”) (collectively, the “Extending Revolving
Lenders”) indicating its consent to (a) maintain its Existing Revolving
Commitment and (b) extend the Maturity Date with respect to its Revolving
Commitments to November 22, 2023 (such date, the “Extended Maturity Date”) will
be deemed to have agreed (i) to the terms of this Amendment No. 2 and (ii) the
Extended Maturity Date;

WHEREAS, each Existing Revolving Lender that executes and delivers a Lender
Consent indicating its consent to the Extended Maturity Date will be deemed to
have agreed (i) to the terms of this Amendment No. 2, and (ii) to the Extended
Maturity Date;

WHEREAS, the Lenders party hereto are willing, on the terms and subject to the
conditions set forth below, to consent to the Proposed Amendments.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.1    Certain Definitions. Capitalized terms used (including in the
preamble and recitals hereto) but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. As used in this Amendment No. 2:

“Credit Agreement” is defined in the first recital hereto.

“Existing Revolving Commitments” is defined in the third recital hereto.

“Existing Revolving Lenders” is defined in the third recital hereto.

“Extending Revolver Lenders” is defined in the third recital hereto.

“Extended Maturity Date” is defined in the third recital hereto.

“Amendment No. 2” is defined in the preamble hereto.

“Amendment No. 2 Effective Date” shall mean the date on which the conditions set
forth in Article IV of this Amendment No. 2 are satisfied or waived.

“Lender Consent” is defined in the third recital hereto.

“Proposed Amendments” is defined in the second recital hereto.

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

SECTION 2.1    Amendment of Existing Credit Agreement. The Borrower, the Lenders
party hereto, the Administrative Agent and other parties party hereto agree that
on the Amendment No. 2 Effective Date the Credit Agreement shall be amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the underlined text (indicated
textually in the same manner as the following example: underlined text) as set
forth in the pages of the Credit Agreement attached as Exhibit A hereto (the
resulting amended agreement following the implementation of such deletions and
additions, the “Amended Credit Agreement”).

SECTION 2.2    Acknowledgement. As of the Amendment No. 2 Effective Date, after
giving effect to the Amendment No. 2 (after giving effect to any principal
amortization payments made on or prior to the Amendment No. 2 Effective Date,
the aggregate principal amount of all Revolving Loans made by all Lenders and
outstanding is $900,000,000.

 

2



--------------------------------------------------------------------------------

ARTICLE III

AGREEMENT TO EXTENSION OF THE MATURITY DATE

SECTION 3.1    Extension of the Maturity Date. On the Amendment No. 2 Effective
Date, the Maturity Date, with respect to the Revolving Commitments, shall be
extended to the Extended Maturity Date.

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

The effectiveness of this Amendment No. 2 (including the amendments contained in
Article II, the acknowledgement contained in Section 2.2 and agreements
contained in Article III but excluding this Article IV, which is effective as of
the date hereof) are subject to the satisfaction (or waiver) of the following
conditions:

SECTION 4.1    This Amendment No. 2 shall have been duly executed by the
Borrower, the Administrative Agent, the Consenting Revolving Lenders, the LC
Issuers and the Swing Line Lender and delivered to the Administrative Agent.

SECTION 4.2    At the time of and immediately after the Amendment No. 2
Effective Date, no Default or Event of Default shall have occurred and be
continuing.

SECTION 4.3    Each of the representations and warranties set forth in ARTICLE V
of the Credit Agreement and those set forth in Article V of this Amendment No. 2
shall be true and correct in all material respects on and as of the Amendment
No. 2 Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date; provided, however,
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects on such
respective dates.

SECTION 4.4    The Administrative Agent shall have received (x) a certificate of
good standing from the secretary of state of the state of organization of the
Borrower, a certificate of resolutions or other action and an incumbency
certificate of Responsible Officers of the Borrower evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Amendment No. 2 and (y) a
certificate, dated the Amendment No. 2 Effective Date and signed by a
Responsible Officer of the Borrower, confirming compliance with the conditions
set forth in each of Section 4.2 and Section 4.3 of this Amendment No. 2.

SECTION 4.5    The Administrative Agent shall have received, on behalf of itself
and the Lenders, a satisfactory written opinion of Kirkland & Ellis LLP, counsel
for the Borrower, (i) dated the Amendment No. 2 Effective Date and
(ii) addressed to the Administrative Agent and the Lenders, and in each case,
each of their permitted assigns. The Borrower hereby requests such counsel to
deliver such opinions.

 

3



--------------------------------------------------------------------------------

SECTION 4.6    All fees required to be paid on the Amendment No. 2 Effective
Date pursuant to that certain Engagement Letter dated as of April 2, 2019 by and
between the Borrower and SunTrust Robinson Humphrey, Inc. (the “Engagement
Letter”) and reasonable and documented out-of-pocket expenses required to be
paid on the Amendment No. 2 Effective Date pursuant to the Engagement Letter,
including the reasonable and documented fees, charges and out-of-pocket
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent, to the extent invoiced at least three (3) Business Days prior to the
Amendment No. 2 Effective Date, shall, upon the Amendment No. 2 Effective Date,
have been paid.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

SECTION 5.1    Representations and Warranties. TO INDUCE THE OTHER PARTIES
HERETO TO ENTER INTO THIS AMENDMENT NO. 2, THE BORROWER REPRESENTS AND WARRANTS
TO EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT THAT, AS OF THE AMENDMENT
NO. 2 EFFECTIVE DATE THIS AMENDMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED BY THE BORROWER AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION
OF THE BORROWER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF
EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.

ARTICLE VI

EFFECTS ON LOAN DOCUMENTS

SECTION 6.1    Except as specifically amended herein, all Loan Documents shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.

(a) The execution, delivery and effectiveness of this Amendment No. 2 shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents or in any way limit, impair or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Loan Documents.

(b) The Borrower and the other parties hereto acknowledge and agree that, on and
after the Amendment No. 2 Effective Date, this Amendment No. 2, the
Acknowledgements and each of the other Loan Documents to be executed and
delivered by a Loan Party shall constitute a Loan Document for all purposes of
the Amended Credit Agreement.

 

4



--------------------------------------------------------------------------------

(c) On and after the Amendment No. 2 Effective Date, each reference in the
Amended Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Credit Agreement.

(d) Nothing herein shall be deemed to entitle the Borrower to a further consent
to, or a further waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, the Amended Credit Agreement or any other Loan Document in similar or
different circumstances.

(e) Section headings used herein are for convenience of reference only, are not
part of this Amendment No. 2 and are not to affect the construction of, or to be
taken into consideration in interpreting, this Amendment No. 2.

ARTICLE VII

MISCELLANEOUS

SECTION 7.1    APPLICABLE LAW. THIS AMENDMENT NO. 2 SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.2    Execution in Counterparts; Severability. This Amendment No. 2 may
be executed in any number of counterparts, each of which shall be deemed an
original and all of which, when taken together, shall constitute one agreement.
Delivery of an executed counterpart of a signature page of this Amendment No. 2
by facsimile transmission or other electronic transmission (e.g., a “.pdf” or
“.tif” file) shall be effective as delivery of a manually executed counterpart
hereof.

SECTION 7.3    Reaffirmation. The Borrower, on behalf of each of the Loan
Parties party to the Guaranty, the Collateral Agreement and the other Collateral
Documents, in each case as amended, supplemented or otherwise modified from time
to time, hereby (i) acknowledges and agrees that the Revolving Loans are Loans
and the Revolving Lenders are Lenders, and that all of its obligations under the
Guaranty and the Security Documents to which it is a party are reaffirmed and
remain in full force and effect on a continuous basis, (ii) reaffirms each Lien
granted by each Loan Party to the Collateral Agent for the benefit of the
Administrative Agent and the Secured Creditors and reaffirms the guaranties made
pursuant to the Guaranty, (iii) acknowledges and agrees that the grants of
security interests by and the guaranties of the Loan Parties contained in the
Guaranty and the Security Documents are, and shall remain, in full force and
effect after giving effect to the Amendment No. 2, and (iv) agrees that the Loan
Document Obligations include, among other things and without limitation, the
prompt and complete payment and performance by the Borrower when due and payable
(whether at the stated maturity, by acceleration or otherwise) of principal and
interest on, and premium (if any) on, the Revolving Loans under the Amended
Credit Agreement.

 

5



--------------------------------------------------------------------------------

SECTION 7.4    No Novation. Each of the parties hereto acknowledges and agrees
that the terms of this Amendment No. 2 do not constitute a novation but, rather,
an amendment of the terms of a pre-existing Indebtedness and related agreement,
as evidenced by the Amended Credit Agreement.

[Remainder of page intentionally left blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

BUILDERS FIRSTSOURCE, INC., as Borrower By:  

/s/ Peter Jackson

Name:   Peter Jackson Title:   Senior Vice President and Chief Financial Officer
SUNTRUST BANK, as Administrative Agent, an LC Issuer and Swing Line Lender By:  

/s/ Christopher M. Waterstreet

Name:   Christopher M. Waterstreet Title:   Director BANK OF AMERICA, N.A., as
an LC Issuer By:  

/s/ Hance VanBeber

Name:   Hance VanBeber Title:   Sr. Vice President WELLS FARGO BANK, N.A., as an
LC Issuer By:  

/s/ Jake Elliott

Name:   Jake Elliott Title:   Authorized Signatory

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

ANNEX I

LENDER CONSENT TO AMENDMENT NO. 2

LENDER CONSENT (this “Lender Consent”) to the Amendment No. 2 to Credit
Agreement, among the Borrower (as defined below), the New Revolving Lenders
referred to therein (whether pursuant to the execution and delivery of a Lender
Consent, a Joinder or counterparts to the Amendment No. 2, as applicable) , the
Administrative Agent (as defined below), the LC Issuers and the Swing Line
Lender, to the Amended and Restated ABL Credit Agreement dated as of July 31,
2015 (as amended by Amendment No. 1, dated as of March 22, 2017 and as further
amended, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”) by and among Builders FirstSource, Inc., a
Delaware corporation (the “Borrower”), the lenders from time to time party
thereto (the “Lenders”), SunTrust Bank, as administrative agent (in such
capacity, the “Administrative Agent”), Citigroup Global Markets, Inc., Deutsche
Bank AG New York Branch, Bank of America, N.A., Wells Fargo Bank, National
Association, SunTrust Robinson Humphrey, Inc., Credit Suisse AG, Deutsche Bank
Securities Inc. and KeyBanc Capital Markets, Inc. All capitalized terms used but
not defined herein shall have the meaning ascribed thereto in the Credit
Agreement or the Amendment No. 2, as applicable.

 

  ☐

The undersigned Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment No. 2 and consents to the extension of the Maturity
Date, with respect to the Revolving Commitments (as defined in the Credit
Agreement).



--------------------------------------------------------------------------------

EXHIBIT A

[Attached]



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

AMENDED AND RESTATED ABL CREDIT AGREEMENT

dated as of

July 31, 2015

as amended by Amendment No. 1 on March 22, 20172017,

and as further amended by Amendment No. 2 on April 24, 2019

among

BUILDERS FIRSTSOURCE, INC.

as the Borrower,

THE LENDING INSTITUTIONS FROM TIME TO TIME PARTY HERETO,

as Lenders,

SUNTRUST BANK,

as Administrative Agent and Collateral Agent, Swingline Lender and an LC Issuer

and

SUNTRUST ROBINSON HUMPHREY, INC., CITIGROUP GLOBAL MARKETS, INC., CREDIT SUISSE
AG,

DEUTSCHE BANK SECURITIES INC. and

KEYBANC CAPITAL MARKETS INC.

as Joint Lead Arrangers and Joint Bookrunners

and

SUNTRUST ROBINSON HUMPHREY, INC., BANK OF AMERICA, N.A., DEUTSCHE BANK
SECURITIES INC. and

WELLS FARGO BANK, N.A.

as Amendment No. 1 Joint Lead Arrangers and Joint Bookrunners

and

CITIGROUP GLOBAL MARKETS, INC. and BMO HARRIS BANK N.A.

as Amendment No. 1 Co-Syndication Agents and Co-Documentation Agents

and

SUNTRUST ROBINSON HUMPHREY, INC., BANK OF AMERICA, N.A., DEUTSCHE BANK
SECURITIES INC. and

WELLS FARGO BANK, N.A.

as Amendment No. 2 Joint Lead Arrangers and Joint Bookrunners

and

CITIBANK, N.A. and BMO HARRIS BANK N.A.

as Amendment No. 2 Co-Syndication Agents and Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   ARTICLE I

 

DEFINITIONS AND TERMS

 

Section 1.01

     Certain Defined Terms      1  

Section 1.02

     Accounting Terms; GAAP      58  

Section 1.03

     Terms Generally      59  

Section 1.04

     [Reserved]      59  

Section 1.05

     Limited Condition Acquisitions      59  

Section 1.06

     Certain Determinations      59   ARTICLE II

 

THE TERMS OF THE CREDIT FACILITY

 

Section 2.01

     Establishment of the Credit Facility      6060  

Section 2.02

     Revolving Facility      6060  

Section 2.03

     Protective Advances and Overadvances      61  

Section 2.04

     Swing Line Facility      62  

Section 2.05

     Letters of Credit      64  

Section 2.06

     [Reserved]      67  

Section 2.07

     [Reserved]      67  

Section 2.08

     Notice of Borrowing      67  

Section 2.09

     Funding Obligations; Disbursement of Funds      68  

Section 2.10

     Evidence of Obligations      69  

Section 2.11

     Interest; Default Rate      70  

Section 2.12

     Conversion and Continuation of Loans      71  

Section 2.13

     Fees      72  

Section 2.14

     Termination and Reduction of Revolving Commitments      73  

Section 2.15

     Voluntary and Mandatory Prepayments of Loans      74  

Section 2.16

     Method and Place of Payment      75  

Section 2.17

     Defaulting Lenders      76  

Section 2.18

     Revolving Commitment Increases      77  

Section 2.19

     Amend and Extend Transactions      79  

Section 2.20

     [Reserved]      82  

Section 2.21

     Cash Receipts      82  

Section 2.22

     Reserves; Change in Reserves; Decisions by Agent      83   ARTICLE III

 

INCREASED COSTS, ILLEGALITY AND TAXES

 

Section 3.01

     Increased Costs      83  

Section 3.02

     Taxes      8384  

Section 3.03

     Mitigation Obligations; Replacement of Lenders      87  

Section 3.04

     Breakage Compensation      87  

Section 3.05

     Illegality      88  

 

-i-



--------------------------------------------------------------------------------

            Page   ARTICLE IV

 

CONDITIONS PRECEDENT

 

Section 4.01

     Conditions Precedent at Closing Date      88  

Section 4.02

     Conditions Precedent to All Credit Events      90   ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.01

     Organization; Powers      91  

Section 5.02

     Authorization; Enforceability      91  

Section 5.03

     Governmental Approvals; No Conflicts      91  

Section 5.04

     Financial Condition; No Material Adverse Effect      92  

Section 5.05

     Properties      92  

Section 5.06

     Litigation and Environmental Matters      92  

Section 5.07

     Compliance with Laws      92  

Section 5.08

     Investment Company Status      93  

Section 5.09

     Taxes      93  

Section 5.10

     ERISA      93  

Section 5.11

     Disclosure      93  

Section 5.12

     Subsidiaries      93  

Section 5.13

     Intellectual Property; Licenses, Etc.      94  

Section 5.14

     Solvency      94  

Section 5.15

     Senior Indebtedness      94  

Section 5.16

     Federal Reserve Regulations      94  

Section 5.17

     Use of Proceeds      94  

Section 5.18

     [Reserved]      94  

Section 5.19

     OFAC and PATRIOT Act      94  

Section 5.20

     Foreign Corrupt Practices Act      95   ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Section 6.01

     Financial Statements and Other Information      95  

Section 6.02

     Notices of Material Events      98  

Section 6.03

     Information Regarding Collateral      98  

Section 6.04

     Existence; Conduct of Business      98  

Section 6.05

     Payment of Taxes, etc.      98  

Section 6.06

     Maintenance of Properties      99  

Section 6.07

     Insurance      99  

Section 6.08

     Books and Records; Inspection and Audit Rights; Appraisals; Field
Examinations      99  

Section 6.09

     Compliance with Laws      100  

Section 6.10

     Use of Proceeds      100  

Section 6.11

     Additional Subsidiaries      100  

Section 6.12

     Further Assurances      101  

Section 6.13

     Designation of Subsidiaries      101  

Section 6.14

     Certain Post-Closing Obligations      102  

Section 6.15

     Maintenance of Rating of the Borrower and the Facilities      102  

Section 6.16

     Lines of Business      102  

Section 6.17

     Transactions with Affiliates      102  

 

-ii-



--------------------------------------------------------------------------------

            Page   ARTICLE VII

 

NEGATIVE COVENANTS

 

Section 7.01

     Indebtedness; Certain Equity Securities      103  

Section 7.02

     Liens      107  

Section 7.03

     Fundamental Changes      110  

Section 7.04

     Investments, Loans, Advances, Guarantees and Acquisitions      111  

Section 7.05

     Asset Sales      114  

Section 7.06

     [Reserved]      116  

Section 7.07

     Restricted Payments; Certain Payments of Indebtedness      116  

Section 7.08

     [Reserved]      119  

Section 7.09

     Restrictive Agreements      119  

Section 7.10

     Amendment of Junior Financing      120  

Section 7.11

     Changes in Fiscal Periods      120  

Section 7.12

     Fixed Charge Coverage Ratio      121   ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.01

     Events of Default      121  

Section 8.02

     Remedies      123  

Section 8.03

     Application of Certain Payments and Proceeds      124   ARTICLE IX

 

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

Section 9.01

     Appointment      125  

Section 9.02

     Delegation of Duties      126  

Section 9.03

     Exculpatory Provisions      127  

Section 9.04

     Reliance by Administrative Agent and Collateral Agent      127  

Section 9.05

     Notice of Default      127  

Section 9.06

     Non-Reliance      128  

Section 9.07

     No Reliance on Administrative Agent’s Customer Identification Program     
128  

Section 9.08

     Patriot Act      128  

Section 9.09

     Indemnification      128  

Section 9.10

     The Administrative Agent and Collateral Agent in Each Individual Capacity
     129  

Section 9.11

     Successor Administrative Agent      129  

Section 9.12

     Other Agents      129  

Section 9.13

     Agency for Perfection      130  

Section 9.14

     Proof of Claim      130  

Section 9.15

     Posting of Approved Electronic Communications      130  

Section 9.16

     Withholding Taxes      131  

Section 9.17

     Resignation/Replacement of LC Issuer and Swing Line Lender      132  

Section 9.18

     Right to Realize on Collateral and Enforce Guaranty      132  

Section 9.19

     Cash Management Banks and Designated Hedge Creditors      132  

 

-iii-



--------------------------------------------------------------------------------

            Page   ARTICLE X

 

[RESERVED]

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.01

     Payment of Expenses, Etc.      132  

Section 11.02

     Indemnification      133  

Section 11.03

     Right of Setoff      134  

Section 11.04

     Equalization      134  

Section 11.05

     Notices      135  

Section 11.06

     Successors and Assigns      136  

Section 11.07

     No Waiver; Remedies Cumulative      139  

Section 11.08

     Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial     
140  

Section 11.09

     Counterparts      141  

Section 11.10

     Integration      141  

Section 11.11

     Headings Descriptive      141  

Section 11.12

     Amendment or Waiver; Acceleration by Required Lenders      141  

Section 11.13

     Survival of Indemnities      145  

Section 11.14

     Domicile of Loans      145  

Section 11.15

     Confidentiality      145  

Section 11.16

     Limitations on Liability of the LC Issuers      145  

Section 11.17

     General Limitation of Liability      146  

Section 11.18

     No Duty      146  

Section 11.19

     Lenders and Agent Not Fiduciary to Borrower, etc.      146  

Section 11.20

     Survival of Representations and Warranties      147  

Section 11.21

     Severability      147  

Section 11.22

     [Reserved]      147  

Section 11.23

     Interest Rate Limitation      147  

Section 11.24

     Patriot Act      147  

Section 11.25

     Intercreditor Agreements      147  

Section 11.26

     Waiver of Effect of Corporate Seal      147  

Section 11.27

     Release of Guarantees and Liens      147  

Section 11.28

     Amendment and Restatement      148  

Section 11.29

     Loans Under Existing Credit Agreement      148  

Section 11.30

     Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
148  

Section 11.31

     Flood Matters      149  

Section 11.32

     Certain ERISA Matters      149  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES Schedule 1   Initial Revolving Commitments    Schedule 2.05   Existing
Letters of Credit    Schedule 5.03   Government Approvals; No Conflicts   
Schedule 5.06   Litigation and Environmental Matters    Schedule 5.12  
Subsidiaries    Schedule 6.14   Certain Post-Closing Obligations    Schedule
6.17   Existing Affiliates Transactions    Schedule 7.01   Existing Indebtedness
   Schedule 7.02   Existing Liens    Schedule 7.04(e)   Existing Investments   
Schedule 7.08   Existing Affiliate Transactions    Schedule 7.09   Existing
Restrictions    Schedule 9.19   Existing Cash Management Services    Schedule
11.05   Administrative Agent’s Office, Certain Addresses for Notices    EXHIBITS
Exhibit A   Form of Assignment Agreement    Exhibit B   Form of ABL Guarantee
Agreement    Exhibit C   Form of Perfection Certificate    Exhibit D   Form of
Collateral Agreement    Exhibit E   Form of Closing Certificate    Exhibit F  
Form of Intercompany Note    Exhibit H-1   Form of United States Tax Compliance
Certificate 1    Exhibit H-2   Form of United States Tax Compliance Certificate
2    Exhibit H-3   Form of United States Tax Compliance Certificate 3    Exhibit
H-4   Form of United States Tax Compliance Certificate 4    Exhibit I-1   Form
of Revolving Facility Note    Exhibit I-2   Form of Swing Line Note    Exhibit J
  Form of Notice of Borrowing    Exhibit K   [reserved]    Exhibit L   Form of
Notice of Continuation or Conversion    Exhibit M   Form of LC Request   
Exhibit N   Form of Solvency Certificate    Exhibit O   Form of Compliance
Certificate    Exhibit P   Form of Additional Borrower Agreement    Exhibit Q  
Form of Secured Hedge Designation Agreement    Exhibit R   Form of Borrowing
Base Certificate   

 

-v-



--------------------------------------------------------------------------------

This AMENDED AND RESTATED ABL CREDIT AGREEMENT is entered into as of July 31,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof, this
“Agreement”) among the following: (i) BUILDERS FIRSTSOURCE, INC., a Delaware
corporation (the “Borrower”); (iii) the LENDERS from time to time party hereto
(each a “Lender” and collectively, the “Lenders”); (iv) SUNTRUST BANK, as the
administrative agent (the “Administrative Agent”) and as the Collateral Agent
(as hereinafter defined), (iv) SUNTRUST BANK as the Swing Line Lender (as
hereinafter defined), (v) SUNTRUST BANK, as an LC Issuer (as hereinafter
defined); (vi) CITIGROUP GLOBAL MARKETS, INC. and DEUTSCHE BANK AG NEW YORK
BRANCH, as syndication agent (the “Co-Syndication Agents”); (vii) BANK OF
AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Co-Documentation
Agents”); and (viii) SUNTRUST ROBINSON HUMPHREY, INC., CITIGROUP GLOBAL MARKETS,
INC., CREDIT SUISSE AG, DEUTSCHE BANK SECURITIES INC. and KEYBANC CAPITAL
MARKETS, INC., as Joint Lead Arrangers and Joint Bookrunners.

PRELIMINARY STATEMENTS:

(1)    The Borrower has previously entered into that certain Amended and
Restated ABL Credit Agreement dated as of July 31, 2015 among the Borrower, the
Lenders (as defined therein), SunTrust Bank, as administrative agent for the
Lenders thereunder, Citigroup Global Markets, Inc., Deutsche Bank AG New York
Branch, Bank of America, N.A., Wells Fargo Bank, National Association, SunTrust
Robinson Humphrey, Inc., Credit Suisse AG, Deutsche Bank Securities Inc. and
KeyBanc Capital Markets, Inc. (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof prior to the date hereof, the “Existing Credit Agreement”).

(2)    The requisite parties to the Existing Credit Agreement have agreed to
amend the Existing Credit Agreement as provided in this Agreement, effective
upon the satisfaction of the conditions precedent set forth in the Amendment
No. 1.

AGREEMENT:

In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree to amend and restate the Existing Credit Agreement as
follows:

ARTICLE I

DEFINITIONS AND TERMS

Section 1.01    Certain Defined Terms. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:

“ABL Collateral” means all the “ABL Facility Collateral” as defined in the
ABL/Bond Intercreditor Agreement.

“ABL/Bond Intercreditor Agreement” means the ABL/Bond Intercreditor Agreement,
dated as of May 29, 2013 by and among, inter alios, SunTrust Bank, Wilmington
Trust, National Association, the Loan Parties and each additional representative
party thereto from time to time, as amended, modified, supplemented,
substituted, replaced or restated, in whole or in part, from time to time,
including as amended by the joinders dated as of the date hereof adding the Term
Administrative Agent, the Acquired Company and certain of its Subsidiaries as a
party thereto.

“ABL Financing Transactions” means the execution, delivery and performance by
each Loan Party of the Loan Documents to which it is to be a party and the
borrowing of Loans hereunder and the use of the proceeds thereof.

“ABL Guarantee Agreement” means the Amended and Restated ABL Guarantee Agreement
among the Guarantors and the Administrative Agent, substantially in the form of
Exhibit B, as amended, modified, supplemented, substituted, replaced or
restated, in whole or in part, from time to time.



--------------------------------------------------------------------------------

“Account” has the meaning specified in the Collateral Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquired Company” means ProBuild Holdings LLC, a Delaware limited liability
company.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”) for
any period as the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined as if references to the Borrower and its Restricted
Subsidiaries in the definition of “Consolidated EBITDA” were references to such
Pro Forma Entity and its subsidiaries that will become Restricted Subsidiaries),
all as determined on a consolidated basis for such Pro Forma Entity.

“Acquired Entity or Business” has the meaning given such term in the definition
of “Consolidated EBITDA.”

“Acquisition” means the acquisition of the Acquired Companies (as defined in the
Acquisition Agreement) pursuant to the terms of the Acquisition Agreement.

“Acquisition Agreement” means that securities purchase agreement (together with
all exhibits, schedules, annexes and disclosure schedules thereto) dated as of
April 13, 2015 among the Borrower, as purchaser, the sellers identified therein
and the Acquired Company.

“Acquisition Documents” means the Acquisition Agreement, all other agreements to
be entered into between or among the Acquired Company or its Affiliates and the
Borrower or its Affiliates in connection with the Acquisition and all schedules,
exhibits and annexes to each of the foregoing and all side letters, instruments
and agreements affecting the terms of the foregoing or entered into in
connection therewith.

“Additional Borrower” means any Person who shall from time to time become a
party to this Agreement as a “Borrower” hereunder upon the execution and
delivery of an Additional Borrower Agreement.

“Additional Borrower Agreement” means the Additional Borrower Agreement
substantially in the form of Exhibit P hereto.

“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender at such time
and provides any portion of any Revolving Commitment Increase in accordance with
Section 2.18.

“Adjusted Eurodollar Rate” means, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate for deposits in U.S. Dollars appearing on Reuters screen page LIBOR 01 (or
on any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period, with a maturity comparable to such Interest Period
(provided that if such rate is less than zero, such rate shall be deemed to be
zero), divided by (ii) a percentage equal to 100% minus the then stated maximum
rate of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves and without benefit of credits for
proration, exceptions or offsets that may be available from time to time)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided, that if the rate referred to in
clause (i) above is not available at any such time for any reason, then the rate
referred to in clause (i) shall instead be the interest rate per annum, as
determined by the Administrative Agent, to be the arithmetic average of the
rates per annum at which deposits in U. S. Dollars in an amount equal to the
amount of such Eurodollar Loan are offered by major banks in the London
interbank market to the Administrative Agent at approximately 11:00 A.M. (London
time), two (2) Business Days prior to the first day of such Interest Period
(provided that if such rate is less than zero, such rate shall be deemed to be
zero).

 

-2-



--------------------------------------------------------------------------------

“Adjustment Date” means the date that is the first day of the first month
following receipt by the Lenders of the Borrowing Base Certificate required to
be delivered pursuant to Section 6.01(j), for the last month of the most
recently completed fiscal quarter of the Borrower.

“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to Section 9.11.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Agent” means the Administrative Agent, the Collateral Agent, each Joint Lead
Arranger, each Co-Syndication Agent, each Co-Documentation Agent, and any
successors and assigns in such capacity, and “Agents” means two or more of them.

“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time and (ii) the principal amount
of Swing Loans outstanding at such time.

“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
aggregate principal amount of all Revolving Loans made by all Lenders and
outstanding at such time and (ii) the aggregate amount of the LC Outstandings at
such time.

“Agreement” has the meaning provided in the preamble.

“Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement, dated
as of March 22, 2017, by and among the Borrower, the Guarantors, the
Administrative Agent and each of the Lenders party thereto.

“Amendment No. 1 Effective Date” shall mean March 22, 2017.

“Amendment No. 2” means that certain Amendment No. 2 to Credit Agreement, dated
as of April 24, 2019, by and among the Borrower, the Guarantors, the
Administrative Agent, each of the Lenders party thereto, the LC Issuers and the
Swing Line Lender.

“Amendment No. 2 Effective Date” shall mean April 24, 2019.

“Anti-Terrorism Law” means the USA PATRIOT Act or any other law pertaining to
the prevention of future acts of terrorism in any applicable jurisdiction, in
each case as such law may be amended from time to time.

“Applicable Commitment Fee Rate” means, with respect to Initial Revolving
Commitments, a percentage per annum equal to:

(a)    immediately from and after the Closing Date, until the last day of the
first full fiscal quarter ending after the Closing Date, 0.375%; and

(b)    thereafter, the following percentages per annum, based upon the Average
Revolving Loan Utilization as of the most recent Adjustment Date:

 

Category

  

Average Revolving Loan Utilization

  

Applicable
Commitment
Fee Rate

 

1

   Less than 50%      0.375 % 

2

   Greater than or equal to 50%      0.250 % 

The Applicable Commitment Fee Rate shall be adjusted quarterly on each
Adjustment Date based upon the Average Revolving Loan Utilization in accordance
with the table above.

 

-3-



--------------------------------------------------------------------------------

In the event that the Administrative Agent determines that the Average Revolving
Loan Utilization on the applicable Adjustment Date was incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a (x) higher or (y) lower Applicable Commitment Fee Rate for
any applicable period than the Applicable Commitment Fee Rate applied for such
applicable period, then (a) the Applicable Commitment Fee Rate shall be
determined as if the pricing level for such higher Applicable Commitment Fee
Rate were applicable for such applicable period, and (b) only in the case of
clause (x) hereof, the Borrower shall within three (3) Business Days of demand
thereof by the Administrative Agent pay to the Administrative Agent the accrued
additional fees owing as a result of such increased Applicable Commitment Fee
Rate for such applicable period, which payment shall be promptly applied by the
Administrative Agent in accordance with this Agreement. This paragraph shall not
limit the rights of the Administrative Agent and Lenders with respect to
Section 2.11(c) and Section 8.01.

“Applicable Percentage” means, with respect to any Lender holding Revolving
Commitments, the percentage of the Total Revolving Commitments represented by
such Lender’s Revolving Commitment. If the Revolving Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments.

“Applicable Revolving Loan Margin” means, with respect to Initial Revolving
Loans, for any day, with respect to any Base Rate Loan or Eurodollar Loan, as
the case may be, the applicable rate per annum set forth below under the caption
“Base Rate Margin” or “Eurodollar Margin,” as the case may be, based upon the
Average Excess Availability as of the most recent Adjustment Date:

(a)    immediately following the Closing Date, until the first Adjustment Date,
1.50% in respect of any Eurodollar Loan and 0.50% in respect of any Base Rate
Loan; and

(b)    thereafter, the following percentages per annum, based upon the Average
Excess Availability as of the most recent Adjustment Date:

 

Category

  

Average Excess Availability

  

Base Rate
Margin

   

Eurodollar
Margin

 

1

   Average Excess Availability less than 33.3% of the Maximum Borrowing Amount
     0.75 %      1.75 % 

2

   Average Excess Availability greater than or equal to 33.3% of the Maximum
Borrowing Amount, but less than 66.67% of the Maximum Borrowing Amount      0.50
%      1.50 % 

3

   Average Excess Availability greater than or equal to 66.67% of the Maximum
Borrowing Amount      0.25 %      1.25 % 

Any increase or decrease in the Applicable Revolving Loan Margin shall be made
quarterly on a prospective basis on each Adjustment Date based upon the Average
Excess Availability in accordance with the table above; provided that (i) if a
Specified Event of Default shall have occurred and be continuing at the time any
reduction in the Applicable Revolving Loan Margin would otherwise be
implemented, then no such reduction shall be implemented until the date on which
such Specified Event of Default shall no longer be continuing and (ii) if any
Borrowing Base Certificate delivered pursuant to this Agreement is at any time
restated or otherwise revised, or if the information set forth in any such
Borrowing Base Certificate otherwise proves to be false or incorrect such that
the Applicable Revolving Loan Margin would have been higher than was otherwise
in effect during any period, without constituting a waiver of any Default or
Event of Default arising as a result thereof, Applicable Revolving Loan Margin
due under this Agreement shall be immediately recalculated at such higher rate
for any applicable periods and then shall be due and payable within three
(3) Business Days of demand thereof by the Administrative Agent pay to the
Administrative Agent, which payment shall be promptly applied by the
Administrative Agent in accordance with this Agreement.

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

 

-4-



--------------------------------------------------------------------------------

“Approved Foreign Bank” has the meaning assigned to such term in the definition
of “Permitted Investments.”

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered, advised or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages a Lender.

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit A hereto.

“Audited Financial Statements” means (a) the audited combined balance sheets of
the Acquired Company for the fiscal years ended December 31, 2013 and
December 31, 2014, and the related consolidated statements of income and cash
flows of the Acquired Company for the fiscal years ended December 31, 2012,
December 31, 2013 and December 31, 2014 and (b) the audited consolidated balance
sheets of the Borrower for the fiscal years ended December 31, 2013 and
December 31, 2014, and the related consolidated statements of income and cash
flows of the Borrower for the fiscal years ended December 31, 2012, December 31,
2013 and December 31, 2014.

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Availability Reserves” means, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect impediments to the
Administrative Agent’s realizing upon the Collateral consisting of Borrowing
Base Assets included in the Borrowing Base or (b) to reflect claims and
liabilities that the Administrative Agent believes will need to be satisfied in
connection with such realization upon the Collateral consisting of Borrowing
Base Assets included in the Borrowing Base.

“Available Equity Amount” means a cumulative amount equal to (without
duplication):

(a)    the Net Proceeds of new public or private issuances of Qualified Equity
Interests in the Borrower or any parent of the Borrower which are contributed to
the Borrower, plus

(b)    capital contributions received by the Borrower after the Closing Date in
cash or Permitted Investments (other than (i) in respect of any Disqualified
Equity Interest, (ii) to the extent constituting a Specified Equity Contribution
or (iii) amounts applied pursuant to Section 7.01(a)(xv)), plus

(c)    the net cash proceeds received by the Borrower or any Restricted
Subsidiary from Indebtedness and Disqualified Equity Interest issuances issued
after the Closing Date and which have been exchanged or converted into Qualified
Equity Interests, plus

(d)    returns, profits, distributions and similar amounts received in cash or
Permitted Investments by the Borrower or any Restricted Subsidiary on
Investments made using the Available Equity Amount (not to exceed the amount of
such Investments).

“Average Excess Availability” means, (i) at any Adjustment Date, the average
daily Excess Availability for the fiscal quarter immediately preceding such
Adjustment Date or (ii) on any date that is not an Adjustment Date, the Average
Excess Availability on the immediately preceding Adjustment Date.

“Average Revolving Loan Utilization” means, as of any Adjustment Date, the
average daily Aggregate Revolving Facility Exposure for the fiscal quarter
immediately preceding such Adjustment Date (or, if less, the period from the
Closing Date to such Adjustment Date), divided by the aggregate Revolving
Commitments in effect at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

-5-



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A.

“Bankruptcy Proceeding” means, (a) any voluntary or involuntary case or
proceeding under any Bankruptcy Law or any proceeding of the type specified in
Section 7.01(g), in each case, with respect to any Loan Party, (b) any other
voluntary or involuntary insolvency, reorganization or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Loan Party or with respect to a material
portion of their respective assets, (c) any liquidation, dissolution,
reorganization or winding up of any Loan Party whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy, or (d) any assignment for
the benefit of creditors or any other marshalling of assets and liabilities of
any Loan Party; provided, that when “Bankruptcy Proceeding” is used in the
definition of “Defaulting Lender” or the term “Loan Party” in the preceding
definition shall be replaced with “Lender” and when such term is used in the
definition of “Eligible Receivables” or “Eligible Unbilled Receivables”, the
term “Loan Party” in the preceding definition shall be replaced with “Account
Debtor”.

“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum and (iii) the Adjusted Eurodollar Rate
determined on a daily basis for an Interest Period of one (1) month, plus one
percent (1.00%) per annum (any changes in such rates to be effective as of the
date of any change in such rate). The Administrative Agent’s prime lending rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

“Blocked Account Agreement” has the meaning assigned to such term in
Section 2.21(a).

“Blocked Accounts” has the meaning assigned to such term in Section 2.21(a).

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers, board of directors, manager or
managing member of such Person or the functional equivalent of the foregoing or
any committee thereof duly authorized to act on behalf of such board, manager or
managing member, (c) in the case of any partnership, the board of directors or
board of managers of the general partner of such Person and (d) in any other
case, the functional equivalent of the foregoing.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower Materials” has the meaning assigned to such term in the last paragraph
of Section 6.01.

“Borrower” has the meaning provided in the first paragraph of this Agreement.
“Borrower” shall include any Successor Borrower thereof.

“Borrowing” means a Revolving Borrowing or the incurrence of a Swing Loan.

 

-6-



--------------------------------------------------------------------------------

“Borrowing Base” means (i) 85% of the Value of Eligible Receivables, plus (ii)
90% of the Net Orderly Liquidation Value of Eligible Inventory, plus (iii) 90%
of the face amount of Eligible Credit Card Receivables, plus (iv) an amount
equal to the lesser of (x) $30 million or (y) 85% of the Value of Eligible
Unbilled Receivables, plus (v) an amount equal to the lesser of (x) $25 million
or (y) 65% of Eligible Billings, plus (vi) 100% of unrestricted cash held in a
deposit account maintained with the Administrative Agent or over which the
Administrative Agent has a perfected interest (such cash, the “Qualified Cash”)
minus (vii) without duplication, the amount of all Reserves as the
Administrative Agent may at any time and from time to time in the exercise of
its Permitted Discretion establish or modify in accordance with the provisions
of Section 2.22; provided that in no event shall the net aggregate amounts set
forth in clauses (i) through (vii) attributable to Inventory or Receivables
acquired pursuant to the purchase or other acquisition of property and assets or
Acquired Entity or Business that is not subject to a completed Collateral Review
conducted by or on behalf of the Administrative Agent exceed $80,000,000;
provided further that the Borrower, in its sole discretion, may request that the
Administrative Agent undertake a Collateral Review at the Borrower’s expense
solely in respect of any acquired property and assets or Acquired Entity or
Business and, upon such request, the Administrative Agent shall commence such
Collateral Review in respect of such acquired property and assets within 30 days
(it being understood that any such requested Collateral Review shall not reduce
the number of Collateral Reviews otherwise permitted by, or the expenses which
are otherwise reimbursable pursuant to, Section 6.03(b)). The Borrowing Base at
any time shall be determined by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 6.01 and
adjusted by the Administrative Agent in accordance with Section 2.22 based upon
additional information, if any, received after the date of delivery of any such
Borrowing Base Certificate.

“Borrowing Base Assets” means any Loan Party’s Inventory and Receivables and
other assets directly related thereto, including documents, instruments, general
intangibles, deposit accounts and the proceeds of all of the same.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer, in substantially the form of
Exhibit R or another form which is acceptable to the Administrative Agent in its
reasonable discretion.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means with respect to the Loan Parties for any period,
all expenditures that would be reflected as capital expenditures on a
Consolidated statement of cash flows of the Borrower and its Restricted
Subsidiaries for such period prepared in accordance with GAAP; provided that
“Capital Expenditures” shall not include, without duplication, (i) any additions
to property and equipment and other capital expenditures made with the proceeds
of any equity securities issued or capital contributions received by any Loan
Party or any Subsidiary (other than Specified Equity Contributions or
Disqualified Equity Interests), (ii) expenditures made in connection with the
replacement, substitution, restoration or repair of assets to the extent
financed with (x) insurance proceeds paid on account of the loss of or damage to
the assets being replaced, restored or repaired, or (y) awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced, (iii) the purchase price of equipment that is purchased substantially
contemporaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time,
(iv) any consideration payable with respect to any Permitted Acquisitions or
other Investment, (v) the purchase of property, plant or equipment to the extent
financed with the proceeds of any dispositions of assets or property not
prohibited hereunder, (vi) expenditures that are accounted for as capital
expenditures by the Borrower or any Restricted Subsidiary and that actually are
paid for by a Person other than the Borrower or any Restricted Subsidiary or
Affiliate thereof, to the extent neither the Borrower nor any Restricted
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such Person or any other Person
(whether before, during or after such period), (vii) any expenditures which are
contractually required to be, and are, advanced or reimbursed to the Loan
Parties in cash by a third party (including landlords) during such period of
calculation, (viii) the book value of any asset owned by the Borrower or any
Restricted Subsidiary prior to or during such period to the extent that such
book value is included as a capital expenditure during such period as a result
of such Person reusing or beginning to reuse such asset during such period
without a corresponding expenditure actually having been made in such period;
provided that (A) any expenditure necessary in

 

-7-



--------------------------------------------------------------------------------

order to permit such asset to be reused shall be included as a Capital
Expenditure during the period in which such expenditure actually is made and
(B) such book value shall have been included in Capital Expenditures when such
asset was originally acquired, (ix) the purchase price of equipment purchased
during such period to the extent the consideration consists of any combination
of (A) used or surplus equipment traded in at the time of such purchase and
(B) the proceeds of a concurrent sale of used or surplus equipment, in each
case, in the ordinary course of business and (x) any other capital expenditures
that are financed with the proceeds of Indebtedness (other than Revolving Loans)
or Net Proceeds of any disposition of assets, any casualty event, any incurrence
or issuance of Indebtedness or any issuance of Equity Interests (other than
Disqualified Equity Interests or Specified Equity Contributions).

“Capitalized Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided that all obligations of any Person that are or would be
characterized as an operating lease as determined in accordance with GAAP as in
effect on the Closing Date (whether or not such operating lease was in effect on
such date) shall continue to be accounted for as an operating lease (and not as
a Capitalized Lease or Capitalized Lease Obligation) for purposes of this
Agreement regardless of any change in GAAP following the Closing Date that would
otherwise require such obligation to be recharacterized as a Capitalized Lease
Obligation, to the extent that financial reporting shall not be affected hereby.
For purposes of Section 7.02, a Capitalized Lease Obligation shall be deemed to
be secured by a Lien on the property being leased and such property shall be
deemed to be owned by the lessee.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP as in effect on the Closing Date, recorded as capitalized leases;
provided that for all purposes hereunder the amount of obligations under any
Capitalized Lease shall be the amount thereof accounted for as a liability in
accordance with GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and its Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries.

“Cash Collateralize” means to deposit in an account subject to a deposit account
control agreement in form and substance reasonably satisfactory to the
Administrative Agent and each applicable LC Issuer or to pledge and deposit with
or deliver to the Administrative Agent, for the benefit of one or more of the LC
Issuers or Lenders, as collateral for Obligations relating to Letters of Credit
or obligations of Lenders to fund participations in respect of such Obligations,
as applicable, cash in an amount equal to 103% of such Obligations or, if the
Administrative Agent and each applicable LC Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and each
applicable LC Issuer. “Cash Collateral” shall have a meaning correlative to the
foregoing definition and shall include the proceeds of such cash collateral and
other credit support.

“Cash Management Agreement” means any agreement or arrangement to provide Cash
Management Services.

“Cash Management Bank” means (i) any Person that, either at the time it enters
into a Cash Management Agreement or at any time after it enters into a Cash
Management Agreement, becomes a Lender or an Agent or an Affiliate of a Lender
or an Agent, in its capacity as a party to such Cash Management Agreement and
(ii) Wells Fargo and Bank of America (or their respective designated
Affiliates), with respect to the Existing Cash Management Services.

“Cash Management Services” means treasury, depository, cash pooling arrangements
and cash management services, corporate credit and purchasing cards and related
programs or any automated clearing house transfers of funds; which shall for the
avoidance of doubt include the Existing Cash Management Services.

 

-8-



--------------------------------------------------------------------------------

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holdco” means a Domestic Subsidiary that is a disregarded entity for U.S.
federal income tax purposes with no material assets other than Equity Interests
(and debt securities, if any) of one or more Foreign Subsidiaries that are CFCs,
or of other CFC Holdcos.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group, other than the
Permitted Holders (directly or indirectly, including through one or more holding
companies), of Equity Interests representing 50% or more of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
in the Borrower and the percentage of the aggregate ordinary voting power so
held is greater than the percentage of the aggregate ordinary voting power
represented by the Equity Interests in the Borrower held by the Permitted
Holders, unless the Permitted Holders (directly or indirectly, including through
one of more holding companies) otherwise have the right (pursuant to contract,
proxy or otherwise), directly or indirectly, to designate, nominate or appoint
(and do so designate, nominate or appoint) a majority of the Board of Directors
of the Borrower or (b) the occurrence of a “Change of Control” (or similar
event, however denominated), as defined in the Secured Notes Indenture or the
Unsecured Notes Indenture.

For purposes of this definition, (i) “beneficial ownership” shall be as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act, (ii) the phrase Person or
“group” is within the meaning of Section 13(d) or 14(d) of the Exchange Act, but
excluding any employee benefit plan of such Person or “group” and its
subsidiaries and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan, and (iii) if any Person or “group”
includes one or more Permitted Holders, the issued and outstanding Equity
Interests of the Borrower directly or indirectly owned by the Permitted Holders
that are part of such Person or “group” shall not be treated as being owned by
such Person or “group” for purposes of determining whether clause (a) of this
definition is triggered).

“Change in Law” means (a) the adoption of any rule, regulation, treaty or other
law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other law or in the administration, interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) the making or issuance of any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; including, for the avoidance of doubt, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all rules,
regulations, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank of International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to be a “Change in Law,” to the extent enacted, adopted,
promulgated or issued after the date of this Agreement, but only to the extent
such rules, regulations, or published interpretations or directives are applied
to the Borrower and its Subsidiaries by the Administrative Agent or any Lender
in substantially the same manner as applied to other similarly situated
borrowers under comparable syndicated credit facilities, including, without
limitation, for purposes of Section 3.01.

“Charges” has the meaning provided in Section 11.23.

“Chattel Paper” means any “chattel paper,” as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by any Loan
Party, wherever located.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing are, Extended Revolving Credit
Loans (of the same Extension Series), Incremental Revolving Loans (of a Class),
Initial Revolving Loans, Swing Loans and, when used in reference to any
Commitment, refers to whether such Commitment is an Extended Revolving Credit
Commitment (of the same Extension Series), an Revolving Commitment Increase (of
a Class), Swing Line Commitment and when used in reference to any Lender, refers
to whether such Lender has a Loan or Commitment with respect to the applicable
Class. Commitments (and, in each case, the Loans made pursuant to such
Commitments) that have the same terms and conditions shall be construed to be in
the same Class. There shall be no more than an aggregate of five (5) Classes of
revolving credit facilities under this agreement.

 

-9-



--------------------------------------------------------------------------------

“Closing Date” means July 31, 2015.

“Code” means Title 11 of the United States Code, as amended, or any similar
federal or state law for the relief of debtors.

“Co-Documentation Agents” has the meaning assigned to such term in the first
paragraph to this Agreement.

“Co-Syndication Agents” has the meaning provided in the first paragraph of this
Agreement.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations.

“Collateral Access Agreement” has the meaning assigned to such term in the
Collateral Agreement.

“Collateral Agent” means SunTrust Bank, in its capacity as collateral agent,
security trustee or pledgee in its own name under any of the Loan Documents, or
any successor collateral agent.

“Collateral Agreement” means the Amended and Restated Collateral Agreement among
the Borrower, each other Loan Party and the Collateral Agent, substantially in
the form of Exhibit D.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a)    the Administrative Agent shall have received from (i) the Borrower and
each of the Restricted Subsidiaries (other than any Excluded Subsidiary) either
(x) a counterpart of the ABL Guarantee Agreement duly executed and delivered on
behalf of such Person or (y) in the case of any Person that becomes a Loan Party
after the Closing Date (including, without limitation, by ceasing to be an
Excluded Subsidiary or as the result of a Division), a supplement to the ABL
Guarantee Agreement, in substantially the form specified therein, duly executed
and delivered on behalf of such Person and (ii) the Borrower and each Subsidiary
Loan Party either (x) a counterpart of the Collateral Agreement duly executed
and delivered on behalf of such Person or (y) in the case of any Person that
becomes a Subsidiary Loan Party after the Closing Date (including, without
limitation, by ceasing to be an Excluded Subsidiary or as the result of a
Division), a supplement to the Collateral Agreement, in substantially the form
specified therein, duly executed and delivered on behalf of such Person, in each
case under this clause (a) together with, in the case of any such Loan Documents
executed and delivered after the Closing Date, to the extent reasonably
requested by the Administrative Agent, opinions and documents of the type
referred to in Sections 4.01(b) and 4.01(d);

(b) subject to the ABL/Bond Intercreditor Agreement, all outstanding Equity
Interests of each Restricted Subsidiary that is a Material Subsidiary (other
than any Equity Interests constituting Excluded Assets) owned by or on behalf of
any Loan Party, shall have been pledged pursuant to the Collateral Agreement,
and, subject to the ABL/Bond Intercreditor Agreement, the Administrative Agent
shall have received certificates, if any, or other instruments, if any,
representing all such Equity Interests to the extent constituting “certificated
securities” (other than such Equity Interests constituting Excluded Assets),
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank;

(c)    subject to the ABL/Bond Intercreditor Agreement, if any Indebtedness for
borrowed money of the Borrower or any Subsidiary in a principal amount of
$1,000,000 or more is owing by such obligor to any Loan Party and such
Indebtedness is evidenced by a promissory note, such promissory note shall be
pledged pursuant to the Collateral Agreement, and, subject to the ABL/Bond
Intercreditor Agreement, the Administrative Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank; provided, however, the foregoing delivery requirement
with respect to any intercompany indebtedness may be satisfied by delivery of an
omnibus or global intercompany note executed by all Loan Parties as payees and
all such obligors as payors;

 

-10-



--------------------------------------------------------------------------------

(d)    all certificates, agreements, documents and instruments, including
Uniform Commercial Code financing statements and Intellectual Property security
agreements required by this Agreement, the Security Documents, Requirements of
Law and reasonably requested by the Administrative Agent to be filed, delivered,
registered or recorded to create the Liens intended to be created by the
Security Documents and perfect such Liens to the extent required by, and with
the priority required by, this Agreement, the Security Documents and the other
provisions of the term “Collateral and Guarantee Requirement,” shall have been
filed, registered or recorded or delivered to the Administrative Agent for
filing, registration or recording; and

(e)    the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Material Real Property duly executed and delivered
by the record owner of such Mortgaged Property (if the Mortgaged Property is in
a jurisdiction that imposes a mortgage recording or similar tax is imposed on
the amount secured by such Mortgage, then the amount secured by such Mortgage
shall be limited to the book value of such Mortgaged Property, as reasonably
determined by the Borrower), (ii) a policy or policies of title insurance (or
marked unconditional commitment to issue such policy or policies) issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a first priority Lien on the Mortgaged Property described therein,
free of any other Liens except as expressly permitted by Section 6.02, together
with such customary lender’s endorsements (other than a creditor’s rights
endorsement) as the Term Administrative Agent may reasonably request to the
extent available in the applicable jurisdiction at commercially reasonable rates
(it being agreed that the Term Administrative Agent shall accept zoning reports
from a nationally recognized zoning company in lieu of zoning endorsements to
such title insurance policies), in an amount equal to the fair market value of
such Mortgaged Property or as otherwise reasonably agreed by the parties;
provided that in no event will the Borrower be required to obtain independent
appraisals of such Mortgaged Properties, unless required by FIRREA, (iii) a
completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to each Mortgaged Property, and if any
Mortgaged Property is located in an area determined by the Federal Emergency
Management Agency (or any successor agency) to be located in special flood
hazard area, a duly executed notice about special flood hazard area status and
flood disaster assistance and evidence of such flood insurance as provided in
Section 6.07(b), (iv) opinions, addressed to the Administrative Agent and the
Secured Creditors, from counsel qualified to opine in each jurisdiction where a
Mortgaged Property is located regarding the enforceability of the Mortgage,
(v) a survey or existing survey together with a no change affidavit of such
Mortgaged Property, in compliance with the 2011 Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys and otherwise reasonably
satisfactory to the Administrative Agent, and (vi) evidence of payment of title
insurance premiums and expenses and all recording, mortgage, transfer and stamp
taxes and fees payable in connection with recording the Mortgage, any amendments
thereto and any fixture filings in appropriate county land office(s).

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if the Administrative
Agent and the Borrower reasonably agree in writing that the cost, burden,
difficulty or consequence of creating or perfecting such pledges or security
interests in such assets, or obtaining such title insurance, legal opinions or
other deliverables in respect of such assets, or providing such Guarantees
(taking into account any adverse tax consequences to the Borrower and its
Affiliates (including the imposition of withholding or other material taxes)),
outweighs the benefits to be obtained by the Lenders therefrom; (b) Liens
required to be granted from time to time pursuant to the term “Collateral and
Guarantee Requirement” shall be subject to exceptions and limitations set forth
in the Security Documents; (c) except to the extent required by Section 2.21 and
Section 6.12(c), in no event shall control agreements or other control or
similar arrangements be required with respect to cash, Permitted Investments,
other deposit accounts, securities and commodities accounts (including
securities entitlements and related assets), letter of credit rights or other
assets requiring perfection by control (but not, for avoidance of doubt,
possession); (d) in no event shall any Loan Party be required to complete any
filings or other action with respect to the perfection of security interests in
any jurisdiction outside of the United States, and no actions in any non-U.S.
jurisdiction or required by the laws of any non-U.S. jurisdiction shall be
required to be taken to create any security interests in assets located or
titled outside of the United States (including any Equity Interests of Foreign
Subsidiaries and any Intellectual Property governed by or arising or existing
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia) or to perfect or make enforceable any
security interests in any such assets (it being

 

-11-



--------------------------------------------------------------------------------

understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction); (e) in no event shall any
Loan Party be required to complete any filings or other action with respect to
perfection of security interests in assets subject to certificates of title
beyond the filing of UCC financing statements; (f) other than the filing of UCC
financing statements, no perfection shall be required with respect to promissory
notes evidencing debt for borrowed money in a principal amount of less than
$1,000,000; (g) in no event shall any Loan Party be required to complete any
filings or other action with respect to security interests in Intellectual
Property beyond the filing of Intellectual Property security agreements with the
United States Patent and Trademark Office or the United States Copyright Office;
(h) no actions shall be required to perfect a security interest in letter of
credit rights (other than the filing of UCC financing statements); and (i) in no
event shall the Collateral include any Excluded Assets. The Administrative Agent
may grant extensions of time for the creation and perfection of security
interests in or the obtaining of title insurance, legal opinions or other
deliverables with respect to particular assets or the provision of any Guarantee
by any Subsidiary (including extensions beyond the Closing Date or in connection
with assets acquired, or Subsidiaries formed or acquired, after the Closing
Date) and any other obligations under this definition where it determines that
such action cannot be accomplished without undue effort or expense by the time
or times at which it would otherwise be required to be accomplished by this
Agreement or the Security Documents.

“Collateral Review” means, as the case may be, an Inventory appraisal or a field
examination; provided that for the avoidance of doubt, one Inventory appraisal
and one field examination shall constitute two Collateral Reviews.

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of materials, goods or services.

“Commitment” means with respect to each Lender, (i) its Revolving Commitment,
(ii) Extended Revolving Credit Commitment, or (iii) its Revolving Commitment
Increase.

“Commitment Fees” has the meaning provided in Section 2.13(a).

“Commitment Increase Notice” has the meaning provided in Section 2.18(a).

“Commodities Hedge Agreement” means a commodities contract purchased by the
Borrower or any of its Subsidiaries in the ordinary course of business, and not
for speculative purposes, with respect to raw materials necessary to the
manufacturing or production of goods in connection with the business of the
Borrower and its Subsidiaries.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning provided in Section 9.15(a).

“Compliance Certificate” means the certificate required to be delivered pursuant
to Section 6.01(h).

“Compliance Date” means any date that is the last day of a fiscal quarter of the
Borrower.

“Confidential Information” has the meaning provided in Section 11.15(b).

“Consolidated Cash Interest Expense” means, as of any date for the applicable
period ending on such date with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis, the amount payable with respect to such
period in respect of (a) total interest expense payable in cash with respect to
all outstanding Indebtedness of the Borrower and its Restricted Subsidiaries
(including the interest component under Capitalized Leases, but excluding, to
the extent included in interest expense, (i) fees and expenses (including any
penalties and interest relating to Taxes) associated with the consummation of
the Transactions, (ii) annual agency fees paid to the administrative agents and
collateral agents under any credit facilities or other debt instruments or
documents, (iii) costs associated with obtaining Swap Agreements and any
interest expense attributable to the movement of the mark-to-market valuation of
obligations under Swap Agreements or other derivative instruments, and any
one-time cash costs associated with breakage in respect of Swap Agreements for
interest rates, (iv) fees and expenses (including any

 

-12-



--------------------------------------------------------------------------------

penalties and interest relating to Taxes) associated with any Investment not
prohibited by Section 7.04, the issuance of Equity Interests or Indebtedness,
(v) any interest component relating to accretion or accrual of discounted
liabilities, (vi) all non-recurring cash interest expense consisting of
liquidated damages for failure to timely comply with registration rights
obligations, (vii) amortization of deferred financing fees, debt issuance costs,
commissions, fees and expenses or expensing of any financing fees or prepayment
or redemption premiums or penalty and any other amounts of non-cash interest
(including as a result of the effects of acquisition method accounting or
pushdown accounting), and (viii) any interest expense attributable to the
exercise of appraisal rights and the settlement of any claims or actions
(whether actual, contingent or potential) with respect thereto and with respect
to any Permitted Acquisition or other Investment, all as calculated on a
consolidated basis in accordance with GAAP minus (b) cash interest income of
Borrower and its Restricted Subsidiaries earned during such period, in each case
as determined in accordance with GAAP.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:

(a)    without duplication and to the extent already deducted (and not added
back) in arriving at such Consolidated Net Income, the sum of the following
amounts for such period:

(i)    total interest expense and, to the extent not reflected in such total
interest expense, the sum of (A) premium payments, debt discount, fees, charges
and related expenses incurred in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets plus (B) the portion of rent expense with respect to such period under
Capitalized Leases that is treated as interest expense in accordance with GAAP
plus (C) the implied interest component of synthetic leases with respect to such
period plus (D) any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments plus (E) bank and letter of credit fees and costs of surety bonds in
connection with financing activities, plus (F) any commissions, discounts, yield
and other fees and charges (including any interest expense) related to any
Qualified Securitization Facility plus (G) amortization or write-off of deferred
financing fees, debt issuance costs, debt discount or premium, terminated
hedging obligations and other commissions, financing fees and expenses and,
adjusted, to the extent included, to exclude any refunds or similar credits
received in connection with the purchasing or procurement of goods or services
under any purchasing card or similar program;

(ii)    provision for taxes based on income, profits or capital and sales taxes,
including federal, provincial, territorial, foreign, state, local, franchise,
excise, and similar taxes and foreign withholding taxes paid or accrued during
such period (including in respect of repatriated funds) including penalties and
interest related to such taxes or arising from any tax examinations (including,
without limitation, any additions to such taxes, and any penalties and interest
with respect thereto);

(iii)    Non-Cash Charges;

(iv)    operating expenses incurred on or prior to the Closing Date attributable
to (A) salary obligations paid to employees terminated prior to the Closing Date
and (B) wages paid to executives in excess of the amounts the Borrower and/or
any of its Restricted Subsidiaries are required to pay pursuant to their
respective employment agreements;

(v)    extraordinary losses or charges in accordance with GAAP;

(vi) unusual, non-recurring or exceptional expenses, losses or charges
(including any unusual, non-recurring or exceptional operating expenses, losses
or charges directly attributable to the implementation of cost savings
initiatives), severance, relocation costs, integration and facilities’ opening
costs and other business optimization expenses and operating improvements
(including related to new product introductions), systems development and
establishment costs, recruiting fees, signing costs, retention or completion
bonuses, transition costs, costs related to closure/consolidation of facilities,
internal costs in respect of strategic initiatives and curtailments or
modifications to pension and post-retirement employee benefit plans (including
any settlement of pension liabilities), contract terminations and professional
and consulting fees incurred in connection with any of the foregoing;

 

-13-



--------------------------------------------------------------------------------

(vii)    restructuring charges, accruals or reserves (including restructuring
and integration costs related to acquisitions and adjustments to existing
reserves), whether or not classified as restructuring expense on the
consolidated financial statements;

(viii)    the amount of any non-controlling interest consisting of income
attributable to non-controlling interests of third parties in any Non-Wholly
Owned Subsidiary deducted (and not added back in such period) in calculating
Consolidated Net Income;

(ix)    (A) the amount of board of directors, management, monitoring, consulting
and advisory fees, indemnities and related expenses paid or accrued in such
period (including any termination fees payable in connection with the early
termination of management and monitoring agreements) and (B) the amount of
expenses relating to payments made to option holders of the Borrower or any of
its direct or indirect parent companies in connection with, or as a result of,
any distribution being made to shareholders of such Person or its direct or
indirect parent companies, which payments are being made to compensate such
option holders as though they were shareholders at the time of, and entitled to
share in, such distribution, in each case to the extent permitted in the Loan
Documents;

(x)    losses, expenses or charges (including all fees and expenses or charges
relating thereto) (A) from abandoned, closed, disposed or discontinued
operations and any losses on disposal of abandoned, closed or discontinued
operations and (B) attributable to business dispositions or asset dispositions
(other than in the ordinary course of business) as determined in good faith by a
Financial Officer;

(xi)    any non-cash loss attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments (in each case, including pursuant to Financial Accounting Standards
Codification No. 815—Derivatives and Hedging but only to the extent the cash
impact resulting from such loss has not been realized);

(xii)    any loss relating to amounts paid in cash prior to the stated
settlement date of any hedging obligation that has been reflected in
Consolidated Net Income for such period;

(xiii)    any gain relating to hedging obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (c)(vi) and (c)(vii) below;

(xiv)    any costs or expenses incurred by the Borrower or any Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, any severance agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are non-cash or otherwise funded with cash proceeds
contributed to the capital of the Borrower or Net Proceeds of an issuance of
Equity Interests of the Borrower (other than Disqualified Equity Interests);

(xv)    any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 715, and any other items
of a similar nature;

(xvi)    the amount of losses on Dispositions of accounts receivable,
Securitization Assets and related assets incurred in connection with a Qualified
Securitization Facility;

 

-14-



--------------------------------------------------------------------------------

(xvii)     other add-backs and adjustments reflected in the Information
Memorandum and the Model;

(xviii)     earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments, in each case in connection with acquisitions or
Investments;

(xix)     charges, losses, lost profits, expenses (including litigation
expenses, fee and charges) or write-offs to the extent indemnified or insured by
a third party, including expenses or losses covered by indemnification
provisions or by any insurance provider in connection with the Transactions, a
Permitted Acquisition or any other acquisition or Investment, disposition or any
Casualty Event, in each case, to the extent that coverage has not been denied
and so long as such amounts are actually reimbursed in cash within one year
after the related amount is first added to Consolidated EBITDA pursuant to this
clause (xix) (and if not so reimbursed within one year, such amount shall be
deducted from Consolidated EBITDA during the next measurement period);

(xx)     cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Consolidated EBITDA in any period to the extent
non-cash gains relating to such receipts were deducted in the calculation of
Consolidated EBITDA pursuant to clause (c) below for any previous period and not
added back; and

(xxi)     Public Company Costs; plus

(b) without duplication, the amount of “run rate” cost savings, operating
expense reductions, other operating improvements, and synergies related to any
Specified Transaction, the Transactions, any restructuring, cost saving
initiative or other initiative projected by the Borrower in good faith to be
realized as a result of actions taken, committed to be taken or planned to be
taken, in each case on or prior to the date that is 24 months after the end of
the relevant Test Period (including actions initiated prior to the Closing Date)
(which cost savings, operating expense reductions, other operating improvements
and synergies shall be added to Consolidated EBITDA until fully realized and
calculated on a pro forma basis as though such cost savings, operating expense
reductions, other operating improvements and synergies had been realized on the
first day of the relevant period), net of the amount of actual benefits realized
from such actions; provided that (A) such cost savings, operating expense
reductions, other operating improvements and synergies are reasonably
identifiable and quantifiable and (B) no cost savings, operating expense
reductions, other operating improvements or synergies shall be added pursuant to
this clause (b) to the extent duplicative of any expenses or charges relating to
such cost savings, operating expense reductions, other operating improvements or
synergies that are included in clauses (a)(vi) and (a)(vii) above or in the
definition of “Pro Forma Adjustment” (it being understood and agreed that “run
rate” shall mean the full recurring benefit that is associated with any action
taken); less

(c)    without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i)    extraordinary or non-recurring gains;

(ii)    non-cash gains (excluding any non-cash gain to the extent it represents
the reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period); and

(iii)    (A) gains (including all fees and expenses or income relating thereto)
attributable to business dispositions or asset dispositions, other than in the
ordinary course of business, as determined in good faith by a Financial Officer
and (B) gains or income (including all reasonable fees and expenses or charges
relating thereto) from abandoned, closed, disposed or discontinued operations
and any gains on disposal of abandoned, closed or discontinued operations;

 

-15-



--------------------------------------------------------------------------------

(iv)    any non-cash gain attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments (in each case, including pursuant to Financial Accounting Standards
Codification No. 815—Derivatives and Hedging but only to the extent the cash
impact resulting from such gain has not been realized);

(v)    any gain relating to amounts received in cash prior to the stated
settlement date of any hedging obligation that has been reflected in
Consolidated Net Income in such period;

(vi)    any loss relating to hedging obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (a)(xii) and (a)(xiii) above; and

(vii)    the amount of any non-controlling interest consisting of loss
attributable to non-controlling interests of third parties in any Non Wholly
Owned Subsidiary added (and not deducted in such period) to Consolidated Net
Income; plus

(d)    any income from investments recorded using the equity method of
accounting or the cost method of accounting, without duplication and to the
extent not included in arriving at Consolidated Net Income, except to the extent
such income was attributable to income that would be deducted pursuant to clause
(c) if it were income of the Borrower or its Restricted Subsidiaries; minus

(e)    any losses from investments recorded using the equity method of
accounting or the cost method of accounting, without duplication and to the
extent not deducted in arriving at Consolidated Net Income, except to the extent
such loss was attributable to losses that would be added back pursuant to clause
(a) and (b) above if it were a loss of the Borrower or a Restricted Subsidiary;
plus

(f) an amount, with respect to investments recorded using the equity method of
accounting or the cost method of accounting and without duplication of any
amounts added pursuant to clause (d) above, equal to the amount attributable to
each such investment that would be added to Consolidated EBITDA pursuant to
clauses (a) and (b) above if instead attributable to the Borrower or a
Restricted Subsidiary, pro-rated according to the Borrower or the applicable
Subsidiary’s percentage ownership in such investment; minus

(g) an amount, with respect to investments recorded using the equity method of
accounting or the cost method of accounting and without duplication of any
amounts deducted pursuant to clause (e) above, equal to the amount attributable
to each such investment that would be deducted from Consolidated EBITDA pursuant
to clause (c) above if instead attributable to the Borrower or a Restricted
Subsidiary, pro-rated according to the Borrower or the applicable Subsidiary’s
percentage ownership in such investment;

in each case, as determined on a consolidated basis for the Borrower and its
Restricted Subsidiaries in accordance with GAAP; provided that:

(I)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA currency translation gains and
losses related to currency remeasurements of assets or liabilities (including
the net loss or gain resulting from hedging agreements for currency exchange
risk and revaluations of intercompany balances);

 

-16-



--------------------------------------------------------------------------------

(II)    there shall be included in determining Consolidated EBITDA for any
period, without duplication, (A) to the extent not included in Consolidated Net
Income, the Acquired EBITDA of any Person, property, business or asset or
attributable to any Person, property, business or asset acquired by the Borrower
or any Restricted Subsidiary during such period (other than any Unrestricted
Subsidiary) to the extent not subsequently sold, transferred or otherwise
disposed of (but not including the Acquired EBITDA of any related Person,
property, business or assets to the extent not so acquired) (each such Person,
property, business or asset acquired, including pursuant to the Transactions or
pursuant to a transaction consummated prior to the Closing Date, and not
subsequently so disposed of, an “Acquired Entity or Business”), and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), in
each case based on the Acquired EBITDA of such Pro Forma Entity for such period
(including the portion thereof occurring prior to such acquisition or
conversion) determined on a historical Pro Forma Basis and (B) an adjustment in
respect of each Pro Forma Entity equal to the amount of the Pro Forma Adjustment
with respect to such Pro Forma Entity for such period (including the portion
thereof occurring prior to such acquisition or conversion) as specified in the
Pro Forma Adjustment certificate delivered to the Term Administrative Agent (for
further delivery to the Lenders); provided that, with respect to any
determination to be made on a Pro Forma Basis, at the election of the Borrower,
such Acquired EBITDA or such adjustment shall not be required to be included for
any Pro Forma Entity to the extent the aggregate consideration paid in
connection with the acquisition of such Acquired Entity or Business or the fair
market value of such Converted Restricted Subsidiary, in the aggregate, is less
than $50,000,000;

(III)    there shall be (A) to the extent included in Consolidated Net Income,
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset (other than any Unrestricted
Subsidiary) sold, transferred or otherwise disposed of, closed or classified as
discontinued operations in accordance with GAAP (other than (x) if so classified
on the basis that it is being held for sale unless such sale has actually
occurred during such period and (y) for periods prior to the applicable sale,
transfer or other disposition, if the Disposed EBITDA of such Person, property,
business or asset is positive (i.e., if such Disposed EBITDA is negative, it
shall be added back in determining Consolidated EBITDA for any period)) by the
Borrower or any Restricted Subsidiary during such period (each such Person,
property, business or asset so sold, transferred or otherwise disposed of,
closed or classified, a “Sold Entity or Business”), and the Disposed EBITDA of
any Restricted Subsidiary that is converted into an Unrestricted Subsidiary
during such period (each, a “Converted Unrestricted Subsidiary”), in each case
based on the Disposed EBITDA of such Sold Entity or Business or Converted
Unrestricted Subsidiary for such period (including the portion thereof occurring
prior to such sale, transfer, disposition, closure, classification or
conversion) determined on a historical Pro Forma Basis and (B) to the extent not
included in Consolidated Net Income, included in determining Consolidated EBITDA
for any period in which a Sold Entity or Business is disposed, an adjustment
equal to the Pro Forma Disposal Adjustment with respect to such Sold Entity or
Business (including the portion thereof occurring prior to such disposal) as
specified in the Pro Forma Disposal Adjustment certificate delivered to the Term
Administrative Agent (for further delivery to the Lenders); and

(IV)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA any expense (or income) as a result
of adjustments recorded to contingent consideration liabilities relating to the
Transaction or any Permitted Acquisition (or other Investment permitted
hereunder).

Notwithstanding the foregoing, Consolidated EBITDA shall be deemed to equal (a)
$49,709,000 for the fiscal quarter ended March 31, 2015, (b) $96,173,000 for the
fiscal quarter ended December 31, 2014, (c) $125,683,000 for the fiscal quarter
ended September 30, 2014 and (d) $120,146,000 for the fiscal quarter ended
June 30, 2014 (it being understood that such amounts are subject to adjustments,
as and to the extent otherwise contemplated in this Agreement, in connection
with any Pro Forma Adjustment or any calculation on a Pro Forma Basis); provided
that such amounts of Consolidated EBITDA for any such fiscal quarter shall be
adjusted to include, without duplication, any cost savings that would otherwise
be included pursuant to clause (b) of this definition.

 

-17-



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,

(a)    extraordinary items for such period,

(b)    the cumulative effect of a change in accounting principles during such
period,

(c)    any Transaction Costs incurred during such period,

(d)    any fees and expenses (including any transaction or retention bonus or
similar payment) incurred during such period, or any amortization thereof for
such period, in connection with any acquisition, non-recurring costs to acquire
equipment to the extent not capitalized in accordance with GAAP, Investment,
recapitalization, asset disposition, non-competition agreement, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of or waiver or consent relating to any debt
instrument (in each case, including the Transaction Costs and any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, in each case
whether or not successful (including, for the avoidance of doubt, the effects of
expensing all transaction-related expenses in accordance with FASB Accounting
Standards Codification 805 and gains or losses associated with FASB Accounting
Standards Codification 460),

(e)    any income (loss) (and all fees and expenses or charges relating thereto)
for such period attributable to the early extinguishment of Indebtedness,
hedging agreements or other derivative instruments,

(f)    accruals and reserves that are established or adjusted as a result of the
Transactions or any Permitted Acquisition or other Investment not prohibited
under this Agreement in accordance with GAAP (including any adjustment of
estimated payouts on earn-outs) or changes as a result of the adoption or
modification of accounting policies during such period,

(g)    stock-based award compensation expenses,

(h)    any income (loss) attributable to deferred compensation plans or trusts,

(i)    any income (loss) from Investments recorded using the equity method,

(j)    the amount of any expense required to be recorded as compensation expense
related to contingent transaction consideration;

(k)    any unrealized or realized gain or loss due solely to fluctuations in
currency values and the related tax effects, determined in accordance with GAAP;
and

(l)    (i) the net income of any Person that is not a Subsidiary of such Person
or is an Unrestricted Subsidiary or that is accounted for by the equity method
of accounting, shall be included only to the extent of the amount of dividends
or distributions or other payments paid in cash (or to the extent converted into
cash) to the referent person or a subsidiary thereof in respect of such period
and (ii) the net income shall include any ordinary course dividend distribution
or other payment in cash received from any Person in excess of the amounts
included in clause (e) above.

There shall be included in Consolidated Net Income, without duplication, the
amount of any cash tax benefits related to the tax amortization of intangible
assets in such period. There shall be excluded from Consolidated Net Income for
any period the effects from applying acquisition method accounting, including
applying acquisition method accounting to inventory, property and equipment,
loans and leases, software and other intangible assets and deferred revenue
(including deferred costs related thereto and deferred rent) required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and its

 

-18-



--------------------------------------------------------------------------------

Restricted Subsidiaries), as a result of the Transactions, any acquisition or
Investment consummated prior to the Closing Date and any Permitted Acquisitions
(or other Investment not prohibited hereunder) or the amortization or write-off
of any amounts thereof.

In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received or due
from business interruption insurance or reimbursement of expenses and charges
that are covered by indemnification and other reimbursement provisions in
connection with any acquisition or other Investment or any disposition of any
asset permitted hereunder.

“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Eurodollar Loan for an additional Interest Period as provided in Section 2.12.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

“Converted Restricted Subsidiary” has the meaning set forth in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning set forth in the definition
of “Consolidated EBITDA.”

“Corrective Extension Amendment” has the meaning provided in Section 2.19(f).

“Cost” means the cost of purchase of Inventory determined according to the
accounting policies used in the preparation of the Borrower’s audited financial
statements.

“Covered Jurisdiction” means the United States (or any state or commonwealth
thereof or the District of Columbia).

“Credit Event” means the making of any Borrowing (but excluding any Conversion
or Continuation), any LC Issuance or the increase in the Stated Amount of, a
Letter of Credit.

“Credit Facility” means the credit facility established under this Agreement
pursuant to which (i) the Lenders shall make Revolving Loans to the Borrower,
and shall participate in LC Issuances, under the Revolving Facility pursuant to
the Revolving Commitment of each such Lender, (ii) the Swing Line Lender shall
make Swing Loans to the Borrower under the Swing Line Facility pursuant to the
Swing Line Commitment, (iii) any Lender and/or Additional Lender shall make
loans and/or provide commitments under any Revolving Commitment Increase
pursuant to Section 2.18, (iv) any Extending Lender shall make loans and/or
provide commitments under any Extended Revolving Credit Facility in accordance
with Section 2.19, and (v) each LC Issuer shall issue Letters of Credit for the
account of the LC Obligors in accordance with the terms of this Agreement.

“Credit Facility Exposure” means, for any Lender at any time, the sum of
(i) such Lender’s Revolving Facility Exposure at such time and (ii) in the case
of the Swing Line Lender, the principal amount of Swing Loans outstanding at
such time.

“Customary Intercreditor Agreement” means, (a) to the extent executed in
connection with the incurrence, issuance or other obtaining of secured
Indebtedness, the Liens on the Collateral securing which are intended to rank
equal or senior in priority (in the case of Pari Notes Debt Collateral (as such
term is define in the ABL/Bond Intercreditor Agreement)) and junior in priority
(in the case of ABL Collateral) to the Liens on the Collateral securing the
Obligations, at the option of the Borrower, either (i) an intercreditor
agreement substantially in the form of the ABL/Bond Intercreditor Agreement
(with such modifications as may be necessary or appropriate in light of
prevailing market conditions and reasonably acceptable to the Administrative
Agent) or (ii) a customary intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent and the Borrower, which
agreement shall

 

-19-



--------------------------------------------------------------------------------

provide, among other things, that the Liens on the Collateral securing such
Indebtedness shall rank equal or senior, as the case may be, in priority (in the
case of the Pari Notes Debt Collateral) and junior in priority (in the case of
the ABL Collateral) to the Liens on the Collateral securing the Obligations, and
(b) to the extent executed in connection with the incurrence, issuance or other
obtaining of secured Indebtedness, the Liens on the Collateral securing which
are intended to rank junior in priority to all Liens on Collateral securing the
Obligations, at the option of the Borrower, a customary intercreditor agreement
in form and substance reasonably acceptable to the Administrative Agent and the
Borrower, which agreement shall provide that the Liens on the Collateral
securing such Indebtedness shall rank junior in priority to all Liens on
Collateral securing the Obligations. With regard to any changes in light of
prevailing market conditions as set forth above in clauses (a)(i) or with regard
to clause (a)(ii) or (b), such changes or agreement, as applicable, shall be
posted to the Lenders not less than five (5) Business Days before execution
thereof and, if the Required Lenders shall not have objected to such changes
within three (3) Business Days after posting, then the Required Lenders shall be
deemed to have agreed that the Administrative Agent’s entry into such
intercreditor agreement (including with such changes) is reasonable and to have
consented to such intercreditor agreement (including with such changes) and to
the Administrative Agent’s execution thereof.

“DDA” means any checking or other demand deposit account or securities account
maintained by the Loan Parties.

“Debtor Relief Laws” means the Code and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2.00% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.11(a)(i) or
Section 2.11(b), as applicable and (ii) with respect to any other Obligation, a
rate per annum equal to 2.00% per annum above the rate that would be applicable
to Revolving Loans that are Base Rate Loans pursuant to Section 2.11(a)(i).

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of all or any portion of its Loans or participations in respect of Letters of
Credit or Swing Loans, within two (2) Business Days of the date such Loans were
required to be funded hereunder, (b) has notified the Borrower, the
Administrative Agent or any LC Issuer or Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect, (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of written
notice of such determination to the Borrower, each LC Issuer, each Swing Line
Lender and each Lender.

“Designated Hedge Agreement” means any Hedge Agreement to which the Borrower or
another Loan Party is a party and as to which a Lender, an Agent or any of their
Affiliates (or any Person that was a Lender, an Agent or

 

-20-



--------------------------------------------------------------------------------

an Affiliate of a Lender or Agent at the time such Hedge Agreement was entered
into) is a counterparty that, pursuant to a Secured Hedge Designation Agreement
signed by the Borrower and acknowledged by the Administrative Agent, has been
designated as a Designated Hedge Agreement (it being understood that failure by
the Administrative Agent to acknowledge the Secured Hedge Designation Agreement
does not invalidate the designation contained therein), which shall in any event
include any Hedge Agreements between SunTrust Bank or any of its Affiliates and
any Loan Party.

“Designated Hedge Creditor” means each Person that participates as a
counterparty to any Designated Hedge Agreement.

“Designated Hedge Reserves” means a reserve with respect to Obligations in
respect of any Designated Hedge Agreement, up to the Designated Hedge
Termination Value thereunder, as specified by the applicable Designated Hedge
Creditor, and certified by the Borrower in a Borrowing Base Certificate
delivered to Administrative Agent pursuant to Section 6.01(i), which amount may
be adjusted with respect to any existing Designated Hedge Agreement at any time
by written notice from such Designated Hedge Creditor and the Borrower to the
Administrative Agent (so long as, with regard to any increase, an Overadvance
would not result therefrom), as the same may be further adjusted by the
Administrative Agent in the exercise of its Permitted Discretion.

“Designated Hedge Termination Value” means, in respect of any one or more
Designated Hedge Agreements, after taking into account the effect of any legally
enforceable netting agreement relating to such Designated Hedge Agreements,
(a) for any date on or after the date such Designated Hedge Agreements have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Designated Hedge Agreements, as determined based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Designated Hedge Agreements (which may include a Lender, an Agent or any
Affiliate of a Lender or an Agent).

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Subsidiary in connection with a
Disposition pursuant to Section 7.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of the applicable
Disposition).

“Dilution Reserve” means an amount equal to the excess of (i) the non-cash
reductions to the Borrower’s Receivables (including, for purposes of clarity,
Eligible Unbilled Receivables and Eligible Billings) (on a combined basis)
during a 12-month period prior to the date of determination as established by
the Borrower’s records or by a field examination conducted by the Administrative
Agent’s employees or representatives, expressed as a percentage of the
Borrower’s average gross sales (on a combined basis) during the same period over
(ii) 5.00%, multiplied by an amount equal to Eligible Receivables as of the date
of determination.

“Dispose” and “Disposition” each has the meaning assigned to such term in
Section 7.05.

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period through (but not after) the
date of such disposition, the amount for such period of Consolidated EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary (determined as
if references to the Borrower and its Restricted Subsidiaries in the definition
of the term “Consolidated EBITDA” (and in the component financial definitions
used therein) were references to such Sold Entity or Business and its
subsidiaries or to such Converted Unrestricted Subsidiary and its subsidiaries),
all as determined on a consolidated basis for such Sold Entity or Business or
Converted Unrestricted Subsidiary.

 

-21-



--------------------------------------------------------------------------------

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a)    matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;

(b)    is convertible or exchangeable, either mandatorily or at the option of
the holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c)    is redeemable (other than solely for Equity Interests in such Person that
do not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date ninety-one (91) days after the Latest
Maturity Date; provided, however, that (i) an Equity Interest in any Person that
would not constitute a Disqualified Equity Interest but for terms thereof giving
holders thereof the right to require such Person to redeem or purchase such
Equity Interest upon the occurrence of an “asset sale” or a “change of control”
or similar event shall not constitute a Disqualified Equity Interest if any such
requirement becomes operative only after the Termination Date and (ii) if an
Equity Interest in any Person is issued pursuant to any plan for the benefit of
employees of the Borrower (or any direct or indirect parent thereof) or any of
its subsidiaries or by any such plan to such employees, such Equity Interest
shall not constitute a Disqualified Equity Interest solely because it may be
required to be repurchased by the Borrower (or any direct or indirect parent
company thereof) or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations of such Person.

“Disqualified Lenders” means (i) those Persons identified by the Borrower to the
Joint Lead Arrangers in writing prior to April 13, 2015 as being “Disqualified
Lenders,” (ii) those Persons who are competitors of the Borrower and its
Subsidiaries (other than any bona fide diversified debt investment fund)
identified by the Borrower to the Administrative Agent from time to time in
writing (including by email) which designation shall become effective two
(2) days after delivery of each such written supplement to the Administrative
Agent, but which shall not apply retroactively to disqualify any persons that
have previously acquired an assignment or participation interest in any Loan,
(iii) in the case of each Person identified pursuant to clauses (i) and (ii)
above, any of their Affiliates that are either (x) identified in writing by the
Borrower from time to time or (y), known or reasonably identifiable as
Affiliates and (iv) any Affiliate of a Lead Arranger that is engaged as a
principal primarily in private equity, mezzanine financing or venture capital
(other than such Affiliate engaged by the Borrower or its Affiliate as part of
the Acquisition). Upon inquiry by any Lender to the Administrative Agent as to
whether a specified potential assignee or prospective participant is on the list
of Disqualified Lender, the Administrative Agent shall be permitted to disclose
to such Lender whether such specific potential assignee or prospective
participant is on the list of Disqualified Lender.

“Division ” has the meaning provided in Section 1.07.

“Document” has the meaning assigned to such term in Article 9 of the UCC.

“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.

“Domestic Subsidiary” means any Subsidiary that is organized under the law of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

-22-



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness in the reasonable determination of the Administrative Agent and the
Borrower and consistent with generally accepted financial practices, taking into
account the applicable interest rate margins, any interest rate floors (the
effect of which floors shall be determined in a manner set forth in the proviso
below) or similar devices and all fees, including upfront or similar fees or
original issue discount (amortized over the shorter of (a) the remaining
Weighted Average Life to Maturity of such Indebtedness and (b) the four years
following the date of incurrence thereof) payable generally to lenders or other
institutions providing such Indebtedness, but excluding any arrangement,
syndication, commitment, prepayment, structuring, ticking or other similar fees
payable in connection therewith that are not generally shared with the relevant
Lenders, and, if applicable, consent fees for an amendment paid generally to
consenting Lenders; provided that with respect to any Indebtedness that includes
a “LIBOR floor” or “Base Rate floor,” (i) to the extent that the LIBO Rate or
Alternate Base Rate (without giving effect to any floors in such definitions),
as applicable, on the date that the Effective Yield is being calculated is less
than such floor, the amount of such difference shall be deemed added to the
interest rate margin for such Indebtedness for the purpose of calculating the
Effective Yield and (ii) to the extent that the LIBO Rate or Alternate Base Rate
(without giving effect to any floors in such definitions), as applicable, on the
date that the Effective Yield is being calculated is greater than such floor,
then the floor shall be disregarded in calculating the Effective Yield.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than the Borrower or any of its
Affiliates), other than, in each case, (i) a natural person, (ii) a Defaulting
Lender or (iii) a Disqualified Lender. Notwithstanding the foregoing, each Loan
Party and the Lenders acknowledge and agree that the Administrative Agent shall
have no liability with respect to any assignment made to a Disqualified Lender
unless (i) (A) the Administrative Agent has acted with gross negligence, bad
faith or willful misconduct (in each case as determined by a court of competent
jurisdiction in a final and non-appealable judgment) or (B) such assignment
resulted from a material breach of the Loan Documents by the Administrative
Agent (as determined by a court of competent jurisdiction in a final and
non-appealable judgment) and (ii) the Borrower has not consented to such
assignment or is not deemed to have consented to such assignment to the extent
required by Section 11.06(c).

“Eligible Billings” means a Receivable created by a Loan Party, including any
Receivable relating to any progress billing or retainage invoice, that satisfies
each of the criteria contained in the definition of Eligible Receivable other
than clauses (i) or (m) of such definition; provided, that, in the case of a
Receivable relating to a progress billing, such Receivable also satisfies the
following criteria as: (a) such Receivable is not unpaid more than thirty
(30) days after the date of the original invoice for them and (b) such
Receivable either (i) arises from a short term contract (which for this purpose
shall mean a contract which will be fully performed by such Loan Party within
sixty (60) days (or a longer number of days reasonably satisfactory to the
Administrative Agent) of the first date on which performance by such Loan Party
was commenced under such contract) or (ii) arises from the final invoice with
respect to a contract.

“Eligible Credit Card Receivables” means, as of any date of determination,
Accounts due to a Loan Party from VISA, MasterCard, American Express, Diners
Club and DiscoverCard (or other major credit card processors reasonably
acceptable to the Administrative Agent) as arise in the ordinary course of
business and which have been earned by performance, that, unless otherwise
approved by the Administrative Agent in its Permitted Discretion unless such
approval is objected to by the Required Lenders within five (5) Business Days of
notification thereof by the Administrative Agent (it being understood that the
Required Lenders shall only be permitted to object to such approval to the
extent it results in the inclusion of Accounts that would not have otherwise
been included as Eligible Credit Card Receivables pursuant to clauses
(a) through (d) of this definition), meet all of the following requirements:

(a)    such Account has not been outstanding for more than five (5) Business
Days from the date of sale or for such longer period as may be approved by the
Administrative Agent;

(b)    a Loan Party has good, valid and marketable title to such Receivable;

 

-23-



--------------------------------------------------------------------------------

(c)    such Receivable is not subject to any other Lien other than Liens
permitted by Section 7.02 so long as such Liens do not have priority over the
Lien of the Administrative Agent and are junior to the Lien of the
Administrative Agent; and

(d)    such Receivable is not disputed, or with respect to which no claim,
counterclaim, offset or chargeback has been asserted, by the related credit card
processor (but only to the extent of such dispute, counterclaim, offset or
chargeback) (it being the intent that chargebacks in the ordinary course by the
credit card processors shall not be deemed to violate this clause).

“Eligible In-Transit Inventory” means Inventory owned by a Loan Party that would
meet the requirements included in the definition of Eligible Inventory if it
were not in transit from a foreign location to a location of such Loan Party
within the United States. Without limiting the foregoing, no Inventory shall be
Eligible In-Transit Inventory if it (a) is not subject to a document of title
showing the applicable Loan Party as consignee (except as otherwise agreed by
the Administrative Agent) and as to which the Administrative Agent has control
over the documents of title, to the extent applicable, which evidence ownership
of the subject Inventory (such as by the delivery of a customs broker
agreement); (b) is not insured in accordance with the provisions of this
Agreement and the other Loan Documents, including marine cargo insurance (if
applicable); (c) has not been identified to the applicable sales contract and
title has passed to the applicable Loan Party; (d) is sold by a vendor that has
a right to reclaim, divert shipment of, repossess, stop delivery, claim any
reservation of title or otherwise assert Lien rights against the Inventory, or
with respect to whom any Loan Party is in default of any obligations; (e) is not
subject to customary purchase orders and other sale documentation consistent
with such Loan Party’s ordinary course of dealing; (f) is shipped by a common
carrier that is affiliated with the vendor; (g) is not being handled by a
customs broker, freight-forwarder or other handler that has delivered a lien
waiver letter or agreement or (h) has not been paid for or is not covered by
insurance in form, substance, an amount and by an insurer, satisfactory to the
Administrative Agent in its Permitted Discretion.

“Eligible Inventory” means (1) Eligible Letter of Credit Inventory and Eligible
In-Transit Inventory and (2) items of Inventory, in the case of clause
(2) hereof, unless otherwise approved by the Administrative Agent in its
Permitted Discretion, unless such approval is objected to by the Required
Lenders within five (5) Business Days of notification thereof by the
Administrative Agent (it being understood that the Required Lenders shall only
be permitted to object to such approval to the extent it results in the
inclusion of Inventory that would not have otherwise been included as Eligible
Inventory pursuant to clauses (a) through (l) of this definition), in each case
valued net of any applicable vendor rebates and/or intercompany profit otherwise
included therein, except for Inventory:

(a)    that is damaged or unfit for sale;

(b)    that is not of a type held for sale by the Borrower or any Subsidiary
Guarantor in the ordinary course of business as being conducted by each such
party;

(c)    that is not (i) owned by a Loan Party or (ii) subject to a perfected Lien
in favor of the Administrative Agent or subject to any other Lien (other than
Liens permitted by Section 7.02 so long as such Liens do not have priority over
the Lien of the Administrative Agent and are junior to the Lien of the
Administrative Agent or are otherwise non-consensual Liens arising by operation
of law for which no amount is due and owing);

(d)    that consists of work-in-progress, display items, samples or packing or
shipping materials, packaging, manufacturing supplies or replacement or spare
parts not considered for sale in the ordinary course of business;

(e)    that does not meet in all material respects all material standards
applicable to such goods, their use or sale imposed by any Governmental
Authority having regulatory authority over such matters;

(f)    that does not comply in all material respects with the representations
and warranties respecting Eligible Inventory in the Loan Documents;

 

-24-



--------------------------------------------------------------------------------

(g)    that is slow-moving, obsolete or returned (except Inventory that is
placed back into stock in the ordinary course of business) or repossessed or
used goods taken in trade;

(h)    that is placed on consignment;

(i)    that is bill and hold Inventory;

(j)    that (other than any Eligible Letter of Credit Inventory and Eligible
In-Transit Inventory) is (i) not located within the United States at one of the
Permitted Inventory Locations or (ii) is in transit within the United States
from one Permitted Inventory Location to another Permitted Inventory Location
for more than ten (10) consecutive Business Days;

(k)    that is located on premises leased by the Borrower or a Subsidiary
Guarantor which is not in a Landlord Lien State, unless either (i) the
applicable lessor has delivered to the Administrative Agent a Collateral Access
Agreement for such premises or (ii) an appropriate Rent Reserve for such
premises has been established by the Administrative Agent or the Administrative
Agent has determined not to establish a Rent Reserve for such premises, in each
case in its Permitted Discretion; provided, however, with respect to Inventory
located on any given leased premises, such Inventory shall not be subject to the
requirements of the foregoing clauses (i) and (ii) if, and only for so long as,
the book value of such Inventory at such non-owned premises does not exceed
$2,500,000; or

(l)    that is stored with a bailee, warehouseman, processor or similar Person
in any state that is not a Landlord Lien State, unless (i) if such Inventory
that is subject to a warehouse receipt or negotiable Document, such warehouse
receipt or negotiable Document is in the possession of the Administrative Agent,
(ii) if such Inventory is located in any third party warehouse or is in the
possession of a bailee, such Inventory is evidenced by a Document, and
(iii) either (A) the applicable bailee, warehouseman, processor or similar
Person has delivered to the Administrative Agent a Collateral Access Agreement
with regard to such bailee, warehouseman, processor or similar Person and such
other documentation as the Administrative Agent may reasonably require or (B) an
appropriate Rent Reserve with regard to such bailee, warehouseman, processor or
similar Person has been established by the Administrative Agent or the
Administrative Agent has determined not to establish a Rent Reserve with regard
to such bailee, warehouseman, processor or similar Person, in each case in its
Permitted Discretion; provided, however, with respect to Inventory stored on any
given premises, such Inventory shall not be subject to the requirements of the
foregoing clause (iii) if, and only for so long as, the book value of such
Inventory stored on such premises does not exceed $2,500,000.

With respect to any Inventory that was acquired or originated by any Person
acquired after the Closing Date, the Administrative Agent shall use commercially
reasonable efforts, at the expense of the Loan Parties, to complete diligence in
respect of such Person and such Inventory, within a reasonable time following
request of the Borrower.

“Eligible Letter of Credit Inventory” means as of the date of determination
thereof, without duplication of other Eligible Inventory, Inventory, (a) the
purchase of which is supported by a Commercial Letter of Credit having an expiry
within one hundred twenty (120) days of such date of determination, which
Commercial Letter of Credit provides for documentary requirements to include a
document of title showing the applicable Loan Party as consignee (except as
otherwise agreed by the Administrative Agent) and as to which the Administrative
Agent has control over the documents of title, to the extent applicable, which
evidence ownership of the subject Inventory (such as by the delivery of a
customs broker agreement), and (b) which otherwise would meet the requirements
included in the definition of Eligible Inventory.

“Eligible Receivables” means Receivables payable in Dollars created and owned by
any Loan Party in the ordinary course of business, arising out of its sale,
lease or rental of goods or rendition of services, that comply in all material
respects with each of the representations and warranties respecting Eligible
Receivables made in the Loan Documents and that are not excluded as ineligible
by virtue of one or more of the excluding criteria set forth below. In
determining the amount to be included, Eligible Receivables shall be calculated
net of customer deposits and unapplied cash. Eligible Receivables shall not
include the following, unless otherwise approved by the Administrative Agent in
its Permitted Discretion, unless such approval is objected to by the Required
Lenders within five (5) Business Days of notification thereof by the
Administrative Agent (it being understood that the Required Lenders shall only
be

 

-25-



--------------------------------------------------------------------------------

permitted to object to such approval to the extent it results in the inclusion
of Receivables that would not have otherwise been included as Eligible
Receivables pursuant to clauses (a) through (o) of this definition):

(a)    any Receivable that is past due more than 60 days after its due date, or
later than 90 days after the invoice date; provided that in calculating
delinquent portions of Receivables, credit balances which are unapplied for more
than 60 days shall not reduce the past due portion of the Receivables balance;

(b)    any Receivable owing by an Account Debtor from which an aggregate amount
of more than 50% of the Receivables owing therefrom are excluded under the
foregoing clause (a);

(c)    any Receivable that arises out of any transaction with any Loan Party,
Excluded Subsidiary, or any Affiliate of any of the foregoing (other than a
portfolio company of any of the Sponsors or their Affiliates);

(d)    any Receivable with respect to which the Account Debtor is a Person other
than a Governmental Authority unless: (i) the Account Debtor (A) is a natural
person with a billing address in the United States or Canada, (B) maintains its
chief executive office in the United States or Canada, or (C) is organized under
the laws of the United States, or any state or subdivision thereof or Canada or
any province, territory or subdivision thereof or (ii)(A) the Receivable is
supported by an irrevocable letter of credit that has been confirmed by a
financial institution reasonably acceptable to the Administrative Agent on terms
reasonably acceptable to the Administrative Agent, payable in the full face
amount of the face value of the Receivable in Dollars at a place of payment
located within the United States and has been duly assigned to the
Administrative Agent or (B) the Receivable is covered by credit insurance in
form, substance, and amount, and by an insurer, satisfactory to the
Administrative Agent in its Permitted Discretion;

(e)    any Receivable with respect to which the Account Debtor is the government
of any country or sovereign state other than the United States or Canada, or of
any state, province, municipality or other political subdivision thereof, unless
(i) the Receivable is supported by an irrevocable letter of credit satisfactory
to the Administrative Agent in its Permitted Discretion (as to form, substance,
and issuer or domestic confirming bank) that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent at a
bank located in the United States or (ii) is the Receivable is covered by
Receivable is covered by credit insurance in form, substance, and amount, and by
an insurer, satisfactory to the Administrative Agent in its Permitted
Discretion;

(f)    any Receivable with respect to which the Account Debtor is the federal
government of the United States or any department, agency or instrumentality
thereof unless the applicable Loan Party has assigned its right to payments of
such Receivable so as to comply with the Assignment of Claims Act of 1940, as
amended from time to time;

(g)    (i) any Receivable with respect to which the Account Debtor is a creditor
of any Loan Party, has or has asserted a right of setoff, or has disputed its
obligation to pay all or any portion of such Accounts to the extent of such
claim, right of setoff, or dispute, (ii) any Receivable that is subject to a
rebate that has been earned but not taken or a chargeback, to the extent of such
rebate or chargeback, and (iii) any Receivable that comprises only service
charges or finance charges;

(h)    any Receivable that is owed by an Account Debtor that is insolvent, is
subject to a proceeding related thereto, has gone out of business, or as to
which a Loan Party has received notice of an imminent proceeding related to such
Account Debtor being or alleged to be insolvent or which proceeding is
reasonably likely to result in a material impairment of the financial condition
of such Account Debtor;

(i)    any Receivable to the extent that (i) the goods that gave rise to such
Receivable were shipped to the Account Debtor on a bill and hold sale basis, a
consignment sale basis, a guaranteed sale basis, or a sale or return basis or on
the basis of any other similar understanding other than an absolute sale basis,
or such goods have been returned or rejected or (ii) the services that gave rise
to such Receivable have not been performed and billed to the Account Debtor;

 

-26-



--------------------------------------------------------------------------------

(j)    any Receivable that is owing by an Account Debtor whose then-existing
Receivables owing to the Loan Party, based on the most recent Borrowing Base
Certificate, exceed 15% of the net amount of all Eligible Receivables, but such
Receivable shall be ineligible only to the extent of such excess; provided,
however, that the amount of Eligible Receivables that are excluded because they
exceed the foregoing percentage shall be determined by the Administrative Agent
based on all of the otherwise Eligible Receivables prior to giving effect to any
eliminations based upon the foregoing concentration limit;

(k)    any Receivable is evidenced by Chattel Paper or an Instrument of any
kind, other than Chattel Paper or Instruments in which the Administrative Agent
have been granted a security interest pursuant to the Security Agreement;

(l)    any Receivable that is not subject to a perfected Lien in favor of the
Administrative Agent (subject only to Liens permitted by Section 7.02 so long as
such Liens do not have priority over the Lien of the Administrative Agent and
are junior to the Lien of the Administrative Agent or are otherwise
non-consensual Liens arising by operation of law for which no amount is due and
owing);

(m) any Receivable that consists of retainage invoices, progress billings or
other advance billings (such that the obligation of the account debtors with
respect to such Receivable is conditioned upon such Loan Party’s satisfactory
completion of any further performance under the agreement giving rise thereto);

(n)    any Receivable that is located in a state requiring the filing of a
notice of business activities report or similar report in order to permit a Loan
Party to seek judicial enforcement in such state of payment of such Receivable,
unless such Loan Party has qualified to do business in such state or has filed a
notice of business activities report or equivalent report for the then-current
year or if such failure to file and inability to seek judicial enforcement is
capable of being remedied without any material delay or material cost; or

(o)    any Receivable that is subject to a surety bond which is not backed up by
a Letter of Credit (or similar financing arrangement reasonably satisfactory to
the Administrative Agent) within 120 days following the Closing Date.

“Eligible Unbilled Receivables” means a Receivable created by a Loan Party that
satisfy each of the criteria contained in the definition of Eligible Receivables
other than clause (m) of such definition; provided, that, such Receivable shall
have been billed and invoiced to the applicable Account Debtor within thirty
(30) days after the date on which the sale of goods or the rendition of services
giving rise to such Receivable occurred.

“Environmental Laws” means all applicable Requirements of Law relating to the
protection of the environment, to preservation or reclamation of natural
resources, to Release or threatened Release of any Hazardous Material or, to the
extent relating to exposure to Hazardous Materials, to health or safety matters.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities) resulting from or based upon (a) any actual or alleged violation of
any Environmental Law or permit, license or approval issued thereunder, (b) the
generation, use, handling, transportation, storage, or treatment of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement to the extent liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

-27-



--------------------------------------------------------------------------------

“Equity Issuance” means the issuance of equity by the Borrower in the form of
common equity or “qualified preferred” equity reasonably acceptable to the Joint
Lead Arrangers having a gross aggregate amount not less than $100,000,000.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code); (e) the incurrence by a Loan Party or any ERISA
Affiliate of any liability under Title IV of ERISA (other than premiums due and
not delinquent under Section 4007 of ERISA) with respect to the termination of
any Plan or by application of Section 4069 of ERISA with respect to any
terminated plan; (f) the receipt by a Loan Party or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan, or to an
intention to terminate or to appoint a trustee to administer any plan or plans
in respect of which such Loan Party or ERISA Affiliate would be deemed to be an
employer under Section 4069 of ERISA; (g) the incurrence by a Loan Party or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (h) the receipt by a Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from a
Loan Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability, or the failure of a Loan Party or any ERISA Affiliate to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to any Withdrawal Liability; or (i) the
withdrawal of a Loan Party or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Loan” means each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.

“Event of Default” has the meaning provided in Section 8.01.

“Excess Availability” means, at any time, an amount equal to (a) the Maximum
Borrowing Amount at such time, minus (b) the Aggregate Credit Facility Exposure.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Excluded Accounts” has the meaning provided in Section 2.21(d).

“Excluded Affiliates” means (a) Affiliates of the Joint Lead Arrangers that are
engaged as principals primarily in private equity, mezzanine financing or
venture capital and (b) employees of the Joint Lead Arrangers engaged directly
or indirectly in the sale of the Acquired Company as representatives of the
Acquired Company (other than, in each case, such Persons engaged by the Borrower
or its Affiliates as part of the Transactions and such senior employees who are
required, in accordance with industry regulations or such Joint Lead Arranger’s
(or its Affiliate’s) internal policies and procedures, to act in a supervisory
capacity and such Joint Lead Arranger’s internal legal, compliance, risk
management, credit or investment committee members).

“Excluded Assets” has the meaning assigned to such term in the Collateral
Agreement.

 

-28-



--------------------------------------------------------------------------------

“Excluded Real Property” means (a) any fee-owned real property with a purchase
price (in the case of real property acquired after the Closing Date) or Fair
Market Value (in the case of real property owned as of the Closing Date, with
Fair Market Value determined as of the Closing Date) of less than $3,500,000
individually, (b) any real property that is subject to a Lien permitted by
Sections 7.02(d), (v), (w), (bb) or (dd), (c) any real property with respect to
which, in the reasonable judgment of the Term Administrative Agent (confirmed by
notice to the Borrower) the cost (including as a result of adverse tax
consequences) of providing a Mortgage shall be excessive in view of the benefits
to be obtained by the Lenders, (d) any real property to the extent providing a
mortgage on such real property would (i) be prohibited or limited by any
applicable law, rule or regulation (but only so long as such prohibition or
limitation is in effect), (ii) violate a contractual obligation to the owners of
such real property (other than any such owners that are the Borrower or
Affiliates of the Borrower) that is binding on or relating to such real property
(other than customary non-assignment provisions which are ineffective under the
Uniform Commercial Code) but only to the extent such contractual obligation was
not incurred in anticipation of this provision or (iii) give any other party
(other than the Borrower or a wholly-owned Restricted Subsidiary of the
Borrower) to any contract, agreement, instrument or indenture governing such
real property the right to terminate its obligations thereunder (other than
customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or other applicable law) and (e) any Leasehold

“Excluded Subsidiary” has the meaning assigned to such term in the ABL Guarantee
Agreement.

“Excluded Swap Obligation” means, with respect to any Guarantor at any time, any
Swap Obligation under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act, if,
and to the extent that, all or a portion of the guarantee of such Guarantor of,
or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act (determined
after giving effect to any “Keepwell”, support or other agreement for the
benefit of such Guarantor, at the time such guarantee or grant of a security
interest becomes effective with respect to such related Swap Obligation). If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps that are or would be rendered illegal due to such
guarantee or security interest.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any LC Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document,
(a) Taxes imposed on (or measured by) such recipient’s net income (however
denominated) and franchise Taxes imposed on it (in lieu of net income Taxes) by
a jurisdiction (i) as a result of such recipient being organized or having its
principal office or, in the case of any Lender, its applicable lending office in
such jurisdiction, or (ii) as a result of any other present or former connection
between such recipient and the jurisdiction imposing such Tax (other than a
connection arising solely from such recipient (x) having executed, delivered,
become a party to, performed its obligations or received payments under,
received or perfected a security interest under or enforced any Loan Documents
or engaged in any other transaction pursuant to this Agreement or (y) with
respect to any Taxes imposed as a result of any Loan Party’s connection with the
taxing jurisdiction, having sold or assigned an interest in any Loan Documents),
(b) any branch profits tax imposed under Section 884(a) of the Code, or any
similar Tax, imposed by any jurisdiction described in clause (a) above, (c) any
U.S. federal withholding Tax imposed pursuant to FATCA, (d) any withholding Tax
that is attributable to a Lender’s failure to comply with Section 3.02(e) and
(e) except in the case of an assignee pursuant to a request by the Borrower
under Section 3.03 hereto, any U.S. federal withholding Taxes imposed on amounts
payable to a Lender pursuant to a Requirement of Law in effect at the time such
Lender becomes a party hereto (or designates a new lending office), except to
the extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding Tax under
Section 3.02(a).

“Existing Indenture” means that certain Indenture dated as of May 29, 2013 among
the Borrower, Wilmington Trust, National Association as Trustee (as defined
therein) and the Guarantors (as defined therein) party thereto.

 

-29-



--------------------------------------------------------------------------------

“Existing Cash Management Services” means those Cash Management Services
provided by Wells Fargo and Bank of America (or their respective designated
Affiliates) described in Schedule 9.19.

“Existing Credit Agreement” has the meaning provided in the Preliminary
Statements.

“Existing Letters of Credit” means those Letters of Credit described on Schedule
2.05.

“Existing Revolving Commitment Class” has the meaning provided in
Section 2.19(a).

“Expiring Credit Commitment” has the meaning provided in Section 2.04(e).

“Extended Revolving Credit Commitments” has the meaning provided in
Section 2.19(a).

“Extended Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Extended
Revolving Credit Loans of such Lender.

“Extended Revolving Credit Facility” means any revolving credit facility
established pursuant to Section 2.19.

“Extended Revolving Credit Loans” means the loans made pursuant to the Extended
Revolving Credit Commitments.

“Extending Lender” means each Lender that agrees to any Extension Amendment.

“Extension” has the meaning provided in Section 2.19(a).

“Extension Amendment” has the meaning provided in Section 2.19(a).

“Extension Date” has the meaning provided in Section 2.19(b).

“Extension Notice” has the meaning provided in Section 2.19(a).

“Extension Offer” has the meaning provided in Section 2.19(a).

“Extension Series” means all Extended Revolving Credit Commitments that are
established pursuant to the same Extension Amendment (or any subsequent
Extension Amendment to the extent such Extension Amendment expressly provides
that the Extended Revolving Credit Commitments, as applicable, provided for
therein are intended to be a part of any previously established Extension
Series) and that provide for the same interest margins, extension fees, if any,
and amortization schedule.

“Fair Market Value” or “fair market value” means, with respect to any asset or
group of assets on any date of determination, the value of the consideration
obtainable in a sale of such asset at such date of determination assuming a sale
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time taking into account the
nature and characteristics of such asset, as reasonably determined by the
Borrower in good faith (which determination shall be conclusive).

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
thereto), any current or future Treasury regulations thereunder or other
official administrative interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code as of the date of this
Agreement (or any amended or successor version described above) and any
intergovernmental agreements implementing the foregoing.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal to, for each day during such period, the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by

 

-30-



--------------------------------------------------------------------------------

the Federal Reserve Bank of New York, or, if such rate is not so published for
any day which is a Business Day, the average of the quotations for such day on
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” means the fee letter among the Borrower, the Joint Lead Arrangers
and the Lenders party thereto, dated as of April 13, 2015.

“Fees” means all amounts payable pursuant to, or referred to in, Section 2.13.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or corporate controller of the Borrower.

“Financing Transactions” means (a) the execution, delivery and performance by
each Loan Party of the Loan Documents to which it is to be a party and (b) the
initial borrowing of Loans hereunder and the use of the proceeds thereof.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“Fixed Amounts” has the meaning provided in Section 1.07(b).

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of:

(a)    (i) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries
for the most recent Test Period ended on or prior to such date of determination
plus (ii) only for purposes of the calculation of the Fixed Charge Coverage
Ratio under, and as provided in, Section 7.12, any applicable Specified Equity
Contribution minus (iii) taxes based on income, profits or capital, including
federal, foreign, state, franchise, excise and similar taxes (including in
respect of repatriated funds) of the Borrower and its Restricted Subsidiaries
paid in cash during such Test Period, plus (iv) cash tax refunds of the Borrower
and its Restricted Subsidiaries received during such Test Period minus
(v) Capital Expenditures by the Borrower and its Restricted Subsidiaries during
such Test Period, to

(b)    Fixed Charges payable by the Borrower and its Restricted Subsidiaries in
cash during such Test Period; provided that for any Test Period ending prior to
the first anniversary of the end of the first full fiscal quarter occurring
after Closing Date, Fixed Charges shall be calculated on an annualized basis
starting with the period commencing on the Closing Date through the date of
determination and after giving Pro Forma Effect to the Transactions.

“Fixed Charges” means, with reference to any period, without duplication, the
sum of (a) Consolidated Cash Interest Expense, plus (b) the aggregate amount of
scheduled principal payments in respect of Total Funded Debt of the Borrower and
its Restricted Subsidiaries required to be made, plus, (c) the aggregate amount
of Restricted Payments made pursuant to Section 7.07(a)(xv), as such amounts are
adjusted from time to time, during such period (other than payments made by the
Borrower or any Restricted Subsidiary to the Borrower or a Restricted
Subsidiary), all calculated for such period for the Borrower and its Restricted
Subsidiaries on a consolidated basis.

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

“Flood Hazard Property” means any Mortgaged Property located in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

 

-31-



--------------------------------------------------------------------------------

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, any state thereof or the District of
Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Outstandings with respect to Letters of Credit issued by such LC
Issuer other than LC Outstandings as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Loans made by such Swing Line Lender other than Swing Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, (a) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under FASB
Accounting Standards Codification 825-Financial Instruments, or any successor
thereto (including pursuant to the FASB Accounting Standards Codification), to
value any Indebtedness of any subsidiary at “fair value,” as defined therein and
(b) the amount of any Indebtedness under GAAP with respect to Capitalized Lease
Obligations shall be determined in accordance with the definition of
“Capitalized Lease Obligations.”

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether federal, state,
provincial, territorial, local or otherwise, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra national bodies
such as the European Union or the European Central Bank).

“Granting Lender” has the meaning provided in Section 11.06(f).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition

 

-32-



--------------------------------------------------------------------------------

of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined in good faith by a Financial Officer. The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantors” means, collectively, the Borrower and the Subsidiary Loan Parties.

“Guaranty” means the ABL Guarantee Agreement and any supplement thereto among
the Guarantors, the Administrative Agent and the Collateral Agent dated the
Closing Date, substantially in the form attached hereto as Exhibit B.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
dangerous or deleterious substances, wastes, chemicals, pollutants, or
contaminants of any nature and in any form regulated pursuant to any
Environmental Law.

“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or any other interest rate
management agreement or arrangement, including any master agreement relating to
the foregoing that is a Designated Hedge Agreement (ii) any currency swap or
option agreement, foreign exchange contract, forward currency purchase agreement
or other currency management agreement or arrangement (iii) any Commodities
Hedge Agreement and (iv) and other agreements entered into by the Borrower or
any Subsidiary in the ordinary course of business (and not for speculative
purposes) for the principal purpose of protecting the Borrower or any of the
Subsidiaries against fluctuations in interest rates, currency exchange rates or
commodity prices.

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

“Incremental Revolving Facility” shall have the meaning provided in
Section 2.18(a).

“Incremental Revolving Facility Lender” shall have the meaning provided in
Section 2.18(c).

“Incremental Revolving Credit Assumption Agreement” means an Incremental
Revolving Credit Assumption Agreement in form and substance reasonably
satisfactory to the Administrative Agent, among the Borrower, the Administrative
Agent and one or more Incremental Revolving Credit Lenders.

“Incremental Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Incremental
Revolving Loans and/or Incremental Revolving Loans, as applicable, of such
Lender.

“Incremental Revolving Credit Lender” means a Lender (including, for the
avoidance of doubt, any Additional Lender) with Commitment pursuant to a
Revolving Commitment Increase or an outstanding Incremental Revolving Loan or
Incremental Revolving Loan, as applicable.

“Incremental Revolving Loans” means Revolving Loans made by one or more
Incremental Revolving Credit Lenders to the Borrower pursuant to Section 2.02
and each such Lender’s Revolving Commitment Increase. Incremental Revolving
Loans shall be made in the form of additional Revolving Loans.

“Incurrence Based Amounts” has the meaning provided in Section 1.06(b).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services

 

-33-



--------------------------------------------------------------------------------

(excluding (x) trade accounts payable in the ordinary course of business,
(y) any earn-out obligation until after 30 days of becoming due and payable, has
not been paid and such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP and (z) taxes and other accrued expenses),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capitalized Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
provided that the term “Indebtedness” shall not include (i) deferred or prepaid
revenue, (ii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty, indemnity or other unperformed
obligations of the seller, (iii) any obligations attributable to the exercise of
appraisal rights and the settlement of any claims or actions (whether actual,
contingent or potential) with respect thereto, (iv) Indebtedness of any Person
that is a direct or indirect parent of the Borrower appearing on the balance
sheet of the Borrower, or solely by reason of push down accounting under GAAP,
(v) for the avoidance of doubt, any Qualified Equity Interests issued by the
Borrower, (vi) obligations in respect of any residual value guarantees on
equipment leases, (vii) any earn-out, take-or-pay or similar obligation to the
extent such obligation is not shown as a liability on the balance sheet of such
Person in accordance with GAAP and is not paid after becoming due and payable
and (viii) asset retirement obligations and obligations in respect of
reclamation and workers’ compensation (including pensions and retiree medical
care). The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. The amount of Indebtedness of any Person for purposes of clause
(e) above shall (unless such Indebtedness has been assumed by such Person) be
deemed to be equal to the lesser of (A) the aggregate unpaid amount of such
Indebtedness and (B) the fair market value of the property encumbered thereby as
determined by such Person in good faith. For all purposes hereof, the
Indebtedness of the Borrower and its Restricted Subsidiaries shall exclude
intercompany liabilities arising from their cash management, tax, and accounting
operations and intercompany loans, advances or Indebtedness having a term not
exceeding 364 days (inclusive of any rollover or extensions of terms).

“Indemnified Taxes” means all Taxes, other than Excluded Taxes and Other Taxes.

“Indemnitees” has the meaning provided in Section 11.02.

“Information Memorandum” has the meaning assigned to such term in the Term
Credit Agreement.

“Initial Revolving Commitment” means, with respect to each Lender, the amount
set forth opposite such Lender’s name in Schedule 1 hereto as its “Revolving
Commitment” or in the case of any Lender that becomes a party hereto pursuant to
an Assignment Agreement, the amount set forth in such Assignment Agreement, as
such commitment may be reduced from time to time pursuant to Section 2.14(c) or
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 11.06. For the avoidance of doubt, “Initial Revolving
Commitment” shall also include any Extended Revolving Credit Commitment
representing an extension of any Class or tranche of Initial Revolving
Commitments. The aggregate Initial Revolving Commitments of all Revolving
Lenders shall be $900,000,000 on the Amendment No. 12 Effective Date, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement.

“Initial Revolving Facility” means the Revolving Facility represented by the
Initial Revolving Commitment.

“Initial Revolving Loan” means a Revolving Loan made pursuant to the Initial
Revolving Commitment.

“Insignificant Subsidiary” means, at any time, any Subsidiary of the Borrower
that is not a “significant subsidiary” within the meaning of Rule 405 of the
Securities Act of 1933, as amended, in each case determined as of the most
recently ended Test Period as of such time.

“Instrument” has the meaning provided in the UCC.

 

-34-



--------------------------------------------------------------------------------

“Intellectual Property” has the meaning provided in the Collateral Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
F.

“Intercreditor Agreements” means the ABL/Bond Intercreditor Agreement and any
Customary Intercreditor Agreement, collectively, in each case to the extent in
effect.

“Interest Period” means, with respect to each Eurodollar Loan, a period of one,
two, three, six and to the extent agreed to by each relevant Lender, 12, months
as selected by the applicable Borrower; provided, however, that (i) the initial
Interest Period for any Borrowing of such Eurodollar Loan shall commence on the
date of such Borrowing (the date of a Borrowing resulting from a Conversion or
Continuation shall be the date of such Conversion or Continuation) and each
Interest Period occurring thereafter in respect of such Borrowing shall commence
on the day on which the next preceding Interest Period expires; (ii) if any
Interest Period begins on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period, such Interest
Period shall end on the last Business Day of such calendar month; (iii) if any
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day; provided,
however, that if any Interest Period would otherwise expire on a day that is not
a Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day; and (iv) if, upon the expiration of any Interest Period, the
applicable Borrower has failed to (or may not) elect a new Interest Period to be
applicable to the respective Borrowing of Eurodollar Loans as provided above,
the applicable Borrower shall be deemed to have elected to Convert such
Borrowing to Base Rate Loans effective as of the expiration date of such current
Interest Period.

“Inventory” has the meaning specified in the Collateral Agreement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Restricted Subsidiaries (i) intercompany advances arising from their
cash management, tax, and accounting operations and (ii) intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business)
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. The amount, as of any date of determination, of (a) any
Investment in the form of a loan or an advance shall be the principal amount
thereof outstanding on such date, minus any cash payments actually received by
such investor representing interest in respect of such Investment (to the extent
any such payment to be deducted does not exceed the remaining principal amount
of such Investment and without duplication of amounts increasing the Available
Equity Amount), but without any adjustment for write-downs or write-offs
(including as a result of forgiveness of any portion thereof) with respect to
such loan or advance after the date thereof, (b) any Investment in the form of a
Guarantee shall be equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof, as determined in good faith by a Financial
Officer, (c) any Investment in the form of a transfer of Equity Interests or
other non-cash property by the investor to the investee, including any such
transfer in the form of a capital contribution, shall be the fair market value
(as determined in good faith by a Financial Officer) of such Equity Interests or
other property as of the time of the transfer, minus any payments actually
received by such investor representing a return of capital of, or dividends or
other distributions in respect of, such Investment (to the extent such payments
do not exceed, in the aggregate, the original amount of such Investment and
without duplication of amounts increasing the Available Equity Amount), but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment, and (d) any Investment (other than any Investment
referred to in clause (a), (b) or (c) above) by the specified Person in the form
of a purchase or other acquisition for value of any Equity Interests, evidences
of Indebtedness or other securities of any other Person shall be the original
cost of such Investment (including any Indebtedness assumed in connection
therewith), plus (i) the cost of all additions thereto and minus (ii) the amount
of any portion of such Investment that has been repaid to the investor in cash
as a repayment of principal or a return of capital, and of any cash payments
actually received by such investor representing

 

-35-



--------------------------------------------------------------------------------

interest, dividends or other distributions in respect of such Investment (to the
extent the amounts referred to in clause (ii) do not, in the aggregate, exceed
the original cost of such Investment plus the costs of additions thereto and
without duplication of amounts increasing the Available Equity Amount), but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment. For purposes of Section 7.04, if an Investment involves
the acquisition of more than one Person, the amount of such Investment shall be
allocated among the acquired Persons in accordance with GAAP; provided that
pending the final determination of the amounts to be so allocated in accordance
with GAAP, such allocation shall be as reasonably determined by a Financial
Officer.

“Investor” means Warburg Pincus LLC and JLL Partners, Inc. and any funds,
partnerships or other investment vehicles managed or directly or indirectly
controlled by either of them, but not including, however, any portfolio
companies of the foregoing.

“Joint Lead Arrangers” means SunTrust Robinson Humphrey, Inc., Citigroup Global
Markets, Inc., Credit Suisse AG, Deutsche Bank Securities Inc. and KeyBanc
Capital Markets Inc. and any of their permitted successors and assigns.

“Junior Financing” means (a) any Indebtedness (other than (i) any permitted
intercompany Indebtedness owing to the Borrower or any Restricted Subsidiary or
any Permitted Unsecured Refinancing Debt (as defined in the Term Credit
Agreement as in effect on the Closing Date) or (ii) any other Indebtedness in an
aggregate principal amount not exceeding $125,000,000) that is subordinated in
right of payment to the Obligations, and (b) any Permitted Refinancing in
respect of the foregoing.

“Landlord Lien State” means Washington, Virginia, Pennsylvania and any other
state in which, at any time, a landlord’s claim for rent has priority
notwithstanding any contractual provision to the contrary by operation of law
over the Lien of the Administrative Agent in any of the Collateral.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Credit Commitment, in each case
as extended in accordance with this Agreement from time to time.

“LC Commitment Amount” means $200,000,000, as such amount may be increased as
set forth in any applicable Incremental Revolving Credit Assumption Agreement
(or similar applicable agreement) in accordance with Section 2.18(a).

“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit.

“LC Fee” means any of the fees payable pursuant to Section 2.13(b) or
Section 2.13(c) in respect of Letters of Credit.

“LC Issuance” means the issuance of any Letter of Credit by any LC Issuer for
the account of an LC Obligor in accordance with the terms of this Agreement;
provided, however, that “LC Issuance” shall not include any auto renewal of a
Letter of Credit under Section 2.05(c).

“LC Issuer” means (a) SunTrust Bank, or any Affiliates or branches that it may
designate, (b) with respect to the Existing Letters of Credit, Wells Fargo and
Bank of America, N.A. or (c) such other Lender that is requested by the Borrower
and agrees to be an LC Issuer hereunder and is approved by the Administrative
Agent (it being acknowledged and agreed that each of Wells Fargo and Bank of
America, N.A. on the Closing Date shall be reasonably acceptable to the
Administrative Agent); provided that neither Wells Fargo nor Bank of America,
N.A. shall be required to issue Letters of Credit in an aggregate face amount
exceeding $66,700,000; provided further that, for the avoidance of doubt, the
Borrower shall not be required to replace any Letters of Credit issued by a
particular LC Issuer in existence on the Amendment No. 1 Effective Date (or any
renewals thereof pursuant to the provisions of Section 2.05) solely due to the
aggregate amount of such LC Issuer’s Letters of Credit being in excess of its
aforementioned pro rata amount.

 

-36-



--------------------------------------------------------------------------------

“LC Obligor” means, with respect to each LC Issuance, the Borrower or any
Restricted Subsidiary for whose account such Letter of Credit is issued.

“LC Outstandings” means, at any time, the sum, without duplication, of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all Unpaid Drawings with respect to Letters of Credit.

“LC Participant” has the meaning provided in Section 2.05(g)(i).

“LC Participation” has the meaning provided in Section 2.05(g)(i).

“LC Request” has the meaning provided in Section 2.05(b).

“LCA Election” has the meaning assigned to such term in Section 1.05.

“LCA Test Date” has the meaning assigned to such term in Section 1.05.

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, any Additional Lender that becomes a lender pursuant to
an Incremental Revolving Credit Assumption Agreement, other than any such Person
that ceases to be a “Lender.” Unless the context otherwise requires, the term
“Lenders” includes the Swing Line Lender.

“Lender Register” has the meaning provided in Section 2.10(b).

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit (including any Existing Letter of Credit), in each case issued by any LC
Issuer under this Agreement pursuant to Section 2.05 for the account of any LC
Obligor.

“Letter of Credit Expiration Date” has the meaning provided in Section 2.05(a).

“License” means any license or agreement under which a Loan Party is authorized
to use Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of property or any other
conduct of its business.

“Licensor” means any Person from whom a Loan Party obtains the right to use any
Intellectual Property.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, security assignment, security
transfer of title or security interest in, on or of such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset.

“Lien Waiver” means an agreement, in form and substance reasonably satisfactory
to the Administrative Agent, by which (a) for any Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit the Administrative Agent to enter upon the
premises and remove the Collateral or to use the premises to store or dispose of
the Collateral; (b) for any Collateral held by a warehouseman, processor,
shipper or freight forwarder, such Person waives or subordinates any Lien it may
have on the Collateral, agrees to hold any Documents in its possession relating
to the Collateral as agent for the Administrative Agent, and agrees to deliver
the Collateral to the Administrative Agent upon request; (c) for any Collateral
held by a repairman, mechanic or bailee, such Person acknowledges the
Administrative Agent’s Lien, waives or subordinates any Lien it may have on the
Collateral, and agrees to deliver the Collateral to Agent upon request; and
(d) for any Collateral subject to a Licensor’s Intellectual Property rights, the
Licensor grants to Agent the right, vis-à-vis such Licensor, to enforce the
Administrative Agent’s Liens with respect to the Collateral, including the right
to dispose of it with the benefit of the Intellectual Property, whether or not a
default exists under any applicable License or in the case of clauses
(a) through (d) is otherwise satisfactory to the Administrative Agent.

 

-37-



--------------------------------------------------------------------------------

“Limited Condition Acquisition” means any acquisition, including by way of
merger, by the Borrower or one or more of its Restricted Subsidiaries permitted
pursuant to this Agreement whose consummation is not conditioned upon the
availability of, or on obtaining, third party financing.

“Liquidity Event” means, as determined by the Administrative Agent, that
(a) Excess Availability is less than the greater of (1) 10% of the Maximum
Borrowing Amount, as of such date, and (2) $80,000,000, in either case for a
period of three (3) consecutive Business Days, or (b) a Specified Covenant Event
of Default has occurred. The occurrence of a Liquidity Event shall be deemed
continuing until (i) such date as such Specified Covenant Event of Default shall
no longer be continuing or (ii) such date as Excess Availability exceeds the
amount described in the foregoing clause (a) for twenty-five (25) consecutive
days, in which event (so long as no intervening Liquidity Event has occurred) a
Liquidity Event shall no longer be deemed to be continuing.

“Loan” means any Revolving Loan or Swing Loan.

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Security
Documents, the Fee Letter, each Letter of Credit, the ABL/Bond Intercreditor
Agreement, any other Customary Intercreditor Agreement, any Incremental
Revolving Credit Assumption Agreement or Extension Amendment and any Additional
Borrower Agreement.

“Loan Document Obligations” means the Obligations described in clause (a) of the
definition of “Obligations”.

“Loan Party” means the Borrower and the Guarantors.

“Local Time” means New York City time.

“Management Investors” means the members of the Board of Directors, officers and
employees of the Borrower and/or its Subsidiaries who are (directly or
indirectly through one or more investment vehicles) investors in the Borrower
(or any direct or indirect parent thereof).

“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement.”

“Material Adverse Effect” means a circumstance or condition affecting the
business, financial condition, or results of operations of the Borrower and its
Subsidiaries, taken as a whole, that would reasonably be expected to have a
materially adverse effect on (a) the ability of the Borrower and the other Loan
Parties, taken as a whole, to perform their payment obligations under the Loan
Documents or (b) the material rights and remedies of the Administrative Agent,
the LC Issuers and the Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness for borrowed money (other than the
Obligations), Capitalized Lease Obligations, unreimbursed obligations for letter
of credit drawings and financial guarantees (other than ordinary course of
business contingent reimbursement obligations) or obligations in respect of one
or more Swap Agreements, of any one or more of the Borrower and its Restricted
Subsidiaries in an aggregate principal amount exceeding $50,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Material Non-Public Information” means (a) if the Borrower is a public
reporting company, material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing for
purposes of United States Federal and state securities laws and (b) if the
Borrower is not a public reporting company, information that is (i) of the type
that would be required to be made publicly available if the Borrower or any of
its Subsidiaries were a public reporting company and (ii) material with respect
to the Borrower and its Subsidiaries or any of their respective securities for
purposes of United States Federal or state securities laws.

 

-38-



--------------------------------------------------------------------------------

“Material Real Property” means real property (including fixtures) located in the
United States and owned by any Loan Party with a Fair Market Value, as
reasonably determined by the Borrower in good faith, greater than or equal to
$3,500,000.

“Material Subsidiary” means (i) each Wholly Owned Restricted Subsidiary that, as
of the last day of the fiscal quarter of the Borrower most recently ended, had
net revenues or total assets for such quarter in excess of 5.0% of the
consolidated net revenues or total assets, as applicable, of the Borrower and
its Restricted Subsidiaries for such quarter; provided that in the event that
the Immaterial Subsidiaries, taken together, had as of the last day of the
fiscal quarter of the Borrower most recently ended net revenues or total assets
in excess of 10.0% of the consolidated revenues or total assets, as applicable,
of the Borrower and its Restricted Subsidiaries for such quarter, the Borrower
shall designate one or more Immaterial Subsidiaries to be a Material Subsidiary
as may be necessary such that the foregoing 10.0% limit shall not be exceeded,
and any such Subsidiary shall thereafter be deemed to be an Material Subsidiary
hereunder; provided further that the Borrower may re-designate Material
Subsidiaries as Immaterial Subsidiaries so long as Borrower is in compliance
with the foregoing.

“Maturity Date” means (i) with respect to the Revolving Commitments in effect on
the Amendment No. 12 Effective Date, the date that is five (5) years after the
Amendment No. 1 Effective Date,November 22, 2023, (ii) with respect to Swing
Loans, the Swing Loan Maturity Date, and (iii) with respect to any tranche of
Extended Revolving Credit Commitments, the final maturity date applicable
thereto as specified in the applicable Extension Notice accepted by the
respective Lender or Lenders.”

“Maximum Borrowing Amount” means, at any time, the lesser of (i) the aggregate
Revolving Commitments at such time and (ii) the Borrowing Base at such time (as
determined by reference to the most recent Borrowing Base Certificate delivered
to the Administrative Agent pursuant to Section 6.01(j).

“Maximum Rate” has the meaning provided in Section 11.23.

“Minimum Borrowing Amount” means $250,000.

“Model” means that certain financial model delivered by the Borrower to the
Administrative Agent on March 30, 2015 (together with any updates or
modifications thereto reasonably agreed between the Borrower and the
Administrative Agent and/or necessary to reflect any exercise of “market flex”
pursuant to the Fee Letter).

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, hypothecation, assignment of leases
and rents, leasehold mortgage, debenture, legal charge or other security
document granting a Lien on any Mortgaged Property in favor of the Collateral
Agent for the benefit of the Secured Creditors to secure the Obligations, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time. Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower. For the avoidance of
doubt, no Mortgage shall be required with respect to any Excluded Real Property.

“Mortgaged Property” means each parcel of real property with respect to which a
Mortgage is granted pursuant to the Collateral and Guarantee Requirement,
Section 6.11, Section 6.12 or Section 6.14 (if any).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds that are actually received, and (iii) in
the case of a

 

-39-



--------------------------------------------------------------------------------

condemnation or similar event, condemnation awards and similar payments that are
actually received, minus (b) the sum of (i) all fees and out-of-pocket expenses
paid by the Borrower and its Restricted Subsidiaries in connection with such
event (including attorney’s fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, underwriting discounts and commissions, other
customary expenses and brokerage, consultant, accountant and other customary
fees), (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), (x) the amount of all payments that are
permitted hereunder and are made by the Borrower and its Restricted Subsidiaries
as a result of such event to repay Indebtedness (other than the Loans) secured
by such asset or otherwise subject to mandatory prepayment as a result of such
event, (y) the pro rata portion of net cash proceeds thereof (calculated without
regard to this clause (y)) attributable to minority interests and not available
for distribution to or for the account of the Borrower or its Restricted
Subsidiaries as a result thereof and (z) the amount of any liabilities directly
associated with such asset and retained by the Borrower or any Restricted
Subsidiary and (iii) the amount of all taxes paid (or reasonably estimated to be
payable), the amount of Tax Distributions, dividends and other restricted
payments that the Borrower and/or the Restricted Subsidiaries may make pursuant
to Section 7.07(a)(vii)(A) or (B) as a result of such event, and the amount of
any reserves established by the Borrower and its Restricted Subsidiaries to fund
contingent liabilities reasonably estimated to be payable, that are directly
attributable to such event, provided that any reduction at any time in the
amount of any such reserves (other than as a result of payments made in respect
thereof) shall be deemed to constitute the receipt by the Borrower at such time
of Net Proceeds in the amount of such reduction.

“Net Orderly Liquidation Value” means, with respect to the Inventory of any
Person, the orderly liquidation value (net of costs and expenses estimated to be
incurred in connection with such liquidation) that is estimated to be
recoverable in an orderly liquidation of such Inventory expressed as a
percentage of the Cost thereof, such percentage to be as determined from time to
time by reference to the most recent Inventory appraisal completed and delivered
to the Administrative Agent by a nationally-recognized third-party Inventory
appraisal company or such other qualified third-party Inventory appraisal
company as may be approved by the Administrative Agent in its Permitted
Discretion.

“New Project” shall mean (a) each facility which is either a new facility,
branch or office or an expansion, relocation, remodeling or substantial
modernization of an existing facility, branch or office owned by the Borrower or
its Subsidiaries which in fact commences operations and (b) each creation (in
one or a series of related transactions) of a business unit to the extent such
business unit commences operations or each expansion (in one or a series of
related transactions) of business into a new market.

“Non-Cash Charges” means (a) any impairment charge or asset write-off or
write-down, including impairment charges or asset write-offs or write-downs
related to intangible assets (including goodwill), long-lived assets, and
Investments in debt and equity securities or as a result of a change in law or
regulation, in each case pursuant to GAAP, and the amortization of intangibles
pursuant to GAAP (which, without limiting the foregoing, shall include any
impairment charges resulting from the application of FASB Statements No. 142 and
144 and the amortization of intangibles arising pursuant to No. 141), (b) all
losses from Investments recorded using the equity method, (c) all Non-Cash
Compensation Expenses, (d) the non-cash impact of acquisition method accounting,
(e) depreciation and amortization (including, without limitation, as they relate
to acquisition accounting, amortization of deferred financing fees or costs,
Capitalized Software Expenditures and amortization of unrecognized prior service
costs and actuarial gains and losses related to pension and other
post-employment benefits) and (f) other non-cash charges (including non-cash
charges related to deferred rent) (provided, in each case, that if any non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period).

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

“Non-Consenting Lender” has the meaning provided in Section 11.12(f).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

-40-



--------------------------------------------------------------------------------

“Non-Expiring Credit Commitment” has the meaning provided in Section 2.04(e).

“Non-Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person
other than a Wholly Owned Subsidiary.

“Not Otherwise Applied” means, with reference to the Available Equity Amount,
that such amount was not previously applied pursuant to Sections 7.04(m),
7.07(a)(viii) and 7.07(b)(iv).

“Note” means a Revolving Facility Note or a Swing Line Note, as applicable.

“Notice of Borrowing” has the meaning provided in Section 2.08(b).

“Notice of Continuation or Conversion” has the meaning provided in
Section 2.12(b).

“Notice of Swing Loan Refunding” has the meaning provided in Section 2.04(b).

“Notice Office” means the office of the Administrative Agent at the address set
forth in Schedule 11.05 or such other office as the Administrative Agent may
designate in writing to the Borrower from time to time.

“Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing (a) by a Borrower or any other Loan Party to any Agent,
any Lender, the Swing Line Lender or any LC Issuer pursuant to the terms of this
Agreement or any other Loan Document or otherwise relating to the Credit
Facility (including, but not limited to, interest, expenses, fees and other
monetary obligations that accrue after the commencement by or against any Loan
Party of any proceeding under any Debtor Relief Laws, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Code or corresponding provision under other applicable
Debtor Relief Laws) and (b) by the Borrower or any Restricted Subsidiary to any
Cash Management Bank or Designated Hedge Creditor under any Cash Management
Agreement or Designated Hedge Agreement, respectively; it being understood that
the Borrower shall be liable in respect of indemnities and reimbursement
obligations under Existing Cash Management Services, regardless of whether or
not such Existing Cash Managements Services are provided to Persons that are not
the Borrower or any of its Restricted Subsidiaries. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and of their Restricted Subsidiaries to the extent they have
obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit fees,
reimbursement obligations, charges, expenses, fees, legal fees, indemnities and
other amounts to the extent payable by any Loan Party under any Loan Document
and (b) the obligation of any Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party. Notwithstanding the foregoing,
(i) unless otherwise agreed to by the Borrower and any Cash Management Bank or
Designated Hedge Creditor, the obligations of the Borrower or any Restricted
Subsidiary under any applicable Cash Management Agreement and under any
Designated Hedge Agreement shall be secured and guaranteed pursuant to the
Security Documents and the Guaranty only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed and (ii) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement and
any other Loan Document shall not require the consent of any Cash Management
Bank or Designated Hedge Creditor. Notwithstanding the foregoing, the
Obligations shall not include any Excluded Swap Obligations.

“OFAC” has the meaning provided in Section 5.19.

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

-41-



--------------------------------------------------------------------------------

“Overadvance” means at any time the amount by which the outstanding Aggregate
Revolving Facility Exposure exceeds the Borrowing Base.

“Overadvance Condition” means and is deemed to exist any time the outstanding
Aggregate Revolving Facility Exposure exceeds the Borrowing Base.

“Overadvance Loan” means a Base Rate Revolving Loan made at a time an
Overadvance Condition exists or which results in an Overadvance Condition.

“Participant” has the meaning provided in Section 11.06(b).

“Participant Register” has the meaning provided in Section 11.06(b).

“Payment Conditions” means, at any time of determination with respect to any
Specified Covenant Event:

(a)    Excess Availability (after giving Pro Forma Effect to such Specified
Covenant Event as of such date and Average Excess Availability during the thirty
(30) consecutive day period immediately preceding the making of such Specified
Covenant Event) shall be not less than (I) in the case of a Specified
Investment, Specified Restricted Debt Payment or Specified Debt Incurrence, the
greater of (x) 10.00% of the Maximum Borrowing Amount and (y) $80,000,000, or
(II) in the case of a Specified Restricted Payment, the greater of (x) 12.50% of
the Maximum Borrowing Amount and (y) $100,000,000, in each case, as of such
date,

(b)    the Fixed Charge Coverage Ratio as of the end of the most recently ended
Test Period prior to the making of such Specified Covenant Event, calculated on
a Pro Forma Basis, shall be equal to or greater than 1.00 to 1.00; provided
that, the Fixed Charge Coverage Ratio test described in this clause (b) shall
not apply unless the Excess Availability (calculated in order to give Pro Forma
Effect to such Specified Covenant Event as of such date and Average Excess
Availability during the thirty (30) consecutive day period immediately preceding
the making of such Specified Covenant Event) is less than (I) in the case of a
Specified Investment, Specified Restricted Debt Payment or Specified Debt
Incurrence, the greater of (x) 15.00% of the Maximum Borrowing Amount and (y)
$120,000,000 or (II) in the case of a Specified Restricted Payment, the greater
of (x) 17.50% of the Maximum Borrowing Amount and (y) $140,000,000, in each
case, as of such date, and

(c)    no Specified Covenant Event of Default has occurred and is continuing.

“Payment Office” means the office of the Administrative Agent at SunTrust Bank,
303 Peachtree St., Atlanta, GA 30326; Attn: Doug Weltz; Phone: 404-813-5156.
Fax: 404-724-3879. E-mail: agency.services@suntrust.com, or such other office as
the Administrative Agent may designate in writing to the Borrower from time to
time.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit C.

“Permitted Acquisition” means the purchase or other acquisition, by merger,
consolidation or otherwise, by the Borrower or any Subsidiary of any Equity
Interests in, or all or substantially all the assets of (or all or substantially
all the assets constituting a business unit, division, product line or line of
business of), any Person; provided that (a) in the case of any purchase or other
acquisition of Equity Interests in a Person, (i) such Person, upon the
consummation of such purchase or acquisition, will be a Subsidiary (including as
a result of a merger, amalgamation or consolidation between any Subsidiary and
such Person), or (ii) such Person is merged or amalgamated into or consolidated
with a Subsidiary and such Subsidiary is the surviving entity of such merger,
amalgamation or consolidation, (b) the business of such Person, or such assets,
as the case may be, constitute a business permitted by Section 6.16, (c) with
respect to each such purchase or other acquisition, all actions required to be
taken with respect to such newly created or acquired Subsidiary (including each
subsidiary thereof) or assets in order to satisfy the requirements set forth in
clauses (a), (b),

 

-42-



--------------------------------------------------------------------------------

(c) and (d) of the definition of the term “Collateral and Guarantee Requirement”
to the extent applicable shall have been taken (or arrangements for the taking
of such actions after the consummation of the Permitted Acquisition shall have
been made that are reasonably satisfactory to the Administrative Agent) (unless
such newly created or acquired Subsidiary is designated as an Unrestricted
Subsidiary pursuant to Section 6.13 or is otherwise an Excluded Subsidiary) and
(d) after giving Pro Forma Effect to any such purchase or other acquisition, no
Event of Default shall have occurred and be continuing (except this clause
(d) shall not apply with respect to any Limited Condition Acquisition).

“Permitted Discretion” means the Administrative Agent’s reasonable credit
judgment exercised in good faith in accordance with customary business practices
for similar asset based lending facilities, based upon its consideration of any
factor (or with respect to Reserves as set forth in Section 2.22) that it
reasonably believes (i) will or could reasonably be expected to adversely affect
in any material respect the value of the Eligible Billings, Eligible Credit Card
Receivables, Eligible In-Transit Inventory, Eligible Inventory, Eligible Letter
of Credit Inventory, Eligible Receivables or Eligible Unbilled Receivables, the
enforceability or priority of the Administrative Agent’s Liens thereon or the
amount that the Administrative Agent, the Lenders or any LC Issuer would be
likely to receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation of such Eligible Billings, Eligible Credit Card
Receivables, Eligible In-Transit Inventory, Eligible Inventory, Eligible Letter
of Credit Inventory, Eligible Receivables or Eligible Unbilled Receivables or
(ii) is evidence that any collateral report or financial information delivered
to the Administrative Agent by any Person on behalf of the applicable Borrower
is incomplete, inaccurate or misleading in any material respect. In exercising
such judgment the Administrative Agent may consider, without duplication, such
factors already included in or tested by the definition of Eligible Billings,
Eligible Credit Card Receivables, Eligible In-Transit Inventory, Eligible
Inventory, Eligible Letter of Credit Inventory, Eligible Receivables or Eligible
Unbilled Receivables as well as any of the following: (i) changes after the
Closing Date in any material respect in any concentration of risk with respect
to Accounts; and (ii) any other factors arising after the Closing Date that
change in any material respect the credit risk of lending to the Borrower on the
security of the Eligible Billings, Eligible Credit Card Receivables, Eligible
In-Transit Inventory, Eligible Inventory, Eligible Letter of Credit Inventory,
Eligible Receivables or Eligible Unbilled Receivables.

“Permitted Encumbrances” means:

(a)    Liens for Taxes, assessments or governmental charges that are (i) not
overdue for a period of the greater of (x) 30 days and (y) any applicable grace
period related thereto, or otherwise not at such time required to be paid
pursuant to Section 5.05 or (ii) being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP (or
other applicable accounting principles);(b) Liens with respect to outstanding
motor vehicle fines and Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or construction contractors’ Liens and
other similar Liens arising in the ordinary course of business, in each case so
long as such Liens do not individually or in the aggregate have a Material
Adverse Effect;

(b)    [reserved];

(c)    Liens incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security legislation or (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees or similar instrument for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any Restricted Subsidiary or otherwise supporting the payment of items set forth
in the foregoing clause (i), whether pursuant to statutory requirements, common
law or consensual arrangements;

(d)    Liens incurred or deposits made to secure the performance of bids, trade
contracts, governmental contracts and leases, statutory obligations, surety,
stay, customs and appeal bonds, performance bonds, return-of-money bonds,
bankers’ acceptance facilities and other obligations of a like nature (including
those to secure health, safety and environmental obligations) and obligations in
respect of letters of credit, bank guarantees or similar instruments that have
been posted to support the same, in each case incurred in the ordinary course of
business or consistent with past practice, whether pursuant to statutory
requirements, common law or consensual arrangements;

 

-43-



--------------------------------------------------------------------------------

(e)    (i) survey exceptions, encumbrances, charges, easements, rights-of-way,
restrictions, encroachments, protrusions, by-law, regulation or zoning
restrictions, reservations of or rights of other Persons and other similar
encumbrances and title defects or irregularities affecting real property, that,
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect and (ii) any exception on the title policies issued in connection with
any Mortgaged Property;

(f)    Liens securing, or otherwise arising from, judgments, decrees or
attachments not constituting an Event of Default under Section 8.01(j);

(g)    Liens on (i) goods the purchase price of which is financed by a
documentary letter of credit issued for the account of the Borrower or any of
its Subsidiaries or Liens on bills of lading, drafts or other documents of title
arising by operation of law or pursuant to the standard terms of agreements
relating to letters of credit, bank guarantees and other similar instruments;
provided that such Lien secures only the obligations of the Borrower or such
Subsidiaries in respect of such letter of credit to the extent such obligations
are permitted by Section 6.01 and (ii) specific items of inventory or other
goods and proceeds of any Person securing such Person’s obligations in respect
of bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

(h)    Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Borrower or any of its Subsidiaries;

(i)    rights of recapture of unused real property (other than any Mortgaged
Property) in favor of the seller of such property set forth in customary
purchase agreements and related arrangements with any Governmental Authority;

(j)     Liens in favor of deposit banks or securities intermediaries securing
customary fees, expenses or charges in connection with the establishment,
operation or maintenance of deposit accounts or securities accounts;

(k)    Liens in favor of obligations in respect of performance, bid, appeal and
surety bonds and performance and completion guarantees and similar obligations
provided by the Borrower or any of the Restricted Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice;

(l)    Liens arising from grants of non-exclusive licenses or sublicenses of
Intellectual Property made in the ordinary course of business;

(m)    rights of setoff, banker’s lien, netting agreements and other Liens
arising by operation of law or by of the terms of documents of banks or other
financial institutions in relation to the maintenance of administration of
deposit accounts, securities accounts, cash management arrangements or in
connection with the issuance of letters of credit, bank guarantees or other
similar instruments;

(n)    Liens arising from the right of distress enjoyed by landlords or Liens
otherwise granted to landlords, in either case, to secure the payment of arrears
of rent or performance of other obligations in respect of leased properties, so
long as such Liens are not exercised or except where the exercise of such Liens
would not reasonably be expected to have a Material Adverse Effect;

(o)     Liens or security given to public utilities or to any municipality or
Governmental Authority when required by the utility, municipality or
Governmental Authority in connection with the supply of services or utilities to
the Borrower and any other Restricted Subsidiaries;

 

-44-



--------------------------------------------------------------------------------

(p)    servicing agreements, development agreements, site plan agreements,
subdivision agreements, facilities sharing agreements, cost sharing agreements
and other agreements pertaining to the use or development of any of the assets
of the Person, provided the same do not result in (i) a substantial and
prolonged interruption or disruption of the business activities of the Borrower
and its Restricted Subsidiaries, taken as a whole, or (ii) a Material Adverse
Effect;

(q)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Agreement;

(r)    the rights reserved to or vested in any Person or Governmental Authority
by the terms of any lease, license, franchise, grant or permit held by the
Borrower or any of its Subsidiaries or by a statutory provision, to terminate
any such lease, license, franchise, grant or permit, or to require annual or
periodic payments as a condition to the continuance thereof;

(s)    restrictive covenants affecting the use to which real property may be
put;

(t)    operating leases of vehicles or equipment which are entered into in the
ordinary course of business;

(u)    Liens or covenants restricting or prohibiting access to or from lands
abutting on controlled access highways or covenants affecting the use to which
lands may be put; provided that such Liens or covenants do not interfere with
the ordinary conduct of business of the Borrower or any Restricted Subsidiary;

(v)    statutory Liens incurred or pledges or deposits made, in each case in the
ordinary course of business, in favor of a Governmental Authority to secure the
performance of obligations of the Borrower or any Restricted Subsidiary under
Environmental Laws to which any such Person is subject;

(w)    Liens on cash collateral that are required to be granted by the Borrower
or any Restricted Subsidiary in connection with swap arrangements for gas or
electricity used in the business of such Person;

(x)    receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof; and

(y)    Liens securing Priority Obligations;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money other than Liens referred to in clauses
(d) and (k) above securing obligations under letters of credit or bank
guarantees or similar instruments related thereto and in clause (g) above, in
each case to the extent any such Lien would constitute a Lien securing
Indebtedness for borrowed money.

“Permitted Holders” means (a) the Investors, (b) the Management Investors and
(c) any other holder of a direct or indirect equity interest in the Borrower (or
any direct or indirect parent thereof) that becomes a holder of such interest
prior to the ninetieth (90th) day after the Closing Date that was identified in
writing to the Joint Lead Arrangers prior to the Closing Date.

“Permitted Investments” means any of the following, to the extent owned by the
Borrower or any Restricted Subsidiary:

(a)    Dollars, euro, Canadian dollars, or such other currencies held by it from
time to time in the ordinary course of business;

(b)    readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States, (ii) the United Kingdom, (iii) Canada,

 

-45-



--------------------------------------------------------------------------------

(iv) Switzerland or (v) any member nation of the European Union, having average
maturities of not more than 24 months from the date of acquisition thereof;
provided that the full faith and credit of such country or such member nation of
the European Union is pledged in support thereof;

(c)    time deposits and Eurodollar time deposits with, or certificates of
deposit or bankers’ acceptances of, any commercial bank that (i) is a Lender or
(ii) has combined capital and surplus of at least $250,000,000 in the case of
U.S. banks and $100,000,000 (or the U.S. dollar equivalent as of the date of
determination) in the case of foreign banks (any such bank in the foregoing
clauses (i) or (ii) being an “Approved Bank”), in each case with average
maturities of not more than 12 months from the date of acquisition thereof;

(d)    commercial paper and variable or fixed rate notes issued by an Approved
Bank (or by the parent company thereof) or any commercial paper and variable or
fixed rate note issued by, or guaranteed by, a corporation rated A-2 (or the
equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, in each case with average maturities of not more than 12
months from the date of acquisition thereof;

(e)    repurchase agreements entered into by any Person with an Approved Bank, a
bank or trust company (including any of the Lenders) or recognized securities
dealer covering securities described in clauses (b) and (c) above;

(f)    marketable short-term money market and similar highly liquid funds
substantially all of the assets of which are comprised of securities of the
types described in clauses (b) through (e) above;

(g)    securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, Switzerland, a member of the European Union or by any
political subdivision or taxing authority of any such state, member,
commonwealth or territory having an investment grade rating from either S&P or
Moody’s (or the equivalent thereof);

(h)    investments with average maturities of 12 months or less from the date of
acquisition in mutual funds rated AAA- (or the equivalent thereof) or better by
S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i)    instruments equivalent to those referred to in clauses (a) through (h)
above denominated in euros or any other foreign currency comparable in credit
quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Subsidiary organized in such jurisdiction;

(j)    investments, classified in accordance with GAAP as current assets of the
Borrower or any Subsidiary, in money market investment programs that are
registered under the Investment Company Act of 1940 or that are administered by
financial institutions having capital of at least $250,000,000 or its
equivalent, and, in either case, the portfolios of which are limited such that
substantially all of such investments are of the character, quality and maturity
described in clauses (a) through (i) of this definition;

(k)    with respect to any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia: (i) obligations of the national government of the country
in which such Subsidiary maintains its chief executive office and principal
place of business; provided such country is a member of the Organization for
Economic Cooperation and Development, in each case maturing within one year
after the date of investment therein, (ii) certificates of deposit of, bankers
acceptances of, or time deposits with, any commercial bank which is organized
and existing under the laws of the country in which such Subsidiary maintains
its chief executive office and principal place of business; provided such
country is a member of the Organization for Economic Cooperation and
Development, and whose short-term commercial paper rating from S&P is at least
“A-2” or

 

-46-



--------------------------------------------------------------------------------

the equivalent thereof or from Moody’s is at least “P-2” or the equivalent
thereof (any such bank being an “Approved Foreign Bank”), and in each case with
maturities of not more than 24 months from the date of acquisition and (iii) the
equivalent of demand deposit accounts which are maintained with an Approved
Foreign Bank;

(l)    investments in money market funds access to which is provided as part of
“sweep” accounts maintained with an Approved Bank;

(m)    investments in industrial development revenue bonds that (i) “re-set”
interest rates not less frequently than quarterly, (ii) are entitled to the
benefit of a remarketing arrangement with an established broker dealer and
(iii) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank;

(n)    investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (m);

(o)    Sterling bills of exchange eligible for rediscount at the Bank of England
(or their dematerialized equivalent); and

(p)    investment funds investing at least 90% of their assets in securities of
the types described in clauses (a) through (k) above.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) other than with respect to a Permitted Refinancing in respect
of Indebtedness permitted pursuant to Section 7.01(a)(ii),the principal amount
(or accreted value, if applicable) thereof does not exceed the principal amount
(or accreted value, if applicable) of the Indebtedness so modified, refinanced,
refunded, renewed or extended except by an amount equal to unpaid accrued
interest and premium thereon plus other amounts paid, and fees and expenses
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.01(a)(v), Indebtedness resulting
from such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (c) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the Loan
Document Obligations, Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Loan Document Obligations on terms at least as favorable to the Lenders
as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (d) if the Indebtedness
being modified, refinanced, refunded, renewed or extended is permitted pursuant
to Section 7.01(a)(xviii) or (a)(xix), such Indebtedness complies with the
Required Additional Debt Terms, (e) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is permitted pursuant to
Section 7.01(a)(ii), (i) the other terms and conditions of any such Permitted
Refinancing shall be as agreed between the Borrower and the lenders providing
any such Permitted Refinancing, (ii) the primary obligor in respect of, and/or
the Persons (if any) that Guarantee, the Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension is the primary
obligor in respect of, and/or Persons (if any) that Guaranteed the Indebtedness
being modified, refinanced, refunded, renewed or extended and (iii) the
principal amount (or accreted value, if applicable) of the Indebtedness being
modified, refinanced, refunded, renewed or extended does not exceed the original
principal amount (or accreted value, if applicable) of such Indebtedness, except
by an amount equal to unpaid accrued interest and premium thereon plus other
amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder and (f) if the
Indebtedness being modified, refinanced, refunded, renewed or extended is
permitted pursuant to Section 7.01(a)(vii) or (a)(viii), the Indebtedness
resulting from such modification, refinancing, refunding, renewal or extension
is (x) unsecured if the Indebtedness being modified, refinanced, refunded,
renewed or extended is unsecured or (y) not secured on a more favorable basis
than the Indebtedness being modified, refinanced, refunded, renewed or extended
if such Indebtedness being modified, refinanced, refunded, renewed or extended
is secured. For the avoidance of doubt, it is understood that a Permitted
Refinancing may constitute a portion of an issuance of Indebtedness in excess of
the amount of such Permitted

 

-47-



--------------------------------------------------------------------------------

Refinancing; provided that such excess amount is otherwise permitted to be
incurred under Section 7.01. For the avoidance of doubt, it is understood and
agreed that a Permitted Refinancing includes successive Permitted Refinancings
of the same Indebtedness.

“Permitted Term Debt” means (a) the Term Loan Facilities and (b) any Term Loan
Incremental Equivalent Debt, in each case, permitted to be incurred pursuant to
the terms of the Term Credit Agreement as in effect on the Closing Date and any
Permitted Refinancing thereof. For the avoidance of doubt, the aggregate
principal amount of Term Loan Facilities on the Closing Date shall not exceed
$600,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan as such term is defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which a Loan Party or any ERISA Affiliate is an
“employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in the last paragraph of
Section 6.01.

“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the eighth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

“Priority Obligation” means any obligation that is secured by a Lien on any
Collateral in favor of a Governmental Authority, which Lien ranks or is capable
of ranking prior to or pari passu with the Liens created thereon by the
applicable Security Documents, including any such Lien securing amounts owing
for wages, vacation pay, severance pay, employee deductions, sales tax, excise
tax, other Taxes, workers compensation, governmental royalties and stumpage or
pension fund obligations.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Transaction Period with respect to the
Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated EBITDA of
the Borrower, the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, projected by the Borrower in good faith
as a result of (a) actions taken, prior to or during such Post-Transaction
Period, for the purposes of realizing reasonably identifiable and quantifiable
cost savings, or (b) any additional costs incurred prior to or during such
Post-Transaction Period in connection with the combination of the operations of
such Pro Forma Entity with the operations of the Borrower and its Restricted
Subsidiaries; provided that (A) so long as such actions are taken prior to or
during such Post-Transaction Period or such costs are incurred prior to or
during such Post-Transaction Period it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that such cost savings will be
realizable during the entirety of such Test Period, or such additional costs
will be incurred during the entirety of such Test Period, (B) any Pro Forma
Adjustment to Consolidated EBITDA shall be certified by a Financial Officer, the
chief executive officer or president of the Borrower and (C) any such pro forma
increase or decrease to such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, shall be without duplication for cost savings or additional costs
already included in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, for such Test Period.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test, financial ratio or covenant hereunder
required by the terms of this Agreement to be made on a Pro Forma Basis or after
giving Pro Forma Effect thereto, that (a) to the extent applicable, the Pro
Forma Adjustment shall have been made and (b) all Specified Transactions and the
following transactions in connection therewith that have been made during the
applicable period of measurement or subsequent to such period and prior to or
simultaneously with the event for which the calculation is made shall be deemed
to have occurred as of the first day of the applicable period of measurement in
such test, financial ratio or covenant: (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a Disposition of all or substantially
all Equity Interests in any subsidiary of the Borrower or any division, product
line, or facility used for operations of the Borrower or any of its
Subsidiaries, shall be excluded and (B) in the case of a Permitted Acquisition

 

-48-



--------------------------------------------------------------------------------

or Investment described in the definition of “Specified Transaction,” shall be
included, (ii) any retirement of Indebtedness, and (iii) any Indebtedness
incurred or assumed by the Borrower or any of its Subsidiaries in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination and
interest on any Indebtedness under a revolving credit facility computed on a Pro
Forma Basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period; provided that, without limiting the
application of the Pro Forma Adjustment pursuant to clause (a) above, the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
“Consolidated EBITDA” and give effect to operating expense reductions that are
(i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower or any of its Subsidiaries and (z) factually
supportable or (ii) otherwise consistent with the definition of “Pro Forma
Adjustment.”

“Pro Forma Disposal Adjustment” means, for any Test Period that includes all or
a portion of a fiscal quarter included in any Post-Transaction Period with
respect to any Sold Entity or Business, the pro forma increase or decrease in
Consolidated EBITDA projected by the Borrower in good faith as a result of
contractual arrangements between the Borrower or any Restricted Subsidiary
entered into with such Sold Entity or Business at the time of its disposal or
within the Post-Transaction Period and which represent an increase or decrease
in Consolidated EBITDA which is incremental to the Disposed EBITDA of such Sold
Entity or Business for the most recent Test Period prior to its disposal.

“Pro Forma Entity” has the meaning provided in the definition of the term
“Acquired EBITDA.”

“Pro Forma Financial Statements” has the meaning provided in Section 5.04(c).

“Proposed Change” has the meaning provided in Section 11.12(f).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Company Costs” means, as to any Person, costs associated with, or in
anticipation of, or preparation for, compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith and costs relating to compliance with the provisions of the
Securities Act and the Exchange Act or any other comparable body of laws, rules
or regulations, as companies with listed equity, directors’ compensation, fees
and expense reimbursement, costs relating to investor relations, shareholder
meetings and reports to shareholders, directors’ and officers’ insurance and
other executive costs, legal and other professional fees, and listing fees, in
each case to the extent arising solely by virtue of the listing of such Person’s
equity securities on a national securities exchange.

“Protective Advance” has the meaning provided in Section 2.03(a).

“Public Lender” has the meaning assigned to such term in the last paragraph of
Section 6.01.

“Purchase Date” has the meaning provided in Section 2.04(c).

“Qualified Cash” has the meaning set forth in the definition of Borrowing Base.

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

“Qualified Securitization Facility” means any Securitization Facility that meets
the following conditions: (a) the Borrower shall have determined in good faith
that such Securitization Facility (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the applicable Securitization Subsidiary and
(b) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Borrower).

 

-49-



--------------------------------------------------------------------------------

“Receivables” means Accounts.

“Refinancing” means (i) the refinancing, repayment, redemption, satisfaction and
discharge, or defeasance of all the existing third party Indebtedness for
borrowed money of the Acquired Company and its Restricted Subsidiaries under
(x) that certain amended and restated credit agreement dated as of March 12,
2012, among, inter alios, the Acquired Company, as borrower, the lenders and
issuing bank from time to time party thereto and Wells Fargo as administrative
agent and (y) those certain unsecured subordinated notes, due January 27, 2017
and (ii) the payment of all loans outstanding under the Borrower’s Existing
Credit Agreement immediately prior to the Closing Date, together with accrued
and unpaid interest and Fees (as defined in the Existing Credit Agreement) that
are due and payable thereunder immediately prior to the Closing Date.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates and permitted successors and assigns of each of the
foregoing.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata), including the environment within any building or any
occupied structure, facility or fixture.

“Removal Effective Date” has the meaning provided in Section 9.11.

“Rent Reserve” means an amount equal to 1 month rent or such lesser amount as
may be established by the Administrative Agent in its Permitted Discretion for
all of the Borrower’s or its Subsidiaries’ Leaseholds where Eligible Inventory
is located in a Landlord Lien State; provided that, (i) for purposes of clauses
(k) and (l) of the definition of “Eligible Inventory,” Administrative Agent
shall implement a Rent Reserve if indicated by the Borrower in the applicable
Borrowing Base Certificate, (ii) the establishment of Rent Reserve shall be
subject to the limitations set forth in clauses (k) and (l) of the definition of
“Eligible Inventory,” and (iii) no Rent Reserve may be established where a
Collateral Access Agreement has been provided for the relevant premises or book
value of the Inventory stored on the relevant premises is less than $2,500,000;
provided, further, that “1 months’ rent” with respect to any Leasehold for which
a Rent Reserve has been established shall be calculated net of any deposits
(whether in the form of cash, Permitted Investments or Letters of Credit issued
in accordance herewith) made in respect of such rent.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Loan Parties’ assets from information furnished by or on behalf of the Loan
Parties, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent, subject to the provisions of Section 11.15.

“Representation Cure Period” has the meaning assigned to such term in
Section 8.01(c).

“Required Additional Debt Terms” means with respect to any Indebtedness,
(a) such Indebtedness does not mature earlier than the Latest Maturity Date
(except in the case of customary bridge loans which subject to customary
conditions (including no payment or bankruptcy event of default), would either
automatically be converted into or required to be exchanged for permanent
refinancing which does not mature earlier than the Latest Maturity Date), (b)
such Indebtedness does not have mandatory redemption features (other than
customary asset sale, insurance and condemnation proceeds events, change of
control offers or events of default or, if term loans, excess cash flow
prepayments applicable to periods before the Latest Maturity Date) that would
result in redemptions of such Indebtedness prior to the Latest Maturity Date,
(c) such Indebtedness is not guaranteed by any entity that is not a Loan

 

-50-



--------------------------------------------------------------------------------

Party, (d) if secured, such Indebtedness that (i) is not secured by any assets
not securing the Obligations and (ii) is subject to a Customary Intercreditor
Agreement(s) and (e) the other terms and conditions of such Indebtedness shall
be as agreed between the Borrower and the lenders providing any such
Indebtedness.

“Required Lenders” means Revolving Lenders (other than any Defaulting Lender)
whose Credit Facility Exposure and Unused Revolving Commitments attributable to
its Revolving Commitments constitute more than 50% of the sum of the Aggregate
Credit Facility Exposure and the Unused Total Revolving Commitment attributable
to all of the Revolving Commitments (in each case, held by Revolving Lenders
which are not Defaulting Lenders).

“Required Reserve Notice” means a notice delivered to the Borrower by the
Administrative Agent in accordance with Section 2.22, which notice shall
describe the amount and type of each Reserve that is the subject of such notice
and shall describe in reasonable detail the circumstances, conditions, events or
contingencies that are the basis of any such Reserve.

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Reserves” means all Availability Reserves, Dilution Reserves, Rent Reserves and
Designated Hedge Reserves.

“Resignation Effective Date” has the meaning provided in Section 9.11.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer, or other
similar officer, manager or a member of the Board of Directors of a Loan Party
and with respect to certain limited liability companies or partnerships that do
not have officers, any manager, sole member, managing member or general partner
thereof, and as to any document delivered on the Closing Date or thereafter
pursuant to paragraph (a)(i) of the definition of the term “Collateral and
Guarantee Requirement,” any secretary or assistant secretary of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower or any Restricted Subsidiary
or any option, warrant or other right to acquire any such Equity Interests in
the Borrower or any Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan by a Borrower from all of the Lenders having Revolving
Commitments in respect thereof on a pro rata basis on a given date (or resulting
from Conversions or Continuations on a given date) having in the case of any
Eurodollar Loans, the same Interest Period.

“Revolving Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name in Schedule 1 hereto as its “Revolving Commitment”
or in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement, as such
commitment may be reduced from time to time pursuant to Section 2.14(c) or
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 11.06 and any Revolving Commitment Increase. For the
avoidance of doubt, “Revolving Commitment” shall also include any Revolving
Commitment Increase or Extended Revolving Credit Commitment of any Class or
tranche.

 

-51-



--------------------------------------------------------------------------------

“Revolving Commitment Increase” has the meaning given to such term in
Section 2.18(a).

“Revolving Facility” means the credit facility established under Section 2.02
pursuant to the Revolving Commitment of each Lender, as the same may be
increased from time to time pursuant to Section 2.18 and extended pursuant to
Section 2.19. For the avoidance of doubt, “Revolving Facility” shall also
include any Credit Facility established pursuant to any Revolving Commitment
Increase, Extended Revolving Credit Commitment or Extended Revolving Credit
Facility, in each case, of any Class or tranche.

“Revolving Facility Availability Period” means the period from the Closing Date
until the Revolving Facility Termination Date applicable to each Class of
Revolving Commitments.

“Revolving Facility Exposure” means, for any Lender at any time, the sum of
(i) the principal amount of Revolving Loans made by such Lender and outstanding
at such time, and (ii) such Lender’s share of the LC Outstandings at such time.

“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit I-1 hereto.

“Revolving Facility Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment; provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Facility Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination.

“Revolving Facility Termination Date” means, as applicable, (a) with respect to
the Revolving Commitments in effect on the Amendment No. 12 Effective Date, the
earlier of (i) the fifth (5th) anniversary of the Amendment No. 1 Effective
DateNovember 22, 2023 or (ii) the date that the Commitments have been terminated
pursuant to Section 8.02 and (b) (i) with respect to any tranche of Extended
Revolving Credit Commitments, the final maturity date applicable thereto as
specified in the applicable Extension Notice accepted by the respective Lender
or Lenders, and (ii) with respect to any Revolving Commitment Increase, the
final maturity date applicable thereto as specified in the applicable
Incremental Revolving Credit Assumption Agreement.

“Revolving Lender” means a Lender holding a Revolving Commitment or, if the
Revolving Commitments have terminated, Revolving Facility Exposure.

“Revolving Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.02 and, for the avoidance of doubt, shall also
include each Protective Advance, each Overadvance, each Incremental Revolving
Loan, each Extended Revolving Loan and each Refinancing Revolving Loan.

“Sanctioned Entity” has the meaning provided in Section 5.19.

“Sanctioned Persons” has the meaning provided in Section 5.19.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.

“Screen Rate” shall mean the rate specified in clause (i) of the definition of
Adjusted Eurodollar Rate.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.

“Secured Creditors” has the meaning assigned to such term in the Collateral
Agreement.

 

-52-



--------------------------------------------------------------------------------

“Secured Notes” means those 7.625% Senior Secured Notes due 2021 issued by the
Borrower pursuant to the Secured Notes Indenture.

“Secured Notes Indenture” means the Indenture, dated as of May 29, 2013, among
the Borrower, the subsidiary guarantors party thereto from time to time and
Wilmington Trust, National Association, as trustee, governing the Secured Notes,
as the same may be amended, supplemented, waived or otherwise modified from time
to time.

“Secured Hedge Designation Agreement” means a written instrument pursuant to
which the Borrower designates certain Hedge Agreements as “Designated Hedge
Agreement,” substantially in the form of Exhibit Q (or such other form as the
Borrower and the Administrative Agent shall mutually agree).

“Securitization Assets” means the accounts receivable, royalty and other similar
rights to payment and any other assets related thereto originating from, or
arising from the sale of goods or services by, Restricted Subsidiaries that are
not Loan Parties subject to a Qualified Securitization Facility that are
customarily sold or pledged in connection with securitization transactions and
the proceeds thereof.

“Securitization Facility” means any of one or more receivables securitization
financing facilities as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the obligations of which are
non-recourse (except for customary representations, warranties and indemnities
made in connection with such facilities) to the Borrower or any Restricted
Subsidiary (other than a Securitization Subsidiary) pursuant to which any
Restricted Subsidiary that is not a Subsidiary Loan Party sells or grants a
security interest in its accounts receivable or assets related thereto that are
customarily sold or pledged in connection with securitization transactions to
either (a) a Person that is not a Restricted Subsidiary or (b) a Securitization
Subsidiary that in turn sells its accounts receivable to a Person that is not a
Restricted Subsidiary.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Facility.

“Securitization Subsidiary” means any Subsidiary that is not Subsidiary Loan
Party formed for the purpose of, and that solely engages only in one or more
Qualified Securitization Facilities and other activities reasonably related
thereto.

“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or pledge agreement executed and delivered pursuant to
the Collateral and Guarantee Requirement, Section 6.11, 6.12 or 6.14 to secure
any of the Obligations.

“Settlement” means the transfer of cash or other property with respect to any
credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.

“Settlement Asset” means any cash, receivable or other property, including a
Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.

“Settlement Indebtedness” means any payment or reimbursement obligation in
respect of a Settlement Payment.

“Settlement Lien” means any Lien relating to any Settlement or Settlement
Indebtedness (and may include, for the avoidance of doubt, the grant of a Lien
in or other assignment of a Settlement Asset in consideration of a Settlement
Payment, Liens securing intraday and overnight overdraft and automated clearing
house exposure, and similar Liens).

 

-53-



--------------------------------------------------------------------------------

“Settlement Payment” means the transfer, or contractual undertaking (including
by automated clearing house transaction) to effect a transfer, of cash or other
property to effect a Settlement.

“Settlement Receivable” means any general intangible, payment intangible, or
instrument representing or reflecting an obligation to make payments to or for
the benefit of a Person in consideration for a Settlement made or arranged, or
to be made or arranged, by such Person.

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“SPC” has the meaning provided in Section 11.06(f).

“Specified Acquisition Agreement Representations” means such of the
representations and warranties in the Acquisition Agreement made by the Acquired
Company with respect to the Acquired Company and its subsidiaries as are
material to the interests of the Lenders, but only to the extent that the
Borrower (and/or its applicable Affiliate) has the right to terminate its and/or
such Affiliate’s obligations under the Acquisition Agreement as a result of a
breach of such representations in the Acquisition Agreement.

“Specified Contribution Period” has the meaning provided in Section 8.01(d).

“Specified Covenant Event” means any Specified Investment, Specified
Disposition, Specified Restricted Payment, Specified Restricted Debt Payment
and/or Specified Debt Incurrence.

“Specified Covenant Event of Default” means any Specified Event of Default and
any Event of Default under Section 8.01(d) (solely with respect to
Section 2.21), or Section 8.01(e) (solely with respect to Section 6.01(j)).

“Specified Debt Incurrence” means any Indebtedness incurred pursuant to
Section 7.01(a)(xvi).

“Specified Disposition” means any Disposition made pursuant to Section 7.05(m).

“Specified Equity Contributions” has the meaning provided in Section 7.12.

“Specified Event of Default” means any Event of Default under Section 8.01(a),
Section 8.01(b), Section 8.01(h) or Section 8.01(i).

“Specified Investment” means any Investment made pursuant to Section 7.04(t).

“Specified Representations” means the representations and warranties of the
Borrower, and to the extent applicable, the other Subsidiary Loan Parties (other
than any Subsidiary Loan Party that is an Insignificant Subsidiary), set forth
in (i) Section 5.01, Section 5.02, Section 5.03(b)(i) (with respect to the
entering into and performance of the Loan Documents), Section 5.08, Section 5.14
and Section 5.16 (only with respect to the second sentence thereof) and
(ii) Sections 2.03(f) and 3.02(c) of the Collateral Agreement.

“Specified Restricted Debt Payment” means Restricted Payments made pursuant to
Section 7.07(b)(vii).

“Specified Restricted Payment” means any Restricted Payment pursuant to
Section 7.07(a)(vi).

“Specified Transaction” means, with respect to any period, any Investment, sale,
transfer or other disposition of assets, incurrence or repayment of
Indebtedness, Restricted Payment, subsidiary designation, New Project or other
event that by the terms of the Loan Documents requires “Pro Forma Compliance”
with a test or covenant hereunder or requires such test or covenant to be
calculated on a Pro Forma Basis or after giving Pro Forma Effect thereto.

“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, security deposits, contract performance
guarantee requirements and other bonding obligations or for other lawful
purposes.

 

-54-



--------------------------------------------------------------------------------

“Stated Amount” of each Letter of Credit means the maximum amount available to
be drawn thereunder (regardless of whether any conditions or other requirements
for drawing could then be met).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held (unless parent does not Control such entity), or (b) that is,
as of such date, otherwise Controlled, by the parent or one or more subsidiaries
of the parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower (unless otherwise specified).

“Subsidiary Loan Party” means each Subsidiary of the Borrower that is a party to
the ABL Guarantee Agreement.

“Successor Borrower” has the meaning assigned to such term in
Section 7.03(a)(iv).

“Super-Majority Lenders” means Revolving Lenders (other than any Defaulting
Lender) whose Credit Facility Exposure and Unused Revolving Commitments
attributable to its Revolving Commitments constitute more than 66 2⁄3% of the
sum of the Aggregate Credit Facility Exposure and the Unused Total Revolving
Commitment attributable to all of the Revolving Commitments (in each case, held
by Revolving Lenders which are not Defaulting Lenders).

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line Commitment” means the aggregate amount of loans available to the
Borrower under the Swing Line Facility, not to exceed $65,000,000; provided that
such amount may be increased as set forth in any applicable Incremental
Revolving Credit Assumption Agreement (or similar applicable agreement) in
accordance with Section 2.18(a).

“Swing Line Facility” means the credit facility established under Section 2.04
pursuant to the Swing Line Commitment of the Swing Line Lender.

“Swing Line Lender” means SunTrust Bank or any replacement or successor thereto.

“Swing Line Note” means a promissory note substantially in the form of Exhibit
I-2 hereto.

 

-55-



--------------------------------------------------------------------------------

“Swing Loan” means any loan made by the Swing Line Lender under the Swing Line
Facility pursuant to Section 2.04.

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the date that
is five (5) Business Days prior to the Revolving Facility Termination Date
applicable to each Class of Revolving Commitments.

“Swing Loan Participation” has the meaning provided in Section 2.04(c).

“Swing Loan Participation Amount” has the meaning provided in Section 2.04(c).

“Tax Distributions” has the meaning assigned to such term in
Section 7.07(a)(vii)(A).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Termination Date” means the date on which all Commitments have expired or been
terminated and the Loans, together with interest, Fees and all other Obligations
(other than (x) Obligations not yet due and payable under any Designated Hedge
Agreement or Cash Management Agreement, (y) contingent indemnification
obligations not yet accrued and payable and (z) obligations in respect of
Letters of Credit that have been Cash Collateralized (or as to which other
arrangements reasonably satisfactory to the Administrative Agent and the
applicable LC Issuer have been made)) incurred hereunder and the other Loan
Documents, have been paid in full.

“Term Administrative Agent” means Deutsche Bank AG New York Branch, in its
capacity as administrative agent under the Term Credit Agreement and the other
Term Loan Documents, and its successors in such capacity as provided in the Term
Credit Agreement.

“Term Credit Agreement” means the Term Credit Agreement dated as of the Closing
Date, by and among the Borrower, each lender party thereto and the Term Loan
Administrative Agent.

“Term Loan Documents” means “Term Loan Documents” as defined in the Term Credit
Agreement.

“Term Loan Facilities” means (a) the loans made pursuant to the Term Credit
Agreement on the Closing Date, (b) any term loan incremental facilities
permitted to be incurred in accordance with the terms of the Term Credit
Agreement as in effect on the Closing Date, and (c) any Indebtedness incurred
under Section 2.21 of the Term Credit Agreement.

“Term Loan Financing Transactions” means the “Term Loan Financing Transactions”
as such term is defined in the Term Credit Agreement.

“Term Loan Incremental Equivalent Debt” means the “Incremental Equivalent Debt”
as such term is defined in the Term Credit Agreement.

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of the Borrower then last ended as of such time for
which financial statements have been delivered pursuant to Section 6.01(a) or
(b); provided that for any date of determination before the delivery of the
first financial statements pursuant to Section 6.01(a) or (b), the Test Period
shall be the period of four consecutive fiscal quarters of the Borrower then
last ended as of such time.

“Title Policy” has the meaning provided in Section 6.2(b).

“Total Funded Debt” means as of any date of determination, the aggregate
principal amount of Indebtedness of Borrower and its Restricted Subsidiaries
outstanding on such date on the consolidated balance sheet of Borrower,
determined on a consolidated basis in accordance with GAAP (but excluding the
effects of any discounting of Indebtedness resulting from the application of
purchase accounting in connection with the Transactions or any

 

-56-



--------------------------------------------------------------------------------

Permitted Acquisition or other Investment permitted hereunder) consisting only
of (a) Indebtedness for borrowed money, (b) the principal component of all
Capitalized Lease Obligations and (c) debt obligations evidenced by bonds,
promissory notes, debentures or debt securities.

“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Lenders as in effect at such time. As of the Amendment No. 12 Effective Date,
the amount of the Total Revolving Commitment is $900,000,000.

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any other Subsidiary in connection with the Transactions.

“Transactions” means (a) the Term Loan Financing Transactions, (b) the ABL
Financing Transactions, (c) the issuance of the Unsecured Notes, (d) the
Acquisition and the other transactions contemplated by the Acquisition
Documents, (e) the Refinancing, (f) the consummation of the Equity Issuance and
(g) the payment of the Transaction Costs.

“Trigger Event” means, at any time, that Excess Availability is, for three
consecutive business days, less than the greater of (a) $80,000,000 and (b)
10.00% of the Maximum Borrowing Amount. Upon the occurrence of any Trigger
Event, such Trigger Event shall be deemed to be continuing notwithstanding that
Excess Availability may thereafter exceed the amount set forth in the preceding
sentence unless and until Excess Availability exceeds such amount for
twenty-five (25) consecutive days, in which event a Trigger Event shall no
longer be deemed to be continuing.

“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Collateral Agent’s security interest in any item
or portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a U.S. jurisdiction other than the State of New York, the term “UCC”
and “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect, at such time, in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority and for purposes of definitions
relating to such provisions.

“Unaudited Financial Statements” means (a) the unaudited consolidated balance
sheet of the Acquired Company dated March 31, 2015, and the related consolidated
statements of income and cash flows of the Acquired Company for the fiscal
quarter ended on that date and (b) the unaudited consolidated balance sheet of
the Borrower dated March 31, 2015, and the related consolidated statements of
income and cash flows of the Borrower for the fiscal quarter ended on that date.

“United States” or “U.S.” means United States of America.

“United States Tax Compliance Certificate” has the meaning assigned to such term
in Section 3.02(e)(ii)(c).

“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar amount of the draws made on such Letter of Credit that have not been
reimbursed by the applicable Borrower or the applicable LC Obligor or converted
to a Revolving Loan pursuant to Section 2.05(f)(i), and, in each case, all
interest that accrues thereon pursuant to this Agreement.

“Unrestricted Subsidiary” means (i) as of the Closing Date, Dixieline Builders
Fund Control, Inc. and (ii) thereafter, any Subsidiary designated by the
Borrower as an Unrestricted Subsidiary pursuant to Section 6.13.

“Unsecured Notes” means the Borrower’s $700,000,000 10.75% Senior Notes due 2023
issued pursuant to the Unsecured Notes Indenture dated as of July 31, 2015.

 

-57-



--------------------------------------------------------------------------------

“Unsecured Notes Indenture” means the indenture, dated as of July 31, 2015, by
and among the Borrower and Wilmington Trust, National Association , as trustee.

“Unused Revolving Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Revolving Commitment at such time over (ii) such Lender’s
Revolving Facility Exposure at such time.

“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.

“USA Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Value” means with reference to (a) Eligible Inventory, Eligible In-Transit
Inventory or Eligible Letter of Credit Inventory, on any date, the Net Orderly
Liquidation Value thereof, and (b) Eligible Credit Card Receivables, Eligible
Billings, Eligible Receivables or Eligible Unbilled Receivables, the book value
thereof determined in accordance with GAAP.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wells Fargo” means Wells Fargo Bank, National Association.

“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that is a
Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly Owned Subsidiaries of such Person or
by such Person and one or more Wholly Owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02    Accounting Terms; GAAP.

(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test contained in this Agreement, the Fixed
Charge Coverage Ratio and any other financial ratio or test shall be calculated
on a Pro Forma Basis, including to give effect to all Specified Transactions
that have been made during the applicable period of measurement or subsequent to
such period and prior to or simultaneously with the event for which the
calculation is made, and in making any determination on a Pro Forma Basis, such
calculations shall be made in good faith by a Financial Officer and shall be
conclusive absent manifest error.

 

-58-



--------------------------------------------------------------------------------

Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement (including this Agreement and the other Loan Documents), instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or other modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04    [Reserved].

Section 1.05    Limited Condition Acquisitions. Notwithstanding anything in this
Agreement or any Loan Document to the contrary, when calculating any applicable
ratio or any basket based on Consolidated EBITDA or total assets, or determining
other compliance with this Agreement (including the determination of compliance
with any provision of this Agreement which requires that no Default or Event of
Default has occurred, is continuing or would result therefrom, but excluding
Section 4.02 to the extent set forth therein) in connection with a Specified
Transaction undertaken in connection with the consummation of a Limited
Condition Acquisition, the date of determination of such ratio or any basket
based on Consolidated EBITDA or total assets, and determination of whether any
Default or Event of Default has occurred, is continuing or would result
therefrom or other applicable covenant shall, at the option of the Borrower (the
Borrower’s election to exercise such option in connection with any Limited
Condition Acquisition, an “LCA Election”), be deemed to be the date the
definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”) and if, after such ratios and other provisions are
measured on a Pro Forma Basis after giving effect to such Limited Condition
Acquisition and the other Specified Transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they occurred at the beginning of the applicable Test
Period ending prior to the LCA Test Date, the Borrower could have taken such
action on the relevant LCA Test Date in compliance with such ratios and
provisions, such provisions shall be deemed to have been complied with; provided
that no such acquisition shall constitute a Limited Condition Acquisition unless
the Payment Conditions are satisfied on a Pro Forma Basis on the applicable LCA
Test Date. For the avoidance of doubt, (x) if any of such ratios are exceeded as
a result of fluctuations in such ratio (including due to fluctuations in
Consolidated EBITDA of the Borrower and its Subsidiaries) at or prior to the
consummation of the relevant Limited Condition Acquisition, such ratios and
other provisions will not be deemed to have been exceeded as a result of such
fluctuations solely for purposes of determining whether the Limited Condition
Acquisition is permitted hereunder and (y) such ratios and other provisions
shall not be tested at the time of consummation of such Limited Condition
Acquisition or related Specified Transactions. If the Borrower has made an LCA
Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any ratio or basket availability with respect to any
other Specified Transaction on or following the relevant LCA Test Date and prior
to the earlier of the date on which such Limited Condition Acquisition is
consummated or the date that the definitive agreement for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or basket shall be calculated on a Pro
Forma Basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated.

Section 1.06    Certain Determinations.

(a)    For purposes of determining compliance with any of the covenants set
forth in Article V or Article VI (including in connection with any Incremental
Facility) at any time (whether at the time of incurrence or thereafter), any
Lien, Investment, Indebtedness, Disposition, Restricted Payment or Affiliate
transaction meets the

 

-59-



--------------------------------------------------------------------------------

criteria of one, or more than one, of the categories permitted pursuant to
Article V or Article VI (including in connection with any Incremental Facility),
the Borrower (i) shall in its sole discretion determine under which category
such Lien (other than Liens with respect to the Initial Term Loans), Investment,
Indebtedness (other than Indebtedness consisting of the Initial Term Loans),
Disposition, Restricted Payment or Affiliate transaction (or, in each case, any
portion thereof) is permitted and (ii) shall be permitted, in its sole
discretion, to make any redetermination and/or to divide, classify or reclassify
under which category or categories such Lien, Investment, Indebtedness,
Disposition, Restricted Payment or Affiliate transaction is permitted from time
to time as it may determine and without notice to the Administrative Agent or
any Lender. For the avoidance of doubt, if the applicable date for meeting any
requirement hereunder or under any other Loan Document falls on a day that is
not a Business Day, compliance with such requirement shall not be required until
noon on the first Business Day following such applicable date.

(b)    Notwithstanding anything to the contrary herein, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, any Total Net Leverage Ratio,
Consolidated Senior Secured Net Leverage Ratio, Consolidated Senior Secured
First Lien Net Leverage Ratio and/or Interest Coverage Ratio) (any such amounts,
the “Fixed Amounts”) substantially concurrently with any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of this
Agreement that requires compliance with any such financial ratio or test (any
such amounts, the “Incurrence Based Amounts”), it is understood and agreed that
the Fixed Amounts (and any cash proceeds thereof) shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence Based
Amounts in connection with such substantially concurrent incurrence, except that
incurrences of Indebtedness and Liens constituting Fixed Amounts shall be taken
into account for purposes of Incurrence Based Amounts other than Incurrence
Based Amounts contained in Section 7.01 or Section 7.02.

(c)    Notwithstanding anything to the contrary herein, the ABL/Bond
Intercreditor Agreement shall be deemed to be reasonable and acceptable to the
Administrative Agent and the Lenders, and the Administrative Agent and the
Lenders shall be deemed to have consented to the use of any such ABL/Bond
Intercreditor Agreement (and to the Administrative Agent’s execution thereof) in
connection with any Indebtedness permitted to be incurred, issued and/or assumed
by the Borrower or any of its Subsidiaries pursuant to Section 7.01.

Section 1.07    Division. Any reference herein or in any other Credit Document
to a merger, transfer, consolidation, amalgamation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company or other Person, or an allocation of assets
to a series of a limited liability company or other Person (or the unwinding of
such a division or allocation) (any such transaction, a “Division”), as if it
were a merger, transfer, consolidation, amalgamation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person.

ARTICLE II

THE TERMS OF THE CREDIT FACILITY

Section 2.01    Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Loan Documents, the Administrative Agent, the Lenders, the Swing Line
Lender and each LC Issuer agree to establish the Initial Revolving Facility for
the benefit of the Borrower.

Section 2.02    Revolving Facility. During the Revolving Facility Availability
Period, each Lender severally agrees, on the terms and conditions set forth in
this Agreement, to make a Revolving Loan or Revolving Loans to the Borrower from
time to time pursuant to such Lender’s Revolving Commitment, which Revolving
Loans may, except as set forth herein (and subject to Section 2.12), at the
option of the Borrower, be incurred and maintained as, or Converted into,
Revolving Loans that are Base Rate Loans or Eurodollar Loans, in each case
denominated in U.S. Dollars; provided that all Revolving Loans (i) made as part
of the same Revolving Borrowing shall consist of Revolving Loans of the same
Type, (ii) may be repaid or prepaid and reborrowed in accordance with the
provisions hereof and (iii) shall not be made if, after giving effect to any
such Revolving Loan, (A) the Revolving Facility Exposure of any Lender plus the
principal amount of Swing Loans of any Lender would exceed such Lender’s

 

-60-



--------------------------------------------------------------------------------

Revolving Commitment, (B) the Aggregate Credit Facility Exposure would exceed
(x) the Total Revolving Commitment or (y) the Maximum Borrowing Amount or
(C) the Borrower would be required to prepay Loans or cash collateralize Letters
of Credit pursuant to Section 2.05(c) (in each case, subject to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances and Overadvances pursuant to the terms of Section 2.03). The Revolving
Loans to be made by each Lender will be made by such Lender on a pro rata basis
based upon such Lender’s Revolving Facility Percentage of each Revolving
Borrowing, in each case in accordance with Section 2.09 hereof. Each Lender
having a Revolving Commitment Increase or Extended Revolving Credit Commitment
hereby severally, and not jointly, agrees on the terms and subject to the
conditions set forth herein and in the applicable Incremental Revolving Credit
Assumption Agreement or Extension Amendment to make Incremental Revolving Loans
or Extended Revolving Credit Loans, as applicable, to the Borrower, in an
aggregate principal amount at any time outstanding that will not result in such
Lender’s Incremental Revolving Credit Exposure or Extended Revolving Credit
Exposure, as applicable, exceeding such Lender’s Revolving Commitment Increase
or Extended Revolving Credit Commitment, as applicable. Within the limits set
forth in the preceding sentence and subject to the terms, conditions and
limitations set forth herein, the Borrower may borrow, pay or prepay and
re-borrow Initial Revolving Loans, Incremental Revolving Loans or Extended
Revolving Credit Loans, as applicable.

Each Lender may at its option make any Revolving Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that
(A) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan and (B) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 3.01 shall apply).

Section 2.03    Protective Advances and Overadvances.

(a)    Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrower and the Revolving Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no
obligation), to make Loans to the Borrower, on behalf of all Lenders regardless
of whether any condition precedent set forth in Section 4.02 has been satisfied
or waived, including any failure by the Borrower to comply with the requirements
set forth in Section 2.02, which the Administrative Agent deems necessary or
desirable (i) to preserve or protect the Collateral, or any portion thereof,
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Obligations, or (iii) to pay any other amount chargeable to or
required to be paid by the Borrower pursuant to the terms of this Agreement
(each such Loan, a “Protective Advance”). Any Protective Advance may be made in
a principal amount that would cause the Aggregate Credit Facility Exposure to
exceed the Borrowing Base; provided that no Protective Advance may be made to
the extent that, after giving effect to such Protective Advance (together with
the outstanding principal amount of any outstanding Protective Advances), the
aggregate principal amount of Protective Advances outstanding hereunder would
exceed, as determined on the date of such proposed Protective Advance, and is
not known by the Administrative Agent to exceed, together with Overadvances
described in Section 2.03(c), 10.0% of the Maximum Borrowing Amount, at such
time; provided, further, that, (i) the aggregate amount of outstanding
Protective Advances plus any Overadvances described in Section 2.03(c) plus the
aggregate of all other Revolving Facility Exposure shall not exceed the
aggregate Total Revolving Commitments and (ii) the Revolving Exposure of any
Lender shall not exceed the Revolving Commitment of such Lender. The
Administrative Agent agrees to use reasonable efforts to deliver prompt notice
to the Lenders of any Protective Advance or Overadvance. Each Protective Advance
shall be secured by the Liens in favor of the Administrative Agent in and to the
Collateral and shall constitute Obligations hereunder. The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. The
making of a Protective Advance on any one occasion shall not obligate the
Administrative Agent to make any Protective Advance on any other occasion. At
any time that the conditions precedent set forth in Section 4.02 have been
satisfied or waived, the Administrative Agent may request the Revolving Lenders
to make a Revolving Loan to repay a Protective Advance. At any other time, the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.03(b).

(b)    Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default or Event of Default), each
Revolving Lender shall be deemed, without further action by any

 

-61-



--------------------------------------------------------------------------------

party hereto, unconditionally and irrevocably to have purchased from the
Administrative Agent without recourse or warranty, an undivided interest and
participation in such Protective Advance in proportion to its pro rata share.
From and after the date, if any, on which any Revolving Lender is required to
fund its participation in any Protective Advance purchased hereunder, the
Administrative Agent shall promptly distribute to such Revolving Lender, such
Revolving Lender’s pro rata share of all payments of principal and interest and
all proceeds of Collateral received by the Administrative Agent in respect of
such Protective Advance.

(c)    Notwithstanding anything to the contrary contained elsewhere in this
Section 2.03 or this Agreement or the other Loan Documents and whether or not a
Default or Event of Default exists at the time, the Administrative Agent may
require all Revolving Lenders to honor requests or deemed requests by the
Borrower for Revolving Loans at a time that an Overadvance Condition exists or
which would result in an Overadvance Condition and each Lender shall be
obligated to continue to make its pro rata share of any such Overadvance Loan up
to a maximum amount outstanding equal to its Revolving Commitment at such time,
so long as such Overadvance is not known by the Administrative Agent to exceed
10.0% of the Maximum Borrowing Amount, at such time, but in no event shall such
Overadvance exist for more than forty-five (45) consecutive days; provided that
(i) the aggregate amount of outstanding Overadvances plus any Protective
Advances described in Section 2.03(a) plus the aggregate of all other Revolving
Facility Exposure shall not exceed the aggregate Total Revolving Commitments and
(ii) the Revolving Facility Exposure of any Lender shall not exceed the
Revolving Commitment of such Lender. The Administrative Agent’s authorization to
require Revolving Lenders to honor requests or deemed requests for Overadvance
Loans may be revoked at any time by the Required Lenders.

Section 2.04    Swing Line Facility.

(a)    Swing Loans. During the Revolving Facility Availability Period, the Swing
Line Lender agrees, on the terms and conditions set forth in this Agreement, to
make a Swing Loan or Swing Loans to the Borrower from time to time, which Swing
Loans: (i) shall be payable on the Swing Loan Maturity Date applicable to each
such Swing Loan; (ii) shall be made in U.S. Dollars and shall be Base Rate
Loans; (iii) may be repaid or prepaid and reborrowed in accordance with the
provisions hereof; (iv) may only be made if after giving effect thereto (A) the
aggregate principal amount of Swing Loans outstanding does not exceed the Swing
Line Commitment, and (B) the Aggregate Credit Facility Exposure would not exceed
(x) the Total Revolving Commitment or (y) the Maximum Borrowing Amount;
(v) shall not be made if, after giving effect thereto, the Borrower would be
required to prepay Loans or cash collateralize Letters of Credit pursuant to
Section 2.05(c) hereof; and (vi) shall not be made if the proceeds thereof would
be used to repay, in whole or in part, any outstanding Swing Loan.

(b)    Swing Loan Refunding. At least once each calendar week (or more
frequently at Swing Line Lender’s election), the Swing Line Lender shall direct
that the Swing Loans owing to it be refunded by delivering a notice to such
effect to the Administrative Agent, specifying the aggregate principal amount
thereof (a “Notice of Swing Loan Refunding”). Promptly upon receipt of a Notice
of Swing Loan Refunding, the Administrative Agent shall give notice of the
contents thereof to the Lenders with Revolving Commitments and, unless an Event
of Default specified in Section 8.01(h) or Section 8.01(i) in respect of a
Borrower has occurred, the applicable Borrower. Each such Notice of Swing Loan
Refunding shall be deemed to constitute delivery by the Borrower of a Notice of
Borrowing requesting Revolving Loans consisting of Base Rate Loans in the amount
of the Swing Loans to which it relates notwithstanding (i) that the Notice of
Swing Loan Refunding may not comply with the requirements specified in
Section 2.08, (ii) whether any conditions specified in Section 4.02 are then
satisfied, (iii) whether a Default or an Event of Default has occurred and is
continuing, (iv) the date of such Notice of Swing Loan Refunding or (v) any
reduction in the Total Revolving Commitment after any such Swing Loans were
made. Each Lender with a Revolving Commitment (including the Swing Line Lender)
hereby unconditionally agrees (notwithstanding that any of the conditions
specified in Section 4.02 or elsewhere in this Agreement shall not have been
satisfied, but subject to the provisions of paragraph (d) below) to make a
Revolving Loan to the designated Borrower in the amount of such Lender’s
Revolving Facility Percentage of the aggregate amount of the Swing Loans to
which such Notice of Swing Loan Refunding relates. Each such Lender shall make
the amount of such Revolving Loan available to the Administrative Agent in
immediately available funds at the Payment Office not later than 3:00 p.m.
(local time at the Payment Office), if such notice is received by such Lender
prior to 12:00 p.m. (local time at its Notice Office), or not later than 3:00
p.m. (Local Time at the Payment Office) on the next Business Day, if such notice
is received by such Lender after such time). The proceeds of such Revolving
Loans shall be made immediately available to the Swing Line Lender and applied
by it to repay the principal amount of the Swing Loans to which such Notice of
Swing Loan Refunding relates.

 

-62-



--------------------------------------------------------------------------------

(c)    Swing Loan Participation. If prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Loan Refunding, any of the events specified in Section 8.01(h) or
Section 8.01(i) shall have occurred in respect of the Borrower or one or more of
the Lenders with Revolving Commitments shall determine that it is legally
prohibited from making a Revolving Loan under such circumstances, each Lender
(other than the Swing Line Lender), or each Lender (other than such Swing Line
Lender) so prohibited, as the case may be, shall, on the date such Revolving
Loan would have been made by it (the “Purchase Date”), subject to the provisions
of Section 2.04(d), purchase an undivided participating interest (a “Swing Loan
Participation”) in the outstanding Swing Loans to which such Notice of Swing
Loan Refunding relates, in an amount (the “Swing Loan Participation Amount”)
equal to such Lender’s Revolving Facility Percentage of such outstanding Swing
Loans. On the Purchase Date, each such Lender or each such Lender so prohibited,
as the case may be, shall pay to the Swing Line Lender, in immediately available
funds, such Lender’s Swing Loan Participation Amount, and promptly upon receipt
thereof the Swing Line Lender shall, if requested by such other Lender, deliver
to such Lender a participation certificate, dated the date of the Swing Line
Lender’s receipt of the funds from, and evidencing such Lender’s Swing Loan
Participation in, such Swing Loans and its Swing Loan Participation Amount in
respect thereof. If any amount required to be paid by a Lender to the Swing Line
Lender pursuant to the above provisions in respect of any Swing Loan
Participation is not paid on the date such payment is due, such Lender shall pay
to the Swing Line Lender on demand interest on the amount not so paid at the
overnight Federal Funds Effective Rate from the due date until such amount is
paid in full. Whenever, at any time after the Swing Line Lender has received
from any other Lender such Lender’s Swing Loan Participation Amount, the Swing
Line Lender receives any payment from or on behalf of a Borrower on account of
the related Swing Loans, the Swing Line Lender will promptly distribute to such
Lender its ratable share of such amount based on its Revolving Facility
Percentage of such amount on such date on account of its Swing Loan
Participation (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded); provided, however, that if such payment received by the
Swing Line Lender is required to be returned, such Lender will return to the
Swing Line Lender any portion thereof previously distributed to it by the Swing
Line Lender.

(d)    Obligations Unconditional. Each Lender’s obligation to make Revolving
Loans pursuant to Section 2.04(b) and/or to purchase Swing Loan Participations
in connection with a Notice of Swing Loan Refunding shall be subject to the
conditions that (i) such Lender shall have received a Notice of Swing Loan
Refunding complying with the provisions hereof and (ii) at the time the Swing
Loans that are the subject of such Notice of Swing Loan Refunding were made, the
Swing Line Lender making the same had no actual written notice from another
Lender or the Administrative Agent that a Default or Event of Default had
occurred and was continuing (or any other applicable funding condition under
Section 4.02 was not satisfied), but otherwise shall be absolute and
unconditional, shall be solely for the benefit of the Swing Line Lender that
gives such Notice of Swing Loan Refunding, and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right that such Lender may have against any other Lender, any Loan Party,
or any other Person, or any Loan Party may have against any Lender or other
Person, as the case may be, for any reason whatsoever; (B) the occurrence or
continuance of a Default or Event of Default; (C) any event or circumstance
involving a Material Adverse Effect; (D) any breach of any Loan Document by any
party thereto; or (E) any other circumstance, happening or event, whether or not
similar to any of the foregoing.

(e)    Provisions Related to Extended Revolving Credit Commitments. If the
maturity date shall have occurred in respect of any tranche of Revolving
Commitments (the “Expiring Credit Commitment”) at a time when another tranche or
tranches of Revolving Commitments is or are in effect with a longer maturity
date (each a “Non-Expiring Credit Commitment” and collectively, the
“Non-Expiring Credit Commitments”), then with respect to each outstanding Swing
Loan, if consented to by the applicable Swing Line Lender, on the earliest
occurring maturity date such Swing Loan shall be deemed reallocated to the
tranche or tranches of the Non-Expiring Credit Commitments on a pro rata basis;
provided that to the extent that the amount of such reallocation would cause the
aggregate credit exposure to exceed the aggregate amount of such Non-Expiring
Credit Commitments, immediately prior to such reallocation the amount of Swing
Loans to be reallocated equal to such excess shall be repaid or Cash
Collateralized. Upon the maturity date of any tranche of Revolving Commitments,
the sublimit for Swing Loans may be reduced as agreed between the Swing Line
Lender and the Borrower, without the consent of any other Person.

 

-63-



--------------------------------------------------------------------------------

Section 2.05    Letters of Credit.

(a)    LC Issuances. During the Revolving Facility Availability Period, the
Borrower may request, for itself or on behalf of any Restricted Subsidiary, an
LC Issuer at any time and from time to time to issue, for the account of the
Borrower or any Restricted Subsidiary, and subject to and upon the terms and
conditions herein set forth, each LC Issuer agrees to issue from time to time
Letters of Credit denominated and payable in U.S. Dollars in such form as may be
approved by such LC Issuer and such Borrower; provided, however, that
notwithstanding the foregoing, no LC Issuance shall be made if, after giving
effect thereto, (i) the LC Outstandings would exceed the LC Commitment Amount,
(ii) the Revolving Facility Exposure of any Lender plus any Lender’s Applicable
Percentage of the principal amount of Swing Loans outstanding would exceed such
Lender’s Revolving Commitment, (iii) the Aggregate Credit Facility Exposure
would exceed (x) the Total Revolving Commitment or (y) the Maximum Borrowing
Amount, (iv) the Borrower would be required to prepay Loans or Cash
Collateralize Letters of Credit pursuant to Section 2.05(c) hereof, (v) the
applicable LC Issuer has been notified in writing by the Administrative Agent
that a Default or Event of Default exists (or any other applicable condition
under Section 4.02 cannot be satisfied); provided that Borrower shall be a
co-applicant, and be jointly and severally liable, with respect to each Letter
of Credit issued for the account of a Restricted Subsidiary that is not a
Borrower. Subject to Section 2.05(c) below, each Letter of Credit shall have an
expiry date (including any renewal periods) occurring not later than the earlier
of (y) one year from the date of issuance thereof (except as otherwise permitted
under Section 2.05(c)), or (z) five (5) Business Days prior to the Revolving
Facility Termination Date (the “Letter of Credit Expiration Date”); provided
that any Letter of Credit may extend beyond the date referred to in clause
(z) above to the extent such Letter of Credit is Cash Collateralized or
back-stopped in a manner and in an amount reasonably satisfactory to the
relevant LC Issuer. The Existing Letters of Credit will be deemed Letters of
Credit issued hereunder for the account of the Borrower and will be subject to
the terms hereof, regardless of whether or not the applicant under any Existing
Letter of Credit is an LC Obligor; provided further that in any event the
Revolving Lenders’ LC Participation Obligations under this Section 2.05 shall
terminate on the Revolving Facility Termination Date.

(b)    LC Requests. Whenever a Borrower desires that a Letter of Credit be
issued for its account or the account of any eligible LC Obligor, Borrower shall
give the Administrative Agent and the applicable LC Issuer written notice which
shall be substantially in the form of Exhibit M (each such request, an “LC
Request”), or transmit by electronic communication (if arrangements for doing so
have been approved by the applicable LC Issuer), at least two (2) Business Days
(or such shorter period as may be acceptable to the relevant LC Issuer) prior to
the proposed date of issuance (which shall be a Business Day), which LC Request
shall include such supporting documents that such LC Issuer customarily requires
in connection therewith (including, in the case of a Letter of Credit for an
account party other than a Borrower, an application for, such Letter of Credit).
In the event of any inconsistency between any of the terms or provisions of any
LC Document and the terms and provisions of this Agreement respecting Letters of
Credit, the terms and provisions of this Agreement shall control.

(c)    Auto-Renewal Letters of Credit. If Borrower so requests in any applicable
LC Request, each LC Issuer shall agree to issue a Letter of Credit that has
automatic renewal provisions; provided, however, that any Letter of Credit that
has automatic renewal provisions must permit such LC Issuer to prevent any such
renewal at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Once any such Letter of Credit that
has automatic renewal provisions has been issued, the Lenders shall be deemed to
have authorized (but may not require) such LC Issuer to permit the renewal of
such Letter of Credit at any time to an expiry date not later than five
(5) Business Days prior to the Revolving Facility Termination Date applicable to
each Class of Revolving Commitments; provided, however, that such LC Issuer
shall not permit any such renewal if (i) such LC Issuer has determined that it
would have no obligation at such time to issue such Letter of Credit in its
renewed form under the terms hereof, or (ii) it has received notice (which may
be by telephone or in writing) on or before the day that is two (2) Business
Days before the date that such LC Issuer is permitted to send a notice of
non-renewal from the Administrative Agent, any Lender or the Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied.

(d)    Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable LC Issuer and the Borrower, when a Letter of Credit is issued,
(i) the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each Standby Letter
of Credit, and (ii) the rules of the Uniform Customs and

 

-64-



--------------------------------------------------------------------------------

Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance (including the
International Chamber of Commerce’s decision published by the Commission on
Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each Commercial Letter of Credit.

(e)    Notice of LC Issuance. Each LC Issuer shall, on the date of each LC
Issuance by it, give the Administrative Agent, and the Borrower written notice
of such LC Issuance, accompanied by a copy to the Administrative Agent of the
Letter of Credit or Letters of Credit issued by it. Each LC Issuer shall provide
to the Administrative Agent a quarterly (or monthly if requested by any
applicable Lender) summary describing each Letter of Credit issued by such LC
Issuer and then outstanding and an identification for the relevant period of the
daily aggregate LC Outstandings represented by Letters of Credit issued by such
LC Issuer.

(f)    Reimbursement Obligations.

(i)    The Borrower hereby agrees to reimburse (or cause any LC Obligor for
whose account a Letter of Credit was issued to reimburse) each LC Issuer, by
making payment directly to such LC Issuer in immediately available funds at the
payment office of such LC Issuer, for any Unpaid Drawing with respect to any
Letter of Credit within one Business Day after such LC Issuer notifies the
Borrower (or any such other LC Obligor for whose account such Letter of Credit
was issued) of such payment or disbursement (which notice to the Borrower (or
such other LC Obligor) shall be delivered reasonably promptly after any such
payment or disbursement), such payment to be made in U.S. Dollars, with interest
on the amount so paid or disbursed by such LC Issuer, to the extent not
reimbursed prior to 1:00 P.M. (Local Time at the payment office of the
applicable LC Issuer) on the date of such payment or disbursement, from and
including the date paid or disbursed to but not including the date such LC
Issuer is reimbursed therefor at a rate per annum that shall be the rate then
applicable to Revolving Loans pursuant to Section 2.11(a) that are Eurodollar
Loans or, if not reimbursed within one Business Day after such notice, at the
Default Rate, any such interest also to be payable on demand. If by 12:00 noon
Local Time on the Business Day immediately following notice to it of its
obligation to make reimbursement in respect of an Unpaid Drawing, the Borrower
has not made such reimbursement out of their available cash on hand or a
contemporaneous Borrowing hereunder (if such Borrowing is otherwise available to
the Borrower), (x) the Borrower will be deemed to have given a Notice of
Borrowing for Revolving Loans that are Base Rate Loans in an aggregate principal
amount sufficient to reimburse such Unpaid Drawing (and the Administrative Agent
shall promptly give notice to the Lenders of such deemed Notice of Borrowing,
and such deemed Notice of Borrowing is not required to comply with the
requirements specified in Section 2.08), (y) the Lenders shall make the
Revolving Loans contemplated by such deemed Notice of Borrowing (which Revolving
Loans shall be considered made under Section 2.02), and (z) the proceeds of such
Revolving Loans shall be disbursed directly to the applicable LC Issuer to the
extent necessary to effect such reimbursement and repayment of the Unpaid
Drawing, with any excess proceeds to be made available to the applicable
Borrower in accordance with the applicable provisions of this Agreement.

(ii)    Obligations Absolute. The Borrower’s obligation under this Section 2.05
to reimburse each LC Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that the Borrower or other LC Obligor may have or have had against such LC
Issuer, the Administrative Agent or any Lender, including any defense based upon
the failure of any drawing under a Letter of Credit to conform to the terms of
the Letter of Credit or any non-application or misapplication by the beneficiary
of the proceeds of such drawing; provided, however, that no LC Obligor shall be
obligated to reimburse an LC Issuer for any wrongful payment made by such LC
Issuer under a Letter of Credit as a result of acts or omissions constituting
willful misconduct or gross negligence as determined by a final non-appealable
judgment of a court of competent jurisdiction on the part of such LC Issuer.

(g)    LC Participations.

(i) Immediately upon each LC Issuance, the LC Issuer of such Letter of Credit
shall be deemed to have sold and transferred to each Lender with a Revolving
Commitment, and each such Lender (each an “LC Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such LC
Issuer, without recourse or warranty, an undivided interest and participation
(an “LC Participation”), to the extent of such Lender’s Revolving Facility
Percentage of the Stated Amount of such Letter of Credit in effect at such time
of issuance, in such Letter of Credit, each substitute Letter of Credit, each
drawing made thereunder, the obligations of any LC Obligor

 

-65-



--------------------------------------------------------------------------------

under this Agreement with respect thereto (although LC Fees relating thereto
shall be payable directly to the Administrative Agent for the account of the
Lenders as provided in Section 2.13 and the LC Participants shall have no right
to receive any portion of any fees of the nature contemplated by
Section 2.13(c)), the obligations of any LC Obligor under any LC Documents
pertaining thereto, and any security for, or guaranty pertaining to, any of the
foregoing.

(ii)    In determining whether to pay under any Letter of Credit, an LC Issuer
shall not have any obligation relative to the LC Participants other than to
determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct negligence as
determined by a final non-appealable or a court of competent jurisdiction, shall
not create for such LC Issuer any resulting liability.

(iii)    If an LC Issuer makes any payment under any Letter of Credit and the
applicable LC Obligor shall not have reimbursed such amount in full to such LC
Issuer pursuant to Section 2.05(f), such LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each LC
Participant of such failure, and each LC Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such LC
Issuer, the amount of such LC Participant’s Revolving Facility Percentage of
such payment in same-day funds; provided, however, that no LC Participant shall
be obligated to pay to the Administrative Agent its Revolving Facility
Percentage of such unreimbursed amount for any wrongful payment made by such LC
Issuer under a Letter of Credit as a result of acts or omissions constituting
willful misconduct or gross negligence is determined by a final, non-appealable
judgment of a court of competent jurisdiction on the part of such LC Issuer. If
the Administrative Agent so notifies any LC Participant required to fund a
payment under a Letter of Credit prior to 12:00 p.m. (Local Time) on any
Business Day, such LC Participant shall make available to the Administrative
Agent for the account of the relevant LC Issuer such LC Participant’s Revolving
Facility Percentage of the amount of such payment on such Business Day in
same-day funds. If and to the extent such LC Participant shall not have so made
its Revolving Facility Percentage of the amount of such payment available to the
Administrative Agent for the account of the relevant LC Issuer, such LC
Participant agrees to pay to the Administrative Agent for the account of such LC
Issuer, forthwith on demand, such amount, together with interest thereon, for
each day from such date until the date such amount is paid to the Administrative
Agent for the account of such LC Issuer at the Federal Funds Effective Rate. The
failure of any LC Participant to make available to the Administrative Agent for
the account of the relevant LC Issuer its Revolving Facility Percentage of any
payment under any Letter of Credit shall not relieve any other LC Participant of
its obligation hereunder to make available to the Administrative Agent for the
account of such LC Issuer its Revolving Facility Percentage of any payment under
any Letter of Credit on the date required, as specified above, but no LC
Participant shall be responsible for the failure of any other LC Participant to
make available to the Administrative Agent for the account of such LC Issuer
such other LC Participant’s Revolving Facility Percentage of any such payment.

(iv)    Whenever an LC Issuer receives a payment of a reimbursement obligation
as to which the Administrative Agent has received for the account of such LC
Issuer any payments from the LC Participants pursuant to subsection (iii) above,
such LC Issuer shall pay to the Administrative Agent and the Administrative
Agent shall promptly pay to each LC Participant that has paid its Revolving
Facility Percentage thereof, in same-day funds, an amount equal to such LC
Participant’s Revolving Facility Percentage of the principal amount thereof and
interest thereon accruing after the purchase of the respective LC
Participations, as and to the extent so received.

(v)    The obligations of the LC Participants to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including any of the following circumstances:

(A)    any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;

(B)    the existence of any claim, set-off defense or other right that any LC
Obligor may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any LC Issuer, any Lender,

 

-66-



--------------------------------------------------------------------------------

or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the applicable LC Obligor and the
beneficiary named in any such Letter of Credit), other than any claim that the
applicable LC Obligor may have against any applicable LC Issuer for gross
negligence or willful misconduct; as determined by a final non-appealable
judgment of a court of competent jurisdiction of such LC Issuer in making
payment under any applicable Letter of Credit;

(C)    any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(D)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

(E)    the occurrence of any Default or Event of Default.

(vi)    To the extent any LC Issuer is not reimbursed by the Borrower, the LC
Participants will reimburse and indemnify such LC Issuer, in proportion to their
respective Revolving Facility Percentages, for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature that
may be imposed on, asserted against or incurred by such LC Issuer in performing
its respective duties in any way related to or arising out of LC Issuances by
it; provided, however, that no LC Participants shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements resulting from such LC Issuer’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.

(h)    Provisions Related to Extended Revolving Credit Commitments. If the
Letter of Credit Expiration Date in respect of any tranche of Revolving
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
consented to by the LC Issuer which issued such Letter of Credit, if one or more
other tranches of Revolving Commitments in respect of which the Letter of Credit
Expiration Date shall not have so occurred are then in effect, such Letters of
Credit for which consent has been obtained shall automatically be deemed to have
been issued (including for purposes of the obligations of the Revolving Lenders
to purchase participations therein and to make Revolving Loans and payments in
respect thereof pursuant to Section 2.05(f) and (g)) under (and ratably
participated in by Lenders pursuant to) the Revolving Commitments in respect of
such non-terminating tranches up to an aggregate amount not to exceed the
aggregate amount of the unutilized Revolving Commitments thereunder at such time
(it being understood that no partial face amount of any Letter of Credit may be
so reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrowers shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.05(a). Upon the maturity date of any tranche
of Revolving Commitments, the sublimit for Letters of Credit may be reduced as
agreed between the LC Issuers and the Borrower, without the consent of any other
Person.

(i)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Restricted Subsidiary, the Borrower shall be
obligated to reimburse the applicable LC Issuer hereunder for any and all
drawings under such Letter of Credit if not otherwise timely reimbursed by such
Restricted Subsidiary. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Restricted Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Restricted Subsidiaries.

Section 2.06     [Reserved].

Section 2.07    [Reserved].

Section 2.08    Notice of Borrowing.

(a)    Time of Notice. Each Borrowing of a Loan (other than a Continuation or
Conversion shall be made upon notice in the form provided for below which shall
be provided by the Borrower to the Administrative Agent at

 

-67-



--------------------------------------------------------------------------------

its Notice Office not later than (i) in the case of each Borrowing of a
Eurodollar Loan, 12:00 p.m. (Local Time) at least three (3) Business Days’ prior
to the date of such Borrowing and (ii) in the case of each Borrowing of a Base
Rate Loan, prior to 12:00 p.m. (Local Time) on the proposed date of such
Borrowing.

(b)    Notice of Borrowing. Each request for a Borrowing (other than a
Continuation or Conversion, which will be subject to Section 2.12) shall be made
by a Responsible Officer of the Borrower by delivering written notice of such
request substantially in the form of Exhibit J hereto (each such notice, a
“Notice of Borrowing”) or by telephone (to be confirmed immediately in writing
by delivery by an Responsible Officer of the Borrower of a Notice of Borrowing),
and in any event each such request shall be irrevocable and shall specify
(i) the identity of the Borrower on whose behalf such Borrowing is being
requested, (ii) the aggregate principal amount of the Loans to be made pursuant
to such Borrowing, (iii) the date of the Borrowing (which shall be a Business
Day), (iv) the Type of Loans such Borrowing will consist of, and (iv) if
applicable, the initial Interest Period or the Swing Loan Maturity Date (which
shall be less than 30 days after the date of such Borrowing but at least five
(5) Business Days after the date of such Borrowing). Without in any way limiting
the obligation of the Borrower to confirm in writing any telephonic notice
permitted to be given hereunder, the Administrative Agent may act prior to
receipt of written confirmation without liability upon the basis of such
telephonic notice believed by the Administrative Agent in good faith to be from
an Responsible Officer of the Borrower entitled to give telephonic notices under
this Agreement on behalf of the Borrower. In each such case, the Administrative
Agent’s record of the terms of such telephonic notice shall be conclusive absent
manifest error.

(c)    Minimum Borrowing Amount. The aggregate principal amount of each
Borrowing by the Borrower shall not be less than the Minimum Borrowing Amount.

(d)    Maximum Borrowings. More than one Borrowing may be incurred by the
Borrower on any day; provided, however, that at no time shall there be more than
ten (10) Borrowings of Eurodollar Loans outstanding under this Agreement.

Section 2.09    Funding Obligations; Disbursement of Funds.

(a)    Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans, acquire and fund
Swing Loan Participations, and LC Participations, as the case may be, are
several and not joint obligations. No Lender shall be responsible for any
default by any other Lender in its obligation to make Loans or fund any
participation hereunder and each Lender shall be obligated to make the Loans
provided to be made by it and fund its participations required to be funded by
it hereunder, regardless of the failure of any other Lender to fulfill any of
its Commitments hereunder. Nothing herein and no subsequent termination of the
Commitments pursuant to Section 2.14 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder and in existence from time
to time or to prejudice any rights that the Borrower may have against any Lender
as a result of any default by such Lender hereunder.

(b)    Borrowings Pro Rata. Except with respect to the making of Swing Loans by
the Swing Line Lender, all Loans hereunder shall be made as follows: all
Revolving Loans made, and LC Participations acquired by each Lender, shall be
made or acquired, as the case may be, on a pro rata basis based upon each
Lender’s Revolving Facility Percentage of the amount of such Revolving Borrowing
or Letter of Credit in effect on the date the applicable Revolving Borrowing is
to be made or the Letter of Credit is to be issued.

(c)    Notice to Lenders. The Administrative Agent shall promptly give each
Lender, as applicable, written notice (or telephonic notice promptly confirmed
in writing) of each proposed Borrowing, or Conversion or Continuation thereof,
and LC Issuance, and of such Lender’s proportionate share thereof or
participation therein and of the other matters covered by the Notice of
Borrowing, Notice of Continuation or Conversion, or LC Request, as the case may
be, relating thereto.

(d)    Funding of Loans.

(i)    Loans Generally. No later than 2:00 p.m. (Local Time) on the date
specified in each Notice of Borrowing, each Lender will make available its
amount, if any, of each Borrowing requested to be made on such date

 

-68-



--------------------------------------------------------------------------------

to the Administrative Agent at the Payment Office in U.S. Dollars and in
immediately available funds and the Administrative Agent promptly will make
available to the applicable Borrower by depositing to its account at the Payment
Office (or such other account as the applicable Borrower shall specify) the
aggregate of the amounts so made available in the type of funds received.

(ii)    Swing Loans. No later than 3:00 p.m. (Local Time), on the date specified
in each Notice of Borrowing, the Swing Line Lender will make available to the
applicable Borrower by depositing to its account at the Payment Office (or such
other account as the applicable Borrower shall specify) the aggregate of Swing
Loans requested in such Notice of Borrowing.

(e)    Advance Funding. Unless the Administrative Agent shall have been notified
by any Lender prior to the applicable time in accordance with Section 2.08(a) on
the date of Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the applicable
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender and the Administrative
Agent has made the same available to the applicable Borrower, the Administrative
Agent shall be entitled to recover such corresponding amount from such Lender.
If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall promptly pay such corresponding
amount to the Administrative Agent. The Administrative Agent shall also be
entitled to recover from such Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a rate per annum equal to (i) if paid by such Lender,
the overnight Federal Funds Effective Rate or (ii) if paid by the applicable
Borrower, the then applicable rate of interest, calculated in accordance with
Section 2.11, for the respective Loans (but without any requirement to pay any
amounts in respect thereof pursuant to Section 3.04). If the Borrower and such
Lender shall each pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

Section 2.10    Evidence of Obligations.

(a)    Loan Accounts of Lenders. Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the Obligations of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

(b)    Loan Accounts of Administrative Agent; Lender Register. The
Administrative Agent shall maintain accounts in which it shall record: (i) the
amount of each Loan and Borrowing made hereunder, the Type thereof, the Interest
Period and applicable interest rate and, in the case of a Swing Loan, the Swing
Loan Maturity Date applicable thereto; (ii) the amount and other details with
respect to each Letter of Credit issued hereunder; (iii) the amount of any
principal due and payable or to become due and payable from the Borrower to each
Lender hereunder; (iv) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof;
and (v) the other details relating to the Loans, Letters of Credit and other
Obligations. In addition, the Administrative Agent shall maintain at one of its
offices a copy of each Assignment Agreement delivered to it and a register (the
“Lender Register”) for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal, premium, interest and fees
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time. The Administrative Agent will make the Lender Register available
to any Lender (solely with respect to its own Loans or Commitments) or the
Borrower upon its reasonable request. The entries in the Lender Register shall
be conclusive, absent manifest error, and the Borrower, the Administrative
Agent, and each Lender shall treat each Person whose name is recorded in the
Lender Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, absent manifest error or actual notice to the
contrary.

 

-69-



--------------------------------------------------------------------------------

(c)    Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to Section 2.10(b) shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided that the failure of the
Administrative Agent to maintain such accounts or any error (other than manifest
error) therein shall not in any manner affect the obligation of any Loan Party
to repay or prepay the Loans or the other Obligations in accordance with the
terms of this Agreement.

(d)    Notes. Promptly following the request of any Lender or the Swing Line
Lender, the Borrower will execute and deliver to such Lender or the Swing Line
Lender, as the case may be, (i) a Revolving Facility Note with blanks
appropriately completed in conformity herewith to evidence the Borrower’s joint
and several obligation to pay the principal of, and interest on, the Revolving
Loans made to them by such Lender and (ii) a Swing Line Note with blanks
appropriately completed in conformity herewith to evidence the Borrower’s
obligation to pay the principal of, and interest on, the Swing Loans made to
them by the Swing Line Lender; provided, however, that the decision of any
Lender or the Swing Line Lender to not request a Note shall in no way detract
from the Borrower’s joint and several obligation to repay the Loans and other
amounts owing by the Borrower to such Lender or the Swing Line Lender.

Section 2.11    Interest; Default Rate.

(a)    Interest on Revolving Loans. The outstanding principal amount of each
Revolving Loan made by each Lender shall bear interest at a fluctuating rate per
annum and shall be payable in U.S. Dollars and shall at all times be equal to
(i) during such periods as such Revolving Loan is a Base Rate Loan, the Base
Rate plus the Applicable Revolving Loan Margin in effect from time to time and
(ii) during such periods as such Revolving Loan is a Eurodollar Loan, the
relevant Adjusted Eurodollar Rate for such Eurodollar Loan for the applicable
Interest Period plus the Applicable Revolving Loan Margin in effect from time to
time.

(b)    Interest on Swing Loans. The outstanding principal amount of each Swing
Loan shall bear interest from the date of the Borrowing at a rate equal to the
Base Rate plus the Applicable Revolving Loan Margin for Base Rate Loans in
effect from time to time.

(c)    Default Interest. Notwithstanding the above provisions, if a Specified
Event of Default has occurred and is continuing, upon written notice by the
Administrative Agent (which notice the Administrative Agent may give in its
discretion and shall give at the direction of the Required Lenders), the overdue
principal amount of any Loans and, to the extent permitted by applicable law,
all overdue interest in respect of each Loan, and all overdue fees or other
overdue amounts owed in respect of the Obligations hereunder shall thereafter
bear interest (including post-petition interest in any proceeding under the Code
or other applicable Debtor Relief Law) payable on demand, at a rate per annum
equal to the Default Rate.

(d)    Accrual and Payment of Interest. Interest shall accrue from and including
the date of any Borrowing to but excluding the date of any prepayment or
repayment thereof and shall be payable by the Borrower on a joint and several
basis: (i) in respect of each Base Rate Loan, quarterly in arrears on the last
Business Day of each March, June, September and December (ii) in respect of each
Eurodollar Loan, on the last day of each Interest Period applicable thereto and,
in the case of an Interest Period in excess of three months, on the dates that
are successively three months after the commencement of such Interest Period;
(iii) in respect of any Swing Loan, on the Swing Loan Maturity Date applicable
thereto; and (iv) in respect of all Loans, other than Revolving Loans accruing
interest at the Base Rate, on any repayment, prepayment or Conversion (on the
amount repaid, prepaid or Converted), at maturity (whether by acceleration or
otherwise), and, after such maturity or, in the case of any interest payable
pursuant to Section 2.11(c), on demand.

(e)    Computations of Interest. Except as provided in the next succeeding
sentence, all computations of interest on any Loans hereunder shall be made on
the actual number of days elapsed over a year of 360 days. All computations of
interest on Base Rate Loans and Unpaid Drawings hereunder shall be made on the
actual number of days elapsed over a year of 365 or 366 days, as applicable.

(f)    Information as to Interest Rates. The Administrative Agent, upon
determining the interest rate for any Borrowing, shall promptly notify the
Borrower and the Lenders thereof. Any such determination by the Administrative
Agent shall be conclusive and binding absent manifest error.

 

-70-



--------------------------------------------------------------------------------

(g)    Inability to Determine Interest Rates. (i) If, prior to the commencement
of any Interest Period for any Eurodollar Borrowing:

(x) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate and reasonable means do not
exist for ascertaining the Adjusted Eurodollar Rate (including, without
limitation, because the Screen Rate is not available or published on a current
basis) for such Interest Period, or

(y) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted Eurodollar Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making, funding or
maintaining their Eurodollar Loans for such Interest Period,

then the Administrative Agent shall give written notice thereof (or telephonic
notice, promptly confirmed in writing) to the Borrower and to the Lenders as
soon as practicable thereafter. Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one (1) Business Day
before the date of any Eurodollar Borrowing for which a notice of Swing Line
Borrowing has previously been given that it elects not to borrow, continue or
convert to a Eurodollar Borrowing on such date, then such Borrowing shall be
made as, continued as or converted into a Base Rate Borrowing.

(ii) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (A) the circumstances set forth
in clause (g)(i) above have arisen and such circumstances are unlikely to be
temporary or (B) the circumstances set forth in clause (g)(i) above have not
arisen but the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Screen Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Screen Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Revolving
Loan Margin). Notwithstanding anything to the contrary in Section 11.12, such
amendment shall become effective with the consent of the Borrower and the
Administrative Agent (each such consent not to be unreasonably withheld or
delayed) and without any further action or consent of any other party to this
Agreement so long as the Administrative Agent shall not have received, within
five (5) Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (ii) (but, in the
case of the circumstances described in clause (B) of the first sentence of this
Section 2.11(g)(ii), only to the extent the Screen Rate for the applicable
currency and/or such Interest Period is not available or published at such time
on a current basis), (x) any Notice of Conversion/Continuation that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (y) if any Notice of Borrowing
requests a Eurodollar Borrowing, such Borrowing shall be made as a Base Rate
Borrowing; provided, that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

Section 2.12    Conversion and Continuation of Loans.

(a)    Conversion and Continuation of Revolving Loans. The Borrower shall have
the right, subject to the terms and conditions of this Agreement, to (i) Convert
all or a portion of the outstanding principal amount of Borrowings of one Type
made to it into a Borrowing or Borrowings of another Type that can be made to it
pursuant to this Agreement and (ii) Continue a Borrowing of Eurodollar Loans at
the end of the applicable Interest Period as a new Borrowing of Eurodollar Loans
with a new Interest Period; provided, however, that if any Conversion of

 

-71-



--------------------------------------------------------------------------------

Eurodollar Loans into Base Rate Loans shall be made on a day other than the last
day of an Interest Period for such Eurodollar Loans, the applicable Borrower
shall compensate each Lender for any breakage costs, if applicable, in
accordance with the provisions of Section 3.04 hereof.

(b)    Notice of Continuation and Conversion. Each Continuation or Conversion of
a Loan shall be made upon notice in the form provided for below provided by the
Borrower to the Administrative Agent at its Notice Office not later than (i) in
the case of each Continuation or Conversion of a Eurodollar Loan, 11:00 a.m.
(Local Time) at least three (3) Business Days’ prior to the date of such
Continuation or Conversion and (ii) in the case of each Continuation or
Conversion of a Base Rate Loan, prior to 11:00 a.m. (Local Time) on the proposed
date of such Continuation or Conversion. Each such request shall be made by an
Responsible Officer of the Borrower delivering written notice of such request
substantially in the form of Exhibit L hereto (each such notice, a “Notice of
Continuation or Conversion”) or by telephone (to be confirmed immediately in
writing by delivery by an Responsible Officer of the Borrower of a Notice of
Continuation or Conversion), and in any event each such request shall be
irrevocable and shall specify (A) the Borrowings to be Continued or Converted,
(B) the date of the Continuation or Conversion (which shall be a Business Day),
and (C) the Interest Period or, in the case of a Continuation, the new Interest
Period. Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Responsible Officer of the
applicable Borrower entitled to give telephonic notices under this Agreement on
behalf of the applicable Borrower. In each such case, the Administrative Agent’s
record of the terms of such telephonic notice shall be conclusive absent
manifest error.

(c)    Base Rate Loans may only be converted into Eurodollar Loans having an
Interest Period of one (1) month if an Event of Default is in existence on the
date of the conversion and the Administrative Agent has, or the Required Lenders
have, determined in its or their sole discretion not to permit a conversion to
any longer Interest Period.

(d)    No partial conversion of Eurodollar Loans shall reduce the outstanding
principal amount of Eurodollar Loans made pursuant to a single Borrowing to less
than the Minimum Borrowing Amount.

(e)    Eurodollar Loans may only be continued as Eurodollar Loans having an
Interest Period of one (1) month if an Event of Default is in existence on the
date of the proposed continuation and the Administrative Agent has, or the
Required Lenders have, determined in its or their sole discretion not to permit
a continuation having a longer Interest Period.

(f)    Borrowings resulting from conversions pursuant to this Section 2.12 shall
be limited in number as provided in Section 2.08.

(g)    If upon the expiration of any Interest Period in respect of Eurodollar
Loans the Borrower has failed to elect a new Interest Period to be applicable
thereto as provided in Section 2.08, the Borrower shall be deemed to have
elected to convert such Borrowing of Eurodollar Loans into a Borrowing of
Eurodollar Loans with an Interest Period of one (1) month, effective as of the
expiration date of such current Interest Period.

Section 2.13    Fees.

(a)    Commitment Fees. The Borrower agrees to pay to the Administrative Agent,
for the ratable benefit of each Lender based upon each such Lender’s Revolving
Facility Percentage, as consideration for the Revolving Commitments of the
Lenders, commitment fees in Dollars (the “Commitment Fees”) for the period from
the Closing Date to, but not including, the Revolving Facility Termination Date
applicable to each Class of Revolving Commitments, computed for each day at a
rate per annum equal to (i) the Applicable Commitment Fee Rate times (ii) the
Unused Total Revolving Commitment in effect on such day; provided that, for the
purposes of this provision, the Revolving Commitment of any Lender shall be
deemed to be zero if such Lender would be a Defaulting Lender pursuant to clause
(b) of the definition thereof, and the Required Lenders have not confirmed such
determination in writing. Accrued Commitment Fees shall be due and payable in
arrears on the last Business Day of each March, June, September and December and
on the Revolving Facility Termination Date applicable to each Class of Revolving
Commitments.

 

-72-



--------------------------------------------------------------------------------

(b)    LC Fees.

(i)    Standby Letters of Credit. The Borrower agrees to pay to the
Administrative Agent, for the ratable benefit of each Lender with a Revolving
Commitment based upon each such Lender’s Revolving Facility Percentage, a fee in
respect of each Letter of Credit issued hereunder that is a Standby Letter of
Credit, to be paid in U.S. Dollars, for the period from the date of issuance of
such Letter of Credit until the expiration date thereof (including any
extensions of such expiration date that may be made at the election of the
account party or the LC Issuer), computed for each day at a rate per annum equal
to (A) the Applicable Revolving Loan Margin for Revolving Loans that are
Eurodollar Loans in effect on such day times (B) the Stated Amount of such
Letter of Credit on such day. The foregoing fees shall be payable quarterly in
arrears on the last Business Day of each March, June, September and December and
on the Revolving Facility Termination Date applicable to each Class of Revolving
Commitments.

(ii)    Commercial Letters of Credit. The Borrower agrees to pay to the
Administrative Agent for the ratable benefit of each Lender based upon each such
Lender’s Revolving Facility Percentage, a fee in respect of each Letter of
Credit issued hereunder that is a Commercial Letter of Credit to be paid in U.S.
Dollars in an amount equal to (A) the Applicable Revolving Loan Margin for
Revolving Loans that are Eurodollar Loans in effect on the date of issuance
times (B) the Stated Amount of such Letter of Credit. The foregoing fees shall
be payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the Revolving Facility Termination Date applicable
to each Class of Revolving Commitments.

(c)    Fronting Fees. The Borrower agrees to pay quarterly in arrears directly
to each LC Issuer, for its own account, a fee in respect of each Standby Letter
of Credit issued by such LC Issuer, to be paid in U.S. Dollars, at a rate of
0.125% per annum, on the Stated Amount thereof for the period from the date of
issuance (or increase, renewal or extension) to the expiration date thereof
(including any extensions of such expiration date which may be made at the
election of the beneficiary thereof).

(d)    Additional Charges of LC Issuer. The Borrower agrees to pay in Dollars
directly to each LC Issuer upon each LC Issuance, drawing under, or amendment,
extension, renewal or transfer of, a Letter of Credit issued by it such amount
as shall at the time of such LC Issuance, drawing under, amendment, extension,
renewal or transfer be the processing charge that such LC Issuer is customarily
charging for issuances of, drawings under or amendments, extensions, renewals or
transfers of, letters of credit issued by it.

(e)    Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, on the Closing Date and thereafter, for its own account, the fees payable
to the Administrative Agent set forth in the Fee Letter.

(f)    Computations and Determination of Fees. All computations of Commitment
Fees, LC Fees and other Fees hereunder shall be made on the actual number of
days elapsed over a year of 360 days.

Section 2.14    Termination and Reduction of Revolving Commitments.

(a)    Mandatory Termination of Revolving Commitments. Each applicable Class of
Revolving Commitments shall terminate on the Revolving Facility Termination Date
applicable to such Class of Revolving Commitments.

(b)    Voluntary Termination of the Total Revolving Commitment. Upon at least
two (2) Business Days’ (or such shorter period as the Administrative Agent may
in its discretion agree) prior written notice (or telephonic notice confirmed in
writing within one (1) Business Day) to the Administrative Agent at its Notice
Office (which notice may be conditioned upon the occurrence of any other event
and which notice the Administrative Agent shall promptly transmit to each of the
Lenders), the Borrower shall have the right to terminate in whole the Total
Revolving Commitment; provided that (i) all outstanding Revolving Loans and
Unpaid Drawings are contemporaneously prepaid in accordance with Section 2.15
and (ii) either (A) there are no outstanding Letters of Credit or (B) the
Borrower shall contemporaneously cause all outstanding Letters of Credit to be
surrendered for cancellation (any such Letters of Credit to be replaced by
letters of credit issued by other financial institutions (which are not LC
Issuers under this Agreement) acceptable to each LC Issuer and the Revolving
Lenders) or shall Cash Collateralize all LC Outstandings.

 

-73-



--------------------------------------------------------------------------------

(c)    Partial Reduction of Total Revolving Commitment. Upon at least two
(2) Business Days’ (or such shorter period as the Administrative Agent may in
its discretion agree) prior written notice (or telephonic notice confirmed in
writing within one (1) Business Day) to the Administrative Agent at its Notice
Office (which notice may be conditioned upon the closing of any other event
which notice the Administrative Agent shall promptly transmit to each of the
Lenders), the Borrower shall have the right to partially and permanently reduce
the Unused Total Revolving Commitment of any Class; provided, however, that
(i) any such reduction shall apply to proportionately (based on each Lender’s
Revolving Facility Percentage within each applicable Class) and permanently
reduce the Revolving Commitment of each Lender with respect to each applicable
Class, (ii) such reduction shall apply to proportionately and permanently reduce
the LC Commitment Amount, but only to the extent that the Unused Total Revolving
Commitment would be reduced below any such limits, (iii) no such reduction shall
be permitted if the Borrower would be required to make a mandatory prepayment of
Loans pursuant to Section 2.15(c)(ii) or (iii) unless, substantially
concurrently with such reduction the Borrower makes such mandatory prepayment
and (iv) any partial reduction pursuant to this Section 2.14 shall be in the
amount of at least $500,000 (or, if greater, in integral multiples of $250,000).

Section 2.15    Voluntary and Mandatory Prepayments of Loans.

(a)    Voluntary Prepayments. The Borrower shall have the right to prepay any of
the Loans of any Class, in whole or in part, without premium or penalty, except
as specified in subsection (e) below, from time to time. The Borrower shall give
the Administrative Agent written or telephonic notice (in the case of telephonic
notice, promptly confirmed in writing if so requested by the Administrative
Agent) at the Notice Office of its intent to prepay the Loans of any Class, the
amount of such prepayment and (in the case of Eurodollar Loans) the specific
Borrowing(s) pursuant to which the prepayment is to be made, which notice shall
be received by the Administrative Agent by (y) noon (Local Time) two
(2) Business Days prior to the date of such prepayment with respect to
prepayments of Eurodollar Loans or (z) noon (Local Time) on the date of such
prepayment, in the case of any prepayment of Base Rate Loans, and which notice
shall promptly be transmitted by the Administrative Agent to each of the
affected Lenders; provided that:

(i)    each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Eurodollar Loan, $500,000 (or, if
less, the full amount of such Borrowing), or an integral multiple of $250,000
(B) in the case of any prepayment of a Base Rate Loan, $250,000 (or, if less,
the full amount of such Borrowing), or an integral multiple of $100,000 and
(C) in the case of any prepayment of a Swing Loan, in the full amount thereof;

(ii)    no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto; and

(iii)    the Borrower may designate that any Class be repaid.

(b)    [Reserved].

(c)    Mandatory Payments. The Loans shall be subject to mandatory repayment or
prepayment (in the case of any partial prepayment conforming to the requirements
as to the amounts of partial prepayments set forth in Section 2.15(a) above) and
the LC Outstandings shall be subject to cash collateralization requirements in
accordance with the following provisions:

(i)    Revolving Facility Termination Date. The entire principal amount of all
outstanding Revolving Loans in respect of any Class of Revolving Commitments
shall be repaid in full on the Revolving Facility Termination Date applicable to
such Class of Revolving Commitments.

(ii)    Loans Exceed the Commitments. Except for Protective Advances and
Overadvance Loans permitted under Section 2.03, if on any date (after giving
effect to any other payments on such date) the Aggregate Credit Facility
Exposure exceeds the Maximum Borrowing Amount, then, in the case of each of the
foregoing, the Borrower shall, before noon on the second Business Day following
such date, prepay the principal amount of Loans and, after Loans have been paid
in full, Unpaid Drawings, in an aggregate amount at least equal to such excess.

 

-74-



--------------------------------------------------------------------------------

(iii)    LC Outstandings Exceed LC Commitment. If on any date the LC
Outstandings exceed the LC Commitment Amount, then the Borrower shall, before
noon on the second Business Day following such date, Cash Collateralize any LC
Outstandings that have not previously been Cash Collateralized, to the extent of
such excess.

(d)    Particular Loans to be Prepaid. With respect to each repayment or
prepayment of Loans made or required by this Section 2.15, the Borrower shall
designate the Types of Loans that are to be repaid or prepaid and the specific
Borrowing(s) pursuant to which such repayment or prepayment is to be made. In
the absence of a designation by the applicable Borrower as described in the
preceding sentence, the Administrative Agent shall make such designation in its
sole discretion in order to minimize breakage costs owing under Article III.

(e)    Breakage and Other Compensation. Any prepayment made pursuant to this
Section 2.15 shall be accompanied by any amounts payable in respect thereof
under Section 3.04 hereof.

Section 2.16    Method and Place of Payment.

(a)    Generally. All payments made by the Borrower hereunder under any Note or
any other Loan Document shall be made without setoff, counterclaim or other
defense.

(b)    Application of Payments. Except as specifically set forth elsewhere in
this Agreement and subject to Section 8.03, (i) all payments and prepayments of
any Class of Revolving Loans and Unpaid Drawings with respect to Letters of
Credit shall be applied by the Administrative Agent on a pro rata basis based
upon each Lender’s Revolving Facility Percentage with respect to any applicable
Class of the amount of such prepayment and (ii) all payments or prepayments of
Swing Loans shall be applied by the Administrative Agent to pay or prepay such
Swing Loans.

(c)    Payment of Obligations. Except as specifically set forth elsewhere in
this Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative Agent on the date when due and
shall be made at the Payment Office in immediately available funds and shall be
made in U.S. Dollars.

(d)    Timing of Payments. Any payments under this Agreement that are made later
than 3:00 p.m. (New York City time), or, in the case of any payments made in
connection with the termination of any Class of Commitments hereunder, 5:00 p.m.
(New York City time), shall be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

(e)    Distribution to Lenders. Upon the Administrative Agent’s receipt of
payments hereunder, the Administrative Agent shall immediately distribute to
each Lender or the applicable LC Issuer, as the case may be, its ratable share,
if any, of the amount of principal, interest, and Fees received by it for the
account of such Lender. Payments received by the Administrative Agent shall be
delivered to the Lenders or the applicable LC Issuer, as the case may be, in
Dollars in immediately available funds; provided, however, that if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, Unpaid Drawings, interest and Fees then due
hereunder then, except as specifically set forth elsewhere in this Agreement and
subject to Section 8.03, such funds shall be applied, first, towards payment of
interest and Fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and Fees then due to such parties,
and second, towards payment of principal and Unpaid Drawings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and Unpaid Drawings then due to such parties.

 

-75-



--------------------------------------------------------------------------------

Section 2.17    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders.”

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2.17 or 11.03 shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any LC Issuer or Swing Line
Lender hereunder; third, to Cash Collateralize the LC Issuers’ Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.17(a)(iv);
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so reasonably determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the LC Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.17(a)(iv); sixth, to the payment of
any amounts owing to the Lenders, the LC Issuers or Swing Line Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the LC Issuers or Swing Line Lenders against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Event of Default exists, to the payment of any
amounts owing to the Borrower or any Restricted Subsidiaries thereof pursuant to
any Hedge Agreement with such Defaulting Lender or any Affiliate thereof as
certified to the Administrative Agent (with a copy to such Defaulting Lender) by
an Responsible Officer prior to the date of such payment; eighth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and ninth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Outstandings in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Outstandings owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Outstandings owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in LC Outstandings and Swing Loans
are held by the Lenders pro rata in accordance with the Commitments under the
applicable Facility without giving effect to Section 2.17(a)(iii). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(A)    Certain Fees. No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B)    Each Defaulting Lender shall be entitled to receive LC Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.17(a)(iv).

 

-76-



--------------------------------------------------------------------------------

(C)    With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LC
Outstandings or Swing Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to each LC Issuer and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such LC Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iii)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Outstandings and Swing
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Facility Exposure of any Non-Defaulting
Lender plus such Non-Defaulting Lender’s Applicable Percentage of the principal
amount of Swing Loans outstanding to exceed such Non-Defaulting Lender’s
Revolving Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(iv)    Cash Collateral, Repayment of Swing Loans. If the reallocation described
in clause (iii) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to them hereunder or
under law, (x) first, prepay Swing Loans in an amount equal to the Swing Line
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the LC Issuers’
Fronting Exposure in accordance with the procedures set forth in
Section 2.17(a)(iv).

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each Swing Line Lender and LC Issuer reasonably agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include reasonable
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
reasonably determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Loans to be held pro rata by the
Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.17(a)(iii)), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c)    New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Loans
unless it is reasonably satisfied that it will have no Fronting Exposure after
giving effect to such Swing Loan and (ii) no LC Issuer shall be required to
issue, extend, renew or increase any Letter of Credit unless it is reasonably
satisfied that it will have no Fronting Exposure after giving effect thereto.

Section 2.18    Revolving Commitment Increases.

(a)    Borrower shall have the right, but not the obligation, after the Closing
Date, upon notice to the Administrative Agent (an “Commitment Increase Notice”),
to request an increase in the aggregate commitments under the Initial Revolving
Facility (which may, at the election of Borrower, include a proportionate
increase to the LC Commitment Amount and, with the consent of the Swing Line
Lender, the Swing Line Commitment) (each, a

 

-77-



--------------------------------------------------------------------------------

“Revolving Commitment Increase”, and the loans thereunder, “Incremental
Revolving Loans;” the facility in connection therewith a “Incremental Revolving
Facility”) by an aggregate amount of up to $500,000,000; provided that (i) no
commitment of any Lender may be increased without the consent of such Lender,
(ii) no Event of Default then exists or would result immediately after giving
effect thereto (other than in connection with a Limited Condition Acquisition),
(iii) the Incremental Revolving Loans (A) shall be guaranteed by the Guarantors
and shall rank pari passu in right of (1) priority with respect to the
Collateral and (2) payment with respect to the Obligations in respect of the
Commitments in effect prior to the Revolving Commitment Increase and (B) shall
be on terms and pursuant to the documentation applicable to the existing
Commitments or otherwise acceptable to the Administrative Agent (it being
understood that terms not substantially identical to the Revolving Facility
which are applicable only after the then-existing Revolving Facility Termination
Date are acceptable); provided that the Applicable Revolving Loan Margin
relating to the Incremental Revolving Loans may exceed the Applicable Revolving
Loan Margin relating to the Commitments in effect prior to the Closing Date of
the Revolving Commitment Increase so long as, in the event that the Effective
Yield for such Incremental Revolving Loans is greater than the Effective Yield
applicable to all Revolving Loans immediately prior to the effective date of the
Revolving Commitment Increase by more than 0.50% per annum, then the Effective
Yield for such Revolving Loans shall be increased to the extent necessary so
that the Effective Yield for such Revolving Loans is equal to the Effective
Yield for such Incremental Revolving Loans minus 0.50% per annum, and (iv) the
Revolving Commitment Increase shall be requested in minimum amounts of
$15,000,000 or a higher multiple of $1,000,000. The proceeds of each Revolving
Commitment Increase may be used for any transaction permitted under this
Agreement. Any Revolving Commitment Increase may be denominated in U.S. Dollars.
Each Commitment Increase Notice shall set forth (i) the amount of the Revolving
Commitment Increase being requested and (ii) the date on which such Revolving
Commitment Increase is requested to become effective.

(b)    The Borrower may seek a Revolving Commitment Increase from existing
Lenders (each of which shall be entitled to agree or decline to participate in
its sole discretion) and additional banks, financial institutions and other
institutional lenders who will become Incremental Revolving Credit Lenders, as
applicable, in connection therewith. The Borrower, each Incremental Revolving
Credit Lender and the Administrative Agent and, the Swing Line Lender and each
LC Issuer, to the extent their consent would be required under Section 11.12(b)
for an assignment of Loans or Commitments, as applicable, to such Additional
Lender, shall execute and deliver an Incremental Revolving Credit Assumption
Agreement having terms and conditions consistent with the terms of this
Section 2.18. Each Incremental Revolving Credit Assumption Agreement shall
specify the terms of the Incremental Revolving Loans to be made thereunder,
consistent with the provisions set forth in Section 2.18(a). The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Revolving Credit Assumption Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Incremental Revolving Credit
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Revolving
Commitment Increase, as applicable, or otherwise to effect the provisions of
this Section 2.18, notwithstanding any requirements of Section 11.12. Any such
deemed amendment may be memorialized in writing by the Administrative Agent and
the Borrower and furnished to the other parties hereto.

(c)    Upon the effectiveness of any Revolving Commitment Increase entered into
pursuant to this Section 2.18, each Lender with a Revolving Commitment of such
Class immediately prior to such increase will automatically and without further
act be deemed to have assigned to each Lender providing a portion of the
Incremental Revolving Facility (each, an “Incremental Revolving Facility
Lender”) in respect of such increase, and each such Incremental Revolving
Facility Lender will automatically and without further act be deemed to have
assumed, a portion of such Lender’s participations hereunder in outstanding
Letters of Credit and Swing Loans such that, after giving effect to each such
deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (A) participations hereunder in Letters of Credit and
(B) participations hereunder in Swing Loans held by each Lender with a Revolving
Commitment of such Class (including each such Incremental Revolving Facility
Lender) will equal the percentage of the aggregate Revolving Commitments of such
Class of all Lenders represented by such Lender’s Revolving Commitment of such
Class. If, on the date of such increase, there are any Revolving Loans of such
Class outstanding, such Revolving Loans shall on or prior to the effectiveness
of such Incremental Revolving Facility be prepaid from the proceeds of
additional Revolving Loans made hereunder (reflecting such increase in Revolving
Commitments of such Class), which prepayment shall be accompanied by accrued
interest on the Revolving Loans of such Class being prepaid and any costs
incurred by any Lender in accordance with Section 3.04. The Administrative Agent
and the Lenders hereby agree that the minimum borrowing, pro rata borrowing and
pro rata payment requirements contained elsewhere in this Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence.

 

-78-



--------------------------------------------------------------------------------

(d)    Upon the effectiveness of any Revolving Commitments Increase entered into
pursuant to this Section 2.18, each Lender with a Revolving Commitment
immediately prior to the providing of such Incremental Revolving Facility will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of such Incremental Revolving Facility in respect of such
provision, and each such Lender will automatically and without further act be
deemed to have assumed, a portion of such Revolving Lender’s participations
hereunder in outstanding Letters of Credit and Swing Loans such that, after
giving effect to such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (x) participations hereunder in Letters
of Credit and (y) participations hereunder in Swing Loans held by each Lender
with a Revolving Commitment and each Lender with an Incremental Revolving
Facility will equal the percentage of the aggregate Revolving Commitments and
aggregate commitments under the Incremental Revolving Facilities of all Lenders
represented by such Lender’s Revolving Commitment and such Lender’s commitment
under the Incremental Revolving Facility, as applicable. If, on the date of the
providing of such Incremental Revolving Facility, there are any Revolving Loans
outstanding, such Revolving Loans shall, on or prior to the effectiveness of
such Incremental Revolving Facility, be prepaid from the proceeds of the
Incremental Revolving Loans made hereunder (reflecting such commitments under
the Incremental Revolving Facility), which prepayment shall be accompanied by
accrued and unpaid interest on the Revolving Loans being prepaid and any costs
incurred by any Lender in accordance with Section 3.04. The Administrative Agent
and the Lenders hereby agree that the minimum borrowing, pro rata borrowing and
pro rata payment requirements contained elsewhere in this Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence.

(e)    Notwithstanding the foregoing, the effectiveness of any Revolving
Commitment Increase under this Section 2.18 shall be subject to the satisfaction
of the conditions, including the terms of Section 11.31, as agreed between the
lenders providing such Revolving Commitment Increase and the Borrower and, to
the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of legal opinions, board resolutions, officer’s
certificates and/or reaffirmation agreements consistent with those delivered on
the Closing Date under Section 4.01 (other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion utilized generally in connection with similar credit facilities).

(f)    Notwithstanding anything to the contrary in this Section 2.18, the
Revolving Commitment Increase may be in the form of a separate “first-in, last
out” tranche (the “FILO Tranche”) with a separate borrowing base against the
Borrowing Base Assets and interest rate margins in each case to be agreed upon
(which, for the avoidance of doubt, shall not require any adjustment to the
Applicable Margin of other Loans pursuant to clause (a) above) among the
Borrower, the Administrative Agent and the Lenders providing the FILO Tranche so
long as (1) any loans under the FILO Tranche may not be guaranteed by any
Subsidiaries of the Borrower other than the Guarantors; (2) if the FILO Tranche
availability exceeds $0, any Revolving Borrowing thereafter requested shall be
made under the FILO Tranche until the FILO Tranche availability no longer
exceeds $0; (3) the Borrower may not prepay Revolving Credit Loans under the
FILO Tranche or terminate or reduce the commitments in respect thereof at any
time that other Loans and/or Reimbursement Obligations (unless cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent) are outstanding; (4) the Required Lenders (calculated
as including Lenders under any Revolving Commitment Increase) shall, subject to
the terms of the ABL/Bond Intercreditor Agreement, control exercise of remedies
in respect of the Collateral and (5) no changes affecting the priority status of
the Loans (other than the FILO Tranche), on the one hand, and the FILO Tranche,
on the other hand, may be made without the consent of the Required Lenders
(calculated as including Lenders under any Revolving Commitment Increase), other
than such changes which affect only the FILO Tranche.

(g)    This Section 2.18 shall supersede any provisions in this Agreement to the
contrary, including Sections 2.16 or 11.12. For the avoidance of doubt, any of
the provisions of this Section 2.18 may be amended with the consent of the
Required Lenders, the Administrative Agent and the Borrower.

Section 2.19    Amend and Extend Transactions.

(a)    At any time after the Closing Date, the Borrower and any Lender (any such
Lender, an “Extending Lender”) may agree, by notice to the Administrative Agent
for further distribution to the Lenders (each such notice,

 

-79-



--------------------------------------------------------------------------------

an “Extension Notice”), to extend (an “Extension”) the maturity date of such
Lender’s Revolving Commitments of a Class (which term, for purposes of this
provision, shall also include any Class of Revolving Commitments outstanding
hereunder pursuant to a previous amend and extend transaction pursuant to the
terms of this Section 2.19, any Class of Incremental Revolving Loans or any
commitments under any Incremental Revolving Facility (the “Existing Revolving
Commitment Class,” the Revolving Loans thereunder, the “Existing Revolving
Loans” and the Revolving Commitments thereunder, the “Existing Revolving
Commitments”) to the extended maturity date specified in such Extension Notice
and Extension Amendment (each tranche of Revolving Commitments so extended, in
each case as well as the original Revolving Commitments not so extended, being
deemed a separate Class; any Extended Revolving Credit Commitments shall
constitute a separate Class of Revolving Commitments from the Class of Revolving
Commitments from which they were converted and any Class of Revolving
Commitments the maturity of which shall have been extended pursuant to this
Section 2.19, “Extended Revolving Credit Commitments”); provided, that (i) the
Borrower shall have offered to all Lenders under the applicable Credit Facility
that is the subject of the proposed Extension the opportunity to participate in
such Extension on a pro rata basis and on the same terms and conditions to each
such Lender (each such offer, an “Extension Offer”), (ii) except as to interest
rates, rate floors, fees, original issue discounts, premiums, final maturity
date (subject to the following clause (v), which shall be determined by the
Borrower and set forth in the applicable Extension Offer), the Extended
Revolving Credit Commitments shall have the same terms as the Class or Class of
Revolving Commitments that was the subject of the Extension Notice; provided
that the Extension Offer and/or Extension Amendment may provide for other
covenants and terms that apply to any period after the Latest Maturity Date then
in effect, (iii) if the aggregate Revolving Commitments in respect of which
Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Revolving Commitments offered to be
extended by the Borrower pursuant to such Extension Offer, then the Revolving
Commitments of such Lenders shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer,
(iv) all documentation in respect of such Extension Offer (including any
Extension Notice any amendment to this Agreement implementing the terms of such
Extension Offer (each such amendment, an “Extension Amendment”)) shall be
consistent with the foregoing, (v) the interest rates, rate floors, fees,
original issue discounts, premiums, final maturity date and optional and
mandatory prepayments (subject to the limitations set forth in clause (ii) of
this Section 2.19) applicable to any Extended Revolving Credit Commitments shall
be determined by the Borrower and the lenders providing such Extended Revolving
Credit Commitments, as applicable and (vi) all Borrowings under the applicable
Revolving Commitments (i.e., the Existing Revolving Commitment Class and the
Extended Revolving Credit Commitments of the applicable Extension Series) and
repayments thereunder shall be made on a pro rata basis (except for (I) payments
of interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings) and (II) repayments required upon the Maturity Date
of the non-extending Revolving Commitments). In connection with any such
Extension, the Borrower and the Administrative Agent, with the approval of the
Extending Lenders of the applicable Extension Series, may effect such amendments
(including any Extension Amendment) to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to implement the terms of any such
Extension Offer, including any amendments necessary to establish new Classes,
tranches or sub-tranches in respect of the Revolving Commitments so extended and
such technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new tranches or sub-tranches (including to preserve the
pro rata treatment of the extended and non-extended tranches and to provide for
the reallocation of LC Outstandings, Swing Loans and Swing Loan Participations
upon the expiration or termination of the commitments under any tranche or
sub-tranche), in each case on terms not inconsistent with this Section 2.19. Any
Extension of the Revolving Commitments shall require the consent of any LC
Issuer and any Swing Line Lender to the extent that such Extension provides for
issuance of Letters of Credit by such LC Issuer or the Borrowing of Swing Loans
from such Swing Lender at any time during such extended period. Notwithstanding
the conversion of any Existing Revolving Commitment Class into an Extended
Revolving Credit Commitment, such Extended Revolving Credit Commitment shall be
treated identically to the Existing Revolving Commitment Class of the applicable
Extension Series for purposes of the obligations of a Revolving Lender in
respect of Swing Loans under Section 2.04(a) and Letters of Credit under
Section 2.05, except that the applicable Extension Amendment may provide that
the Swing Line Maturity Date and/or the last day for issuing Letters of Credit
may be extended and the related obligations to make Swing Loans and issue
Letters of Credit may be continued (pursuant to mechanics to be specified in the
applicable Extension Amendment) so long as the applicable Swing Line Lender
and/or the applicable LC Issuer, as applicable, have consented to such
extensions (it being understood that no consent of any other Lender shall be
required in connection with any such extension).

 

-80-



--------------------------------------------------------------------------------

(b)    Notwithstanding anything to the contrary contained in this Agreement,
(A) on any date on which any Existing Revolving Commitment Class is converted to
extend the related scheduled maturity date(s) in accordance with paragraph
(a) above (an “Extension Date”), the Existing Revolving Commitments of each
Extending Lender under the applicable Extension Series, the aggregate principal
amount of such Existing Revolving Commitment Class shall be deemed reduced by an
amount equal to the aggregate principal amount of Extended Revolving Credit
Commitments so converted by such Lender on such date, and the aggregate
principal amount of such Extended Revolving Credit Commitments shall be
established as a separate Class of Revolving Commitments from the Existing
Revolving Commitment Class of the applicable Extension Series and from any other
Existing Revolving Commitment Classes (together with any other Extended
Revolving Credit Commitments so established on such date) and (B) if, on any
Extension Date, any Existing Revolving Loans of any Extending Lender are
outstanding under the Existing Revolving Commitment Class of the applicable
Extension Series, such Existing Revolving Loans (and any related participations)
shall be deemed to be allocated as Extended Revolving Credit Loans (and related
participations) in the same proportion as such Extending Lender’s commitment
under the Existing Revolving Commitment Class of the applicable Extension Series
to Extended Revolving Credit Commitments.

(c)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.19, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of this Agreement, including
Section 2.15 and (ii) any Extension Offer is required to be in a minimum amount
of $5,000,000. The Borrower may at its election specify as a condition (a
“Minimum Extension Condition”) to consummating any such Extension that a minimum
amount (to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Revolving
Commitments of any or all applicable tranches accept the applicable Extension
Offer.

(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purposes of this Section 2.19.

(e)    Notwithstanding the foregoing, no Extension Amendment shall become
effective under this Section 2.19 unless the Administrative Agent shall have
received (i) a customary legal opinion covering the enforceability of the
Extension Amendment and other customary matters, (ii) customary reaffirmations
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the applicable
Extended Revolving Credit Commitments are provided with the benefit of the
applicable Loan Documents and (iii) board resolutions and other closing
certificates and documentation to the extent reasonably requested by the
Administrative Agent.

(f)    In the event that the Administrative Agent determines in its sole
discretion that the allocation of the Extended Revolving Credit Commitments of a
given Extension Series, in each case to a given Lender was incorrectly
determined as a result of manifest administrative error, then the Administrative
Agent, the Borrower and such affected Lender may (and hereby are authorized to),
in their sole discretion and without the consent of any other Lender, enter into
an amendment to this Agreement and the other Loan Documents (each, a “Corrective
Extension Amendment”) within 15 days following the effective date of the
applicable Extension Amendment, as the case may be, which Corrective Extension
Amendment shall (i) provide for the conversion and extension of Existing
Revolving Commitments (and related Revolving Facility Exposure), as the case may
be, in such amount as is required to cause such Lender to hold Extended
Revolving Credit Commitments (and related Revolving Facility Exposure) of the
applicable Extension Series into which such other Revolving Commitments were
initially converted, as the case may be, in the amount such Lender would have
held had such administrative error not occurred and had such Lender received the
minimum allocation of the applicable Loans or Commitments to which it was
entitled under the terms of such Extension Amendment, in the absence of such
error, (ii) be subject to the satisfaction of such conditions, including the
terms of Section 11.31, as the Administrative Agent, the Borrower and such
Lender may agree (including conditions of the type required to be satisfied for
the effectiveness of an Extension Amendment described in Section 2.19(a)), and
(iii) effect such other amendments of the type (with appropriate reference and
nomenclature changes) described in the penultimate sentence of Section 2.19(a).

 

-81-



--------------------------------------------------------------------------------

(g)    This Section 2.19 shall supersede any provisions in this Agreement to the
contrary, including Sections 2.16 or 11.12. For the avoidance of doubt, any of
the provisions of this Section 2.19 may be amended with the consent of the
Required Lenders, the Administrative Agent and the Borrower.

Section 2.20    [Reserved].

Section 2.21    Cash Receipts.

(a)    Each Loan Party shall enter into a control agreement (each, a “Blocked
Account Agreement”) within 90 days after the Closing Date (or such later date
approved by the Administrative Agent in its reasonable discretion), in form
reasonably satisfactory to the Administrative Agent, with the Administrative
Agent and/or Collateral Agent and any bank with which such Loan Party maintains
a primary domestic concentration DDA (other than an Excluded Account)
(collectively, the “Blocked Accounts”).

(b)    The Borrower agrees that it will cause all proceeds of the ABL Collateral
(other than the amounts and accounts identified in clauses (ii), (iii), (iv) and
(v) of Section 2.21(d) below or proceeds in any Excluded Accounts) to be
deposited into a Blocked Account, which deposits may be made through a remote
scanning process for purposes of depositing payment items into the Blocked
Accounts from time to time. The Borrower agrees that it will promptly cause all
such payment items to be scanned and/or deposited into Blocked Accounts.

(c)    Each Blocked Account Agreement shall require, after the occurrence and
during the continuance of a Liquidity Event (and delivery of notice thereof from
the Administrative Agent to the Borrower and the other parties to such
instrument or agreement), the ACH or wire transfer no less frequently than once
per Business Day (unless the Termination Date shall have actually occurred), of
all collected and available funds, including any collected and available funds
in each Blocked Account (net of such minimum balance, not to exceed $50,000 in
any one Blocked Account or $250,000 in the aggregate, as may be required to be
maintained in the subject Blocked Account by the bank at which such Blocked
Account is maintained), to one or more accounts maintained by the Administrative
Agent at SunTrust Bank (the “Payment Accounts”) or such other account as
directed by the Administrative Agent; provided that once such Liquidity Event
shall no longer be continuing, the Administrative Agent shall promptly instruct
the depository institutions at which such Blocked Accounts are held to allow the
Loan Parties to resume direct and sole control over such Blocked Accounts.
Subject to the terms of the ABL/Bond Intercreditor Agreement, all amounts
received in a Payment Account or such other account shall be applied (and
allocated) by the Administrative Agent in accordance with Section 8.03.

(d)    If, at any time after the occurrence and during the continuance of a
Liquidity Event, any cash or Permitted Investments owned by any Loan Party
(other than (i) an amount not to exceed $5,000,000 in the aggregate that is on
deposit in a segregated DDA which the Borrower designates in writing to the
Administrative Agent as being the “designated account,” (each such account, a
“Designated Account” and collectively, the “Designated Accounts”), (ii) de
minimis cash or Permitted Investments from time to time inadvertently misapplied
by any Loan Party, (iii) deposit accounts the balance of which consists
exclusively of (x) withheld income taxes and federal, state or local employment
taxes, (y) amounts required to be paid over to an employee benefit plan;
(iv) all segregated deposit accounts constituting (and the balance of which
consists solely of funds set aside for the purpose of managing) disbursement,
tax accounts, payroll accounts, and trust accounts, (v) local store accounts
that are swept at least weekly to Blocked Accounts and (vi) other accounts that
are not swept at least weekly to a Blocked Account in which the aggregate amount
on deposit in all such other accounts at any time may not exceed $5,000,000
(such accounts referred to in clauses (i) through (vi) above, collectively, the
“Excluded Accounts”)) are held in any account, otherwise than in a Blocked
Account subject to a Blocked Account Agreement, the Administrative Agent shall
be entitled to require the applicable Loan Party to close such account and have
all funds therein transferred to a Blocked Account, and to cause all future
deposits to be made to a Blocked Account.

(e)    The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs
or Blocked Accounts without the Administrative Agent’s consent, subject to the
applicable Loan Party’s prompt execution and delivery to the Administrative
Agent of a Blocked Account Control Agreement with respect to any such DDA (other
than any Excluded Account) established or acquired after the Closing Date
consistent with the provisions of this Section 2.21 and so long as all deposits
pursuant to Section 2.21(b) are at all times only made into accounts subject to
a valid Blocked Account Agreement. The Administrative Agent shall execute any
requested notice of termination to

 

-82-



--------------------------------------------------------------------------------

the Bank at which such closed Blocked Account has been maintained; provided that
the Loan Parties provide to the Administrative Agent a Blocked Account Agreement
for a replacement Blocked Account consistent with the provisions of this
Section 2.21. For the avoidance of doubt, the Loan Parties may open or close
Excluded Accounts at any time, without requirement of delivery of a Blocked
Account Agreement.

(f)    So long as no Liquidity Event as to which the Administrative Agent has
notified the Borrower has occurred and is continuing, the Loan Parties may
direct, and shall have sole control over, the manner of disposition of funds in
the Blocked Accounts. For the avoidance of doubt, the Loan Parties may direct,
and shall have sole control over, the manner of disposition of funds in any
Excluded Account or Designated Account.

(g)    Any amounts (x) received in the Payment Accounts (including all interest
and other earnings with respect thereto, if any) at any time after the
Termination Date or (y) that continue to be swept to the Payment Accounts after
all Liquidity Events have been cured, if any, shall (subject, in the case of
clause (x), to the provisions of the ABL/Bond Intercreditor Agreement), be
remitted to the operating account of the Borrower as specified by the Borrower.

Section 2.22    Reserves; Change in Reserves; Decisions by Agent. The
Administrative Agent may at any time and from time to time establish and
increase or decrease Reserves; provided that, as a condition to the
establishment of any new category of Reserves, or any increase in Reserves
resulting from a change in the manner of determination thereof, a Required
Reserve Notice shall have been given to the Borrower not later than five
(5) Business Days prior to such establishment or increase; provided, further,
that circumstances, conditions, events or contingencies arising prior to the
Closing Date of which the Administrative Agent had knowledge prior to the
Closing Date shall not be the basis for any such establishment or modification
after the Closing Date. The amount of any Reserve established by the
Administrative Agent shall have a reasonable relationship to the event,
condition or other matter that is the basis for the Reserve. Upon delivery of
such notice, the Administrative Agent shall be available to discuss the proposed
Reserve or increase, and the Borrower may take such action as may be required so
that the event, condition or matter that is the basis for such Reserve or
increase no longer exists. In no event shall such notice and opportunity limit
the right of the Administrative Agent to establish or change such Reserve.
Notwithstanding anything herein to the contrary, Reserves shall not duplicate
eligibility criteria contained in the definition of “Eligible Credit Card
Receivable”, “Eligible In-Transit Inventory”, “Eligible Inventory”, “Eligible
Letter of Credit Inventory”, “Eligible Receivable”, “Eligible Billings” or
“Eligible Unbilled Receivables” and vice versa, or reserves or criteria deducted
in computing the cost or market value or Value of any Eligible Receivable, any
Eligible Inventory, any Eligible Credit Card Receivable, Eligible In-Transit
Inventory, Eligible Letter of Credit Inventory, Eligible Billings, Eligible
Unbilled Receivables or the Net Orderly Liquidation Value of any Eligible
Inventory and vice versa.

ARTICLE III

INCREASED COSTS, ILLEGALITY AND TAXES

Section 3.01    Increased Costs.

(a)    If any Change in Law shall:

(A)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any LC
Issuer (except any such reserve requirement reflected in the Adjusted Eurodollar
Rate); or

(B)    impose on any Lender or any LC Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or LC
Issuer of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in

 

-83-



--------------------------------------------------------------------------------

or issue any Letter of Credit) or to reduce the amount of any sum received or
receivable by such Lender or LC Issuer hereunder (whether of principal, interest
or otherwise), then, from time to time upon request of such Lender or LC Issuer,
the Borrower will pay to such Lender or LC Issuer such additional amount or
amounts as will compensate such Lender or LC Issuer for such increased costs
actually incurred or reduction actually suffered.

(b)    If any Lender or LC Issuer determines that any Change in Law regarding
capital requirements has the effect of reducing the rate of return on such
Lender’s or LC Issuer’s capital or on the capital of such Lender’s or LC
Issuer’s holding company, if any, as a consequence of this Agreement or the
Loans made by, or participations in Letters of Credit or Swing Loans held by,
such Lender or the Letters of Credit issued by such LC Issuer to a level below
that which such Lender or LC Issuer or such Lender’s or LC Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or LC Issuer’s policies and the policies of such
Lender’s or LC Issuer’s holding company with respect to capital adequacy), then,
from time to time upon request of such Lender or LC Issuer, the Borrower will
pay to such Lender or LC Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or LC Issuer or such Lender’s or LC
Issuer’s holding company for any such reduction actually suffered.

(c)    A certificate of a Lender or an LC Issuer setting forth the amount or
amounts necessary to compensate such Lender or LC Issuer or its holding company
in reasonable detail, as the case may be, as specified in paragraph (a) or (b)
of this Section 3.01 delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or LC Issuer, as the case may
be, the amount shown as due on any such certificate within 15 days after receipt
thereof.

(d)    Failure or delay on the part of any Lender or LC Issuer to demand
compensation pursuant to this Section 3.01 shall not constitute a waiver of such
Lender’s or LC Issuer’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or LC Issuer pursuant to
this Section 3.01 for any increased costs incurred or reductions suffered more
than 180 days prior to the date that such Lender or LC Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or LC Issuer’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 3.02    Taxes.

(a)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, except as required by applicable Requirements of Law. If the
applicable withholding agent shall be required by applicable Requirements of Law
(as determined in the good faith discretion of the applicable withholding agent)
to deduct any Taxes from such payments, then the applicable withholding agent
shall make such deductions and shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Requirements of
Law, and if such Taxes are Indemnified Taxes or Other Taxes, then the amount
payable by the applicable Loan Party shall be increased as necessary so that
after all such required deductions have been made (including such deductions
applicable to additional amounts payable under this Section 3.02), each Lender
(or, in the case of a payment made to the Administrative Agent for its own
account, the Administrative Agent) receives an amount equal to the sum it would
have received had no such deductions been made.

(b)    Without limiting the provisions of paragraph (a) above, the Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with Requirements of Law.

(c)    The Borrower shall indemnify the Administrative Agent and each Lender
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such Lender
as the case may be, on or with respect to any payment by or on account of any
obligation of any Loan Party under any Loan Document and any Other Taxes paid by
the Administrative Agent or such Lender, as the case may be (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.02) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
basis and calculation of the amount of such payment or liability delivered to
the Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

-84-



--------------------------------------------------------------------------------

(d)    As soon as practicable after any payment of any Taxes by a Loan Party to
a Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e)    Each Lender shall, at such times as are reasonably requested by the
Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any properly completed and executed documentation
prescribed by any Requirement of Law, or reasonably requested by Borrower or the
Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or reduction in, any withholding Tax with respect to any
payments to be made to such Lender under the Loan Documents. Each such Lender
shall, whenever a lapse in time or change in circumstances renders any such
documentation expired, obsolete or inaccurate in any respect (including any
specific documentation required below in this Section 3.02(e)), deliver promptly
to the Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent in writing of its legal ineligibility to do so. Unless the
applicable withholding agent has received forms or other documents satisfactory
to it indicating that payments under any Loan Document to or for a Lender are
not subject to withholding tax or are subject to Tax at a rate reduced by an
applicable tax treaty, the Borrower, the Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable law from such payments at the applicable statutory rate.

Without limiting the generality of the foregoing:

(i)    Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of Internal Revenue
Service Form W-9 (or any successor form) certifying that such Lender is exempt
from U.S. federal backup withholding.

(ii)    Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent) whichever of the following is applicable:

(A)    two properly completed and duly signed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable (or any successor forms) claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(B)    two properly completed and duly signed copies of Internal Revenue Service
Form W-8ECI (or any successor forms),

(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code,
(x) two properly completed and duly signed certificates, substantially in the
form of Exhibit Q (any such certificate a “United States Tax Compliance
Certificate”), and (y) two properly completed and duly signed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or any successor forms),

(D)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Lender is a partnership or a participating Lender), two properly
completed and duly signed copies of Internal Revenue Service Form W-8IMY (or any
successor forms) of the Foreign Lender, accompanied by a Form W-8ECI, W-8BEN or
W-8BEN-E, United States Tax Compliance Certificate, Form W-9, Form W-8IMY (or
other successor forms) or any other required information from each beneficial
owner that would be required under this Section 3.02 if such beneficial owner
were a Lender, as applicable (provided that, if the Lender is a partnership (and
not a participating

 

-85-



--------------------------------------------------------------------------------

Lender) and one or more direct or indirect partners are claiming the portfolio
interest exemption, the United States Tax Compliance Certificate may be provided
by such Lender on behalf of such direct or indirect partner(s)), or

(E)    two properly completed and duly signed copies of any other form
prescribed by applicable Requirements of Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable Requirements
of Law to permit the Borrower and the Administrative Agent to determine the
withholding or deduction required to be made.

(iii) If a payment made to any Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
if necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. Notwithstanding any other
provision of this clause (e), a Lender shall not be required to deliver any form
that such Lender is not legally eligible to deliver.

(f)    If the Borrower determines in good faith that a reasonable basis exists
for contesting any Taxes for which indemnification has been demanded hereunder,
the Administrative Agent or the relevant Lender, as applicable, shall use
commercially reasonable efforts to cooperate with the Borrower in a reasonable
challenge of such Taxes if so requested by the Borrower, provided that (a) the
Administrative Agent or such Lender determines in its reasonable discretion that
it would not be subject to any unreimbursed third-party cost or expense or
otherwise be prejudiced by cooperating in such challenge, (b) the Borrower pays
all related expenses of the Administrative Agent or such Lender, as applicable
and (c) the Borrower indemnifies the Administrative Agent or such Lender, as
applicable, for any liabilities or other costs incurred by such party in
connection with such challenge. If the Administrative Agent or a Lender receives
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.02, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 3.02 with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees promptly to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. The
Administrative Agent or such Lender, as the case may be, shall, at the
Borrower’s request, provide the Borrower with a copy of any notice of assessment
or other evidence of the requirement to repay such refund received from the
relevant taxing authority (provided that the Administrative Agent or such Lender
may delete any information therein that the Administrative Agent or such Lender
deems confidential). Notwithstanding anything to the contrary, this
Section 3.02(f) shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to Taxes which it deems confidential) to any Loan Party or any other person).

(g)    The agreements in this Section 3.02 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

(h)    For purposes of this Section 3.02, the term “Lender” shall include any LC
Issuer and the Swing Line Lender and the term “applicable Requirements of Law”
includes FATCA.

 

-86-



--------------------------------------------------------------------------------

Section 3.03    Mitigation Obligations; Replacement of Lenders.

(a)    If any Lender requests compensation under Section 3.01, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.02 or
any event gives rise to the operation of Section 3.05, then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or its participation in any Letter of Credit
affected by such event, or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.02 or mitigate
the applicability of Section 3.05, as the case may be, and (ii) would not
subject such Lender to any unreimbursed cost or expense reasonably deemed by
such Lender to be material and would not be inconsistent with the internal
policies of, or otherwise be disadvantageous in any material economic, legal or
regulatory respect to, such Lender.

(b)    If (i) any Lender requests compensation under Section 3.01 or gives
notice under Section 3.05, (ii) the Borrower is required to pay any additional
amount to any Lender or to any Governmental Authority for the account of any
Lender pursuant to Section 3.02 or (iii) any Lender is a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.06), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent, each LC Issuer and each
Swing Line Lender to the extent such consent would be required under
Section 11.06 for an assignment of Loans or Commitments, as applicable, which
consents, in each case, shall not unreasonably be withheld or delayed, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and unreimbursed participations in Letters of Credit and
Swing Loans, accrued but unpaid interest thereon, accrued but unpaid fees and
all other amounts payable to it hereunder from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (C) the Borrower or such assignee shall have
paid (unless waived) to the Administrative Agent the processing and recordation
fee specified in Section 11.06 and (D) in the case of any such assignment
resulting from a claim for compensation under Section 3.01, or payments required
to be made pursuant to Section 3.02 or a notice given under Section 3.05, such
assignment will result in a material reduction in such compensation or payments.
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise (including as
a result of any action taken by such Lender under paragraph (a) above), the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment required pursuant to
this paragraph may be effected pursuant to an Assignment Agreement executed by
the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment need not be a party thereto.

Section 3.04    Breakage Compensation. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.15 and is
revoked in accordance therewith) or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 3.03 or Section 11.12, then, in
any such event, the Borrower shall, after receipt of a written request by any
Lender affected by any such event (which request shall set forth in reasonable
detail the basis for requesting such amount), compensate each Lender for the
loss, cost and expense (excluding loss of profit) actually incurred by it as a
result of such event. For purposes of calculating amounts payable by the
Borrower to the Lenders under this Section 3.04, each Lender shall be deemed to
have funded each Eurodollar Loan made by it at the Adjusted Eurodollar Rate for
such Loan by a matching deposit or other borrowing in the applicable interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Loan was in fact so funded. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section 3.04 and the reasons therefor
delivered to the Borrower shall be prima facie evidence of such amounts. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 15 days after receipt of such demand. Notwithstanding the foregoing, this
Section 3.04 will not apply to losses, costs or expenses resulting from Taxes,
as to which Section 3.02 shall govern. Notwithstanding the foregoing, no Lender
shall demand compensation pursuant to this Section 3.04 if it shall not at the
time be the general policy or practice of such Lender to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements.

 

 

-87-



--------------------------------------------------------------------------------

Section 3.05    Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund Loans whose interest is determined by
reference to the Adjusted Eurodollar Rate, or to determine or charge interest
rates based upon the Adjusted Eurodollar Rate, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, (i) any obligation of
such Lender to make or continue Eurodollar Loans denominated in dollars or to
convert Base Rate Loans denominated in dollars to Eurodollar Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Adjusted Eurodollar Rate component of the Base Rate, the
interest rate on such Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Adjusted Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon three Business Days’ notice
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Loans denominated in dollars of such Lender
to Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans, and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Adjusted Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Rate applicable to such Lender without reference to the Adjusted Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Adjusted Eurodollar Rate. Each Lender agrees to
notify the Administrative Agent and the Borrower in writing promptly upon
becoming aware that it is no longer illegal for such Lender to determine or
charge interest rates based upon the Adjusted Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.01    Conditions Precedent at Closing Date. The obligation of the
Lenders to make Loans, and of any LC Issuer to issue Letters of Credit, on the
Closing Date is subject to the satisfaction (or waiver thereof in accordance
with Section 11.12) of each of the following conditions on or prior to the
Closing Date:

(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) otherwise, written evidence satisfactory to the Administrative
Agent (which may include facsimile or other electronic transmission of a signed
counterpart of this Agreement) that such party has signed a counterpart of this
Agreement.

(b)    The Administrative Agent shall have received a written opinion (addressed
to the Administrative Agent, the Lenders and the LC Issuers and dated the
Closing Date) of each of (i) Kirkland & Ellis LLP, Delaware, New York and Texas
counsel for the Loan Parties and (ii) Davis Wright Tremaine LLP, Alaska and
Washington counsel for the Loan Parties, in each case in form and substance
reasonably satisfactory to the Administrative Agent. The Borrower hereby
requests counsel to deliver such opinions.

(c)    The Administrative Agent shall have received a certificate of each Loan
Party, dated the Closing Date, substantially in the form of Exhibit E with
appropriate insertions, or otherwise in form and substance reasonably
satisfactory to the Administrative Agent, executed by any Responsible Officer of
such Loan Party, and including or attaching the documents referred to in
paragraph (d) of this Section 4.01.

(d)    The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party

 

-88-



--------------------------------------------------------------------------------

executing the Loan Documents to which it is a party, (iii) copies of resolutions
of the board of directors and/or similar governing bodies of each Loan Party
approving and authorizing the execution, delivery and performance of Loan
Documents to which it is a party, certified as of the Closing Date by its
secretary, an assistant secretary or a Responsible Officer as being in full
force and effect without modification or amendment and (iv) a good standing
certificate (to the extent such concept exists) from the applicable Governmental
Authority of each Loan Party’s jurisdiction of incorporation, organization or
formation.

(e)    The Administrative Agent shall have received all fees and other amounts
previously agreed in writing by the Joint Lead Arrangers and the Borrower to be
due and payable on or prior to the Closing Date, including, to the extent
invoiced at least three (3) Business Days prior to the Closing Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel) required to be
reimbursed or paid by any Loan Party under any Loan Document.

(f)    The Collateral and Guarantee Requirement (other than in accordance with
Section 6.14) shall have been satisfied and the Administrative Agent shall have
received a completed Perfection Certificate dated the Closing Date and signed by
a Responsible Officer of the Borrower, together with all attachments
contemplated thereby; provided that if, notwithstanding the use by the Borrower
of commercially reasonable efforts without undue burden or expense to cause the
Collateral and Guarantee Requirement to be satisfied on the Closing Date, the
requirements thereof (other than (a) the execution and delivery of the ABL
Guarantee Agreement and the Collateral Agreement by the Loan Parties,
(b) creation of and perfection of security interests in the Equity Interests of
wholly-owned Domestic Subsidiaries that are Restricted Subsidiaries of the
Borrower (provided that such Equity Interests are not Excluded Assets or owned
or held by an Excluded Subsidiary), to the extent received from the Acquired
Company and (c) delivery of Uniform Commercial Code financing statements with
respect to perfection of security interests in the assets of the Loan Parties
that may be perfected by the filing of a financing statement under the Uniform
Commercial Code) are not satisfied as of the Closing Date, the satisfaction of
such requirements shall not be a condition to the availability of the initial
Loans on the Closing Date (but shall be required to be satisfied as promptly as
practicable after the Closing Date and in any event within the period specified
therefor in Schedule 6.14 or such later date as the Administrative Agent may
otherwise reasonably agree).

(g)    Since April 13, 2015, there shall not have occurred a Material Adverse
Effect (as defined in the Acquisition Agreement) with respect to the Acquired
Companies.

(h)    The Joint Lead Arrangers shall have received the Audited Financial
Statements, the Unaudited Financial Statements and the Pro Forma Financial
Statements.

(i)    (A) The Specified Acquisition Agreement Representations shall be true and
correct in all material respects and as of the Closing Date and (B) the
Specified Representations shall be true and correct in all material respects on
and as of the Closing Date.

(j)    The Acquisition shall have been consummated, or substantially
simultaneously with the initial funding of Loans on the Closing Date, shall be
consummated, in all material respects in accordance with the terms of the
Acquisition Agreement, without giving effect to any modifications, amendments,
consents or waivers by the Acquired Company to or of the Acquisition Agreement
that are materially adverse to the Joint Lead Arrangers without the consent of
each Joint Lead Arranger (such consent not to be unreasonably withheld, delayed
or conditioned and provided that the Joint Lead Arrangers shall be deemed to
have consented to such amendment, waiver or consent unless they shall object
thereto within 48 hours after notice of such proposed amendment, waiver or
consent) (it being understood that (x) any substantive modification, amendment,
consent or waiver to the definition of Material Adverse Effect (as defined in
the Acquisition Agreement as in effect on April 13, 2015) shall be deemed to be
materially adverse to the interest of the Lenders and the Joint Lead Arrangers,
(y) any increase in the purchase price of the Acquisition will be deemed not to
be materially adverse to the Joint Lead Arrangers so long as such increase is
funded by an increase in the Equity Issuance, and (z) any reduction in the
purchase price of the Acquisition shall not be deemed to be material and adverse
to the interests of the Joint Lead Arrangers but shall have been allocated to
reduce the Term Loans and the Unsecured Notes pro rata).

 

-89-



--------------------------------------------------------------------------------

(k)    The Refinancing shall have been consummated, or substantially
concurrently with the initial funding of Loans on the Closing Date, shall be
consummated.

(l)    The Lenders shall have received a certificate from the chief financial
officer of the Borrower certifying as to the solvency of the Borrower and its
Subsidiaries on a consolidated basis after giving effect to the Transactions,
substantially the form of Exhibit N.

(m)    The Administrative Agent and the Joint Lead Arrangers shall have
received, at least three (3) Business Days prior to the Closing Date, all
documentation and other information about the Loan Parties as shall have been
reasonably requested in writing at least ten (10) Business Days prior to the
Closing Date by the Administrative Agent or the Joint Lead Arrangers that they
shall have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act.

(n)    The Equity Issuance shall have been consummated, or substantially
concurrently with, or prior to, the initial funding of Loans on the Closing
Date, shall be consummated.

(o)    The Loan Documents shall have been executed and delivered by all of the
Term Loan Parties stated to be party thereto and the Borrower shall have
received no less than (x) $700,000,000 of gross proceeds from the issuance of
the Unsecured Notes in accordance with the Unsecured Notes Indenture and (y)
$600,000,000 aggregate principal amount of loans under the Term Loan Facility.

(p)    The Borrower shall have delivered to the Administrative Agent a Borrowing
Base Certificate dated as of July 29, 2015.

(q)    The Grantor Intercreditor Agreement Joinder to the ABL/Bond Intercreditor
Agreement shall have been duly executed and delivered by the Acquired Company
and each other Loan Party that is a Subsidiary thereof.

Notwithstanding the foregoing, other than in the proviso in Section 4.01(f), the
obligations of the Lenders to make Loans and the LC Issuers to issue Letters of
Credit hereunder shall not become effective unless each of the foregoing
conditions shall have been satisfied (or waived pursuant to Section 9.02) at or
prior to 5:00 p.m., New York City time, on the Closing Date (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

For purposes of determining whether the conditions set forth in this
Section 4.01 have been satisfied, by releasing its signature page hereto or to
an Assignment and Agreement the Administrative Agent and each Lender party
hereto shall be deemed to have consented to, approved, accepted or be satisfied
with each document or other matter required hereunder to be consented to or
approved by, or acceptable or satisfactory to, the Administrative Agent or such
Lender, as the case may be.

Section 4.02    Conditions Precedent to All Credit Events. The obligations of
the Lenders, the Swing Line Lender and each LC Issuer to make or participate in
each Credit Event is subject, at the time thereof, to the satisfaction of the
following conditions:

(a)    Notice. The Administrative Agent (and in the case of subsection
(ii) below, the applicable LC Issuer) shall have received, as applicable, (i) a
Notice of Borrowing meeting the requirements of Section 2.08(b) with respect to
any Borrowing (other than a Continuation or Conversion) and (ii) an LC Request
meeting the requirements of Section 2.05(b) with respect to each LC Issuance.

(b)    No Default; Representations and Warranties; Covenant Compliance. At the
time of each Credit Event (other than to the extent that proceeds of any
Incremental Revolving Loan are being used to finance a Limited Conditionality
Transaction) and immediately after giving effect thereto, (i) there shall exist
no Default or Event of Default; (ii) all representations and warranties of the
Loan Parties contained herein or in the other Loan Documents shall be true and
correct in all material respects (or, if qualified by “materiality,”

 

-90-



--------------------------------------------------------------------------------

“Material Adverse Effect” or similar language, in all respects (after giving
effect to such qualification)) with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event, except to the extent that such representations and warranties
expressly relate to an earlier specified date or period, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made or for the respective period, as the case may
be; and (iii) on a Pro Forma Basis, either (i) Excess Availability shall not be
less than the greater of (A) 10% of the Maximum Borrowing Amount and (B)
$80 million or (ii) the Fixed Charge Coverage Ratio shall be at least 1.00:1.00.

Notwithstanding the foregoing, Loans and Letters of Credit shall not be
available during (x) any Specified Contribution Period unless and until such
time as a Specified Equity Contribution has been made and (y) any Representation
Cure Period unless and until the applicable curable representation and warranty
Default has been cured within the 30 day grace period set forth in
Section 8.01(c).

Each Notice of Borrowing submitted by a Borrower after the Closing Date shall be
deemed to be a representation and warranty that the conditions specified in
Section 4.02(b) have been satisfied on and as of the date of the applicable
Credit Event.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that as of the Closing Date;
provided that on the Closing Date, such Person’s representations and warranties
shall be limited to the Specified Representations:

Section 5.01    Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries is (a) duly organized or incorporated, validly existing and in good
standing (to the extent such concept exists in the relevant jurisdictions) under
the laws of the jurisdiction of its organization, (b) has the corporate or other
organizational power and authority to carry on its business as now conducted and
to execute, deliver and perform its obligations under each Loan Document to
which it is a party and (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except in
each case where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

Section 5.02    Authorization; Enforceability. This Agreement has been duly
authorized, executed and delivered by the Borrower and constitutes, and each
other Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of the Borrower or such Loan Party, as the case may be, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 5.03    Governmental Approvals; No Conflicts. Except as set forth on
Schedule 5.03, the Financing Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except filings necessary to perfect Liens created
under the Loan Documents, (b) will not violate (i) the Organizational Documents
of, or (ii) any Requirements of Law applicable to, the Borrower or any
Restricted Subsidiary, (c) will not violate or result in a default under any
indenture or other agreement or instrument binding upon the Borrower or any
Restricted Subsidiary or their respective assets, or give rise to a right
thereunder to require any payment, repurchase or redemption to be made by the
Borrower or any Restricted Subsidiary, or give rise to a right of, or result in,
termination, cancellation or acceleration of any obligation thereunder and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any Restricted Subsidiary, except Liens created under the Loan
Documents or permitted by Section 7.02, except to the extent that the failure to
obtain or make such consent, approval, registration, filing or action, or such
violation, default or right, or imposition of Lien, as the case may be,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

-91-



--------------------------------------------------------------------------------

Section 5.04    Financial Condition; No Material Adverse Effect.

(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present in all material
respects the financial condition of the Acquired Company and its Subsidiaries as
of the respective dates thereof and their results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein.

(b)    The Unaudited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Acquired Company and its Subsidiaries as
of the dates thereof and their results of operations for the periods covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

(c)    The Borrower has heretofore furnished to the Joint Lead Arrangers the
consolidated pro forma balance sheet of the Borrower and its Subsidiaries as of
March 31, 2015, and the related consolidated pro forma statement of operations
of the Borrower as of and for the twelve-month period then ended (such pro forma
balance sheet and statement of operations, the “Pro Forma Financial
Statements”), which have been prepared giving effect to the Transactions
(excluding the impact of purchase accounting effects required by GAAP) as if
such Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such statement of
operations). The Pro Forma Financial Statements have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a pro
forma basis and in accordance with GAAP the estimated financial position of the
Borrower and its Subsidiaries as of March 31, 2015, and their estimated results
of operations for the periods covered thereby, assuming that the Transactions
had actually occurred as of such date (in the case of such balance sheet) or at
the beginning of such period (in the case of such statement of operations).

(d)    Since the Closing Date, there has been no Material Adverse Effect.

Section 5.05    Properties. Each of the Borrower and its Restricted Subsidiaries
has good title to, or valid interests in, all its real and personal property
material to its business, if any (including all of the Mortgaged Properties),
(i) free and clear of all Liens except for Liens permitted by Section 7.02 and
(ii) except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or as proposed to be conducted or to
utilize such properties for their intended purposes, in each case, except where
the failure to do so would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

Section 5.06    Litigation and Environmental Matters.

(a)    Except as set forth on Schedule 5.06, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened in writing against or
affecting the Borrower or any Restricted Subsidiary that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(b)    Except as set forth on Schedule 5.06, and except with respect to any
other matters that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, none of the Borrower or any
Restricted Subsidiary (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has, to the knowledge of the Borrower, become
subject to any Environmental Liability or (iii) has received written notice of
any claim with respect to any Environmental Liability.

Section 5.07    Compliance with Laws. Each of the Borrower and its Restricted
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

-92-



--------------------------------------------------------------------------------

Section 5.08    Investment Company Status. None of the Loan Parties is required
to register as an “investment company” under the Investment Company Act of 1940,
as amended from time to time.

Section 5.09    Taxes. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the Borrower and each
Restricted Subsidiary (a) have timely filed or caused to be filed all Tax
returns and reports required to have been filed and (b) have paid or caused to
be paid all Taxes levied or imposed on their properties, income or assets
(whether or not shown on a Tax return) including in their capacity as tax
withholding agents, except any Taxes that are being contested in good faith by
appropriate proceedings, provided that the Borrower or such Subsidiary, as the
case may be, has set aside on its books adequate reserves therefor in accordance
with GAAP and applicable local standards. There is no proposed Tax assessment,
deficiency or other claim against the Borrower or any Restricted Subsidiary that
would reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect.

Section 5.10    ERISA.

(a)    Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state laws.

(b)    Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred during the six year period prior to the date on which this
representation is made or deemed made or is reasonably expected to occur, and
(ii) neither any Loan Party nor any ERISA Affiliate has engaged in a transaction
that would reasonably be expected to be subject to Section 4069 or 4212(c) of
ERISA.

(c)    Except as would not reasonably be expected, individually or in the
aggregate to result in a Material Adverse Effect: (i) each employee benefit plan
(as defined in Section 3(2) of ERISA) that is intended to be a qualified plan
under Section 401(a) of the Code has received a favorable determination letter
from the Internal Revenue Service to the effect that the form of such plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service, (ii) to the knowledge
of the Borrower, nothing has occurred that would prevent or cause the loss of
such tax-qualified status, and (iii) there are no pending or, to the knowledge
of the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any such plan.

Section 5.11    Disclosure. (a) As of the Closing Date (to the Borrower’s
knowledge), all written factual information and written factual data (other than
projections and information of a general economic or industry specific nature)
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation of any Loan Document or delivered
thereunder (as modified or supplemented by other information so furnished), when
taken as a whole when furnished, do not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information, when
taken as a whole, was prepared in good faith based upon assumptions believed by
them to be reasonable at the time delivered, it being understood that (i) any
such projected financial information is merely a prediction as to future events
and its not to be viewed as fact, (ii) such projected financial information is
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Borrower or any of its Subsidiaries and (iii) no assurance
can be given that any particular projections will be realized and that actual
results during the period or periods covered by any such projections may differ
significantly from the projected results and such differences may be material
and (b) the information set forth in each Borrowing Base Certificate is true and
correct in all material respects and has been prepared in all material respects
in accordance with the requirements of this Agreement.

Section 5.12    Subsidiaries. As of the Closing Date, Schedule 5.12 sets forth
the name of, and the ownership interest of the Borrower and each of its
subsidiaries in, each subsidiary of the Borrower.

 

-93-



--------------------------------------------------------------------------------

Section 5.13    Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect, each of the Borrower
and its Restricted Subsidiaries owns, licenses or possesses the right to use all
Intellectual Property that is reasonably necessary for the operation of its
business substantially as currently conducted. To the knowledge of the Borrower,
no Intellectual Property used by the Borrower or any Restricted Subsidiary in
the operation of its business as currently conducted infringes upon the
Intellectual Property of any Person except for such infringements that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. No claim or litigation regarding any of the Intellectual
Property is pending or, to the knowledge of the Borrower, threatened against the
Borrower or any Restricted Subsidiary, which, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

Section 5.14    Solvency. Immediately after the consummation of each of the
Transactions to occur on the Closing Date, after taking into account all
applicable rights of indemnity and contribution, (a) the sum of the debt
(including contingent liabilities) of the Borrower and its Subsidiaries, on a
consolidated basis, does not exceed the present fair saleable value of the
present assets of the Borrower and its Subsidiaries, on a consolidated basis,
(b) the capital of the Borrower and its Subsidiaries, on a consolidated basis,
is not unreasonably small in relation to their business as contemplated on the
date hereof, (c) the Borrower and its Subsidiaries, on a consolidated basis,
have not incurred and do not intend to incur, or believe that they will incur,
debts including current obligations, beyond their ability to pay such debts as
they become due (whether at maturity or otherwise) and (d) the Borrower and its
Subsidiaries, on a consolidated basis, are “solvent” within the meaning given to
that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances. For purposes of this Section 5.14, the amount of any
contingent liability at any time shall be computed as the amount that, in the
light of all of the facts and circumstances existing at such time, represents
the amount that would reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual pursuant to Financial Accounting Standards Board Statement No. 5).

Section 5.15    Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” (or any comparable term) under and as defined in the documentation
governing any other Junior Financing.

Section 5.16    Federal Reserve Regulations. None of the Borrower or any
Restricted Subsidiary is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors), or extending
credit for the purpose of purchasing or carrying margin stock. No part of the
proceeds of the Loans will be used, directly or indirectly, to purchase or carry
any margin stock or to refinance any Indebtedness originally incurred for such
purpose, or for any other purpose that entails a violation (including on the
part of any Lender) of the provisions of Regulations U or X of the Board of
Governors.

Section 5.17    Use of Proceeds. The Borrower will use the proceeds of the Loans
made on the Closing Date to directly or indirectly finance the Transactions and
otherwise for general corporate purposes.

Section 5.18    [Reserved].

Section 5.19    OFAC and PATRIOT Act. No Loan Party or any of its Restricted
Subsidiaries, and, to the knowledge of the Loan Parties and their Responsible
Officers, no officer, director or employee of any Loan Party or any of its
Restricted Subsidiaries, appears on the Specially Designated Nationals and
Blocked Persons List (“Sanctioned Persons”) published by the Office of Foreign
Assets Control (“OFAC”), or is otherwise a person with which any U.S. person is
prohibited from dealing under the laws of the United States, unless authorized
by OFAC. No Loan Party or any of its Restricted Subsidiaries does business or
conducts any transactions with the governments of, or persons within, any
country under economic sanctions administered and enforced by OFAC (“Sanctioned
Entity”). No Loan Parties or any of their Restricted Subsidiaries will directly
or indirectly use the proceeds from this Agreement, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person to fund any activities of or business with any person that, at
the time of such funding, is the subject of economic sanctions administered or
enforced by OFAC, or is in any country or territory that, at the time of such
funding or facilitation, is the subject of economic sanctions administered or
enforced by OFAC. Except as would not reasonably be expected to have a Material
Adverse Effect, no Loan Party nor any of its Restricted Subsidiaries is in
violation of Executive Order No. 13224 or the Patriot Act.

 

-94-



--------------------------------------------------------------------------------

Section 5.20    Foreign Corrupt Practices Act. No Loan Party or any of its
Restricted Subsidiaries, and, to the knowledge of the Loan Parties and their
Responsible Officers, no officer, director or employee of any Loan Party or any
of its Restricted Subsidiaries, has used any of the proceeds of the Revolving
Loans made on the Closing Date (i) for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity, (ii) to
make any direct or indirect unlawful payment to any government official or
employee from corporate funds, (iii) to violate any provision of the U.S.
Foreign Corrupt Practices Act of 1977 or similar law of a jurisdiction in which
the Borrower or any of the Restricted Subsidiaries conduct their business and to
which they are lawfully subject or (iv) to make any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment.

ARTICLE VI

AFFIRMATIVE COVENANTS

From and after the Closing Date and until the Termination Date, the Borrower
covenants and agrees with the Lenders that:

Section 6.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, on behalf of each Lender:

(a)    on or before the date that is one hundred and twenty-five (125) days
after the end of each fiscal year of the Borrower (or, in the case of financial
statements for the fiscal year ending December 31, 2015, on or before the date
that is one hundred and fifty (150) days after the end of such fiscal year),
audited consolidated balance sheet and audited consolidated statements of
operations and comprehensive income, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries as of the end of and for such year, and related
notes thereto, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by PricewaterhouseCoopers LLP or
another independent public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit (other than with
respect to, or resulting from, (A) an upcoming maturity date of any Indebtedness
occurring within one year from the time such opinion is delivered or (B) any
actual failure to satisfy a financial maintenance covenant or any potential
inability to satisfy a financial maintenance covenant on a future date or in a
future period)) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition as of the end of
and for such year and results of operations and cash flows of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b)    commencing with the financial statements for the fiscal quarter ended
June 30, 2015, on or before the date that is sixty (60) days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower (or,
in the case of financial statements for the fiscal quarters ended June 30, 2015
and ending September 30, 2015, on or before the date that is ninety (90) days
after the end of such fiscal quarter), unaudited consolidated balance sheet and
unaudited consolidated statements of operations and comprehensive income,
shareholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer as presenting fairly in all material respects
the financial condition as of the end of and for such fiscal quarter and such
portion of the fiscal year and results of operations and cash flows of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c)    simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (a) and (b) above, the related unaudited
consolidating financial information reflecting adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements;

(d)    not later than five days after any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer certifying as
to whether a Default then exists and, if a Default does then exist, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto;

 

-95-



--------------------------------------------------------------------------------

(e)    [Reserved];

(f)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and registration statements (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) filed by the Borrower or any Restricted
Subsidiary with the SEC or with any national securities exchange; and

(g)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent on its own behalf or on behalf of any Lender may reasonably
request in writing.

(h)    Officer’s Compliance Certificates. Within five (5) Business Days after
the required date of delivery of the financial statements provided for in
subsections (a) and (b) above (or such other date as specified in this
Section 6.01(h)), a certificate (a “Compliance Certificate”), substantially in
the form of Exhibit O, signed by a Financial Officer and including: the
calculations required to establish whether the Borrower and its Restricted
Subsidiaries were in compliance with the provisions of Section 7.12, if
applicable, as at the end of such fiscal year or quarter.

(i)    Budgets. Within 90 days after the close of each fiscal year of the
Borrower, a consolidated budget for the fiscal year immediately succeeding such
fiscal year in reasonable detail for each of the four fiscal quarters of such
fiscal year, setting forth a forecasted balance sheet, income statement,
operating cash flows and capital expenditures of the Borrower and its Restricted
Subsidiaries for the period covered thereby, and the principal assumptions upon
which such budget is based (including a description of any material change in
accounting policies from the previous fiscal year); provided that, for the
avoidance of doubt, the first such budget required to be delivered pursuant to
this Section 6.01(i) shall be in respect of the fiscal year of the Borrower
ending December 31, 2016.

(j)    Borrowing Base Certificate. As soon as available but in any event on or
prior to the twentieth (20th) day of each calendar month, a Borrowing Base
Certificate as of the close of business on the last day of the immediately
preceding calendar month, together with such supporting information in
connection therewith as described in clause (j) below; provided that the
Borrower may elect to deliver the Borrowing Base Certificate on a more frequent
basis but if such election is exercised, it must be continued until the date
that is 60 days after the date of such election; provided, further, that, during
the continuance of a Liquidity Event, the Borrower shall deliver a Borrowing
Base Certificate and such supporting documentation more frequently as requested
by the Administrative Agent but in any event no more frequently than weekly.

(k)    Collateral Information. Concurrently with the delivery of the Borrowing
Base Certificates pursuant to Section 6.01(j) above, deliver to the
Administrative Agent (w) a schedule of Inventory as of the last day of the
immediately preceding month or week, as applicable, of the Borrower, itemizing
and describing the kind, type and quantity of Inventory, the Borrower’s Cost
thereof and the location thereof, (x) a schedule of Receivables which (i) shall
be as of the last day of the immediately preceding month or week, as applicable,
(ii) shall be reconciled to the Borrowing Base Certificates as of such last day,
and (iii) shall set forth a detailed aged trial balance of all of the Borrower’s
then existing Receivables, specifying the names and the balance due for each
Account Debtor obligated on any Receivable so listed, (y) a reasonably detailed
calculation of Eligible Inventory, Eligible Receivables, Eligible Credit Card
Receivables, Eligible Billings and Eligible Unbilled Receivables and the Value
of Inventory and (z) a schedule of Qualified Cash which shall be as of the last
day of the immediately preceding month or week, as applicable which shall set
forth detailed accounting of all Qualified Cash held by the Loan Parties as of
such date; provided that, if any Qualified Cash is not deposited in a deposit
account maintained with the Administrative Agent, the Administrative Agent shall
receive a daily report of the cash balances under such account if requested by
the Administrative Agent during the continuance of a Liquidity Event and shall
be notified prior to or concurrently with any withdrawals therefrom during the
continuance of a Liquidity Event.

 

-96-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing the Form 10-K or 10-Q (or the
equivalent), as applicable, of the Borrower (or a parent company thereof) filed
with the SEC within the applicable time periods required by applicable law and
regulations; provided that (i) to the extent such information relates to a
parent of the Borrower, such information is accompanied by consolidating
information, which may be unaudited, that explains in reasonable detail the
differences between the information relating to such parent, on the one hand,
and the information relating to the Borrower and its Subsidiaries on a
standalone basis, on the other hand, and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of an independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit
(other than with respect to, or resulting from, (i) an upcoming maturity date of
any Indebtedness occurring within one year from the time such opinion is
delivered or (ii) any actual failure to satisfy a financial maintenance covenant
or any potential inability to satisfy a financial maintenance covenant on a
future date or in a future period).

Documents required to be delivered pursuant to Section 6.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 11.05 (or otherwise notified pursuant to
Section 9.01(d)); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent). The Administrative Agent shall
have no obligation to request the delivery of or maintain paper copies of the
documents referred to above, and each Lender shall be solely responsible for
timely accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

Notwithstanding anything to the contrary herein, neither the Borrower nor any
Subsidiary shall be required to deliver, disclose, permit the inspection,
examination or making of copies of or excerpts from, or any discussion of, any
document, information, or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent (or any Lender (or their respective
representatives or contractors)) is prohibited by applicable law, (iii) that is
subject to attorney-client or similar privilege or constitutes attorney work
product; (iv) with respect to which any Loan Party owes confidentiality
obligations (to the extent not created in contemplation of such Loan Party’s
Obligations under this Section 6.01) to any third party or (v) that relates to
any investigation by any Governmental Authority to the extent (x) such
information is identifiable to a particular individual and the Borrower in good
faith determines such information should remain confidential or (y) the
information requested is not factual in nature.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive Material
Non-Public Information and who may be engaged in investment and other
market-related activities with respect to the Borrower’s or its Affiliates’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers, and the Lenders
to treat such Borrower Materials as not containing any Material Non-Public
Information (although it may be sensitive and proprietary) (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.15); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Joint Lead Arrangers shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information” ; provided that the Borrower’s
failure to comply with this sentence shall not constitute a Default or an Event
of Default under this Agreement or the Loan Documents. Notwithstanding the
foregoing, the Borrower shall

 

-97-



--------------------------------------------------------------------------------

be under no obligation to mark any Borrower Materials as “PUBLIC.” Each Loan
Party hereby acknowledges and agrees that, unless the Borrower notifies the
Administrative Agent in advance, all financial statements and certificates
furnished pursuant to Sections 6.01(a), (b), (c) and (d) above are hereby deemed
to be suitable for distribution, and to be made available, to all Lenders and
may be treated by the Administrative Agent and the Lenders as not containing any
Material Non-Public Information.

Section 6.02    Notices of Material Events. Promptly after any Responsible
Officer of the Borrower obtains actual knowledge thereof, the Borrower will
furnish to the Administrative Agent (for distribution to each Lender through the
Administrative Agent) written notice of the following:

(a)    the occurrence of any Default;

(b)    to the extent permissible by Requirements of Law, the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or, to the knowledge of a Financial Officer or
another executive officer of the Borrower or any Subsidiary, affecting the
Borrower or any Subsidiary or the receipt of a written notice of an
Environmental Liability, in each case that would reasonably be expected to
result in a Material Adverse Effect; and

(c)    the occurrence of any ERISA Event that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

Each notice delivered under this Section 6.02 shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

Section 6.03    Information Regarding Collateral.

(a)    The Borrower will furnish to the Administrative Agent prompt (and in any
event within thirty (30) days or such longer period as reasonably agreed to by
the Administrative Agent) written notice of any change (i) in any Loan Party’s
legal name (as set forth in its certificate of organization or like document),
(ii) in the jurisdiction of incorporation or organization of any Loan Party or
in the form of its organization or (iii) in any Loan Party’s organizational
identification number to the extent that such Loan Party is organized or owns
Mortgaged Property in a jurisdiction where an organizational identification
number is required to be included in a UCC financing statement for such
jurisdiction.

(b)    Not later than five days after delivery of financial statements pursuant
to Section 6.01(a), the Borrower shall deliver to the Administrative Agent a
certificate executed by a Responsible Officer of the Borrower (i) setting forth
the information required pursuant to Paragraphs 1, 6, 7, 8, 9, and 10 of the
Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 6.03, (ii) identifying any Wholly Owned Restricted Subsidiary that
has become, or ceased to be, a Material Subsidiary or an Excluded Subsidiary
during the most recently ended fiscal quarter and (iii) certifying that all
notices required to be given prior to the date of such certificate by
Section 6.03 have been given.

Section 6.04    Existence; Conduct of Business. The Borrower will, and will
cause each Restricted Subsidiary to, do or cause to be done all things necessary
to obtain, preserve, renew and keep in full force and effect its legal existence
and the rights, licenses, permits, privileges, franchises, Intellectual Property
and Governmental Approvals material to the conduct of its business, except to
the extent (other than with respect to the preservation of the existence of the
Borrower) that the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 7.03
or any Disposition permitted by Section 7.05.

Section 6.05    Payment of Taxes, etc. The Borrower will, and will cause each
Restricted Subsidiary to, pay all Taxes (whether or not shown on a Tax return)
imposed upon it or its income or properties or in respect of its property or
assets, before the same shall become delinquent or in default, except where
(a) the same are being contested

 

-98-



--------------------------------------------------------------------------------

in good faith by an appropriate proceeding diligently conducted by the Borrower
or any of its Subsidiaries or (b) the failure to make payment would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

Section 6.06    Maintenance of Properties. The Borrower will, and will cause
each Restricted Subsidiary to, keep and maintain all tangible property material
to the conduct of its business in good working order and condition (subject to
casualty, condemnation and ordinary wear and tear), except where the failure to
do so would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 6.07    Insurance.

(a)    The Borrower will, and will cause each Restricted Subsidiary to,
maintain, with insurance companies that the Borrower believes (in the good faith
judgment of the management of the Borrower) are financially sound and
responsible at the time the relevant coverage is placed or renewed, insurance in
at least such amounts (after giving effect to any self-insurance which the
Borrower believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business) and
against at least such risks (and with such risk retentions) as the Borrower
believes (in the good faith judgment or the management of the Borrower) are
reasonable and prudent in light of the size and nature of its business, and will
furnish to the Lenders, upon written request from the Collateral Agent,
information presented in reasonable detail as to the insurance so carried. The
Borrower shall cause (i) each such general liability policy of insurance (other
than directors and officers policies, workers compensation policies and business
interruption insurance) to name the Collateral Agent, on behalf of the Secured
Creditors, as an additional insured thereunder as its interests may appear and
(ii) in the case of each casualty insurance policy, contain a loss payable
clause or mortgagee endorsement that names the Collateral Agent, on behalf of
the Secured Creditors as the loss payee or mortgagee thereunder.

(b)    If any portion of any Mortgaged Property is a Flood Hazard Property with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then the Borrower shall, or shall cause each Loan Party to
(i) maintain, or cause to be maintained, with insurance companies that the
Borrower believes (in the good faith judgment of the management of the Borrower)
are financially sound and responsible at the time the relevant coverage is
placed or renewed, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) furnish to the Lenders, upon written request from
the Collateral Agent, information presented in reasonable detail as to the flood
insurance so carried.

Section 6.08    Books and Records; Inspection and Audit Rights; Appraisals;
Field Examinations.

(a)    The Borrower will, and will cause each Restricted Subsidiary to, maintain
proper books of record and account in which entries that are full, true and
correct in all material respects and are in conformity with GAAP (or applicable
local standards) consistently applied shall be made of all material financial
transactions and matters involving the assets and business of the Borrower or
its Restricted Subsidiary, as the case may be. The Borrower will, and will cause
each Restricted Subsidiary to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts (other than the corporate
board records of the Borrower and any Subsidiaries thereof) from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants (subject to such accountants’ customary policies and
procedures), all at such reasonable times during normal business hours and as
often as reasonably requested upon reasonable advance notice (which shall, in
any event, be at least 24 hours’ notice unless the Borrower consents to any such
shorter notice period) other to the Borrower; provided that, (i) such
representatives shall use commercially reasonable efforts to avoid interruption
of the normal business operations of the Borrower and its Subsidiaries and
(ii) excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise visitation and inspection rights of the Administrative Agent and the
Lenders under this Section 6.08 and the Administrative Agent shall not exercise
such rights more often than one time during any calendar year absent the
existence of an Event of Default and such time shall be at the Borrower’s
expense; provided, further, that (a) when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice and (b) the Administrative Agent and the Lenders shall give the Borrower
the opportunity to participate in any discussions with the Borrower’s
independent public accountants (subject to such accountants’ customary policies
and procedures).

 

-99-



--------------------------------------------------------------------------------

(b)    At reasonable times during normal business hours and upon reasonable
prior notice that the Administrative Agent requests, independently of or in
connection with the visits and inspections provided for in clause (a) above, (x)
grant access to the Administrative Agent (including employees of the
Administrative Agent or any consultants, accountants, lawyers and appraisers
retained by the Administrative Agent) to the Borrower’s books, records and
Accounts so that the Administrative Agent or an appraiser retained by the
Administrative Agent may conduct an Inventory appraisal and (y) the
Administrative Agent may conduct (or engage third parties to conduct) such field
examinations, verifications and evaluations as the Administrative Agent may deem
necessary or appropriate; provided that the Borrower shall only be required to
permit:

(i)    two field examinations and one appraisal per annum, such Collateral
Reviews to be at the Borrower’s expense;

(ii)    if Excess Availability is less than the greater of (x) $80,000,000 and
(y) 10.00% of the Maximum Borrowing Amount, one additional field examination and
audit and/or one additional appraisal per annum, such Collateral Reviews to be
at the Borrower’s expense; and

(iii)    notwithstanding the foregoing to the contrary, at any time after the
occurrence and during the continuation of an Event of Default, as many
Collateral Reviews per annum as the Administrative Agent may reasonably request,
such Collateral Reviews to be at the Borrower’s expense.

(iv)    The Administrative Agent shall provide the Borrower with a reasonably
detailed accounting of all such expenses payable by the Borrower.

(c)    The Loan Parties acknowledge that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain Reports pertaining to the Loan Parties’ assets for internal use by the
Administrative Agent and the Lenders, subject to the provisions of Section 11.15
hereof.

Section 6.09    Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with all Requirements of Law (including ERISA
and other applicable pension laws, Environmental Laws and the USA PATRIOT Act)
with respect to it, its property and operations, except where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect.

Section 6.10    Use of Proceeds. The Borrower will use the proceeds of the
Revolving Loans borrowed on the Closing Date, together with cash on hand,
proceeds of the Term Loans, proceeds of the Unsecured Notes and proceeds of the
Equity Issuance, to directly or indirectly finance the Transactions and to fund
any working capital needs in excess of average working capital. The Borrower
will use the proceeds of the Revolving Loans borrowed after the Closing Date to
finance working capital from time to time of the Borrower and its Subsidiaries
and for other general corporate purposes.

Section 6.11    Additional Subsidiaries.

(a)    If (i) any additional Restricted Subsidiary is formed or acquired after
the Closing Date, including, without limitation, as a result of a Division,
(ii) any Restricted Subsidiary ceases to be an Excluded Subsidiary or (iii) the
Borrower, at its option, elects to cause a Domestic Subsidiary, or to the extent
reasonably acceptable to the Administrative Agent, a Foreign Subsidiary that is
not a Wholly Owned Subsidiary (including any consolidated Affiliate in which the
Borrower and its Subsidiaries own no Equity Interest) to become a Subsidiary
Loan Party, then the Borrower will, within 30 days (or such longer period as may
be agreed to by the Administrative Agent in its reasonable discretion) after
such newly formed or acquired Restricted Subsidiary is formed or acquired or
such Restricted Subsidiary ceases to be an Excluded Subsidiary or the Borrower
has made such election, notify the Administrative Agent thereof, and will cause
such Restricted Subsidiary (unless such Restricted Subsidiary is an Excluded
Subsidiary) to satisfy the Collateral and Guarantee Requirement with respect to
such Restricted Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Restricted Subsidiary owned by or on behalf of any

 

-100-



--------------------------------------------------------------------------------

Loan Party within 30 days after such notice (or such longer period as the
Administrative Agent shall reasonably agree) and the Administrative Agent shall
have received a completed Perfection Certificate (or supplement thereto) with
respect to such Restricted Subsidiary signed by a Responsible Officer, together
with all attachments contemplated thereby.

(b)    Within 45 days (or such longer period as otherwise provided in this
Agreement or as the Administrative Agent may reasonably agree) after the
Borrower identifies any new Material Subsidiary pursuant to Section 6.03(b), all
actions (if any) required to be taken with respect to such Subsidiary in order
to satisfy the Collateral and Guarantee Requirement shall have been taken with
respect to such Subsidiary, to the extent not already satisfied pursuant to
Section 6.11(a).

(c)    Notwithstanding the foregoing, in the event any real property would be
required to be mortgaged pursuant to this Section 6.11, the Borrower shall be
required to comply with the “Collateral and Guarantee Requirement” as it relates
to such real property within 90 days, following the formation or acquisition of
such real property or such Restricted Subsidiary or the identification of such
new Material Subsidiary, or such longer time period as agreed by the
Administrative Agent in its reasonable discretion.

Section 6.12    Further Assurances.

(a)    Subject to (i) the proviso to Section 4.01(f) solely with respect to the
Closing Date and (ii) the last paragraph of the definition of “Collateral and
Guarantee Requirement”, the Borrower will, and will cause each Loan Party to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), that may be required under any applicable law and that the
Administrative Agent or the Required Lenders may reasonably request, to cause
the Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Loan Parties.

(b)    If, after the Closing Date, any material assets (other than Excluded
Assets), including any owned (but not leased or ground-leased) Material Real
Property or improvements thereto or any interest therein, are acquired by the
Borrower or any other Loan Party or are held by any Subsidiary on or after the
time it becomes a Loan Party pursuant to Section 6.11 (other than assets
constituting Collateral under a Security Document that become subject to the
Lien created by such Security Document upon acquisition thereof or constituting
Excluded Assets), the Borrower will notify the Administrative Agent thereof,
and, if requested by the Administrative Agent, the Borrower will cause such
assets to be subjected to a Lien securing the Obligations and will take and
cause the other Loan Parties to take, such actions as shall be necessary and
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section and as
required pursuant to the “Collateral and Guarantee Requirement,” all at the
expense of the Loan Parties and subject to the last paragraph of the definition
of the term “Collateral and Guarantee Requirement.” In the event any Material
Real Property is mortgaged pursuant to this Section 6.12(b), the Borrower or
such other Loan Party, as applicable, shall be required to comply with the
“Collateral and Guarantee Requirement” and paragraph (a) of this Section 6.12
within 90 days following the acquisition of such Material Real Property or such
longer time period as agreed by the Administrative Agent in its reasonable
discretion.

Section 6.13    Designation of Subsidiaries. The Borrower may at any time after
the Closing Date designate any Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately after such designation on a Pro Forma
Basis, no Event of Default shall have occurred and be continuing and (ii) no
Subsidiary may be designated as an Unrestricted Subsidiary or continue as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
any other Material Indebtedness of the Borrower. The designation of any
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an Investment by the Borrower therein at the date of designation in an amount
equal to the fair market value of the Borrower’s or its Subsidiary’s (as
applicable) investment therein. The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of the Borrower’s or its
Subsidiary’s (as applicable) Investment in such Subsidiary.

 

-101-



--------------------------------------------------------------------------------

Section 6.14    Certain Post-Closing Obligations. As promptly as practicable,
and in any event within the time periods after the Closing Date specified in
Schedule 6.14 or such later date as the Administrative Agent agrees to in
writing, including to reasonably accommodate circumstances unforeseen on the
Closing Date, the Borrower and each other Loan Party shall deliver the documents
or take the actions specified on Schedule 6.14 that would have been required to
be delivered or taken on the Closing Date, in each case except to the extent
otherwise agreed by the Administrative Agent pursuant to its authority as set
forth in the definition of the term “Collateral and Guarantee Requirement.”

Section 6.15    Maintenance of Rating of the Borrower and the Facilities. The
Loan Parties shall use commercially reasonable efforts to maintain a public
corporate credit rating (but not any particular rating) from S&P and a public
corporate family rating (but not any particular rating) from Moody’s, in each
case in respect of the Borrower.

Section 6.16    Lines of Business. The Borrower and its Restricted Subsidiaries,
taken as a whole, will not fundamentally and substantively alter the character
of their business, taken as a whole, from the business conducted by them on the
Closing Date and other business activities which are extensions thereof or
otherwise incidental, reasonably related or ancillary to any of the foregoing.

Section 6.17    Transactions with Affiliates. The Borrower will not, and will
not permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) (A) (x) transactions between or among the Borrower or any
Restricted Subsidiary or any entity that becomes a Restricted Subsidiary as a
result of such transaction and (y) any merger; amalgamation or consolidation
with any direct or indirect parent of the Borrower; provided that such parent
entity shall have no material liabilities and no material assets other than
cash, Permitted Investments and the Equity Interests of the Borrower and such
merger, amalgamation or consolidation is otherwise consummated in compliance
with this Agreement and (B) transactions involving aggregate payment or
consideration of less than $75,000,000, (ii) on terms substantially as favorable
to the Borrower or such Restricted Subsidiary as would be obtainable by such
Person at the time in a comparable arm’s-length transaction with a Person other
than an Affiliate, (iii) the payment of fees and expenses related to the
Transactions, (iv) the payment of management, consulting, advisory and
monitoring fees to the Investors (or management companies of the Investors) in
an aggregate amount in any fiscal year not to exceed 2.5 % of Consolidated
EBITDA for the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 6.01(a) or (b), (v) issuances of Equity
Interests of the Borrower to the extent otherwise permitted by this Agreement,
(vi) employment and severance arrangements between the Borrower and its
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business or otherwise in connection with the Transactions
(including loans and advances pursuant to Sections 7.04(b) and 7.04(n), (vii)
payments by the Borrower and its Restricted Subsidiaries pursuant to tax sharing
agreements among the Borrower (and any such parent thereof) and its Restricted
Subsidiaries on customary terms to the extent attributable to the ownership or
operation of the Borrower and its Restricted Subsidiaries, to the extent such
payments are permitted by Section 7.07, (viii) the payment of customary fees and
reasonable out-of-pocket costs to, and indemnities provided on behalf of,
members of the Board of Directors, officers and employees of the Borrower (or
any direct or indirect parent thereof) and the Restricted Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of the Borrower and its Restricted Subsidiaries, (ix) transactions
pursuant to permitted agreements in existence or contemplated on the Closing
Date and set forth on Schedule 6.17 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect, (x)
[reserved], (xi) payments to or from, and transactions with, any joint venture
in the ordinary course of business (including, without limitation, any cash
management activities related thereto), (xii) transactions with customers,
clients, suppliers, contractors, joint venture partners or purchasers or sellers
of goods or services that are Affiliates, in each case in the ordinary course of
business and which are fair to the Borrower and the Restricted Subsidiaries, in
the reasonable determination of the Borrower, or are on terms at least as
favorable as might reasonably have been obtained at such time from an
unaffiliated party, (xiii) sales of accounts receivable, or participations
therein, or Securitization Assets or related assets in connection with or any
Qualified Securitization Facility, (xiv) payments made in connection with the
Transactions, (xv) customary payments by the Borrower and any Restricted
Subsidiaries to the Investors made for any financial advisory, consulting,
financing, underwriting or placement services or in respect of other investment
banking activities (including in connection with acquisitions, divestitures or
financings), which payments are approved by the majority of the members of the
Board of Directors or a majority of the disinterested members of the Board of
Directors of the Borrower and any other Restricted Subsidiary in good faith and
(xvi) any other (A)

 

-102-



--------------------------------------------------------------------------------

Indebtedness permitted under Section 7.01 and Liens permitted under
Section 7.02; provided that such Indebtedness and Liens are on terms which are
fair and reasonable to the Borrower and its Subsidiaries as determined by the
majority of disinterested members of the board of directors of the Borrower and
(B) transactions permitted under Section 7.04, Investments permitted under
Section 7.03 and Restricted Payments permitted under Section 7.07.

ARTICLE VII

NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
until the Termination Date, as follows:

Section 7.01    Indebtedness; Certain Equity Securities.

(a)    The Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:

(i)    Indebtedness of the Borrower and any of the Restricted Subsidiaries under
the Loan Documents (including any Indebtedness incurred pursuant to
Section 2.18;

(ii)    Indebtedness outstanding on the Closing Date and listed on Schedule 7.01
and any Permitted Refinancing thereof and (y) intercompany Indebtedness
outstanding on the Closing Date and any Permitted Refinancing thereof; provided
that any such intercompany Indebtedness of any Loan Party owed to any Restricted
Subsidiary that is not a Loan Party shall be subordinated in right of payment to
the Secured Obligations;

(iii)    Guarantees by the Borrower and its Restricted Subsidiaries in respect
of Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) such Guarantee is otherwise permitted by
Section 7.04, (B) no Guarantee by any Restricted Subsidiary of any Junior
Financing or the Term Loan Facilities, the Secured Notes or the Unsecured Notes
shall be permitted unless such Restricted Subsidiary shall have also provided a
Guarantee of the Obligations pursuant to the ABL Guarantee Agreement and (C) if
the Indebtedness being Guaranteed is subordinated to the Obligations, such
Guarantee shall be subordinated to the Guarantee of the Obligations on terms at
least as favorable to the Lenders as those contained in the subordination of
such Indebtedness;

(iv)    Indebtedness of the Borrower owing to any Restricted Subsidiary or of
any Restricted Subsidiary owing to any other Restricted Subsidiary or the
Borrower, to the extent permitted by Section 7.04; provided that all such
Indebtedness of any Loan Party owing to any Restricted Subsidiary that is not a
Loan Party shall be subordinated to the Obligations (to the extent any such
Indebtedness is outstanding at any time after the date that is thirty (30) days
after the Closing Date or such later date as the Administrative Agent may
reasonably agree) (but only to the extent permitted by applicable law and not
giving rise to adverse tax consequences) on terms (i) at least as favorable to
the Lenders as those set forth in the form of intercompany note attached as
Exhibit F or (ii) otherwise reasonably satisfactory to the Administrative Agent;

(v)    (A) Indebtedness (including Capitalized Lease Obligations and purchase
money indebtedness) incurred, issued or assumed by the Borrower or any
Restricted Subsidiary to finance the acquisition, purchase, lease, construction,
repair, replacement or improvement of fixed or capital property, equipment or
other assets; provided that such Indebtedness is incurred concurrently with or
within 270 days after the applicable acquisition, purchase, lease, construction,
repair, replacement or improvement, and (B) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding clause (A) (or successive
Permitted Refinancings thereof); provided, further, that, at the time of any
such incurrence of Indebtedness and after giving Pro Forma Effect thereto and
the use of the proceeds thereof, the aggregate principal amount of Indebtedness
that is outstanding in reliance on this clause (v) shall not exceed the greater
of (A) $75,000,000 and (B) 20.0% of Consolidated EBITDA for the most recently
ended Test Period as of such time;

 

-103-



--------------------------------------------------------------------------------

(vi)    Indebtedness in respect of Swap Agreements incurred in the ordinary
course of business and not for speculative purposes;

(vii)    (A) Indebtedness of the Borrower, any Restricted Subsidiary or any
Person that becomes a Restricted Subsidiary (or of any Person not previously a
Restricted Subsidiary that is merged or consolidated with or into the Borrower
or a Restricted Subsidiary) either (a) incurred or issued and/or (b) assumed
after the Closing Date in connection with any Permitted Acquisition or any other
Investment not prohibited by Section 7.04; provided that, with respect to clause
(a) above, (i) to the extent such obligor or guarantor is a Loan Party, such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Secured Obligations (as defined in
the Term Credit Agreement) and is subject to the terms of a Customary
Intercreditor Agreement, (ii) after giving effect to each such incurrence and/or
issuance of such Indebtedness on a Pro Forma Basis, the Consolidated Senior
Secured First Lien Net Leverage Ratio (as defined in the Term Credit Agreement)
as of such time is less than or equal to either (x) 3.75 to 1.00 or (y) the
Consolidated Senior Secured First Lien Net Leverage Ratio (as defined in the
Term Credit Agreement) immediately prior to such Permitted Acquisition or
Investment (and related issuance and/or incurrence of Consolidated Senior
Secured First Lien Indebtedness) and (iii) with respect to any such newly
incurred Indebtedness, (1) such Indebtedness does not mature earlier than the
Term Maturity Date (as defined in the Term Credit Agreement) as of the Closing
Date (except in the case of customary bridge loans which, subject to customary
conditions (including no payment or bankruptcy event of default), would either
automatically be converted into or required to be exchanged for permanent
refinancing which does not mature earlier than the Term Maturity Date as of the
Closing Date), (2) such Indebtedness does not have a shorter Weighted Average
Life to Maturity than the remaining Term Loans (except in the case of customary
bridge loans which, subject to customary conditions (including no payment or
bankruptcy event of default), would either automatically be converted into or
required to be exchanged for permanent refinancing Indebtedness which does not
have a shorter Weighted Average Life to Maturity than such remaining Term Loans)
and (3) the other terms and conditions of such Indebtedness shall be as
determined by the Borrower and the lenders providing such Indebtedness (subject
to the restrictions and exceptions set forth above); and with respect to clause
(b) above, such Indebtedness is and remains the obligation of the Person and/or
such Person’s subsidiaries that are acquired and such Indebtedness was not
incurred in anticipation of such Permitted Acquisition or Investment; and
(B) any Permitted Refinancing of Indebtedness incurred pursuant to the foregoing
subclause (A); provided further that the aggregate principal amount of
Indebtedness of which the primary obligor or a guarantor is a Restricted
Subsidiary that is not a Loan Party outstanding in reliance on this clause
(vii)(A)(a) or (vii)(B) (together with the aggregate principal amount of
Indebtedness incurred in reliance Section 7.01(a)(viii) and outstanding of which
the primary obligor or a guarantor is a Restricted Subsidiary that is not a Loan
Party) shall not exceed, at the time of incurrence thereof and after giving Pro
Forma Effect thereto, the greater of $75,000,000 and 20.0% of Consolidated
EBITDA for the most recently ended Test Period as of such time;

(viii)    (A) Indebtedness of the Borrower, any Restricted Subsidiary or any
Person that becomes a Restricted Subsidiary (or any Person not previously a
Restricted Subsidiary that is merged or consolidated with or into the Borrower
or a Restricted Subsidiary) either (a) incurred or issued and/or (b) assumed
after the Closing Date in connection with any Permitted Acquisition or any other
Investment not prohibited by Section 7.04; provided that, with respect to clause
(a) above, (i) such Indebtedness is either (1) to the extent such obligor or
guarantor is a Loan Party, secured by the Collateral on a junior or subordinated
basis to the Secured Obligations (as defined in the Term Credit Agreement) and
the agent for such Indebtedness has become a party to a Customary Intercreditor
Agreement or (2) unsecured, (ii) after giving effect to each such incurrence
and/or issuance of such Indebtedness on a Pro Forma Basis, (1) if such
Indebtedness is secured on a junior or subordinated basis to the Secured
Obligations (as defined in the Term Credit Agreement), the Consolidated Senior
Secured Net Leverage Ratio (as defined in the Term Credit Agreement) as of such
time is either (x) less than or equal to 4.50 to 1.00 or (y) less than or equal
to the Consolidated Senior Secured Net Leverage Ratio (as defined in the Term
Credit Agreement) immediately prior to such Permitted Acquisition or Investment
(and related incurrence and/or issuance of Indebtedness) and (2) if such
Indebtedness is unsecured, either (x) the Total Net Leverage Ratio (as defined
in the Term Credit Agreement) as of such time is either (I) less than or equal
to 6.00 to 1.00 or (II) less than or equal to the Total Net Leverage Ratio (as
defined in the Term Credit Agreement) immediately prior to such Permitted
Acquisition or Investment (and related incurrence and/or issuance of
Indebtedness) or (y) the Interest Coverage Ratio (as defined in the Term

 

-104-



--------------------------------------------------------------------------------

Credit Agreement) as of such time is either (I) not less than 2.00 to 1.00 or
(II) not less than the Interest Coverage Ratio (as defined in the Term Credit
Agreement) immediately prior to such Permitted Acquisition or Investment (and
related incurrence and/or issuance of Indebtedness) and (iii) with respect to
any such newly incurred Indebtedness, (1) such Indebtedness does not mature
earlier than the Term Maturity Date (as defined in the Term Credit Agreement) as
of the Closing Date (except in the case of customary bridge loans which, subject
to customary conditions (including no payment or bankruptcy event of default),
would either automatically be converted into or required to be exchanged for
permanent refinancing which does not mature earlier than the Term Maturity Date
(as defined in the Term Credit Agreement) as of the Closing Date), (2) such
Indebtedness does not have a shorter Weighted Average Life to Maturity than the
remaining Term Loans (except in the case of customary bridge loans which,
subject to customary conditions (including no payment or bankruptcy event of
default), would either automatically be converted into or required to be
exchanged for permanent refinancing Indebtedness which does not have a shorter
Weighted Average Life to Maturity than such remaining Term Loans) and (3) the
other terms and conditions of such Indebtedness shall be as determined by the
Borrower and the lenders providing such Indebtedness (subject to the
restrictions and exceptions set forth above); and with respect to clause
(b) above, such Indebtedness is and remains the obligation of the Person and/or
such Person’s subsidiaries that are acquired and such Indebtedness was not
incurred in anticipation of such Permitted Acquisition or Investment; and
(B) any Permitted Refinancing of Indebtedness incurred pursuant to the foregoing
subclause (A); provided further that the aggregate principal amount of
Indebtedness of which the primary obligor or a guarantor is a Restricted
Subsidiary that is not a Loan Party outstanding in reliance on this clause
(viii)(A)(a) or (viii)(B) (solely with respect to any Permitted Refinancing of
any Indebtedness incurred pursuant to clause (viii)(A)(a)) (together with the
aggregate principal amount of Indebtedness incurred in reliance
Section 7.01(a)(vii) and outstanding of which the primary obligor or a guarantor
is a Restricted Subsidiary that is not a Loan Party) shall not exceed, at the
time of incurrence thereof and after giving Pro Forma Effect thereto, the
greater of $75,000,000 and 20.0% of Consolidated EBITDA for the most recently
ended Test Period as of such time;

(ix)    (A) Indebtedness of the Borrower or any of the Restricted Subsidiaries
or any Person that becomes a Restricted Subsidiary after the Closing Date (or of
any Person not previously a Restricted Subsidiary that is merged or consolidated
with or into the Borrower or a Restricted Subsidiary) in an aggregate amount not
to exceed (i) $75,000,000 plus (ii) unlimited additional Indebtedness; provided
that, with respect to clause (ii), (I) (x) if such Indebtedness is secured by
the Collateral on a pari passu basis with the Term Loan Facilities, after giving
effect to the incurrence of such Indebtedness on a Pro Forma Basis, the
Consolidated Senior Secured First Lien Net Leverage Ratio (as defined in the
Term Credit Agreement) as of such time is less than or equal to 3.75 to 1.00,
(y) if such Indebtedness is secured on a junior or subordinated basis to the
Secured Obligations (as defined in the Term Credit Agreement), after giving
effect to the incurrence of such Indebtedness on a Pro Forma Basis, the
Consolidated Senior Secured Net Leverage Ratio (as defined in the Term Credit
Agreement) as of such time is less than or equal to 4.50 to 1.00 and (z) if such
Indebtedness is unsecured, after giving effect to the incurrence of such
Indebtedness on a Pro Forma Basis, either (1) the Total Net Leverage Ratio (as
defined in the Term Credit Agreement) as of such time is less than or equal to
6.00 to 1.00 or (2) the Interest Coverage Ratio (as defined in the Term Credit
Agreement) as of such time is no less than 2.00 to 1.00 and (II) such
Indebtedness complies with the Required Additional Debt Terms and (B) any
Permitted Refinancing of Indebtedness incurred pursuant to the foregoing
subclause (A); provided further that the aggregate principal amount of
Indebtedness of which the primary obligor or a guarantor is a Restricted
Subsidiary that is not a Loan Party outstanding in reliance on this clause
(ix) shall not exceed, at the time of incurrence thereof and after giving Pro
Forma Effect thereto, the greater of $75,000,000 and 20.0% of Consolidated
EBITDA for the most recently ended Test Period as of such time;

(x)    [Reserved];

(xi)    Settlement Indebtedness;

(xii)    Indebtedness in respect of cash management obligations and other
Indebtedness in respect of netting services, automated clearinghouse
arrangements, overdraft protections and similar arrangements, in each case, in
connection with deposit accounts or from the honoring of a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business;

 

-105-



--------------------------------------------------------------------------------

(xiii)    Indebtedness consisting of obligations under deferred compensation
(including indemnification obligations, obligations in respect of purchase price
adjustments, earn-outs, incentive non-competes and other contingent obligations)
or other similar arrangements incurred or assumed in connection with the
Acquisition, any Permitted Acquisition, any other Investment or any Disposition,
in each case, permitted under this Agreement;

(xiv)    Indebtedness of the Borrower or any of the Restricted Subsidiaries or
any Person that becomes a Restricted Subsidiary after the Closing Date (or of
any Person not previously a Restricted Subsidiary that is merged or consolidated
with or into the Borrower or a Restricted Subsidiary); provided that, at the
time of the incurrence thereof and after giving Pro Forma Effect thereto, the
aggregate principal amount of Indebtedness outstanding in reliance on this
clause (xiv) shall not exceed the sum of the greater of $190,000,000 and 50.0%
of Consolidated EBITDA for the most recently ended Test Period as of such time;

(xv)    Indebtedness of the Borrower or any of the Restricted Subsidiaries in an
aggregate principal amount not greater than the aggregate amount of cash
contributions made to the capital of the Borrower or any other Restricted
Subsidiary (to the extent Not Otherwise Applied) after the Closing Date;
provided that (i) the aggregate principal amount of Indebtedness of which the
primary obligor or a guarantor is a Restricted Subsidiary that is not a Loan
Party outstanding in reliance on this clause (xv) (together with the aggregate
principal amount of Indebtedness incurred in reliance on Section 7.01(a)(ix) and
outstanding of which the primary obligor or a guarantor is a Restricted
Subsidiary that is not a Loan Party) shall not exceed, at the time of incurrence
thereof, the greater of $40,000,000 and 10.0% of Consolidated EBITDA for the
most recently Test Period as of such time;

(xvi)    unsecured Indebtedness of the Borrower or any Restricted Subsidiary
incurred at any time when the Payment Conditions are met; provided that such
Indebtedness does not mature, or require any principal amortization, until the
date that is 180 days after the Latest Maturity Date;

(xvii)    Indebtedness not in the form of an asset-based revolving credit
facility of the type permitted by Section 6.01(a) (xix) of the Term Credit
Agreement as in effect on the Closing Date;

(xviii)    Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(xix)    Indebtedness supported by a Letter of Credit, in a principal amount not
to exceed the face amount of such Letter of Credit;

(xx)    Indebtedness consisting of Permitted Term Debt and the Secured Notes,
and any Permitted Refinancing thereof;

(xxi)    Indebtedness of any Restricted Subsidiary that is not a Loan Party;
provided that the aggregate principal amount of Indebtedness of which the
primary obligor or a guarantor is a Restricted Subsidiary that is not a Loan
Party outstanding in reliance of this clause (xxi) shall not exceed, at the time
of incurrence thereof and after giving Pro Forma Effect thereto, the greater of
$40,000,000 and 10.0% of Consolidated EBITDA for the most recently ended Test
Period;

(xxii)    Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, warehouse
receipts, bankers’ acceptances or similar instruments issued or created in the
ordinary course of business or consistent with past practice, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
reimbursement-type obligations regarding workers compensation claims;

(xxiii)    Indebtedness and obligations in respect of self-insurance and
obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any Restricted Subsidiary or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case, in
the ordinary course of business or consistent with past practice;

 

-106-



--------------------------------------------------------------------------------

(xxiv)    (x) Indebtedness representing deferred compensation or stock-based
compensation owed to employees, consultants or independent contractors of the
Borrower or its Restricted Subsidiaries incurred in the ordinary course of
business or consistent with past practice and (y) Indebtedness consisting of
obligations of the Borrower (or any direct or indirect parent thereof) or its
Restricted Subsidiaries under deferred compensation to employees, consultants or
independent contractors of the Borrower (or any direct or indirect parent
thereof) or its Restricted Subsidiaries or other similar arrangements incurred
by such Persons in connection with the Transactions and Permitted Acquisitions
or any other Investment permitted by this Agreement;

(xxv)    Indebtedness consisting of promissory notes issued by the Borrower or
any Restricted Subsidiary to future, current or former officers, directors,
employees, managers and consultants or their respective estates, spouses or
former spouses, successors, executors, administrators, heirs, legatees or
distributees, in each case to finance the purchase or redemption of Equity
Interests of the Borrower (or any direct or indirect parent thereof) to the
extent permitted by Section 7.07(a);

(xxvi)    Indebtedness incurred by Restricted Subsidiaries that are not Loan
Parties in connection with a Qualified Securitization Facility;

(xxvii)    Indebtedness consisting of the Unsecured Notes and any Permitted
Refinancing thereof;

(xxviii)    [reserved];

(xxix)     (x) Indebtedness in respect of obligations of the Borrower or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money and (y) Indebtedness in respect of
intercompany obligations of the Borrower or any Restricted Subsidiary in respect
of accounts payable incurred in connection with goods sold or services rendered
in the ordinary course of business and not in connection with the borrowing of
money;

(xxx)    Indebtedness to a customer to finance the acquisition of any equipment
necessary to perform services for such customer; provided that the terms of such
Indebtedness are consistent with those entered into with respect to similar
Indebtedness prior to the Closing Date, including that (x) the repayment of such
Indebtedness is conditional upon such customer ordering a specific volume of
goods and (y) such Indebtedness does not bear interest or provide for scheduled
amortization or maturity;

(xxxi)    Indebtedness incurred in connection with any sale-leaseback
transaction; and

(xxxii)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxxi) above.

(b)    The Borrower will not, and will not permit any Restricted Subsidiary to,
issue any preferred Equity Interests or any Disqualified Equity Interests,
except (A) in the case of the Borrower, preferred Equity Interests that are
Qualified Equity Interests and (B)(x) preferred Equity Interests issued to and
held by the Borrower or any Restricted Subsidiary and (y) preferred Equity
Interests issued to and held by joint venture partners after the Closing Date;
provided that in the case of this clause (y) any such issuance of preferred
Equity Interests shall be deemed to be incurred Indebtedness and subject to the
provisions set forth in Section 7.01(a) and (b).

Section 7.02    Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned (but not leased) or hereafter acquired (but not leased) by
it, except:

 

-107-



--------------------------------------------------------------------------------

(a)    Liens created under the Loan Documents;

(b)    Permitted Encumbrances;

(c)    Liens existing on the Closing Date; provided that any Lien securing
Indebtedness or other obligations in excess of $5,000,000 individually shall
only be permitted if set forth on Schedule 7.02 (unless such Lien is permitted
by another clause in this Section 7.02) and any modifications, replacements,
renewals or extensions thereof; provided, further, that such modified,
replacement, renewal or extension Lien does not extend to any additional
property other than (1) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.01 and (2) proceeds and products thereof;

(d)    Liens securing Indebtedness permitted under Section 7.01(a)(v); provided
that (A) such Liens attach concurrently with or within 270 days after the
acquisition, repair, replacement, construction or improvement (as applicable) of
the property subject to such Liens, (B) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness except for
replacements, additions, accessions and improvements to such property and the
proceeds and the products thereof, and any lease of such property (including
accessions thereto) and the proceeds and products thereof and customary security
deposits and (C) with respect to Capitalized Lease Obligations, such Liens do
not at any time extend to or cover any assets (except for replacements,
additions, accessions and improvements to or proceeds of such assets) other than
the assets subject to such Capitalized Lease Obligations; provided, further,
that individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;

(e)    (i) easements, leases, licenses, subleases or sublicenses granted to
others (including licenses and sublicenses of Intellectual Property) that do not
(A) interfere in any material respect with the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, or (B) secure any Indebtedness and
(ii) any interest or title of a lessor or licensee under any lease (including
financing statements regarding property subject to lease) or license entered
into by the Borrower or any Restricted Subsidiary not in violation of this
Agreement; provided that with respect to this clause (ii), such Liens are only
in respect of the property subject to, and secure only, the respective lease
(and any other lease with the same or an affiliated lessor);

(f)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(g)    Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code, or any comparable or successor provision, on items in the
course of collection; (B) attaching to pooling, commodity trading accounts or
other commodity brokerage accounts incurred in the ordinary course of business;
or (C) in favor of a banking or other financial institution or entity, or
electronic payment service provider, encumbering deposits (including the right
of setoff);

(h)    Liens (A) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 7.04
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 7.05 (including any letter of intent or
purchase agreement with respect to such Investment or Disposition), or
(B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(i)    Liens on property or other assets of any Restricted Subsidiary that is
not a Loan Party, which Liens secure Indebtedness of such Restricted Subsidiary
or another Restricted Subsidiary that is not a Loan Party, in each case
permitted under Section 7.01(a);

(j)    Liens granted by a Restricted Subsidiary that is not a Loan Party in
favor of any Restricted Subsidiary and Liens granted by a Loan Party in favor of
any other Loan Party;

 

-108-



--------------------------------------------------------------------------------

(k)    Liens existing on property or other assets at the time of its acquisition
or existing on the property or other assets of any Person at the time such
Person becomes a Restricted Subsidiary, in each case after the Closing Date and
any modifications, replacements, renewals or extensions thereof; provided that
(A) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary and (B) such Lien does not extend to or
cover any other assets or property (other than any replacements of such property
or assets and additions and accessions thereto, the proceeds or products thereof
and other than after-acquired property subject to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require or include, pursuant to
their terms at such time, a pledge of after-acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition);

(l)    rights of consignors of goods, whether or not perfected by the filing of
a financing statement or other registration, recording or filing;

(m)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods by any of the Borrower or any
Restricted Subsidiaries in the ordinary course of business;

(n)    Liens deemed to exist in connection with Investments in repurchase
agreements under clause (e) of the definition of the term “Permitted
Investments”;

(o)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(p)    Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Borrower and its Restricted Subsidiaries or
(C) relating to purchase orders and other agreements entered into with customers
of the Borrower or any Restricted Subsidiary in the ordinary course of business;

(q)    ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of the Restricted Subsidiaries are located;

(r)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(s)    Liens on Securitization Assets incurred in connection with a Qualified
Securitization Facility;

(t)    Liens on real property other than the Mortgaged Properties;

(u)    Settlement Liens;

(v)    Liens securing Indebtedness permitted under Section 7.01(a)(vii), (viii);
(ix) or (xx); provided, that any Lien incurred pursuant to this clause (v) shall
(x) rank junior to the Liens securing the Obligations in respect of ABL
Collateral and (y) shall be subject to the ABL/Bond Intercreditor Agreement, or
a Customary Intercreditor Agreement, as applicable;

(w)    Liens securing Indebtedness permitted under Section 7.01(a)(xvii);
provided, that any Lien incurred pursuant to this clause (w) shall (x) rank
junior to the Liens securing the Obligations in respect of ABL Collateral and
(y) shall be subject to the ABL/Bond Intercreditor Agreement, or a Customary
Intercreditor Agreement, as applicable;

 

-109-



--------------------------------------------------------------------------------

(x)    Liens on cash and Permitted Investments used to satisfy or discharge
Indebtedness; provided such satisfaction or discharge is permitted hereunder;

(y)    Receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(z)    Liens on Equity Interests of any joint venture or Unrestricted Subsidiary
(a) securing obligations of such joint venture or Unrestricted Subsidiary or
(b) pursuant to the relevant joint venture agreement or arrangement;

(aa)    Liens on cash or Permitted Investments securing Swap Agreements in the
ordinary course of business submitted for clearing in accordance with applicable
Requirements of Law; provided that aggregate outstanding amount of obligations
secured by Liens existing in reliance on this clause (aa) shall not exceed
$25,000,000;

(bb)    other Liens; provided that at the time of the granting thereof and after
giving Pro Forma Effect to any such Lien and the obligations secured thereby
(including the use of proceeds thereof) the lesser of (x) the aggregate
outstanding face amount of obligations secured by Liens existing in reliance on
this clause (bb) and (y) the fair market value of the assets securing such
obligations shall not exceed the greater of $75,000,000 and 20.0% of
Consolidated EBITDA for the Test Period then last ended; provided, that any Lien
incurred pursuant to this clause (bb) shall (x) rank junior to the Liens
securing the Obligations in respect of ABL Collateral and (y) shall be subject
to the ABL/Bond Intercreditor Agreement, or a Customary Intercreditor Agreement,
as applicable;

(cc)    other Liens; provided that (x) after giving effect to the incurrence of
such Lien the Payment Conditions are satisfied and (y) any Lien incurred
pursuant to this clause (cc) shall (i) rank junior to the Liens securing the
Obligations in respect of the ABL Collateral and (y) shall be subject to the
ABL/Bond Intercreditor Agreement or a Customary Intercreditor Agreement, as
applicable; and

(dd)    Liens in connection with sale-leaseback transactions.

Section 7.03    Fundamental Changes. The Borrower will not, and will not permit
any other Restricted Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve (which, for the avoidance of doubt, shall not restrict the
Borrower or any Restricted Subsidiary from changing its organizational form),
except that:

(i)    any Restricted Subsidiary may merge or consolidate with (A) the Borrower;
provided that the Borrower shall be the continuing or surviving Person, or
(B) any one or more other Restricted Subsidiaries; provided that when any
Subsidiary Loan Party is merging or consolidating with another Restricted
Subsidiary (1) the continuing or surviving Person shall be a Subsidiary Loan
Party or (2) if the continuing or surviving Person is not a Subsidiary Loan
Party, the acquisition of such Subsidiary Loan Party by such surviving
Restricted Subsidiary is otherwise permitted under Section 7.04;

(ii)    (A) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (B) any Restricted Subsidiary may liquidate or dissolve or change its
legal form if the Borrower determines in good faith that such action is in the
best interests of the Borrower and its Restricted Subsidiaries and is not
materially disadvantageous to the Lenders;

(iii)    any Restricted Subsidiary may make a Disposition of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or another Restricted Subsidiary; provided that if the transferor in
such a transaction is a Loan Party, then (A) the transferee must be a Loan
Party, (B) to the extent constituting an Investment, such Investment is a
permitted Investment in a Restricted Subsidiary that is not a Loan Party in
accordance with Section 7.04 or (C) to the extent constituting a Disposition to
a Restricted Subsidiary that is not a Loan Party, such Disposition is for fair
market value (as determined in good faith by the Borrower) and any promissory
note or other non-cash consideration received in respect thereof is a permitted
Investment in a Restricted Subsidiary that is not a Loan Party in accordance
with Section 7.04;

 

-110-



--------------------------------------------------------------------------------

(iv)    the Borrower may merge or consolidate with (or Dispose of all or
substantially all of its assets to) any other Person; provided that (A) the
Borrower shall be the continuing or surviving Person or (B) if the Person formed
by or surviving any such merger or consolidation is not the Borrower or is a
Person into which the Borrower has been liquidated (or, in connection with a
Disposition of all or substantially all of the Borrower’s assets, if the
transferee of such assets) (any such Person, the “Successor Borrower”), (1) the
Successor Borrower shall be an entity organized or existing under the laws of a
Covered Jurisdiction, (2) the Successor Borrower shall expressly assume all the
obligations of the Borrower under this Agreement and the other Loan Documents to
which the Borrower is a party pursuant to a supplement hereto or thereto in form
and substance reasonably satisfactory to the Administrative Agent, (3) each Loan
Party other than the Borrower, unless it is the other party to such merger or
consolidation, shall have reaffirmed, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, that its
Guarantee of and grant of any Liens as security for the Obligations shall apply
to the Successor Borrower’s obligations under this Agreement and (4) the
Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer and an opinion of counsel, each stating that such merger or
consolidation complies with this Agreement; provided, further, that (y) if such
Person is not a Loan Party, no Event of Default (or, to the extent related to a
Permitted Acquisition or any Investment not prohibited by Section 7.04, no
Specified Event of Default) shall exist after giving effect to such merger or
consolidation and (z) if the foregoing requirements are satisfied, the Successor
Borrower will succeed to, and be substituted for, the Borrower under this
Agreement and the other Loan Documents; provided, further, that the Borrower
will use commercially reasonable efforts to provide any documentation and other
information about the Successor Borrower as shall have been reasonably requested
in writing by any Lender or LC Issuer through the Administrative Agent that such
Lender or LC Issuer shall have reasonably determined is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including Title III of the USA PATRIOT Act;

(v)    any Restricted Subsidiary may merge, consolidate or amalgamate with any
other Person in order to effect an Investment permitted pursuant to
Section 7.04; provided that the continuing or surviving Person shall be the
Borrower or a Restricted Subsidiary, which together with each of the Restricted
Subsidiaries, shall have complied with the requirements of Sections 6.11 and
6.12;

(vi)    any Restricted Subsidiary may effect a merger, dissolution, liquidation
consolidation or amalgamation to effect a Disposition permitted pursuant to
Section 7.05; and

(vii)    the Borrower and its Restricted Subsidiaries may consummate the
Acquisition.

Section 7.04    Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any Restricted Subsidiary to, make or
hold any Investment, except:

(a)    Permitted Investments at the time such Permitted Investment is made and
purchases of assets in the ordinary course of business consistent with past
practice;

(b)    loans, advances and other credit extensions to officers, members of the
Board of Directors and employees of the Borrower and its Restricted Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation (including moving expenses and costs of replacement homes), business
machines or supplies, automobiles and analogous ordinary business purposes,
(ii) in connection with such Person’s purchase of Equity Interests of the
Borrower (or any direct or indirect parent thereof) (provided that the amount of
such loans and advances made in cash to such Person shall be contributed to the
Borrower in cash as common equity or Qualified Equity Interests) and (iii) for
purposes not described in the foregoing clauses (i) and (ii), in an aggregate
principal amount outstanding under this clause (iii) at any time not to exceed
$40,000,000;

 

-111-



--------------------------------------------------------------------------------

(c)    Investments by the Borrower in any Restricted Subsidiary and Investments
by any Restricted Subsidiary in any of the Borrower or any other Restricted
Subsidiary; provided that, in the case of any Investment by a Loan Party in a
Restricted Subsidiary that is not a Loan Party, no Event of Default shall have
occurred and be continuing or would result therefrom;

(d)    Investments consisting of (i) extensions of trade credit and
accommodation guarantees in the ordinary course of business and (ii) loans and
advances to customers; provided that the aggregate principal amount of such
loans and advances outstanding under this clause (ii) at any time shall not
exceed $10,000,000;

(e)    Investments (i) existing or contemplated on the Closing Date and set
forth on Schedule 7.04(e) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) Investments existing on the Closing
Date by the Borrower or any Restricted Subsidiary in the Borrower or any
Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment to the extent as set forth on Schedule 7.04(e) or
as otherwise permitted by this Section 7.04;

(f)    Investments in Swap Agreements incurred in the ordinary course of
business and not for speculative purposes;

(g)    promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(h)    Permitted Acquisitions;

(i)    the Transactions;

(j)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers in the
ordinary course of business;

(k)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

(l)    (i) loans and advances to the Borrower (or any direct or indirect parent
thereof) (x) in lieu of, and not in excess of the amount of (after giving effect
to any other loans, advances or Restricted Payments in respect thereof),
Restricted Payments to the extent permitted to be made to the Borrower (or such
parent) in accordance with Section 7.07(a) and (y) to the extent the proceeds
thereof are contributed or loaned or advanced to another Restricted Subsidiary
and (ii) Investments or Guarantees with respect to any direct or indirect parent
of the Borrower that could otherwise be made as a Restricted Payment under
Section 7.07, so long as the amount of such Investment or Guarantee is deducted
from the amount available to be made as a Restricted Payment under the
applicable clause of Section 7.07;

(m)    additional Investments and other acquisitions; provided that at the time
any such Investment or other acquisition is made, the aggregate outstanding
amount of such Investment or acquisition made in reliance on this clause (m),
together with the aggregate amount of all consideration paid in connection with
all other Investments and acquisitions made in reliance on this clause (m)
(including the aggregate principal amount of all Indebtedness assumed in
connection with any such other Investment or acquisition previously made under
this clause (m)), shall not exceed the sum of (A) the greater of $190,000,000
and 50.0% of Consolidated EBITDA for the most recently ended Test Period after
giving Pro Forma Effect to the making of such Investment or other acquisition,
plus (B) the Available Equity Amount that is Not Otherwise Applied as in effect
immediately prior to the time of making of such Investment;

 

-112-



--------------------------------------------------------------------------------

(n)    advances of payroll payments to employees in the ordinary course of
business;

(o)    Investments and other acquisitions to the extent that payment for such
Investments is made with Qualified Equity Interests of the Borrower (or any
direct or indirect parent thereof);

(p)    Investments of a Subsidiary acquired after the Closing Date or of a
Person merged or consolidated with any Subsidiary in accordance with this
Section 7.04 and Section 7.03 after the Closing Date or that otherwise becomes a
Subsidiary (provided that if such Investment is made under Section 7.04(h),
existing Investments in subsidiaries of such Subsidiary or Person shall comply
with the requirements of Section 7.04(h)) to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;

(q)    receivables owing to the Borrower or any Restricted Subsidiary, if
created or acquired in the ordinary course of business;

(r)    Investments (A) for utilities, security deposits, leases and similar
prepaid expenses incurred in the ordinary course of business and (B) trade
accounts created, or prepaid expenses accrued, in the ordinary course of
business;

(s)    non-cash Investments in connection with tax planning and reorganization
activities; provided that after giving effect to any such activities, the
security interests of the Lenders in the Collateral, taken as a whole, would not
be materially impaired;

(t)    additional Investments so long as at the time of any such Investment and
after giving effect thereto, the Payment Conditions are met;

(u)    Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions and Restricted Payments permitted (other than by reference to this
Section 7.04(v)) under Sections 7.01, 7.02, 7.03, 7.05 and 7.07, respectively;

(v)    contributions to a “rabbi” trust for the benefit of employees, directors,
consultants, independent contractors or other service providers or other grantor
trust subject to claims of creditors in the case of a bankruptcy of the
Borrower;

(w)    to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials or equipment or purchases,
acquisitions, licenses or leases of other assets, Intellectual Property, or
other rights, in each case in the ordinary course of business;

(x)    any Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business;

(y)    Investments by an Unrestricted Subsidiary entered into prior to the day
such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant
to the definition of “Unrestricted Subsidiary”;

(z)    Investments in or relating to a Securitization Subsidiary that, in the
good faith determination of the Borrower are necessary or advisable to effect
any Qualified Securitization Facility or any repurchase obligation in connection
therewith, including, without limitation, Investments of funds held in accounts
permitted or required by the arrangements governing such Qualified
Securitization Facilities or any related Indebtedness;

(aa)    Investments in the ordinary course of business in connection with
Settlements;

(bb)    Investments arising as a result of sale-leaseback transactions; and

 

-113-



--------------------------------------------------------------------------------

(cc)    Investments in joint ventures and Unrestricted Subsidiaries in an
aggregate principal amount outstanding at any time not to exceed the greater of
$75,000,000 and 20.0% of Consolidated EBITDA for the most recently ended Test
Period as of such time.

Section 7.05    Asset Sales. The Borrower will not, and will not permit any
Restricted Subsidiary to, (i) voluntarily sell, transfer, lease or otherwise
dispose of any asset, including any Equity Interest owned by it or (ii) permit
any Restricted Subsidiary to issue any additional Equity Interest in such
Restricted Subsidiary (other than issuing directors’ qualifying shares, nominal
shares issued to foreign nationals to the extent required by applicable
Requirements of Law and other than issuing Equity Interests to the Borrower or a
Restricted Subsidiary in compliance with Section 7.04(c)) (each, a “Disposition”
and the term “Dispose” as a verb has the corresponding meaning), except:

(a)    Dispositions of obsolete, damaged, used, surplus or worn out property,
whether now owned or hereafter acquired, and Dispositions of non-core assets or
property, including assets or property, no longer used or useful, or
economically practicable to maintain, in the conduct of the core or principal
business of the Borrower and its Restricted Subsidiaries (including allowing any
registration or application for registration of any Intellectual Property that
is no longer used or useful, or economically practicable to maintain, to lapse,
go abandoned, or be invalidated);

(b)    Dispositions of inventory and other assets (including Settlement Assets)
in the ordinary course of business or consistent with past practice or held for
sale or no longer used in the ordinary course of business and immaterial assets
(considered in the aggregate) in the ordinary course of business;

(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) an amount equal to Net Proceeds of such Disposition are promptly applied
to the purchase price of such replacement property;

(d)    Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that if the transferor in such a transaction is a Loan Party, then
either (i) the transferee must be a Loan Party, (ii) to the extent constituting
an Investment, such Investment must be a permitted Investment in a Restricted
Subsidiary that is not a Loan Party in accordance with Section 7.04 or (iii) to
the extent constituting a Disposition to a Restricted Subsidiary that is not a
Loan Party, such Disposition is for fair market value (as determined in good
faith by the Borrower) and any promissory note or other non-cash consideration
received in respect thereof is a permitted investment in a Restricted Subsidiary
that is not a Loan Party in accordance with Section 7.04;

(e)    Dispositions permitted by Section 7.03, Investments permitted by
Section 7.04, Restricted Payments permitted by Section 7.07 and Liens permitted
by Section 7.02;

(f)    Dispositions of property acquired by the Borrower or any of the
Restricted Subsidiaries after the Closing Date pursuant to sale-leaseback
transactions;

(g)    Dispositions of Permitted Investments;

(h)    Dispositions or forgiveness of accounts receivable in the ordinary course
of business in connection with the collection or compromise thereof (including
sales to factors or other third parties);

(i)    leases, subleases, service agreements, product sales, licenses or
sublicenses (including licenses and sublicenses of Intellectual Property), in
each case that do not materially interfere with the business of the Borrower and
its Restricted Subsidiaries, taken as a whole;

(j)    transfers of property subject to Casualty Events;

(k)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom (at the time of execution of a binding agreement in
respect of such Disposition), Dispositions of property to Persons other than
Restricted Subsidiaries (including the sale or issuance of Equity Interests of a

 

-114-



--------------------------------------------------------------------------------

Restricted Subsidiary) for fair market value (as determined by a Responsible
Officer of the Borrower in good faith) not otherwise permitted under this
Section 7.05; provided that with respect to any Disposition pursuant to this
clause (k) for a purchase price in excess of $50,000,000, the Borrower or any
Restricted Subsidiary shall receive not less than 75% of such consideration in
the form of cash or Permitted Investments; provided, however, that solely for
the purposes of this clause (k), (A) any liabilities (as shown on the most
recent balance sheet of the Borrower or such Restricted Subsidiary or in the
footnotes thereto) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated in right of payment to
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which the Borrower and all of the Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing, shall
be deemed to be cash, (B) any securities, notes or other obligations or assets
received by the Borrower or such Restricted Subsidiary from such transferee that
are converted by the Borrower or such Restricted Subsidiary into cash or
Permitted Investments (to the extent of the cash or Permitted Investments
received) within one hundred and eighty (180) days following the closing of the
applicable Disposition, shall be deemed to be cash, (C) Indebtedness of any
Restricted Subsidiary that ceases to be a Restricted Subsidiary as a result of
such Disposition (other than intercompany debt owed to the Borrower or its
Restricted Subsidiaries), to the extent that the Borrower and all of the
Restricted Subsidiaries (to the extent previously liable thereunder) are
released from any guarantee of payment of the principal amount of such
Indebtedness in connection with such Disposition, shall be deemed to be cash and
(D) any Designated Non-Cash Consideration received by the Borrower or such
Restricted Subsidiary in respect of such Disposition having an aggregate fair
market value (as determined by a Responsible Officer of the Borrower in good
faith), taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (k) that is at that time outstanding, not in excess of
$50,000,000 at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value (as determined in good faith by the
Borrower) of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value,
shall be deemed to be cash; provided, further, that if assets of a type that
would comprise ABL Collateral are disposed of with an aggregate value of more
than $40,000,000 million since the date of the most recent delivery of a
Borrowing Base Certificate, to the extent and for so long as the Borrowing Base
is an amount less than 120.0% of the Maximum Borrowing Amount, the Borrower
shall provide an updated Borrowing Base Certificate pro forma for such
Disposition within three (3) days of such Disposition.

(l)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(m)    other Dispositions so long as (i) such Dispositions do not constitute a
sale of all or substantially all of the Borrower’s assets and (ii) the
applicable Payment Conditions are satisfied on a Pro Forma Basis;

(n)    Dispositions of any assets (including Equity Interests) (A) acquired in
connection with any Permitted Acquisition or other Investment not prohibited
hereunder, which assets are not used or useful to the core or principal business
of the Borrower and its Restricted Subsidiaries and/or (B) made to obtain the
approval of any applicable antitrust authority in connection with a Permitted
Acquisition;

(o)    any Disposition of Securitization Assets or any participations thereof by
a Restricted Subsidiary that is not a Loan Party in connection with or any
Qualified Securitization Facility;

(p)    transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property arising from foreclosure or similar action
or that have been subject to a casualty to the respective insurer of such real
property as part of an insurance settlement; and

(q)    any Disposition of the Equity Interests of any Immaterial Subsidiary or
Unrestricted Subsidiary.

 

-115-



--------------------------------------------------------------------------------

Section 7.06    [Reserved].

Section 7.07    Restricted Payments; Certain Payments of Indebtedness.

(a)    The Borrower will not, and will not permit any Restricted Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except:

(i)    each Restricted Subsidiary may make Restricted Payments to the Borrower
or any other Restricted Subsidiary; provided that in the case of any such
Restricted Payment by a Restricted Subsidiary that is not a Wholly Owned
Subsidiary of the Borrower, such Restricted Payment is made to the Borrower, any
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests;

(ii)    the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
of such Person;

(iii)    Restricted Payments made to consummate the Transactions;

(iv)    repurchases of Equity Interests in the Borrower (or any direct or
indirect parent of the Borrower) or any Restricted Subsidiary deemed to occur
upon exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price or withholding taxes payable in connection with
the exercise of such options or warrants or other incentive interests;

(v)    Restricted Payments to the Borrower, which the Borrower may use to
redeem, acquire, retire, repurchase or settle its Equity Interests (or any
options, warrants, restricted stock or stock appreciation rights or similar
securities issued with respect to any such Equity Interests) or Indebtedness or
to service Indebtedness incurred by the Borrower or any direct or indirect
parent companies of the Borrower to finance the redemption, acquisition,
retirement, repurchase or settlement of such Equity Interest or Indebtedness (or
make Restricted Payments to allow any of the Borrower’s direct or indirect
parent companies to so redeem, retire, acquire or repurchase their Equity
Interests or their Indebtedness or to service Indebtedness incurred by the
Borrower to finance the redemption, acquisition, retirement, repurchase or
settlement of such Equity Interests or Indebtedness or to service Indebtedness
incurred to finance the redemption, retirement, acquisition or repurchase of
such Equity Interests or Indebtedness), held directly or indirectly by current
or former officers, managers, consultants, members of the Board of Directors,
employees or independent contractors (or their respective spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees)
of the Borrower (or any direct or indirect parent thereof) and its Restricted
Subsidiaries, upon the death, disability, retirement or termination of
employment of any such Person or otherwise in accordance with any stock option
or stock appreciation rights plan, any management, director and/or employee
stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreements or equity holders’
agreement in an aggregate amount after the Closing Date together with the
aggregate amount of loans and advances to the Borrower made pursuant to
Section 7.04(m) in lieu of Restricted Payments permitted by this clause (v) not
to exceed $75,000,000 in any calendar year with unused amounts in any calendar
year being carried over to succeeding calendar years subject to a maximum of
$150,000,000 in any calendar year (without giving effect to the following
proviso); provided that such amount in any calendar year may be increased by
(1) an amount not to exceed the cash proceeds of key man life insurance policies
received by the Borrower (or any direct or indirect parent thereof and
contributed to the Borrower) or the Restricted Subsidiaries after the Closing
Date, or (2) the amount of any bona fide cash bonuses otherwise payable to
members of the Board of Directors, consultants, officers, employees, managers or
independent contractors of the Borrower or any Restricted Subsidiary that are
foregone in return for the receipt of Equity Interests, the fair market value of
which is equal to or less than the amount of such cash bonuses, which, if not
used in any year, may be carried forward to any subsequent fiscal year;
provided, further, that cancellation of Indebtedness owing to the Borrower or
any Restricted Subsidiary from members of the Board of Directors, consultants,
officers, employees, managers or independent contractors (or their respective
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees) of the Borrower or any Restricted Subsidiary in connection with
a repurchase of Equity Interests of the Borrower (or any direct or indirect
parent thereof) will not be deemed to constitute a Restricted Payment for
purposes of this Section 7.07 or any other provisions of this Agreement.

 

-116-



--------------------------------------------------------------------------------

(vi)    additional Restricted Payments provided that the Payment Conditions are
met;

(vii)    the Borrower and its Restricted Subsidiaries may make Restricted
Payments in cash to Borrower or any direct or indirect parent of Borrower:

(A)    as distributions by the Borrower or any Restricted Subsidiary to Borrower
(or any direct or indirect parent of the Borrower) in amounts required for the
Borrower (or any direct or indirect parent of the Borrower) to pay with respect
to any taxable period in which the Borrower and/or any of its Subsidiaries is a
member of (or is a flow-through entity for U.S. federal income tax purposes
owned directly or indirectly by one or more such members of) a consolidated,
combined, unitary or similar tax group (a “Tax Group”) of which the Borrower or
any other direct or indirect parent of the Borrower is the common parent, U.S.
federal, state and local and foreign taxes that are attributable to the taxable
income of the Borrower and/or its Subsidiaries; provided that for each taxable
period, the amount of such payments made in respect of such taxable period in
the aggregate shall not exceed the amount of such taxes that the Borrower and
its Subsidiaries would have been required to pay if they were a stand-alone Tax
Group with the Borrower as the corporate common parent of such stand-alone Tax
Group (collectively, “Tax Distributions”);

(B)    the proceeds of which shall be used by any direct or indirect parent of
the Borrower to pay (or to make Restricted Payments to allow any direct or
indirect parent of the Borrower to pay) (1) its operating expenses incurred in
the ordinary course of business and other corporate overhead costs and expenses
(including administrative, legal, accounting and similar expenses payable to
third parties) that are reasonable and customary and incurred in the ordinary
course of business, (2) any reasonable and customary indemnification claims made
by members of the Board of Directors or officers, employees, directors,
managers, consultants or independent contractors of the Borrower (or any parent
thereof) attributable to the ownership or operations of the Borrower and its
Restricted Subsidiaries, (3) fees and expenses (x) due and payable by any of the
Borrower and its Restricted Subsidiaries and (y) otherwise permitted to be paid
by the Borrower and its Restricted Subsidiaries under this Agreement, (4) to the
extent constituting a Restricted Payment amounts due and payable pursuant to any
investor management agreement entered into with the Investors after the Closing
Date in an aggregate amount not to exceed the amount permitted to be paid
pursuant to Section 6.17(iv) and (5) amounts that would otherwise be permitted
to be paid pursuant to Section 6.17(iii) or (xi);

(C)    the proceeds of which shall be used by any direct or indirect parent of
the Borrower to pay franchise and similar Taxes, and other fees and expenses,
required to maintain its corporate or other legal existence;

(D)    to finance any Investment made by the Borrower (or any direct or indirect
parent of the Borrower), that, if made by the Borrower, would be permitted to be
made pursuant to Section 7.04; provided that (A) such Restricted Payment shall
be made substantially concurrently with the closing of such Investment and
(B) the Borrower (or any direct or indirect parent of the Borrower) shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests but not including any loans or advances made
pursuant to Section 7.04(b)) to be contributed to the Borrower or its Restricted
Subsidiaries or (2) the Person formed or acquired to merge into or consolidate
with the Borrower or any of the Restricted Subsidiaries to the extent such
merger or consolidation is permitted in Section 7.03) in order to consummate
such Investment, in each case in accordance with the requirements of Sections
6.11 and 6.12;

(E)    the proceeds of which shall be used to pay (or to make Restricted
Payments to allow the Borrower or any direct or indirect parent thereof to pay)
fees and expenses related to any equity or debt offering;

 

-117-



--------------------------------------------------------------------------------

(F)    the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of the Borrower or any direct
or indirect parent company of the Borrower to the extent such salaries, bonuses
and other benefits are attributable to the ownership or operation of the
Borrower and its Restricted Subsidiaries; and

(G)    the proceeds of which shall be used to make payments permitted by clause
(b)(iv) and (b)(v) of Section 7.07;

(viii)    in addition to the foregoing Restricted Payments, the Borrower may
make additional Restricted Payments, in an aggregate amount, not to exceed the
Available Equity Amount that is Not Otherwise Applied as in effect immediately
prior to the time of making of such Restricted Payment;

(ix)    redemptions in whole or in part of any of its Equity Interests for
another class of its Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests;

(x)    payments made or expected to be made in respect of withholding or similar
Taxes payable by any future, present or former employee, director, manager or
consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options and the vesting of restricted stock and restricted stock units;

(xi)    the Borrower may (a) pay cash in lieu of fractional Equity Interests in
connection with any dividend, split or combination thereof or any Permitted
Acquisition (or other similar Investment) and (b) honor any conversion request
by a holder of convertible Indebtedness and make cash payments in lieu of
fractional shares in connection with any such conversion and may make payments
on convertible Indebtedness in accordance with its terms;

(xii)    payments made or expected to be made by the Borrower or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon exercise of
Equity Interests by any future, present or former employee, director, officer,
manager or consultant (or their respective controlled Affiliates or permitted
transferees) and any repurchases of Equity Interests deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants or required
withholding or similar taxes;

(xiii)    the distribution, by dividend or otherwise, of shares of Equity
Interests of, or Indebtedness owed to the Borrower (or any direct or indirect
parent thereof) or a Restricted Subsidiary by, Unrestricted Subsidiaries (other
than Unrestricted Subsidiaries, the primary assets of which are Permitted
Investments);

(xiv)    the declaration and payment of Restricted Payments on the Borrower’s
common stock (or the payment of Restricted Payments to any direct or indirect
parent company of the Borrower to fund a payment of dividends on such company’s
common stock), following consummation of any public offering, of up to 6.0% per
annum of the net cash proceeds of such public offering received by or
contributed to the Borrower, other than public offerings registered on Form S-8;

(xv)    additional Restricted Payments in an amount not to exceed the greater of
$60,000,000 and 15.0% of Consolidated EBITDA for the most recently ended Test
Period after giving Pro Forma Effect to the making of such Restricted Payment;
and

(xvi)    any distributions or payments of Securitization Fees.

(b)    The Borrower will not, and will not permit any Restricted Subsidiary to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Junior Financing, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Junior Financing, or
any other payment (including any payment under any Swap Agreement) that has a
substantially similar effect to any of the foregoing, except:

 

-118-



--------------------------------------------------------------------------------

(i)    payment of regularly scheduled interest and principal payments, mandatory
offers to repay, repurchase or redeem, mandatory prepayments of principal
premium and interest, and payment of fees, expenses and indemnification
obligations, with respect to such Junior Financing, other than payments in
respect of any Junior Financing prohibited by the subordination provisions
thereof;

(ii)    refinancings of Indebtedness to the extent permitted by Section 7.01;

(iii)    the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of the Borrower or any of its direct or indirect
parent companies, and any payment that is intended to prevent any Junior
Financing from being treated as an “applicable high yield discount obligation”
within the meaning of Section 163(i)(1) of the Code;

(iv)    prepayments, redemptions, repurchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity in an aggregate
amount, not to exceed the sum of (A) an amount at the time of making any such
prepayment, redemption, repurchase, defeasance or other payment and together
with any other prepayments, redemptions, repurchases, defeasances and other
payments made utilizing this subclause (A) not to exceed the greater of
$60,000,000 and 15.0% of Consolidated EBITDA for the most recently ended Test
Period after giving Pro Forma Effect to the making of such prepayment,
redemption, purchase, defeasance or other payment plus (B) the Available Equity
Amount that is Not Otherwise Applied as in effect immediately prior to the time
of making of such Investment;

(v)    payments made in connection with the Transactions;

(vi)    [reserved];

(vii)    prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financing prior to their scheduled maturity; provided that at
the time of such payment the Payment Conditions are met; and

(viii)    prepayment of Junior Financing owed to the Borrower or a Restricted
Subsidiary or the prepayment of Permitted Refinancing of such Indebtedness with
the proceeds of any other Junior Financing.

Section 7.08    [Reserved].

Section 7.09    Restrictive Agreements. The Borrower will not, and will not
permit any Restricted Subsidiary to enter into any agreement, instrument, deed
or lease that prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of their respective
properties or revenues, whether now owned or hereafter acquired, for the benefit
of the Secured Creditors with respect to the Obligations or under the Loan
Documents; provided that the foregoing shall not apply to:

(a)    restrictions and conditions imposed by (1) Requirements of Law, (2) any
Loan Document, the Term Loan Documents, the Secured Notes or the Unsecured Notes
(3) any documentation governing Permitted Term Debt, (4) any documentation
governing Indebtedness incurred pursuant to Section 7.01(a)(xx), (xxi) or
(xxvi) and (5) any documentation governing any Permitted Refinancing incurred to
refinance any such Indebtedness referenced in clauses (1) through (4) above;

(b)    customary restrictions and conditions existing on the Closing Date and
any extension, renewal, amendment, modification or replacement thereof, except
to the extent any such amendment, modification or replacement expands the scope
of any such restriction or condition;

 

-119-



--------------------------------------------------------------------------------

(c)    restrictions and conditions contained in agreements relating to the sale
of a Subsidiary or any assets pending such sale; provided that such restrictions
and conditions apply only to the Subsidiary or assets that is or are to be sold
and such sale is permitted hereunder;

(d)    customary provisions in leases, licenses and other contracts restricting
the assignment thereof;

(e)    restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent such restriction applies only to the
property securing such Indebtedness;

(f)    any restrictions or conditions set forth in any agreement in effect at
any time any Person becomes a Restricted Subsidiary (but not any modification or
amendment expanding the scope of any such restriction or condition); provided
that such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary and the restriction or condition set forth in
such agreement does not apply to the Borrower or any Restricted Subsidiary;

(g)    restrictions or conditions in any Indebtedness permitted pursuant to
Section 7.01 that is incurred or assumed by Restricted Subsidiaries that are not
Loan Parties to the extent such restrictions or conditions are no more
restrictive in any material respect than the restrictions and conditions in the
Loan Documents or, in the case of Junior Financing, are market terms at the time
of issuance and are imposed solely on such Restricted Subsidiary and its
Subsidiaries;

(h)    restrictions on cash (or Permitted Investments) or other deposits imposed
by agreements entered into in the ordinary course of business (or other
restrictions on cash or deposits constituting Permitted Encumbrances);

(i)    restrictions set forth on Schedule 7.09 and any extension, renewal,
amendment, modification or replacement thereof, except to the extent any such
amendment, modification or replacement expands the scope of any such restriction
or condition;

(j)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted by Section 7.04;

(k)    customary restrictions contained in leases, subleases, licenses,
sublicenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate only to the assets subject thereto;

(l)    customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Restricted Subsidiary; and

(m)    customary net worth provisions contained in real property leases entered
into by Subsidiaries, so long as the Borrower has determined in good faith that
such net worth provisions would not reasonably be expected to impair the ability
of the Borrower and its Subsidiaries to meet their ongoing obligations.

Section 7.10    Amendment of Junior Financing. The Borrower will not, and will
not permit any Restricted Subsidiary to, amend or modify the documentation
governing any Junior Financing, in each case, if the effect of such amendment or
modification is materially adverse to the Lenders; provided that such
modification will not be deemed to be materially adverse if such Junior
Financing could be otherwise incurred under this Agreement (including as
Indebtedness that does not constitute a Junior Financing) with such terms as so
modified at the time of such modification.

Section 7.11    Changes in Fiscal Periods. The Borrower will not make any change
in fiscal year; provided, however, that the Borrower may, upon written notice to
the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

 

 

-120-



--------------------------------------------------------------------------------

Section 7.12    Fixed Charge Coverage Ratio. The Borrower will not permit its
Fixed Charge Coverage Ratio for any Test Period following the Closing Date to be
lower than 1.00 to 1.00; provided that such Fixed Charge Coverage Ratio will
only be tested (a) upon the occurrence of a Trigger Event, as of the last day of
the Test Period ending immediately prior to the date on which a Trigger Event
shall have occurred and (b) as of the last day of each Test Period thereafter
until such Trigger Event is no longer continuing. For the purpose of determining
compliance with the covenant set forth in this Section 7.12, (i) all
calculations shall be on a Pro Forma Basis and (ii) any cash equity contribution
(which equity shall be common equity, Qualified Equity Interests or other equity
(other than Disqualified Equity Interests) (such other equity to be on terms
reasonably acceptable to the Administrative Agent) made to the Borrower,
directly or indirectly, by one or more of its equityholders after the beginning
of the relevant fiscal quarter and during the Specified Contribution Period,
will, at the written direction of Borrower, be included in the calculation of
Consolidated EBITDA solely for the purposes of determining compliance with the
covenant set forth in this Section 7.12 at the end of such fiscal quarter where
the Specified Equity Contribution is made, and applicable subsequent periods
which includes such fiscal quarter (any such equity contribution so included in
the calculation of Consolidated EBITDA, a “Specified Equity Contribution”);
provided that, (A) in each trailing four fiscal quarter period, there shall be
at least one fiscal quarter in respect of which no Specified Equity Contribution
is made, (B) the amount of any Specified Equity Contribution shall be no greater
than the amount required to cause the Borrower to be in compliance with the
covenant set forth in this Section 7.12, (C) during any fiscal quarter in which
a Specified Equity Contribution has been made, other than as set forth above in
this paragraph, such Specified Equity Contributions shall be disregarded for all
other purposes, including for purposes of determining any financial ratio-based
conditions, pricing or any baskets with respect to any other covenants contained
in this Agreement, (D) there shall be no Pro Forma Effect or other reduction in
Indebtedness, including Total Funded Debt, with the proceeds of any Specified
Equity Contribution for determining compliance with the Fixed Charge Coverage
Ratio for the fiscal quarter in which such Specified Equity Contribution is
made; provided that to the extent such proceeds are applied to prepay Total
Funded Debt, such reduction may be given effect in determining compliance with
the Fixed Charge Coverage Ratio on subsequent Compliance Dates and (E) no more
than five (5) Specified Equity Contributions shall be made during the term of
the Initial Revolving Facility.    

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01    Events of Default. If any of the following events (any such
event, an “Event of Default”) shall occur:

(a)    any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any Letter of Credit when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)    any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in paragraph (a) of this
Section 8.01) payable under any Loan Document, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
(5) Business Days;

(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any of the Restricted Subsidiaries in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made, and such incorrect representation
or warranty (if curable) shall remain incorrect for a period of 30 days after
written notice thereof from the Administrative Agent to the Borrower (such
period, the “Representation Cure Period”); provided that this clause (c) shall
be limited on the Closing Date to the Specified Representations and the
Specified Acquisition Agreement Representations.

 

-121-



--------------------------------------------------------------------------------

(d)    the Borrower or any of the Restricted Subsidiaries shall fail to observe
or perform any covenant, condition or agreement contained in Sections 2.21(c)
and (d), 6.02, 6.04 (with respect to the existence of the Borrower or such
Restricted Subsidiaries), 6.10, 6.14 or in Article VII; provided that,
notwithstanding anything to the contrary contained herein, with respect to
Section 7.12, if applicable, an Event of Default shall not occur until the start
of the 11th day (such 11 day period, the “Specified Contribution Period”)
subsequent to the occurrence of a Trigger Event or the date the certificate
calculating compliance with Section 7.12 as of the last day of any fiscal
quarter is required to be delivered pursuant Section 6.01 with respect to such
fiscal quarter or fiscal year, as applicable;

(e)    the Borrower or any of the Restricted Subsidiaries shall fail to observe
or perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraph (a), (b) or (d) of this Section 8.01),
and such failure shall continue unremedied for a period of (x) five (5) Business
Days in the case of a failure to deliver the documentation required pursuant to
Section 6.01(j) (except when a Liquidity Event has occurred and is continuing,
in which case no grace period shall apply), and (y) thirty (30) days after
written notice thereof from the Administrative Agent to the Borrower in all
other cases; provided that any Default or Event of Default which may occur as a
result of the failure to timely meet any delivery requirements under the Loan
Documents shall cease to exist upon any delivery otherwise in compliance with
such requirement.

(f)    the Borrower or any of the Restricted Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable grace period);

(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement) or (ii) termination events
or similar events occurring under any Swap Agreement that constitutes Material
Indebtedness (it being understood that paragraph (f) of this Section 8.01 will
apply to any failure to make any payment required as a result of any such
termination or similar event);

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization or
other relief in respect of the Borrower or any Material Subsidiary or its debts,
or of a material part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, examiner,
sequestrator, conservator or similar official for the Borrower or any Material
Subsidiary or for a material part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed and unstayed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i)    the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, court protection,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in paragraph (h) of this Section 8.01,
(iii) apply for or consent to the appointment of a receiver, trustee, examiner,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a material part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors;

(j)    one or more enforceable judgments for the payment of money in an
aggregate amount in excess of $50,000,000 (to the extent not covered by
insurance as to which the insurer has been notified of such judgment or order
and has not denied coverage) shall be rendered against the Borrower and any of
the

 

-122-



--------------------------------------------------------------------------------

Restricted Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of 90 consecutive days during which execution shall
not be effectively stayed, or any judgment creditor shall legally attach or levy
upon assets of such Loan Party that are material to the businesses and
operations of the Borrower and its Restricted Subsidiaries, taken as a whole, to
enforce any such judgment;

(k)    an ERISA Event occurs that has resulted or would reasonably be expected
to result in a Material Adverse Effect;

(l)    any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any Loan Party not to be, a valid and perfected
Lien on any material portion of the Collateral, with the priority required by
the applicable Security Documents, except (i) as a result of the sale or other
disposition of the applicable Collateral to a Person that is not a Loan Party in
a transaction permitted under the Loan Documents, (ii) as a result of the
Administrative Agent’s failure to (A) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Security Documents or (B) file Uniform Commercial Code continuation statements
or (iii) as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied coverage or (iv) as a result of acts or omissions of the Administrative
Agent or any Lender;

(m)    any material provision of any Loan Document or any Guarantee of the
Obligations shall for any reason be asserted by any Loan Party not to be a
legal, valid and binding obligation of any Loan Party thereto other than as
expressly permitted hereunder or thereunder;

(n)    any Guarantees of the Obligations by any Loan Party pursuant to the
Guaranty Agreement shall cease to be in full force and effect (in each case,
other than in accordance with the terms of the Loan Documents); or

(o)    a Change of Control shall occur.

For the avoidance of doubt, (i) any “going concern” or like qualification or
exception in connection with an upcoming maturity date of any Indebtedness or
any actual failure to satisfy a financial maintenance covenant or any potential
inability to satisfy a financial maintenance covenant on a future date or in a
future period or any projected Default or Event of Default in connection with
financial statements delivered pursuant to Section 6.01(a) shall not be a
Default or Event of Default, (ii) any Default or Event of Default which may have
occurred shall cease to exist upon compliance with such requirement, including
with respect to an Event of Default pursuant to (x) Section 8.01(a) or
Section 8.01(b) upon payment of any overdue amounts and (y) the failure to
timely meet any delivery requirements under the Loan Documents, upon any
delivery otherwise in compliance with such requirement, and (iii) the failure of
any representation or warranty (other than the Specified Representations and the
Specified Acquisition Agreement Representations) to be true and correct on the
Closing Date will not constitute a Default or Event of Default hereunder.

Section 8.02    Remedies. If any Event of Default shall then be continuing, the
Administrative Agent (i) may, in its discretion, or (ii) shall, upon the written
request of the Required Lenders, by written notice to the Borrower and the other
Lenders, take any or all of the following actions, without prejudice to the
rights of the Administrative Agent, the Collateral Agent or any Lender to
enforce its claims against the Borrower or any other Loan Party in any manner
permitted under applicable law:

(a)    declare the Commitments terminated, whereupon the Commitment of each
Lender shall forthwith terminate immediately without any other notice of any
kind;

(b)    declare the principal of and any accrued interest in respect of all
Loans, all Unpaid Drawings and all other Obligations (other than any Obligations
under any Designated Hedge Agreement) owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower;

(c)    (i) terminate any Letter of Credit that may be terminated in accordance
with its terms and/or (ii) require the Borrower to Cash Collateralize all or any
portion of the LC Outstandings; or

 

-123-



--------------------------------------------------------------------------------

(d)    exercise any other right or remedy available under any of the Loan
Documents or applicable law;

provided that, if an Event of Default specified in Section 8.01(h) or
Section 8.01(i) shall occur, the result that would occur upon the giving of
written notice by the Administrative Agent as specified in clauses (a), (b)
and/or (c)(ii) above shall occur automatically without the giving of any such
notice.

Section 8.03    Application of Certain Payments and Proceeds. All payments and
other amounts received by the Administrative Agent, the Collateral Agent or any
Lender after the Obligations have been accelerated (or have matured) or through
the exercise of remedies hereunder or under the other Loan Documents shall,
unless otherwise required by applicable law, be applied as follows (in each case
subject to the terms of the ABL/Bond Intercreditor Agreement):

(a)    first, to the payment of that portion of the Obligations constituting
Overadvance Loans payable to the Administrative Agent or the Collateral Agent;

(b)    second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agent or to the
Collateral Agent in each case in its capacity as such;

(c)    third, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses (including attorneys’ fees payable under
Section 11.01 and amounts due under Article III, but other than fees owed to any
Lender with respect to any FILO Tranche of Loans) payable to each Lender or each
LC Issuer, ratably among them in proportion to the aggregate of all such
amounts;

(d)    fourth, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans (including any Protective Advances
other than any Loans under a FILO Tranche) ratably among the Lenders in
proportion to the aggregate of all such amounts;

(e)    fifth, pro rata to the payment of that portion of the Obligations
constituting unpaid principal of the Loans (including any Protective Advances
other than any Loans under a FILO Tranche), Unpaid Drawings and the amounts due
to Designated Hedge Creditors under Designated Hedge Agreements (with respect to
any Designated Hedge Agreements, solely to the extent that the applicable
Designated Hedge Creditor and the Borrower have specified Designated Hedge
Reserves with respect thereto in a Borrowing Base Certificate or otherwise in
accordance with the definition thereof) subject to confirmation by the
Administrative Agent that any calculations of termination or other payment
obligations are being made in accordance with normal industry practice ratably
among the Lenders, each LC Issuer and the Designated Hedge Creditors in
proportion to the aggregate of all such amounts;

(f)    sixth, to the Administrative Agent for the benefit of each LC Issuer to
cash collateralize the Stated Amount of outstanding Letters of Credit;

(g)    seventh, ratably among the Cash Management Banks, to the payment of that
portion of the Obligations constituting amounts due to Cash Management Banks
under Cash Management Agreements, subject to confirmation by the Administrative
Agent that any calculations of termination or other payment obligations are
being made in accordance with normal industry practice;

(h)    eighth, to the payment of all other Obligations (other than with respect
to any FILO Tranche) of the Loan Parties owing under or in respect of the Loan
Documents that are then due and payable to the Administrative Agent, the
Collateral Agent, each LC Issuer, the Swing Line Lender, the Lenders, the
Designated Hedge Creditors and the Cash Management Banks, ratably based upon the
respective aggregate amounts of all such Obligations owing to them on such date;

(i)    ninth, to the payment of all Obligations of the Loan Parties with respect
to any FILO Tranche that are then due and payable to the Administrative Agent,
the Collateral Agent, each LC Issuer, the Swing Line Lender, the Lenders, the
Designated Hedge Creditors and the Cash Management Banks, ratably based upon the
respective aggregate amounts of all such Obligations owing to them on such date;

 

-124-



--------------------------------------------------------------------------------

(j)    finally, any remaining surplus after all of the Obligations have been
paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.

ARTICLE IX

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

Section 9.01    Appointment.

(a)    Each Lender and LC Issuer hereby irrevocably designates and appoints
SunTrust Bank to act as specified herein and in the other Loan Documents, and
each such Lender hereby irrevocably authorizes SunTrust Bank as the
Administrative Agent and Collateral Agent for such Lender, to take such action
on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent and the Collateral Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto. Each Lender hereby expressly authorizes the
Administrative Agent and/or the Collateral Agent to, without the consent of any
Lender, to enter into the ABL/Bond Intercreditor Agreement to give effect to the
provisions of this Agreement, which ABL/Bond Intercreditor Agreement shall be
binding on the Lender. The Administrative Agent and/or the Collateral Agent
agrees or agree to act as such upon the express conditions contained in this
Article IX. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent and/or the Collateral Agent shall not have
any duties or responsibilities, except those expressly set forth herein or in
the other Loan Documents, nor any fiduciary relationship with any Lender or LC
Issuer, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent or Collateral Agent. In performing its
functions and duties under this Agreement, the Administrative Agent and
Collateral Agent shall each act solely as agent of the Lenders and do not assume
and shall not be deemed to have assumed any obligation or relationship of agency
or trust with or for the Loan Parties or any of their respective Subsidiaries.

(b)    Each Lender and the LC Issuer hereby further irrevocably authorizes the
Administrative Agent and/or the Collateral Agent on behalf of and for the
benefit of the Lenders and the LC Issuer, to be the agent for and representative
of the Lenders and the LC Issuer with respect to the Guaranty, the Security
Documents, the Collateral and any other Loan Document. Subject to Section 11.12,
without further written consent or authorization from Lenders or the LC Issuer,
the Administrative Agent and/or the Collateral Agent may execute any documents
or instruments necessary to (i) release any Lien or Guaranty encumbering or
relating to any item of Collateral or Guarantor that is the subject of a sale or
other disposition (or, in the case of any Guarantor, to the extent such
Guarantor is no longer required to be a Guarantor pursuant to the terms hereof)
to a Person that is not a Loan Party permitted hereby or to which the Required
Lenders (or such other Lenders as may be required to give such consent under
Section 11.12) have otherwise consented, (ii) release any Guarantor from the
Guaranty with respect to which the Required Lenders (or such other Lenders as
may be required to give such consent under Section 11.12) have otherwise
consented, (iii) to release any Lien on any Collateral granted to or held by the
Administrative Agent and/or the Collateral Agent under any Security Document
(x) upon the Termination Date, or (y) that constitutes Excluded Asset, (iv) to
subordinate any Lien on any Collateral granted to or held by the Administrative
Agent and/or the Collateral Agent under any Security Document to the holder of
any Lien on such property that is permitted by Sections 7.02(d), (e), (h), (k),
(l), (m), (n), (r), (s), (x), (z) and (cc) and clauses (c), (e) and (j) of the
definition of “Permitted Encumbrances,” (v) enter into any amendment to any Loan
Document to correct any errors or omissions pursuant to Section 11.12(g), or
(vi) enter into the ABL/Bond Intercreditor Agreement and any Customary
Intercreditor Agreement, Incremental Revolving Credit Assumption Agreements and
Extension Amendments, in each case, in accordance with the applicable terms
hereof. Upon request by the Administrative Agent and/or the Collateral Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s and/or the Collateral Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under this Agreement and other Loan Documents pursuant to
this Section 9.01(b). In each case as specified in this Section 9.01(b), the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Documents or to subordinate its

 

-125-



--------------------------------------------------------------------------------

interest in such item, or to release such Guarantor from its obligations under
the Loan Documents, in each case in accordance with the terms of the Loan
Documents, this Section 9.01(b) and Section 11.26. The Borrower agrees to
deliver to the Administrative Agent and/or the Collateral Agent, upon its
request and prior to any release or subordination of the Liens of the
Administrative Agent provided for in this Section 9.01, a certificate of an
Responsible Officer confirming that any such release and/or subordination of the
Liens in the Collateral is permitted pursuant to the terms of the Loan
Documents, upon which certificate the Administrative Agent and the Collateral
Agent may conclusively rely without further inquiry.

(c)    Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent, the Collateral Agent
and each Lender hereby agree that (i) no Lender shall have any right
individually to realize upon any of the Collateral or to enforce the Guaranty,
it being understood and agreed that, except as otherwise set forth in the Loan
Documents with respect to rights of set off, all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent and/or the
Collateral Agent, on behalf of the Lenders in accordance with the terms hereof
and all powers, rights and remedies under the Loan Documents may be exercised
solely by the Administrative Agent and/or the Collateral Agent, and (ii) in the
event of a foreclosure by the Administrative Agent and/or the Collateral Agent
on any of the Collateral pursuant to a public or private sale, in accordance
with the terms hereof, the Administrative Agent, the Collateral Agent or any
Lender may be the purchaser of any or all of such Collateral at any such sale
and the Administrative Agent and/or the Collateral Agent, as agent for and
representative of the Secured Creditors (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent and/or the Collateral Agent at such sale.

(d)    Notwithstanding the provisions of Section 9.11, if the Administrative
Agent shall become a Defaulting Lender, the Borrower may appoint, subject to the
consent of the Required Lenders, a successor Administrative Agent and/or the
Collateral Agent. Such successor Administrative Agent and/or the Collateral
Agent shall have all of the rights, duties and powers of the Administrative
Agent.

(e)    Except as specifically provided in a Loan Document (i) nothing in the
Loan Documents makes the Collateral Agent a trustee or fiduciary for any other
party or any other person, and (ii) the Collateral Agent need not hold in trust
any moneys paid to it for any other party or be liable to account for interest
on those moneys.

(f)    The Collateral Agent may at any time appoint (and subsequently remove)
any person to act as a separate security trustee or as a co-trustee jointly with
it (i) if it is necessary in performing its duties and if the Collateral Agent
considers that appointment to be in the interest of the Secured Creditors, or
(ii) for the purposes of complying with or confirming to any legal requirements,
restrictions or conditions which the Collateral Agent deems to be relevant, or
(iii) for the purposes of obtaining or enforcing any judgment or decree in any
jurisdiction, and the Collateral Agent will give notice to the other parties of
any such appointment.

Section 9.02    Delegation of Duties. Each of the Administrative Agent and/or
the Collateral Agent may execute any of its duties under this Agreement or any
other Loan Document by or through agents, sub-agents or attorneys-in-fact, and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Neither the Administrative Agent nor the Collateral Agent shall be
responsible for the negligence or misconduct of any agents, sub-agents or
attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by Section 9.03. All of the rights, benefits and privileges
(including the exculpatory and indemnification provisions) of Section 9.03 shall
apply to any such sub-agent and to the Affiliates of any such sub-agent, and
shall apply to their respective activities as sub-agent as if such sub-agent and
Affiliates were named herein. Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by the Administrative Agent and/or the
Collateral Agent, (i) such sub-agent shall be a third-party beneficiary under
this Agreement with respect to all such rights, benefits and privileges
(including exculpatory and rights to indemnification) and shall have all of the
rights, benefits and privileges of a third-party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of the Loan
Parties and the Lenders, (ii) such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) shall not be modified or
amended without the consent of such sub-agent, and (iii) such sub-agent shall
only have obligations to the Administrative Agent and/or the Collateral Agent
and not to any Loan Party, any Lender or any other Person and no Loan Party,
Lender or any other Person shall have the rights, directly or indirectly, as a
third-party beneficiary or otherwise, against such sub-agent.

 

 

-126-



--------------------------------------------------------------------------------

Section 9.03    Exculpatory Provisions. Neither the Administrative Agent, the
Collateral Agent nor any of their respective Related Parties shall be (a) liable
to any of the Lenders for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except for its or such Related Parties’ own gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by the
Loan Parties or any of their respective Subsidiaries or any of their respective
officers contained in this Agreement, any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent and/or the Collateral Agent under or in
connection with, this Agreement or any other Loan Document or for any failure of
any Loan Party or any of its officers to perform its obligations hereunder or
thereunder. Neither the Administrative Agent nor the Collateral Agent shall be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Loan Parties or any of their respective Subsidiaries.
Neither the Administrative Agent nor the Collateral Agent shall be responsible
to any Lender for the effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any Loan Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statement or in any financial or other statements,
instruments, reports, certificates or any other documents in connection herewith
or therewith furnished or made by the Administrative Agent and/or the Collateral
Agent to the Lenders or by or on behalf of the Loan Parties or any of their
respective Subsidiaries to the Administrative Agent, the Collateral Agent or any
Lender or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the Loans or of
the existence or possible existence of any Default or Event of Default or as to
the value or sufficiency of any Collateral or validity, perfection or priority
of any Lien thereon.

Section 9.04    Reliance by Administrative Agent and Collateral Agent. Each of
the Administrative Agent and Collateral Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, e-mail or other
electronic transmission, facsimile transmission, telex or teletype message,
statement, order or other document or conversation believed by it, in good
faith, to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower or any of its Subsidiaries), independent
accountants and other experts selected by the Administrative Agent and/or the
Collateral Agent. The Administrative Agent and Collateral Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate or it shall first be indemnified to
its reasonable satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. Each of the Administrative Agent and the Collateral Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders or all of the Lenders, as applicable, as to any matter that,
pursuant to Section 11.12, can only be effectuated with the consent of all
Required Lenders, or all applicable Lenders, as the case may be), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

Section 9.05    Notice of Default. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent
and/or the Collateral Agent has received notice from the Required Lenders or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” If the
Administrative Agent and/or the Collateral Agent receives or receive such a
notice, the Administrative Agent shall give prompt notice thereof to the Lenders
and the Borrower, if applicable. The Administrative Agent and/or the Collateral
Agent shall take such action with respect to such Default or Event of Default as
shall be reasonably directed by the Required Lenders; provided, however, that
unless and until the Administrative Agent and/or the Collateral Agent shall have
received such directions, the Administrative Agent and/or the Collateral Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall
reasonably deem advisable in the best interests of the Lenders.

 

-127-



--------------------------------------------------------------------------------

Section 9.06    Non-Reliance. Each Lender expressly acknowledges that neither
the Administrative Agent, the Collateral Agent nor any of their respective
Related Parties has made any representations or warranties to it and that no act
by the Administrative Agent and/or the Collateral Agent hereinafter taken,
including any review of the affairs of the Loan Parties or their respective
Subsidiaries, shall be deemed to constitute any representation or warranty by
the Administrative Agent or Collateral Agent to any Lender. Each Lender
represents to the Administrative Agent and the Collateral Agent that it has,
independently and without reliance upon the Administrative Agent or Collateral
Agent, or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own appraisal of, and investigation into the
business, assets, operations, property, financial and other conditions,
prospects and creditworthiness of the Loan Parties and their Subsidiaries and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Administrative Agent, or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Loan Parties and their
Subsidiaries. Neither the Administrative Agent nor the Collateral Agent shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, assets, property, financial and
other conditions, prospects or creditworthiness of the Loan Parties and their
Subsidiaries that may come into the possession of the Administrative Agent, the
Collateral Agent or any of their respective Related Parties.

Section 9.07    No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to any Anti-Terrorism Law, including any programs involving any of
the following items relating to or in connection with the Loan Parties or their
respective Subsidiaries, any of their respective Affiliates or agents, the Loan
Documents or the transactions hereunder: (a) any identity verification
procedures, (b) any record keeping, (c) any comparisons with government lists,
(d) any customer notices or (e) any other procedures required under the CIP
Regulations or such other laws.

Section 9.08    Patriot Act. Each Lender or assignee or participant of a Lender
that is not organized under the laws of the United States or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the Patriot Act and the applicable regulations because it is both (a) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country, and (b) subject to supervision
by a banking authority regulating such affiliated depository institution or
foreign bank) shall deliver to the Administrative Agent the certification, or,
if applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the Patriot Act and
the applicable regulations: (i) within 10 days after the Closing Date, and
(ii) at such other times as are required under the Patriot Act.

Section 9.09    Indemnification. The Lenders agree to indemnify the
Administrative Agent, the Collateral Agent and their respective Related Parties,
ratably according to their pro rata share of the Aggregate Revolving Facility
Exposure, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, reasonable expenses or
disbursements of any kind whatsoever that may at any time (including at any time
following the payment of the Obligations) be imposed on, incurred by or asserted
against the Administrative Agent, the Collateral Agent or such Related Parties
in any way relating to or arising out of this Agreement or any other Loan
Document, or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted to be taken by
the Administrative Agent, the Collateral Agent or such Related Parties under or
in connection with any of the foregoing, but only to the extent that any of the
foregoing is not paid by the Borrower; provided, however, that no Lender shall
be liable to the Administrative Agent, the Collateral Agent or any of their
respective Related Parties for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent resulting solely from the Administrative
Agent’s, the Collateral Agent’s or such Related Parties’ gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction. If any indemnity furnished to the Administrative
Agent, the Collateral Agent or any such Related Parties for any purpose shall,
in the reasonable opinion of the Administrative Agent or the Collateral Agent,
respectively, be insufficient or become impaired, the Administrative Agent or
Collateral Agent, as applicable, may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished. The agreements in this Section 9.09 shall survive the payment of
all Obligations.

 

-128-



--------------------------------------------------------------------------------

Section 9.10    The Administrative Agent and Collateral Agent in Each Individual
Capacity. Each of the Administrative Agent and the Collateral Agent and their
respective Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Loan Parties, their respective
Subsidiaries and their Affiliates as though not acting as Administrative Agent
and/or the Collateral Agent hereunder. With respect to the Loans made by it and
all Obligations owing to it, the Administrative Agent and/or the Collateral
Agent shall have the same rights and powers under this Agreement as any Lender
and may exercise the same as though it were not the Administrative Agent and/or
the Collateral Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent and/or the Collateral Agent in its individual capacity.

Section 9.11    Successor Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this paragraph,
the Administrative Agent may resign upon thirty (30) days’ notice to the Lenders
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the Borrower’s consent (such consent not to
be unreasonably withheld or delayed) unless a Specified Event of Default has
occurred and is continuing), to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then such resignation shall nevertheless be effective and the
retiring Administrative Agent may (but shall not be obligated to) on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be an
Approved Bank with an office in New York, New York, or an Affiliate of any such
Approved Bank (the date upon which the retiring Administrative Agent is
replaced, the “Resignation Effective Date”); provided, that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice.

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders and the Borrower may,
to the extent permitted by applicable law, by notice in writing to such Person
remove such Person as Administrative Agent and, with the consent of the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except (i) that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed and (ii) with respect to any outstanding payment obligations) and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder and under the other Loan Documents (if not
already discharged therefrom as provided above). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article IX and Section 9.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

Section 9.12    Other Agents. Any Lender identified herein as a Co-Agent,
Co-Syndication Agent, Co-Documentation Agent, Managing Agent, Manager, Joint
Lead Arranger or any other corresponding title, other than

 

-129-



--------------------------------------------------------------------------------

“Administrative Agent,” or “Collateral Agent” shall have no right, power,
obligation, liability, responsibility or duty under this Agreement or any other
Loan Document except those applicable to all Lenders as such. Each Lender
acknowledges that it has not relied, and will not rely, on any Lender so
identified in deciding to enter into this Agreement or in taking or not taking
any action hereunder.

Section 9.13    Agency for Perfection. The Administrative Agent and each Lender
hereby appoints the Administrative Agent, the Collateral Agent and each other
Lender as agent and bailee for the purpose of perfecting the security interests
in and liens upon the Collateral in assets that can be perfected only by
possession or control (or where the security interest of a secured creditor with
possession or control has priority over the security interest of another secured
creditor) and the Administrative Agent, the Collateral Agent and each Lender
hereby acknowledges that it holds possession of or otherwise controls any such
Collateral for the benefit of the Secured Creditors as secured creditor. Should
any Lender obtain possession or control of any such Collateral, such Lender
shall notify the Administrative Agent and/or the Collateral Agent thereof, and,
promptly upon the Administrative Agent’s or the Collateral Agent’s request
therefor shall deliver such Collateral to the Administrative Agent or in
accordance with the Administrative Agent’s and/or Collateral Agent’s
instructions. Each Loan Party by its execution and delivery of this Agreement
hereby consents to the foregoing.

Section 9.14    Proof of Claim. The Lenders and the Borrower hereby agree that
after the occurrence and continuation of an Event of Default pursuant to Section
8.01(h) or Section 8.01(i), in case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to the Borrower or any of the
Guarantors, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower or any of the Guarantors) shall be entitled and
empowered, by intervention in such proceeding or otherwise (a) to file and prove
a claim for the whole amount of principal and interest owing and unpaid in
respect of the Loans and any other Obligations that are owing and unpaid and to
file such other papers or documents as may be necessary or advisable in order to
have the claims of the Lenders and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders and the Administrative Agent and their agents and counsel and all other
amounts due the Lenders and the Administrative Agent hereunder) allowed in such
judicial proceeding; (b) to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same; and
(c) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent and other agents hereunder. Nothing herein contained shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lenders
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding. Further, nothing contained in this Section 9.14
shall affect or preclude the ability of any Lender to (i) file and prove such a
claim in the event that the Administrative Agent has not acted within ten
(10) days prior to any applicable bar date and (ii) require an amendment of the
proof of claim to accurately reflect such Lender’s outstanding Obligations.

Section 9.15    Posting of Approved Electronic Communications.

(a)    Delivery of Communications. Each Loan Party hereby agrees, unless
directed otherwise by the Administrative Agent or unless the electronic mail
address referred to below has not been provided by the Administrative Agent to
such Loan Party that it will, or will cause its Subsidiaries to, provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent or to the Lenders pursuant to
the Loan Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Notice of Borrowing
or a Notice of Continuation or Conversion, (ii) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (iii) provides notice of any Default under this Agreement or any other
Loan Document or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Loan or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in

 

-130-



--------------------------------------------------------------------------------

an electronic/soft medium that is properly identified in a format reasonably
acceptable to the Administrative Agent to an electronic mail address as directed
by the Administrative Agent. In addition, each Loan Party agrees, and agrees to
cause its Subsidiaries, to continue to provide the Communications to the
Administrative Agent or the Lenders, as the case may be, in the manner specified
in the Loan Documents but only to the extent requested by the Administrative
Agent.

(b)    No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNITEES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNITEES HAVE ANY
LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
INDEMNITEES IS FOUND IN A FINAL, NON-APPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.

(c)    Delivery Via Platform. The Administrative Agent agrees that the receipt
of the Communications by the Administrative Agent at its electronic mail address
set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
electronic mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such electronic mail
address.

(d)    No Prejudice to Notice Rights. Nothing herein shall prejudice the right
of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

Section 9.16    Withholding Taxes. To the extent required by any applicable law
(as determined in good faith by the Administrative Agent), the Administrative
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. If the IRS or any other Governmental Authority of
the United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective), such Lender shall, within 10
days after written demand therefor, indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower pursuant to Section 3.02 and without
limiting or expanding the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Taxes or
otherwise, together with all expenses incurred, including legal expenses and any
other expenses, whether or not such Tax was correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Section 9.16. The agreements
in this Section 9.16 shall survive the resignation and/or replacement of the
Administrative Agent, the termination of this Agreement, any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all other Obligations. For purposes of this Section 9.16, the term
“Lender” includes any LC Issuer and the Swingline Lender.

 

-131-



--------------------------------------------------------------------------------

Section 9.17    Resignation/Replacement of LC Issuer and Swing Line Lender.
Notwithstanding anything to the contrary contained herein, any LC Issuer or
Swing Line Lender may, upon 60 days’ notice to the Borrower and the Lenders,
resign as an LC Issuer or Swing Line Lender, respectively; provided that on or
prior to the expiration of such 60-day period with respect to such resignation,
the relevant LC Issuer or Swing Line Lender shall have identified a successor LC
Issuer or Swing Line Lender reasonably acceptable to the Borrower willing to
accept its appointment as successor LC Issuer or Swing Line Lender, as
applicable, and such LC Issuer or Swing Line Lender, as applicable shall have
accepted such appointment. For the avoidance of doubt, in the event of any such
resignation of an LC Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders willing to accept such appointment a successor
LC Issuer or Swing Line Lender hereunder; provided that no failure by the
Borrower to appoint any such successor shall affect the resignation of the
relevant LC Issuer or the Swing Line Lender, as the case may be, except as
expressly provided above. If an LC Issuer resigns as an LC Issuer, it shall
retain all the rights and obligations of an LC Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an LC Issuer and all LC Obligations with respect thereto (including the right to
require the Lenders to make Loans or fund risk participations in Unpaid
Drawings). If the Swing Line Lender resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Loans made by it and outstanding as of the effective date of
such resignation, including the right to require the Lenders to make Loans or
fund risk participations in outstanding Swing Loans.

Section 9.18    Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Security Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Security Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.

Section 9.19    Cash Management Banks and Designated Hedge Creditors. No Cash
Management Bank or Designated Hedge Creditor that obtains the benefits of
Section 8.02, the Security Documents or any Collateral by virtue of the
provisions hereof or of any other Loan Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations in favor of Cash Management Banks and Designated Hedge Creditor
unless the Administrative Agent has received written notice (except in the case
of such Obligations where the Administrative Agent is the Cash Management Bank
or Designated Hedge Creditor) of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Designated Hedge Creditor, as the case may be. The Borrower
hereby acknowledges that as of the Closing Date, Wells Fargo has been designated
as a Cash Management Bank hereunder and subject to the terms hereof.

ARTICLE X

[RESERVED]

ARTICLE XI

MISCELLANEOUS

Section 11.01    Payment of Expenses, Etc. The Borrower shall pay, if the
Closing Date occurs and the Transactions have been consummated, (i) all
reasonable and documented and invoiced out-of-pocket costs and expenses incurred
by the Administrative Agent, the Joint Lead Arrangers and their respective
Affiliates (without

 

-132-



--------------------------------------------------------------------------------

duplication) (limited, in the case of (x) legal fees and expenses, to the
reasonable, documented and invoiced fees, charges and disbursements of Cahill
Gordon & Reindel LLP and to the extent reasonably determined by the
Administrative Agent to be necessary, one firm of local counsel in each relevant
material jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) and, in the case of an actual conflict of interest where
the Indemnitee affected by such conflict notifies the Borrower of the existence
of such conflict and thereafter retains its own counsel, one additional
conflicts counsel for the affected Indemnitees similarly situated and (y) the
fees and expenses of any other advisor or consultant, to the reasonable,
documented and invoiced fees, charges and disbursements of such advisor or
consultant, but solely to the extent that such consultant or advisor has been
retained with the Borrower’s consent (such consent not to be unreasonably
withheld or delayed)), in each case, in connection with the syndication of the
credit facilities provided for herein, and the preparation, execution, delivery
and administration of the Loan Documents or any amendments, modifications or
waivers of the provisions thereof and (ii) all reasonable and documented and
invoiced out-of-pocket costs and expenses incurred by the Administrative Agent,
any Joint Lead Arranger or any Lender, including the fees, charges and
disbursements of counsel for the Administrative Agent, the Joint Lead Arrangers
and the Lenders (without duplication) (limited, in the case of (x) legal fees
and expenses, to the reasonable, documented and invoiced fees, charges and
disbursements of Cahill Gordon & Reindel LLP and to the extent reasonably
determined by the Administrative Agent to be necessary, one local counsel in
each relevant material jurisdiction and, in the case of an actual conflict of
interest where the Indemnitee affected by such conflict notifies the Borrower of
the existence of such conflict and thereafter retains its own counsel, one
additional conflicts counsel for the affected Indemnitees similarly situated and
(y) the fees and expenses of any other advisor or consultant, to the reasonable,
documented and invoiced fees, charges and disbursements of such advisor or
consultant, but solely to the extent that such consultant or advisor has been
retained with the Borrower’s consent (such consent not to be unreasonably
withheld or delayed), in connection with the enforcement or protection of any
rights or remedies (A) in connection with the Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Laws), including its rights under this
Section 11.01 or (B) in connection with the Loans made hereunder, including all
such out-of-pocket costs and expenses incurred during any workout, restructuring
or negotiations in respect of such Loan.

Section 11.02    Indemnification. Without duplication of the expense
reimbursement obligations pursuant to Section 11.01, the Borrower shall
indemnify the Administrative Agent, each Lender, the Joint Lead Arrangers, the
Co-Syndication Agents, the Co-Documentation Agents and each Related Party (other
than Excluded Affiliates to the extent acting in their capacities as such) of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and reasonable and documented and invoiced out-of-pocket
fees and expenses (limited, in the case of (x) legal fees and expenses, to the
reasonable, documented and invoiced fees, charges and disbursements of one
counsel for all Indemnitees and to the extent reasonably determined by the
Administrative Agent to be necessary, one local counsel in each relevant
material jurisdiction and, in the case of an actual conflict of interest where
the Indemnitee affected by such conflict notifies the Borrower of the existence
of such conflict and thereafter retains its own counsel, one additional
conflicts counsel for the affected Indemnitees similarly situated and (y) the
fees and expenses of any other advisor or consultant, to the reasonable,
documented and invoiced fees, charges and disbursements of such advisor or
consultant, but solely to the extent that such consultant or advisor has been
retained with the Borrower’s consent (such consent not to be unreasonably
withheld or delayed), incurred by or asserted against any Indemnitee by any
third party or by the Borrower or any Subsidiary to the extent arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any Loan Document or any other agreement or instrument contemplated
hereby or thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, the syndication of the credit
facilities provided for herein, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or Release or threat of Release
of Hazardous Materials on, at, to or from any Mortgaged Property or any other
property currently or formerly owned or operated by the Borrower or any
Subsidiary, or any other Environmental Liability related in any way to the
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any Subsidiary or their Affiliates and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, costs or related expenses (x) resulted from the gross negligence,
bad faith or willful misconduct of such Indemnitee or its Related Parties (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment), (y) resulted from a material breach of the Loan Documents by such
Indemnitee or its Related Parties (as determined by a court of competent
jurisdiction in a final and non-appealable judgment) or (z) arise

 

-133-



--------------------------------------------------------------------------------

from disputes between or among Indemnitees (other than disputes involving claims
against the Administrative Agent, any Co-Syndication Agent, any Co-Documentation
Agent or any Joint Lead Arranger, in each case, in their respective capacities)
that do not involve an act or omission by the Borrower or any Restricted
Subsidiary.

The Borrower shall not be liable for any settlement of any claim, litigation,
investigation or proceeding effected without its consent (which consent shall
not be unreasonably withheld or delayed), but if settled with the Borrower’s
written consent in any such claim, litigation, investigation or proceeding, the
Borrower agrees to indemnify and hold harmless each Indemnitee from and against
any and all losses, claims, damages, liabilities and expenses by reason of such
settlement in accordance with the preceding paragraph. The Borrower shall not,
without the prior written consent of the applicable Indemnitee (which consent
shall not be unreasonably withheld, delayed or conditioned), effect any
settlement of any pending or threatened claim, litigation, investigation or
proceeding in respect of which indemnity could have been sought hereunder by
such Indemnitee unless (a) such settlement includes a full and unconditional
release of such Indemnitee in form and substance reasonably satisfactory to such
Indemnitee from all liability on claims that are the subject matter of such
claim, litigation, investigation or proceeding and (b) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of such Indemnitee.

In case any claim, litigation, investigation or proceeding is instituted
involving any Indemnitee for which indemnification is to be sought hereunder by
such Indemnitee, then such Indemnitee will promptly notify the Borrower of the
commencement of any proceeding; provided, however, that the failure to do so
will not relieve the Borrower from any liability that it may have to such
Indemnitee hereunder, except to the extent that the Borrower is materially
prejudiced by such failure.

Section 11.03    Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender and each LC Issuer is hereby authorized at any time or from
time to time, without presentment, demand, protest or other notice of any kind
to any Loan Party or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other Indebtedness at any time held or owing by such Lender or
such LC Issuer (including by branches, agencies and Affiliates of such Lender or
LC Issuer wherever located) to or for the credit or the account of any Loan
Party against and on account of the Obligations and liabilities of any Loan
Party to such Lender or LC Issuer under this Agreement or under any of the other
Loan Documents, including all claims of any nature or description arising out of
or connected with this Agreement or any other Loan Document, irrespective of
whether or not such Lender or LC Issuer shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured. Each Lender and LC Issuer agrees to promptly notify the
Borrower after any such set off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set off and
application. Notwithstanding the foregoing, no amount set off from any Loan
Party (other than the Borrower) shall be applied to any Excluded Swap Obligation
of such Loan Party (other than the Borrower).

Section 11.04    Equalization.

(a)    Equalization. Except as otherwise permitted hereunder, if at any time any
Lender receives any amount hereunder (whether by voluntary payment, by
realization upon security, by the exercise of the right of setoff or banker’s
lien, by counterclaim or cross action, by the enforcement of any right under the
Loan Documents, or otherwise, but excluding any amount received in respect of an
assignment pursuant to Section 11.06) that is applicable to the payment of the
principal of, or interest on, the Loans (other than Swing Loans), LC
Participations, Swing Loan Participations or Fees (other than Fees that are
intended to be paid solely to the Administrative Agent or an LC Issuer and
amounts payable to a Lender under Article III), of a sum that with respect to
the related sum or sums received by other Lenders is in a greater proportion
than the total of such Obligation then owed and due to such Lender bears to the
total of such Obligation then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations to such Lenders in such amount as shall result in a
proportional participation by all of the Lenders in such amount.

 

-134-



--------------------------------------------------------------------------------

(b)    Recovery of Amounts. If any amount paid to any Lender pursuant to
subsection (a) above is recovered in whole or in part from such Lender, such
original purchase shall be rescinded, and the purchase price restored ratably to
the extent of the recovery.

(c)    Consent of Borrower. The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

Section 11.05    Notices.

(a)    Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (c) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

(i)    if to the Borrower or any other Loan Party, to it at:

Builders FirstSource, Inc.

2001 Bryan Street, Suite 1600

Dallas, TX 75201

Attn:                         Peter Jackson and Donald F. McAleenan

With a mandatory copy to (which shall not constitute notice):

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attn:                         Eric Wedel

if to the Administrative Agent, Collateral Agent, the Swing Line Lender and LC
Issuer, to it at the Notice Office; and

(ii)    if to a Lender, to it at its address (or telecopier number) set forth
next to its name on the signature pages hereto or, in the case of any Lender
that becomes a party to this Agreement by way of assignment under Section 11.06
of this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party.

(b)    Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by telecopier shall be deemed to
have been given when sent and receipt has been confirmed by telephone. Notices
delivered through electronic communications to the extent provided in subsection
(c) below shall be effective as provided in said subsection (c).

(c)    Electronic Communications. Notices and other communications to the
Administrative Agent, an LC Issuer or any Lender hereunder and required to be
delivered pursuant to Section 6.01 may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet web sites) pursuant to
procedures approved by the Administrative Agent. The Administrative Agent and
the Borrower may, in their discretion, agree in a separate writing to accept
notices and other communications to them hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent

 

-135-



--------------------------------------------------------------------------------

to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided, further, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.

(d)    Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
each of the other parties hereto in accordance with Section 11.05(a).

Section 11.06    Successors and Assigns.

(a)    Successors and Assigns Generally. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns (including any Affiliate of the LC Issuer that
issues any Letter of Credit); provided, however, that the Borrower may not
assign or transfer any of its rights or obligations hereunder without the prior
written consent of all the Lenders except to the extent expressly permitted
hereunder (including in connection with a transaction permitted by Section 7.03;
provided, further, that any assignment or participation by a Lender of any of
its rights and obligations hereunder shall be effected in accordance with this
Section 11.06.

(b)    Participations. Each Lender may at any time grant participations in any
of its rights hereunder or under any of the Notes to an Eligible Assignee (such
Eligible Assignee, a “Participant”); provided that in the case of any such
participation,

(i)    the Participant shall not have any rights under this Agreement or any of
the other Loan Documents (the Participant’s rights against such Lender in
respect of such participation to be those set forth in the agreement executed by
such Lender in favor of the Participant relating thereto),

(ii)    such Lender’s obligations under this Agreement (including its
Commitments hereunder) shall remain unchanged,

(iii)    such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,

(iv)    such Lender shall remain the holder of the Obligations owing to it and
of any Note issued to it for all purposes of this Agreement, and

(v)    the Borrower, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with the selling Lender in connection with
such Lender’s rights and obligations under this Agreement, and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation, except that the Participant shall be entitled to the
benefits of Article III to the extent that such Lender would be entitled to such
benefits if the participation had not been entered into or sold;

provided, further, that no Lender shall transfer, grant or sell any
participation under which the Participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent such amendment or waiver would (A) extend the final scheduled
maturity of the date of any scheduled repayment of any of the Loans in which
such Participant is participating, or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with a waiver of the
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof, or increase such Participant’s participating interest
in any Commitment over the amount thereof then in effect (it being understood
that a waiver of any Default or Event of Default shall not constitute a change
in the terms of any such Commitment) or (B) release all or substantially all of
the Collateral or all or substantially all of the value of the Guaranty, except
in accordance with the terms of the Loan Documents; provided

 

-136-



--------------------------------------------------------------------------------

still further that each Participant shall be entitled to the benefits (and
subject to the limitations) of Sections 3.01 and 3.02 with respect to its
participation as if it was a Lender, except that a Participant shall (i) only
deliver the forms described in Section 3.02(e) to the Lender granting it such
participation and (ii) not be entitled to receive any greater payment under
Sections 3.01 or 3.02 than the applicable Lender would have been entitled to
receive absent the participation, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent (not to be
unreasonably withheld or delayed).

In the event that any Lender sells participations in a Loan, such Lender shall,
acting for this purpose as a non-fiduciary agent of the applicable Borrower,
maintain a register on which it enters the name and address of all Participants
in such Loan and the principal amount (and stated interest thereon) of the
portion of such Loan that is the subject of the participation (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and each Lender shall
treat each person whose name is recorded in the Participant Register as the
owner of the participation in question for all purposes of this Agreement
notwithstanding any notice to the contrary. A Loan (and the registered note, if
any, evidencing the same) may be participated in whole or in part only by
registration of such participation on the Participant Register (and each
registered note shall expressly so provide). No Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Loan Document) except to the extent that such disclosure is necessary in
connection with a Tax audit or other proceeding to establish that such
Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the U.S. Treasury Regulations.

(c)    Assignments by Lenders.

(i)    Any Lender may assign all, or if less than all, a fixed portion, of its
Loans, LC Participations, Swing Loan Participations and/or Commitments and its
rights and obligations hereunder to one or more Eligible Assignees, each of
which shall become a party to this Agreement as a Lender by execution of an
Assignment Agreement; provided, however, that:

(A)    except in the case of (x) an assignment of the entire remaining amount of
the assigning Lender’s Loans and/or Commitments or (y) an assignment to another
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, the aggregate amount of the Commitment so assigned (which for this
purpose includes the Loans outstanding thereunder) shall not be less than
$2,500,000 (unless otherwise mutually agreed upon by the Borrower and the
Administrative Agent);

(B)    in the case of any assignment to an Eligible Assignee at the time of any
such assignment the Lender Register shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders;

(C)    upon surrender of the old Notes, if any, upon request of the new Lender,
new Notes will be issued, at the Borrower’s expense, to such new Lender and to
the assigning Lender, to the extent needed to reflect the revised Commitments;

(D)    unless waived by the Administrative Agent, except in the case of an
assignment to another Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender, or any Lenders in connection with the initial
syndication of the Credit Facilities on or after the Closing Date, the
Administrative Agent shall receive at the time of each such assignment, from the
assigning or assignee Lender, the payment of a non-refundable assignment fee of
$3,500; and

(E)    any such assignment shall require the prior written consent (such consent
(except with respect to assignments to competitors of the Borrower) not to be
unreasonably withheld or delayed) of:

(1)    the Borrower; provided that no consent of the Borrower shall be required
for an assignment (x) by a Lender to any Lender or a U.S. based-Affiliate of any
Lender, (y) by a Lender to an Approved Fund and (z) during a Specified Event of
Default (unless such assignment is to a

 

-137-



--------------------------------------------------------------------------------

Disqualified Lender). Notwithstanding anything in this Section 11.06 to the
contrary, if the Borrower has not given the Administrative Agent written notice
of its objection to an assignment of Loans within fifteen (15) Business Days
after written notice of such assignment, the Borrower shall be deemed to have
consented to such assignment;

(2)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of a Loan to a Lender, an Affiliate of
a Lender or an Approved Fund; and

(3)    each LC Issuer and Swing Line Lender; provided that no consent of an LC
Issuer or Swing Line Lender shall be required for an assignment of a Loan to a
Lender, an Affiliate of a Lender or an Approved Fund.

(ii)    To the extent of any assignment pursuant to this subsection (c), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments.

(iii)    At the time of each assignment pursuant to this subsection (c) to a
Person that is not already a Lender hereunder, the respective assignee Lender
shall provide to the Borrower and the Administrative Agent the applicable
Internal Revenue Service Forms (and any necessary additional documentation)
described in Section 3.02(e).

(iv)    With respect to any Lender, the transfer of any Commitment of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitment shall not be effective until such transfer is
recorded on the Lender Register maintained by the Administrative Agent (on
behalf of and acting solely for this purpose as a non-fiduciary agent of the
applicable Borrower) with respect to ownership of such Commitment and Loans,
including the name and address of the Lenders and the principal amount of the
Loans (and stated interest thereon). Prior to such recordation, all amounts
owing to the transferor with respect to such Commitment and Loans shall remain
owing to the transferor. The registration of assignment or transfer of all or
part of any Commitments and Loans shall be recorded by the Administrative Agent
on the Lender Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment Agreement pursuant to this subsection
(c). The entries in the Lender Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and each Lender shall treat
each person whose name is recorded in the Lender Register as a Lender hereunder
for all purposes of this Agreement notwithstanding any notice to the contrary.
The Lender Register shall be available for the inspection by the Borrower and
any Lender (solely with respect to its own interest in any Loan or Commitment)
at any reasonable time and from time to time upon reasonable prior notice.

(v)    [Reserved].

(vi)    Nothing in this Section 11.06(c) shall prevent or prohibit (A) any
Lender that is a bank, trust company or other financial institution from
pledging its Notes or Loans to a Federal Reserve Bank or to any Person that
extends credit to such Lender in support of borrowings made by such Lender from
such Federal Reserve Bank or such other Person, or (B) any Lender that is a
trust, limited liability company, partnership or other investment company from
pledging its Notes or Loans to a trustee or agent for the benefit of holders of
certificates or debt securities issued by it. No such pledge, or any assignment
pursuant to or in lieu of an enforcement of such a pledge, shall relieve the
transferor Lender from its obligations hereunder.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall

 

-138-



--------------------------------------------------------------------------------

become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(d)    No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section 11.06, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require the Borrower to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any State.

(e)    Representations of Lenders. Each Lender initially party to this Agreement
hereby represents, and each Person that becomes a Lender pursuant to an
assignment permitted by this Section 11.06 will, upon its becoming party to this
Agreement, represents that it is a commercial lender, other financial
institution or other “accredited” investor (as defined in SEC Regulation D) that
makes or acquires loans in the ordinary course of its business and that it will
make or acquire Loans for its own account in the ordinary course of such
business; provided, however, that subject to the preceding Sections 11.06(b) and
(c), the disposition of any promissory notes or other evidences of or interests
in Indebtedness held by such Lender shall at all times be within its exclusive
control.

(f)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (“Granting Lender”) may grant to a special
purpose funding vehicle (a “SPC”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (x) nothing herein shall constitute a commitment by any
SPC to make any Loans and (y) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if, such Loan were made by such Granting Lender. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other Person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this clause, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower or the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and the Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This
Section 11.06 may not be amended without the written consent of the SPC. The
Borrower acknowledges and agrees, subject to the next sentence that, to the
fullest extent permitted under applicable law, each SPC, for purposes of
Sections 2.10, 2.14, 3.01, 3.02, 11.01, 11.02 and 11.03, shall be considered a
Lender. The Borrower shall not be required to pay any amount under Sections
2.10, 2.14, 3.01, 3.02, 11.01, 11.02 and 11.03 that is greater than the amount
that it would have been required to pay had no grant been made by a Granting
Lender to a SPC, except to the extent such SPC’s entitlement to a greater
payment arose from a change in law, treaty or governmental rule, regulation or
order, or any change in interpretation, administration or application thereof by
the relevant Governmental Authority, after the grant was made to the SPC.

Section 11.07    No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent, any Lender or any LC Issuer in exercising any
right, power or privilege hereunder or under any other Loan Document and no
course of dealing between the Borrower and the Administrative Agent or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. No notice to or demand
on the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Administrative Agent or the Lenders to any other or further action
in any circumstances without notice or demand. Without limiting the generality
of the foregoing, the making of a Loan or any LC Issuance shall not be construed
as a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any LC

 

-139-



--------------------------------------------------------------------------------

Issuer may have had notice or knowledge of such Default or Event of Default at
the time. The rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies that the Administrative Agent or any
Lender would otherwise have.

Section 11.08    Governing Law; Submission to Jurisdiction; Venue; Waiver of
Jury Trial.

(a)    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN THE LETTERS OF
CREDIT, TO THE EXTENT SPECIFIED BELOW, AND EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED
IN SUCH LETTER OF CREDIT OR, IF NO LAWS OR RULES ARE SO DESIGNATED, THE
INTERNATIONAL STANDBY PRACTICES (ISP98 — INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NUMBER 590 (THE “ISP98 RULES”)) AND, AS TO MATTERS NOT GOVERNED BY
THE ISP98 RULES, THE LAW OF THE STATE OF NEW YORK.

(b)    EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK COUNTY IN ANY LITIGATION OR OTHER PROCEEDING BASED HEREON, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
ADMINISTRATIVE AGENT, THE LENDERS, THE LC ISSUER OR THE LOAN PARTIES IN
CONNECTION HEREWITH OR THEREWITH; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.

(c)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 11.05. EACH
PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO IN
CLAUSE (a) ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY PARTY HERETO HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH LOAN
PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. EACH PARTY
HERETO HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
THAT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED
TO IN THIS SECTION 11.08 ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES.

(d)    THE ADMINISTRATIVE AGENT, EACH LENDER, THE LC ISSUER AND EACH LOAN PARTY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT
PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, SUCH LENDER, THE LC
ISSUER OR SUCH LOAN PARTY IN CONNECTION THEREWITH. EACH PARTY HERETO
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH
PARTY HERETO ENTERING INTO THE LOAN DOCUMENTS.

 

-140-



--------------------------------------------------------------------------------

Section 11.09    Counterparts. This Agreement may be executed in any number of
counterparts (including by email “.pdf” or other electronic means) and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same agreement. A set of counterparts executed by all the
parties hereto shall be lodged with the Borrower and the Administrative Agent.

Section 11.10    Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent, for its own account and benefit and/or for the account, benefit of, and
distribution to, the Lenders, constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof. To the extent that there is any conflict between the
terms and provisions of this Agreement and the terms and provisions of any other
Loan Document, the terms and provisions of this Agreement will prevail.

Section 11.11    Headings Descriptive. The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.

Section 11.12    Amendment or Waiver; Acceleration by Required Lenders.

(a)    Except as otherwise expressly set forth herein, including in Sections
2.18 and 2.19, neither this Agreement nor any other Loan Document, nor any terms
hereof or thereof, may be amended, changed, waived or otherwise modified unless
such amendment, change, waiver or other modification is in writing and signed by
the Borrower and the Required Lenders or by the Administrative Agent acting at
the written direction of the Required Lenders; provided, however, that:

(i)    no change, waiver or other modification shall without the written consent
of each Lender directly and adversely affected thereby:

(A)    increase the amount of any Commitment of any Lender hereunder, without
the written consent of such Lender (it being understood that a waiver of any
condition precedent set forth in Section 4.02 or the waiver of any Default or
Event of Default, mandatory prepayment or related mandatory reduction of the
Commitments shall not constitute an increase of any Commitment of any Lender);

(B)    extend or postpone the Revolving Facility Termination Date that is
applicable to any Loan of any Lender, extend or postpone the expiration date of
any Letter of Credit as to which such Lender is an LC Participant beyond the
latest expiration date for a Letter of Credit provided for herein, or extend or
postpone any scheduled expiration or termination date provided for herein that
is applicable to a Commitment of any Lender, without the written consent of such
Lender (it being understood that the waiver of any Default or Event of Default
or the waiver of (or amendment to the terms of) any mandatory prepayment shall
not constitute a postponement of any date scheduled for the payment of principal
or interest);

(C)    reduce the principal amount of any Loan made by any Lender (other than,
for the avoidance of doubt, mandatory prepayments pursuant to Section 2.15), or
reduce the rate or extend, defer or delay the time of payment of, or excuse the
payment of, principal or interest or thereon (other than as a result of (1) the
waiver of any mandatory prepayments owing pursuant to Section 2.15, (2) waiving
the applicability of any post-default increase in interest rates or (3) waiver
of any Default or Event of Default under Section 8.01(a) or (b), without the
written consent of such Lender) (it being understood that a waiver of any
Default or Event of Default shall not constitute a reduction in principal or
rate or the extension, deferral or delay of payment or excuse of the payment of
principal or interest);

 

-141-



--------------------------------------------------------------------------------

(D)    reduce the amount of any Unpaid Drawing as to which any Lender is an LC
Participant, or reduce the rate or extend the time of payment of, or excuse the
payment of, interest thereon (other than as a result of the waiver of any
post-default increase in interest rates, or waiver of any Default or Event of
Default under Section 8.01(a)), without the written consent of such Lender (it
being understood that a waiver of any Default or Event of Default shall not
constitute such a reduction, extension or excuse);

(E)    reduce the rate or extend the time of payment of, or excuse the payment
of, any Fees (other than default interest) to which any Lender is entitled
hereunder, without the written consent of such Lender (it being understood that
a waiver of any Default or Event of Default shall not constitute such a
reduction, extension or excuse);

(F)    modifications to Section 2.16(b)(i), without the written consent of such
Lender (it being understood that a waiver of any Default or Event of Default
shall not constitute such a modification);

(ii)    no change, waiver or other modification or termination shall, without
the written consent of each Lender,

(A)    release the Borrower from all or substantially all of its obligations
hereunder, except in connection with transactions permitted under this
Agreement;

(B)    release all or substantially all of the value of the guaranty obligations
of the Guarantors under the Guaranty, except, in each case, in connection with
transactions permitted under this Agreement;

(C)    release all or substantially all of the Collateral, except in connection
with a transaction permitted under this Agreement;

(D)    amend or modify any provisions of Section 2.16(b) or Section 8.03 hereof
or Section 4.02 of the Collateral Agreement and/or the similar provisions in the
other Security Documents, in each case without the consent of each Lender
directly and adversely affected thereby;

(E)    reduce the percentage specified in, or otherwise modify, the definition
of “Required Lenders,” the definition of “Super Majority Lenders” or any other
provision specifying the number of Lenders or portion of the Loans or
Commitments required to take any action under the Loan Documents, without the
written consent of such Lender; or

(F)    amend, modify or waive any provision of this Section 11.12 or any other
provision of any of the Loan Documents pursuant to which the consent or approval
of all Lenders is required, or a number or specified percentage or other
required grouping of Lenders or Lenders having Commitments, is by the terms of
such provision, explicitly required;

(iii)    this Agreement may be amended with only the written consent of the
Borrower and the Administrative Agent to effect the provisions of Section 2.18
or Section 2.19 upon the effectiveness of any Incremental Revolving Credit
Assumption Agreement or Extension Amendment, as applicable;

(iv)    no change, waiver or other modification shall without the written
consent of the Super Majority Lenders (A) increase the advance rates set forth
in the definition of “Borrowing Base,” (B) make any other change in such
definitions of “Borrowing Base,” “Eligible Credit Card Receivables,” “Eligible
In-Transit Inventory,” “Eligible Inventory,” “Eligible Letter of Credit
Inventory,” “Eligible Billings,” “Eligible Receivables,” “Eligible Unbilled
Receivables,” “Inventory,” “Net Orderly Liquidation Value,” “Receivables,”
“Account” and “Value” if, as a result thereof, the amounts available to be
borrowed by the Borrower would be increased; provided that the foregoing shall
not limit the Permitted Discretion of the Administrative Agent to add, remove,
reduce or increase any Reserves (subject to the terms herein) or (C) provide
that any amounts due to Designated Hedge Creditors under Designated Hedge
Agreements be paid pursuant to any of clauses (a) through (d) of Section 8.03;
and

 

-142-



--------------------------------------------------------------------------------

(v)    the consent of Lenders holding more than 50% of any Class of Commitments
or Loans shall be required with respect to any amendment that by its terms
adversely affects the rights of such Class in respect of payments pursuant to
Section 8.03 or Collateral hereunder in a manner different than such amendment
affects other Classes.

Any waiver or consent with respect to this Agreement given or made in accordance
with this Section 11.12 shall be effective only in the specific instance and for
the specific purpose for which it was given or made.

(b)    No provision of Section 2.05 or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
any LC Issuer adversely affected thereby (in addition to the Required Lenders).
No provision of Article IX may be amended without the consent of the
Administrative Agent and no provision of Section 2.04 may be amended without the
consent of any Swing Line Lender adversely affected thereby (in addition to the
Required Lenders).

(c)    No amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent or the Collateral Agent, as applicable, in addition to
the Lenders required above, affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent or the Collateral Agent, as
applicable, under this Agreement or any other Loan Document.

(d)    To the extent the Required Lenders (or all of the Lenders, as applicable,
as shall be required by this Section 11.12) waive the provisions of Section 7.03
with respect to the sale, transfer or other disposition of any Collateral, or
any Collateral is sold, transferred or disposed of as permitted by Section 7.03,
(i) such Collateral (but not any proceeds thereof) shall be sold, transferred or
disposed of free and clear of the Liens created by the respective Security
Documents; (ii) if such Collateral includes all of the Equity Interests of a
Subsidiary that is a party to the Guaranty or whose stock is pledged pursuant to
the Collateral Agreement, such Equity Interests (but not any proceeds thereof)
shall be automatically released from the Collateral Agreement and such
Subsidiary shall be automatically released from the Guaranty and (iii) the
Administrative Agent shall be authorized to take actions deemed appropriate by
it in order to evidence or effectuate the foregoing.

(e)    In no event shall the Required Lenders, without the prior written consent
of each Lender, direct the Administrative Agent to accelerate and demand payment
of the Loans held by one Lender without accelerating and demanding payment of
all other Loans or to terminate the Commitments of one or more Lenders without
terminating the Commitments of all Lenders. Each Lender agrees that, except as
otherwise provided in any of the Loan Documents and without the prior written
consent of the Required Lenders, it will not take any legal action or institute
any action or proceeding against any Loan Party with respect to any of the
Obligations or Collateral, or accelerate or otherwise enforce its portion of the
Obligations. Without limiting the generality of the foregoing, none of Lenders
may exercise any right that it might otherwise have under applicable law to
credit bid at foreclosure sales, uniform commercial code sales or other similar
sales or dispositions of any of the Collateral except as authorized by the
Required Lenders. Notwithstanding anything to the contrary set forth in this
Section 11.12(e) or elsewhere herein, each Lender shall be authorized to take
such action to preserve or enforce its rights against any Loan Party where a
deadline or limitation period is otherwise applicable and would, absent the
taking of specified action, bar the enforcement of Obligations held by such
Lender against such Loan Party, including the filing of proofs of claim in any
insolvency proceeding.

(f)    If in connection with any proposed amendment, modification, termination,
waiver or consent (a “Proposed Change”) with respect to any provisions hereof as
contemplated by this Section 11.12 that requires the consent of a greater
percentage of the Lenders than the Required Lenders, the consent of the Required
Lenders shall have been obtained but the consent of a Lender whose consent is
required shall not have been obtained (each a “Non-Consenting Lender”) then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse, all of its interests, rights and obligations under this
Agreement and any other Loan Document to an Eligible Assignee (including any
Investor, the Borrower or any Restricted Subsidiary in accordance with the terms
of Section 11.06) that shall assume such obligations; provided that such Lender
shall have received payment of an amount equal to the outstanding

 

-143-



--------------------------------------------------------------------------------

principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts, including any breakage compensation under
Section 3.04 and any amounts accrued and owing to such Lender under Section 3.01
or 3.02). Each Lender agrees that, if it becomes a Non-Consenting Lender and is
being replaced in accordance with this Section 11.12(f), it shall execute and
deliver to the Administrative Agent an Assignment Agreement to evidence such
assignment and shall deliver to the Administrative Agent any Notes previously
delivered to such Non-Consenting Lender. If such Non-Consenting Lender fails to
execute such Assignment Agreement within two (2) Business Days following its
receipt thereof from the Administrative Agent, it shall be deemed to have
executed such Assignment Agreement.

(g)    Notwithstanding the foregoing, no Lender consent is required to effect
any amendment or supplement to the ABL/Bond Intercreditor Agreement or any
Customary Intercreditor Agreement or other intercreditor agreement or
arrangement permitted under this Agreement that is for the purpose of adding the
holders of any Indebtedness as expressly contemplated by the terms of the
ABL/Bond Intercreditor Agreement or such Customary Intercreditor Agreement or
such other intercreditor agreement or arrangement permitted under this
Agreement, as applicable (it being understood that any such amendment or
supplement may make such other changes to the applicable intercreditor agreement
as, in the good faith determination of the Administrative Agent, are required to
effectuate the foregoing; provided that such other changes are not adverse, in
any material respect, to the interests of the Lenders); provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent hereunder or under any other Loan Document without
the prior written consent of the Administrative Agent.

(h)    Any provision of this Agreement or any other Loan Document may be amended
by an agreement in writing entered into by the Borrower and the Administrative
Agent to cure any ambiguity, omission, mistake, defect or inconsistency so long
as, in each case, (i) the Administrative Agent reasonably believes such
amendment is required to give effect to the purpose, terms, and conditions of
this Agreement or (ii) the Lenders shall have received at least five
(5) Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five (5) Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment; provided that the consent of the
Lenders or the Required Lenders, as the case may be, shall not be required to
make any such changes necessary to be made in connection with any Incremental
Revolving Credit Commitment Assumption Agreement or any Extension Amendment.

(i)    Notwithstanding anything to the contrary contained in Section 11.12,
guarantees, collateral documents and related documents executed by Restricted
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with any other Loan
Document, entered into, amended, supplemented or waived, without the consent of
any other person, by the applicable Loan Party or Loan Parties and the
Administrative Agent in its or their respective sole discretion, to (i) effect
the granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Creditors, (ii) as required by local law to give effect
to, or protect any security interest for the benefit of the Secured Creditors,
in any property or so that the security interests therein comply with applicable
requirements of law, or (iii) to cure ambiguities, omissions, mistakes or
defects or to cause such guarantee, collateral security document or other
document to be consistent with this Agreement and the other Loan Documents.

(j)    [Reserved].

(k)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms materially and
adversely affects any Defaulting Lender (if such Lender were not a Defaulting
Lender) to a greater extent than other affected Lenders shall require the
consent of such Defaulting Lender and (z) any reduction or postponement of
payments due to Defaulting Lenders (other than as provided in Section 2.17).

 

-144-



--------------------------------------------------------------------------------

Section 11.13    Survival of Indemnities. All indemnities set forth herein
including Article III, Section 9.09 or Section 11.02 shall survive the execution
and delivery of this Agreement and the making and repayment of the Obligations.

Section 11.14    Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any branch office, subsidiary or affiliate of such
Lender; provided, however, that the Borrower shall not be responsible for costs
arising under Section 3.01 resulting from any such transfer (other than a
transfer pursuant to Section 3.03) to the extent not otherwise applicable to
such Lender prior to such transfer.

Section 11.15    Confidentiality.

(a)    Each of the Administrative Agent, each LC Issuer and the Lenders agrees
to maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (1) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors on a confidential and need-to-know basis (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential), (2) to any direct or indirect
contractual counterparty in any Hedge Agreement (or to any such contractual
counterparty’s professional advisor on a confidential and need-to-know basis),
so long as such contractual counterparty (or such professional advisor) agrees
to be bound by the provisions of this Section 11.15, (3) to the extent requested
by any regulatory authority having jurisdiction over the applicable disclosing
party, (4) pursuant to the order of any court or administrative agency or in any
pending legal, judicial or administrative proceeding or other compulsory process
or otherwise as required by applicable laws or regulations (in which case, each
disclosing party agrees (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority), to inform you to the extent not
prohibited by law), (5) to any other party to this Agreement, (6) to any other
creditor of a Loan Party that is a direct or intended beneficiary of this
Agreement, (7) in connection with the exercise of any remedies under
Section 8.02, or any suit, action or proceeding relating to this Agreement or
any of the other Loan Documents or the enforcement of rights hereunder or
thereunder, (6) subject to an agreement containing provisions substantially the
same as those of this Section 11.15, to any current or prospective funding
source of a Lender and to any assignee of or participant in any of its rights or
obligations under this Agreement, or in connection with transactions permitted
pursuant to Section 11.06(f), in each case, to the extent such Person is an
Eligible Assignee and excluding, for the avoidance of doubt any Disqualified
Lender; except to the extent that such Disqualified Lender is of the type
referred to in clause (a) of the definition thereof and such the identity of
such Disqualified Lender has not been made available to the Lenders) (7) with
the written consent of the Borrower, or (8) to the extent such Confidential
Information (i) becomes publicly available other than as a result of a breach of
this Section 11.15 or any other confidentiality agreement known after reasonable
diligence by such Person to be applicable to such Confidential Information, or
(ii) becomes available to the Administrative Agent, any LC Issuer or any Lender
on a non-confidential basis from a source other than a Loan Party or any of
their Affiliates or any other Person with a confidentiality obligation to any
Loan Party or any of their Affiliates and not otherwise in violation of this
Section 11.15.

(b)    As used in this Section 11.15, “Confidential Information” means all
information received from the Borrower or its Affiliates or the Investors
relating to the Borrower, its Subsidiaries or their businesses; provided,
however, that, in the case of information received from the Borrower or its
Affiliates after the Closing Date, such information is clearly identified at the
time of delivery as confidential.

(c)    The Borrower hereby agrees that the failure of the Administrative Agent,
any LC Issuer or any Lender to comply with the provisions of this Section 11.15
shall not relieve the Borrower, or any other Loan Party, of any of its
obligations under this Agreement or any of the other Loan Documents.

Section 11.16    Limitations on Liability of the LC Issuers. The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
any LC Issuer nor any of its officers or directors shall be liable or
responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith;
(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; or (c) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the LC Obligor shall have a claim against

 

-145-



--------------------------------------------------------------------------------

an LC Issuer, and an LC Issuer shall be liable to such LC Obligor, to the extent
of any direct, but not consequential, damages suffered by such LC Obligor that
such LC Obligor proves were caused by such LC Issuer’s willful misconduct, gross
negligence or breach of a Loan Document as determined by a final non-appealable
judgment of a court of competent jurisdiction. In furtherance and not in
limitation of the foregoing, an LC Issuer may accept documents that reasonably
appear on their face to be in order, without responsibility for further
investigation.

Section 11.17    General Limitation of Liability. Notwithstanding any other
provision herein, no claim may be made by any Loan Party, any Lender, the
Administrative Agent, any LC Issuer or any other Person against any Loan Party,
the Administrative Agent, any LC Issuer, or any other Lender or the Affiliates,
directors, officers, employees, agent, controlling person, advisor or other
representative of the foregoing or any successor or permitted assign of any of
the foregoing for any damages other than actual compensatory damages in respect
of any claim for breach of contract or any other theory of liability arising out
of or related to the transactions contemplated by this Agreement or any of the
other Loan Documents, or any act, omission or event occurring in connection
therewith; and the Borrower, each of the other Loan Parties, each Lender, the
Administrative Agent, each LC Issuer and the Affiliates, directors, officers,
employees, agents, controlling persons, advisors and other representatives of
the foregoing any successor or permitted assign of any of the foregoing hereby,
to the fullest extent permitted under applicable law, waive, release and agree
not to sue or counterclaim upon any such claim for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings) (whether or not the claim therefor is
based on contract, tort or duty imposed by any applicable legal requirement),
whether or not accrued and whether or not known or suspected to exist in their
favor; provided that nothing contained in this sentence shall limit the
Borrower’s indemnification obligations to the extent set forth in Section 11.02
to the extent such special, indirect, consequential or punitive damages are
included in any third party claim in connection with which any Indemnitee is
entitled to indemnification under Section 11.02. Notwithstanding the foregoing,
each Indemnitee will be obligated to refund and return promptly any and all
amounts paid under Section 11.02 to the extent it has been determined in a court
of competent jurisdiction in a final and non-appealable decision that such
Indemnitee is not entitled to payment of such amounts in accordance with the
terms of Section 11.02.

Section 11.18    No Duty. All attorneys, accountants, appraisers, consultants
and other professional persons (including the firms or other entities on behalf
of which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, to any of its Subsidiaries, or to any other Person,
with respect to any matters within the scope of such representation or related
to their activities in connection with such representation. The Borrower agrees,
on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such Persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.

Section 11.19    Lenders and Agent Not Fiduciary to Borrower, etc. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower and each other Loan Party acknowledge and
agree and acknowledge their respective Affiliates’ understanding that (i)(A) the
services regarding this Agreement provided by the Agents and/or the Lenders are
arm’s-length commercial transactions between the Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Agents and the
Lenders, on the other hand, (B) the Borrower and each other Loan Party have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate, and (C) the Borrower and each other Loan Party are
capable of evaluating and understanding, and understand and accept, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii)(A) each of the Agents and the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person, and (B) neither the Agents nor any
Lender has any obligation to the Borrower, any other Loan Party or any of their
Affiliates with respect to the transaction contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agents, the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower, the other Loan Parties and their respective Affiliates, and each
of the Agents and the Lenders has no obligation to disclose any of such
interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, the Borrower and

 

-146-



--------------------------------------------------------------------------------

the other Loan Parties hereby waives and releases any claims that it may have
against the any Agent or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

Section 11.20    Survival of Representations and Warranties. All representations
and warranties herein shall survive the making of Loans and all LC Issuances
hereunder, the execution and delivery of this Agreement, the Notes and the other
documents the forms of which are attached as Exhibits hereto, the issue and
delivery of the Notes, any disposition thereof by any holder thereof, and any
investigation made by the Administrative Agent or any Lender or any other holder
of any of the Notes or on its behalf.

Section 11.21    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 11.22    [Reserved].

Section 11.23    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 11.23 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.

Section 11.24    Patriot Act. Each Lender subject to the Patriot Act hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the Patriot Act.

Section 11.25    Intercreditor Agreements. Notwithstanding anything to the
contrary set forth herein, this Agreement will be subject to the terms and
provisions of the ABL/Bond Intercreditor Agreement and any other applicable
Customary Intercreditor Agreement. In the event of any inconsistency between the
provisions of this Agreement and the ABL/Bond Intercreditor Agreement or any
other such Customary Intercreditor Agreement, the provisions of each
Intercreditor Agreement shall govern and control. The Lenders acknowledge and
agree that the Administrative Agent is authorized to, and the Administrative
Agent agrees that with respect to any applicable secured Indebtedness permitted
to be incurred under this Agreement, upon request by the Borrower, it shall,
enter into the ABL/Bond Intercreditor Agreement and any other Customary
Intercreditor Agreement in accordance with the terms hereof. The Lenders
authorize the Administrative Agent to (a) enter into the ABL/Bond Intercreditor
Agreement, and any other such Customary Intercreditor Agreement, (b) bind the
Lenders on the terms set forth in the ABL/Bond Intercreditor Agreement and such
Customary Intercreditor Agreement and (c) perform and observe its obligations
under the ABL/Bond Intercreditor Agreement and any such Customary Intercreditor
Agreement.    

Section 11.26    Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that neither the Borrower nor any other Loan Party is required to affix
its corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law, agrees that this Agreement is delivered by the Borrowers
under seal and waives any shortening of the statute of limitations that may
result from not affixing the corporate seal to this Agreement or such other Loan
Documents.

Section 11.27    Release of Guarantees and Liens. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent and/or Collateral Agent shall take any action reasonably requested by the
Borrower having the effect of evidencing the release of any Collateral or
guarantee

 

-147-



--------------------------------------------------------------------------------

obligations under the circumstances provided for in Section 9.01(b). When the
Termination Date has occurred, and the Loan Parties have delivered to the
Administrative Agent and the Collateral Agent a written release of all claims
against the Administrative Agent, the Collateral Agent and the Lenders, in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent, the Administrative Agent and/or the Collateral Agent will, at
the Borrower’s sole expense, execute and deliver any termination statements,
lien releases, mortgage releases, re-assignments or releases of Intellectual
Property, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are necessary or
advisable and in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent to release, as of record, the
Administrative Agent’s and/or the Collateral Agent’s Liens and all notices of
security interests and liens previously filed by the Administrative Agent and/or
the Collateral Agent with respect to the Obligations.

Section 11.28    Amendment and Restatement. On the Closing Date, this Agreement
shall amend and restate and supersede the Existing Credit Agreement in its
entirety. On the Closing Date, the rights and obligations of the parties
evidenced by the Existing Credit Agreement shall be evidenced by this Agreement
and the other Loan Documents as amended, restated, amended and restated,
supplemented or otherwise modified and in effect on the Closing Date. All
principal, interest, fees and expenses, if any, owing or accruing under or in
respect of the Existing Credit Agreement for periods prior to the Closing Date
shall be calculated and paid on the Closing Date. Upon the effectiveness of this
Agreement, each reference in the Loan Documents to “the Credit Agreement” or
words of similar effect shall mean this Agreement. Each Loan Party (a)
acknowledges and agrees that each Loan Document (as defined in the Existing
Credit Agreement) and all other instruments and documents executed and delivered
by such Loan Party in favor of the Administrative Agent or the Collateral Agent,
as applicable, pursuant the Existing Credit Agreement, unless terminated or
discharged prior to or on the Closing Date, shall remain in full force and
effect on the Closing Date in accordance with its terms, in each case as
amended, restated, amended and restated, supplemented or otherwise modified
and/or reaffirmed pursuant to the terms of this Agreement and the other Credit
Documents and (b) ratifies, reaffirms and confirms that, the Obligations that
remain unpaid and outstanding as of the date of this Agreement after giving
effect to the Transactions (x) continue outstanding under this Agreement and
shall not be deemed to be paid, released, discharged or otherwise satisfied by
the execution of this Agreement, and this Agreement shall not constitute a
refinancing, substitution or novation of such Obligations or any of the other
rights, duties and obligations of the parties hereunder, and the terms
“Obligations” as such term is used in the Loan Documents shall include the
Obligations as amended and restated under this Agreement, and (y) are secured
pursuant to the Collateral Documents (as defined in the Existing Credit
Agreement), unless terminated or discharged on the Closing Date, in each case as
amended, restated, amended and restated, supplemented or otherwise modified
and/or reaffirmed pursuant to the terms of this Agreement and the other Loan
Documents. Without limiting the generality of the foregoing, all security
interests, pledges, assignments and other Liens and Guarantees previously
granted by any Loan Party pursuant to the Loan Documents executed and delivered
in connection with the Existing Credit Agreement are hereby reaffirmed,
ratified, renewed and continued, and all such security interests, pledges,
assignments and other Liens and Guarantees, in each case, unless expressly
terminated, superseded or discharged on and after the Closing Date, shall remain
in full force and effect as security for the Obligations (as defined in this
Agreement) on and after the Closing Date.

Section 11.29    Loans Under Existing Credit Agreement. On the Closing Date: no
Loans are outstanding. The Revolving Commitments under and as defined in the
Existing Credit Agreement shall continue as Revolving Commitments hereunder and
shall be assigned or re-allocated among the Revolving Commitments hereunder and,
after giving effect thereto and the continuation of loans and other extensions
of credit under the Existing Credit Agreement under the immediately preceding
sentence, the percentages of the Revolving Credit Commitments are as set forth
on Schedule 1 hereto. In the event that, after giving effect to the foregoing
conversions and continuations and funding of Revolving Loans on the Closing
Date, any Lender holds any Revolving Loans in excess of its pro rata share
thereof, the Lenders shall effect a settlement among themselves, in such manner
as the Administrative Agent may direct, so as to cause each Lender to hold its
pro rata share of all such outstanding Revolving Loans.

Section 11.30    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

-148-



--------------------------------------------------------------------------------

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 11.31    Flood Matters. Each of the parties hereto acknowledges and
agrees that, if there are any Mortgaged Properties, any increase in commitments,
extension of maturity or renewal of any of the Commitments shall be subject to
(and conditioned upon) the prior delivery of all flood hazard determination
certifications, acknowledgements and evidence of flood insurance and other
flood-related documentation with respect to such Mortgaged Properties as
required by applicable Flood Insurance Laws.

Section 11.32     Certain ERISA Matters

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Joint Lead Arrangers and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:

(a)     such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,

(b)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

(c)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement; or

(d)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

-149-



--------------------------------------------------------------------------------

In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Joint Lead Arrangers and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

[Remainder of page intentionally left blank.]

 

-150-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

BUILDERS FIRSTSOURCE, INC.

as the Borrower

By:  

 

  Name:   Title:

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK

as a Lender, Administrative Agent, Collateral Agent, Swingline Lender. LC Issuer
and Joint Bookrunner and Lead Arranger

By:  

 

  Name:   Title:

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

[        ]

as a Lender and Joint Bookrunner and Lead Arranger

By:  

 

  Name:   Title:

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

[        ]

as a Lender, LC Issuer, and Joint Bookrunner and Lead Arranger

By:  

 

 

Name:

Title:

[Signature Page to ABL Credit Agreement]